      Case 1:20-cv-22051-JEM Document 4 Entered on FLSD Docket 05/18/2020 Page 1 of 293
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                       REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                              ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                   TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court                     Southern District of Florida                             on the following
       G Trademarks or        G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
    20-CV-22051-JEM                        5/15/2020                                         Southern District of Florida
PLAINTIFF                                                                    DEFENDANT
 Sisvel International S.A. et al                                                hmd america, Inc. et al



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 Complaint Attached

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Angela Noble                                                   Alisha Beasley-Martin                                           5/18/2020

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                   Reset
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page21of
                                                                          of293
                                                                             27



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                             Civil Action No.

  SISVEL INTERNATIONAL S.A., 3G
  LICENSING S.A., and SISVEL S.p.A.,

                         Plaintiffs,

         v.
                                                         JURY TRIAL DEMANDED
  HMD AMERICA, INC.,and HMD GLOBAL
  OY,

                         Defendants.


                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiffs Sisvel International S.A., 3G Licensing S.A. and Sisvel S.p.A. (collectively,

  “Plaintiffs”), for their Complaint against Defendants HMD America, Inc. and HMD Global Oy

  (collectively, “Defendants”), allege the following:

                                       NATURE OF THE ACTION

         1.      This is an action for patent infringement arising under the Patent Laws of the United

  States, 35 U.S.C. § 1 et seq.

                                           THE PARTIES

         2.      Sisvel International S.A. (“Sisvel”) is an entity organized under the laws of

  Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

  Duchy of Luxembourg.

         3.      3G Licensing S.A. (“3G Licensing”) is also an entity organized under the laws of

  Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

  Duchy of Luxembourg.


                                                                                         Page 1 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page32of
                                                                          of293
                                                                             27



         4.      Sisvel S.p.A. (“Sisvel S.p.A.”) is an entity organized under the laws of Italy with a

  place of business at Via Sestriere 100, 10060 None (TO) Italy. “Sisvel” is an acronym for “Società

  Italiana per lo Sviluppo Dell’Elettronica.”

         5.      Founded in Italy in 1982, Sisvel is a world leader in fostering innovation and

  managing intellectual property. Sisvel works with its partners offering a comprehensive approach

  to patent licensing: from issuing initial calls for essential patents; facilitating discussions among

  stakeholders; developing multiparty license agreements; executing and administering licenses; to

  collecting and distributing royalties. At the same time, Sisvel actively promotes a culture of

  respect and understanding of the intellectual property and innovation ecosystem through, for

  example, its regular presence at the key consumer electronics trade fairs and intellectual property

  events, participation in policy discussions and conferences, as well as open dialogues with a

  number of government bodies, standard-setting organizations and industry associations.

         6.      In early 2016, Sisvel initiated licensing activities in North America via its U.S.

  subsidiary, Sisvel US Inc.

         7.      A subsidiary of Sisvel founded in 2015, 3G Licensing, is an intellectual property

  company operating in the consumer electronics and telecommunications industry. The company

  is composed of specialists with an extensive experience in administering licensing programs on

  behalf of third-party companies and organizations.

         8.      A subsidiary of Sisvel founded in 1982, Sisvel S.p.A., is an intellectual property

  company operating primarily in areas of wireless communication, audio/video coding/decoding,

  digital video display, and broadband technology. The company is composed of specialists with




                                                                                         Page 2 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page43of
                                                                          of293
                                                                             27



  extensive experience to support Sisvel’s efforts in licensing programs and patent pools, primarily

  on behalf of third-party companies and organizations.

         9.      Upon information and belief, Defendant HMD America, Inc. is a corporation

  organized and existing under the laws of Florida, with its principal place of business at 1200

  Brickell Ave., Suite. 510, Miami, Florida 33131. Defendant, HMD America, Inc. maintains a

  registered agent for service of process in Florida with Cristina Hoyos, 1200 Brickell Ave., Suite

  510, Miami Florida 33131.

         10.     Upon information and belief, Defendant HMD Global Oy is a corporation

  organized and existing under the laws of Finland, with its principal place of business at Bertel

  Jungin aukio 9, 02600 Espoo, Finland.

         11.     Upon information and belief, Defendants sell and offer to sell products and services

  throughout the United States, including in this judicial district, and introduce products and services

  that enter into the stream of commerce and that incorporate infringing technology knowing that

  they would be sold in this judicial district and elsewhere in the United States.

                                   JURISDICTION AND VENUE

         12.     This Court has jurisdiction over the subject matter jurisdiction of this case under

  28 U.S.C. §§ 1331 (federal question) and 1338(a) (patent law – 35 U.S.C. § 101, et seq.).

         13.     This Court has personal jurisdiction over Defendants, because Defendants have

  sufficient minimum contacts within the State of Florida and this District, pursuant to due process,

  as Defendants have purposefully availed themselves of the privileges of conducting business in

  the State of Florida by regularly conducting and soliciting business within the State of Florida and

  within this District, and because Plaintiffs’ causes of action arise directly from Defendants’

  business contacts and other activities in the State of Florida and this District. Further, this Court

  has personal jurisdiction over Defendants because HMD America, Inc. has its principal place of


                                                                                          Page 3 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page54of
                                                                          of293
                                                                             27



  business in the State of Florida, maintains a registered agent in the State of Florida and has

  purposely availed itself of the privileges and benefits of the laws of the State of Florida.

         14.     Venue is proper in this judicial district as to HMD America, Inc. under 28 U.S.C.

  § 1400(b) as HMD America, Inc. has a regular and established place of business in this District at

  1200 Brickell Ave., Suite. 510, Miami, Florida 33131 and is incorporated in Florida.

         15.     Venue is proper in this judicial district as to HMD Global Oy because it is a foreign

  corporation that may be sued in any judicial district under 28 U.S.C. § 1391(c).

                                ACCUSED INSTRUMENTALITIES

         16.     Identifying themselves as the “Home of Nokia Phones” (see http://

  https://www.hmdglobal.com/, attached hereto as Exhibit 1), Defendants are the exclusive licensee

  of the Nokia brand for phones and tablets (see id. at Exhibit 2.)

         17.     As the exclusive licensee for Nokia brand phones and tablets, Defendants make,

  use, sell and offer for sale, provide, and cause to be used, now and within the past six years the

  Nokia 2.3, Nokia 3V, Nokia 4.2, Nokia 6.2, Nokia 7.2, and Nokia 3310-3G (“Accused

  Instrumentalities”), among other such devices.

         18.     Defendants advertise that the Nokia 2.3 is compliant with the 3G and 4G cellular

  network standards. (See product specifications for the Nokia 2.3, attached hereto as Exhibit 3.)

         19.     Defendants advertise that the Nokia 3V is compliant with the 3G and 4G cellular

  network standards. (See product specifications for the Nokia 3V, attached hereto as Exhibit 4.)

         20.     Defendants advertise that the Nokia 4.2 is compliant with the 3G and 4G cellular

  network standards. (See product specifications for the Nokia 4.2, attached hereto as Exhibit 5.)

         21.     Defendants advertise that the Nokia 6.2 is compliant with the 3G and 4G cellular

  network standards. (See product specifications for the Nokia 6.2, attached hereto as Exhibit 6.)

         22.     Defendants advertise that the Nokia 7.2 is compliant with the 3G and 4G cellular


                                                                                           Page 4 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page65of
                                                                          of293
                                                                             27



  network standards. (See product specifications for the Nokia 7.2, attached hereto as Exhibit 7.)

         23.     Defendants advertise that the Nokia 3310-3G is compliant with the 3G cellular

  network standard. (See product specifications for the Nokia 3310-3G, attached hereto as Exhibit

  8.)

                                           BACKGROUND

         24.     Plaintiffs are the owners by assignment of a portfolio of patents, including the nine

  patents described in detail in the counts below (collectively, the “Asserted Patents”), that relate to

  technology for cellular communications networks, including variations or generations of cellular

  communication network technology such as, but not limited to 3G, and 4G.

         25.     Cellular communication network technology is used to provide data transmission

  across mobile cellular networks.

         26.     U.S. Patent No. 7,979,070 (“the ’070 patent”) was assigned to Nokia Corporation

  either directly from the inventors or through mergers. In 2011, the ʼ070 patent was assigned to a

  trust by Nokia Corporation. On April 10, 2012, Sisvel obtained ownership of the ʼ070 patent.

         27.     U.S. Patent Nos. 8,189,611 (“the ʼ611 patent”) and 8,600,383 (“the ʼ383 patent”)

  were assigned to Research in Motion Ltd. from the inventors. Research in Motion Ltd. changed

  its name to Blackberry, Ltd. in 2013. On November 16, 2018, the ’611 and ʼ383 patents were

  assigned to Provenance Asset Group LLC from Blackberry, Ltd. On April 5, 2019, Sisvel obtained

  ownership of the ʼ611 and ʼ383 patents from Provenance Asset Group LLC. On July 11, 2019,

  Sisvel assigned the ʼ611 and ʼ383 patents to 3G Licensing.

         28.     U.S. Patent Nos. 7,215,653 (“the ʼ653 patent”), 7,319,718 (“the ʼ718 patent”),

  7,551,625 (“the ʼ625 patent”), and 7,580,388 (“the ʼ388 patent”) were assigned to LG Electronics

  Inc. from the inventors. On February 10, 2020, 3G Licensing obtained ownership of the ’653,

  ʼ718, ʼ625, and ʼ388 patents from LG Electronics Inc.


                                                                                          Page 5 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page76of
                                                                          of293
                                                                             27



          29.     U.S. Patent Nos. 7,869,396 (“the ʼ396 patent”) and 8,971,279 (“the ʼ279 patent”)

  were assigned to LG Electronics Inc. from the inventors. On March 28, 2014, the ʼ396 and ʼ279

  patents were assigned to Thomson Licensing SAS from LG Electronics. On September 23, 2019,

  Sisvel S.p.A. obtained ownership of the ʼ396 and ʼ279 patents from Thomson Licensing SAS.

          30.     Sisvel, 3G Licensing and Sisvel S.p.A. are the rightful owners of the Asserted

  Patents and hold the entire right, title and interest in the Asserted Patents.

          31.     Sisvel sent correspondence to HMD on March 5, 2018, offering a license for patents

  owned and/or managed by Sisvel that are essential to cellular standards including 3G and 4G

  technologies. The March 5, 2018 letter included a link to materials on Sisvel’s website which

  identified, among others, the ’070 patent.

          32.     On January 29, 2019, Sisvel sent additional correspondence regarding licensing of

  the 3G and 4G essential patents. This correspondence included a list of Sisvel patents being

  offered with Sisvel’s license proposal. That list included the ʼ070 patent.

                 COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,979,070

          33.     The allegations set forth in the foregoing paragraphs 1 through 32 are incorporated

  into this First Claim for Relief.

          34.     On July 12, 2011, the ’070 patent, entitled “Mobile Equipment for Sending an

  Attach Request to a Network” was duly and legally issued by the United States Patent and

  Trademark Office from Patent Application No. 12/232,724 filed on September 23, 2008. The ʼ070

  patent claims priority to U.S. Patent No. 7,035,621 filed on October 13, 2000. A true and correct

  copy of the ʼ070 patent is attached as Exhibit 9.

          35.     Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

  ʼ070 patent, including the right to assert all causes of action arising under said patents and the right

  to any remedies for infringement of them.


                                                                                             Page 6 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page87of
                                                                          of293
                                                                             27



           36.    The ʼ070 patent discloses a system and method that Plaintiffs believe is essential

  under the 4G cellular standard as explained in attached Exhibit 10. Thus, Defendants’ Accused

  Instrumentalities that are compliant with the 4G standard (“4G Capable Accused

  Instrumentalities”) are necessarily infringing the ʼ070 patent.

           37.    Defendants were made aware of the ʼ070 patent and their infringement thereof by

  correspondence from Plaintiff on March 5, 2018 as discussed in paragraph 31 above.

           38.    Defendants were further made aware of the ʼ070 patent and its infringement thereof

  at least as early as the date of filing of this Complaint.

           39.    Upon information and belief, Defendants have and continue to directly infringe at

  least claims 1, 2 and/or 5 of the ʼ070 patent by making, using, selling, importing, offering for sale,

  providing, practicing, and causing the 4G Capable Accused Instrumentalities that infringe the

  patented methods.

           40.    Since March 5, 2018 when they first were made aware of the ’070 patent,

  Defendant’s infringement has been, and continues to be willful.

           41.    Upon information and belief, these 4G Capable Accused Instrumentalities are used,

  marketed, provided to, and/or used by or for the Defendants’ partners, clients,

  customers/subscribers and end users across the country and in this District.

           42.    Upon information and belief, Defendants have induced and continue to induce

  others to infringe at least claims 1, 2 and/or 5 of the ʼ070 patent under 35 U.S.C. § 271(b) by,

  among other things, and with specific intent or willful blindness, actively aiding and abetting

  others    to   infringe,   including,   but   not    limited   to   Defendants’   partners,   clients,

  customers/subscribers, and end users, whose use of the 4G Capable Accused Instrumentalities

  constitutes direct infringement of at least one claim of the ’070 patent.




                                                                                          Page 7 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page98of
                                                                          of293
                                                                             27



         43.     In particular, the Defendants’ actions that aid and abet others such as their partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the

  4G Capable Accused Instrumentalities and providing instruction materials, training, and services

  regarding the 4G Capable Accused Instrumentalities.

         44.     Any party, including Defendants’ partners, clients, customers/subscribers, and end

  users, using the 4G Capable Accused Instrumentalities necessarily infringes the ʼ070 patent

  because the invention of the ʼ070 patent is required to comply with the relevant cellular

  standard. Defendants advertise their 4G Capable Accused Instrumentalities as compliant with the

  relevant cellular standard, which induces others to infringe the ʼ070 patent. Defendants have

  knowingly induced infringement since at least March 5, 2018, when Defendants were first made

  aware of the ʼ070 patent during extensive correspondence with Plaintiffs as discussed in

  paragraphs 31-32 above.

         45.     Upon information and belief, the Defendants are liable as contributory infringers of

  the ʼ070 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

  States the 4G Capable Accused Instrumentalities that infringe the patented methods, to be

  especially made or adapted for use in an infringement of the ʼ070 patent. Each of the 4G Capable

  Accused Instrumentalities is a material component for use in practicing the ʼ070 patent and is

  specifically made and is not a staple article of commerce suitable for substantial non-infringing

  use. In particular, each of the 4G Capable Accused Instrumentalities is advertised to be compliant

  with the relevant standard and primarily used in compliance with that standard.

         46.     Plaintiffs have been harmed by Defendants’ infringing activities.

                COUNT II – INFRINGEMENT OF U.S. PATENT NO. 8,600,383

         47.     The allegations set forth in the foregoing paragraphs 1 through 32 are incorporated

  into this Second Claim for Relief.


                                                                                          Page 8 of 27
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket05/18/2020
                                                            05/15/2020 Page
                                                                        Page10
                                                                             9 of 293
                                                                                  27



          48.     On December 3, 2013, the ’383 patent, entitled “Apparatus and Method for Making

   Measurements in Mobile Telecommunications System User Equipment” was duly and legally

   issued by the United States Patent and Trademark Office from Patent Application No. 13/617,241

   filed on September 24, 2012. The ʼ383 patent claims priority to U.S. Patent No. 7,463,887 filed

   on August 18, 2004. A true and correct copy of the ʼ383 patent is attached as Exhibit 11.

          49.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ʼ383 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          50.     The ʼ383 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G cellular standard as explained in attached Exhibit 12. Thus, Defendants’ 4G Capable

   Accused Instrumentalities are necessarily infringing the ʼ383 patent.

          51.     Defendants were made aware of the ʼ383 patent and their infringement thereof at

   least as early as the date of filing of this Complaint.

          52.     Upon information and belief, Defendants have and continue to directly infringe at

   least claims 1, 9, 17, 25, 49, 58, 66, 74, 82, and/or 90 of the ʼ383 patent by making, using, selling,

   importing, offering for sale, providing, practicing, and causing the 4G Capable Accused

   Instrumentalities that infringe the patented methods.

          53.     Upon information and belief, these 4G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

          54.     Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 1, 9, 17, 25, 49, 58, 66, 74, 82, and/or 90 of the ’383 patent under

   35 U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively




                                                                                            Page 9 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page11
                                                                        10of
                                                                           of293
                                                                              27



   aiding and abetting others to infringe, including, but not limited to Defendants’ partners, clients,

   customers/subscribers, and end users, whose use of the 4G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’383 patent.

          55.     In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   4G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 4G Capable Accused Instrumentalities.

          56.     Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 4G Capable Accused Instrumentalities necessarily infringes the ʼ383 patent

   because the invention of the ʼ383 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 4G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ383 patent. Defendants have

   knowingly induced infringement since at least the filing of this Complaint when Defendants were

   first made aware of the ʼ383 patent.

          57.     Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ383 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 4G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ383 patent. Each of the 4G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ383 patent and is

   specifically made and is a staple article of commerce suitable for substantial non-infringing use.

   In particular, each of the 4G Capable Accused Instrumentalities is advertised to be compliant with

   the relevant standard and primarily used in compliance with that standard.

          58.     Plaintiffs have been harmed by Defendants’ infringing activities.




                                                                                          Page 10 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page12
                                                                        11of
                                                                           of293
                                                                              27



                 COUNT III – INFRINGEMENT OF U.S. PATENT NO. 8,189,611

          59.     The allegations set forth in the foregoing paragraphs 1 through 32 are incorporated

   into this Third Claim for Relief.

          60.     On May 29, 2012, the ’611 patent, entitled “System and Method for Resolving

   Contention Among Applications Requiring Data Connections Between a Mobile Communications

   Device and a Wireless Network” was duly and legally issued by the United States Patent and

   Trademark Office from Patent Application No. 12/326,466 filed on December 2, 2008. The ʼ611

   patent claims priority to U.S. Patent No. 7,474,671 filed on November 4, 2005. A true and correct

   copy of the ʼ611 patent is attached as Exhibit 13.

          61.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ʼ611 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          62.     The ʼ611 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G cellular standard as explained in attached Exhibit 14. Thus, Defendants’ 4G Capable

   Accused Instrumentalities are necessarily infringing the ʼ611 patent.

          63.     Defendants were made aware of the ʼ611 patent and their infringement thereof at

   least as early as the date of filing of this Complaint.

          64.     Upon information and belief, Defendants have and continue to directly infringe at

   least claims 1, 7, and/or 8 of the ʼ611 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 4G Capable Accused Instrumentalities that infringe the

   patented methods.

          65.     Upon information and belief, these 4G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.


                                                                                           Page 11 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page13
                                                                        12of
                                                                           of293
                                                                              27



            66.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 1, 7, and/or 8 of the ’611 patent under 35 U.S.C. § 271(b) by,

   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to   infringe,   including,   but   not   limited   to   Defendants’     partners,   clients,

   customers/subscribers, and end users, whose use of the 4G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’611 patent.

            67.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   4G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 4G Capable Accused Instrumentalities.

            68.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 4G Capable Accused Instrumentalities necessarily infringes the ʼ611 patent

   because the invention of the ʼ611 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 4G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ611 patent. Defendants have

   knowingly induced infringement since at least the filing of this Complaint when Defendants were

   first made aware of the ʼ611 patent.

            69.    Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ611 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 4G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ611 patent. Each of the 4G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ611 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing




                                                                                           Page 12 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page14
                                                                        13of
                                                                           of293
                                                                              27



   use. In particular, each of the 4G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          70.     Plaintiffs have been harmed by Defendants’ infringing activities.

                 COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 7,215,653

          71.     The allegations set forth in the foregoing paragraphs 1 through 32 are incorporated

   into this Fourth Claim for Relief.

          72.     On May 8, 2007, the ’653 patent, entitled “Controlling Data Transmission Rate on

   the Reverse Link for Each Mobile Station in a Dedicated Manner” was duly and legally issued by

   the United States Patent and Trademark Office from Patent Application No. 10/071,243 filed on

   February 11, 2002. A true and correct copy of the ʼ653 patent is attached as Exhibit 15.

          73.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ʼ653 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          74.     The ʼ653 patent discloses a system and method that Plaintiffs believe is essential

   under the 3G cellular standard as explained in attached Exhibit 16. Thus, Defendants’ Accused

   Instrumentalities that are compliant with the 3G standard (“3G Capable Accused

   Instrumentalities”) are necessarily infringing the ʼ653 patent.

          75.     Defendants were made aware of the ʼ653 patent and their infringement thereof at

   least as early as the date of filing of this Complaint.

          76.     Upon information and belief, Defendants have and continue to directly infringe at

   least claims 34 and/or 37 of the ʼ653 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 3G Capable Accused Instrumentalities that infringe the

   patented methods.




                                                                                         Page 13 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page15
                                                                        14of
                                                                           of293
                                                                              27



            77.    Upon information and belief, these 3G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

            78.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 34 and/or 37 of the ’653 patent under 35 U.S.C. § 271(b) by,

   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to   infringe,   including,   but   not   limited   to   Defendants’     partners,   clients,

   customers/subscribers, and end users, whose use of the 3G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’653 patent.

            79.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   3G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 3G Capable Accused Instrumentalities.

            80.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 3G Capable Accused Instrumentalities necessarily infringes the ʼ653 patent

   because the invention of the ʼ653 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 3G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ653 patent. Defendants have

   knowingly induced infringement since at least the filing of this Complaint when Defendants were

   first made aware of the ʼ653 patent.

            81.    Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ653 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 3G Capable Accused Instrumentalities that infringe the patented methods, to be




                                                                                           Page 14 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page16
                                                                        15of
                                                                           of293
                                                                              27



   especially made or adapted for use in an infringement of the ʼ653 patent. Each of the 3G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ653 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 3G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          82.     Plaintiffs have been harmed by Defendants’ infringing activities.

                 COUNT V – INFRINGEMENT OF U.S. PATENT NO. 7,319,718

          83.     The allegations set forth in the foregoing paragraphs 1 through 32 are incorporated

   into this Fifth Claim for Relief.

          84.     On January 15, 2008, the ’718 patent, entitled “CQI Coding Method for HS-

   DPCCH” was duly and legally issued by the United States Patent and Trademark Office from

   Patent Application No. 10/365,498 filed on February 13, 2003. A true and correct copy of the

   ʼ718 patent is attached as Exhibit 17.

          85.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ʼ718 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          86.     The ʼ718 patent discloses a system and method that Plaintiffs believe is essential

   under the 3G cellular standard as explained in attached Exhibit 18. Thus, Defendants’ 3G Capable

   Accused Instrumentalities are necessarily infringing the ʼ718 patent.

          87.     Defendants were made aware of the ʼ718 patent and their infringement thereof at

   least as early as the date of filing of this Complaint.

          88.     Upon information and belief, Defendants have and continue to directly infringe at

   least claims 15 and/or 16 of the ʼ718 patent by making, using, selling, importing, offering for sale,




                                                                                         Page 15 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page17
                                                                        16of
                                                                           of293
                                                                              27



   providing, practicing, and causing the 3G Capable Accused Instrumentalities that infringe the

   patented methods.

            89.    Upon information and belief, these 3G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

            90.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 15 and/or 16 of the ’718 patent under 35 U.S.C. § 271(b) by,

   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to   infringe,   including,   but   not   limited   to   Defendants’     partners,   clients,

   customers/subscribers, and end users, whose use of the 3G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’718 patent.

            91.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   3G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 3G Capable Accused Instrumentalities.

            92.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 3G Capable Accused Instrumentalities necessarily infringes the ʼ718 patent

   because the invention of the ʼ718 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 3G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ718 patent. Defendants have

   knowingly induced infringement since at least the filing of this Complaint when Defendants were

   first made aware of the ʼ718 patent.




                                                                                           Page 16 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page18
                                                                        17of
                                                                           of293
                                                                              27



          93.     Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ718 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 3G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ718 patent. Each of the 3G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ718 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 3G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          94.     Plaintiffs have been harmed by Defendants’ infringing activities.

                 COUNT VI – INFRINGEMENT OF U.S. PATENT NO. 7,551,625

          95.     The allegations set forth in the foregoing paragraphs 1 through 32 are incorporated

   into this Sixth Claim for Relief.

          96.     On June 23, 2009, the ’625 patent, entitled “Method of Scheduling an Uplink

   Packet Transmission Channel in a Mobile Communication System” was duly and legally issued

   by the United States Patent and Trademark Office from Patent Application No. 11/097,011 filed

   on March 31, 2005. A true and correct copy of the ʼ625 patent is attached as Exhibit 19.

          97.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ʼ625 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          98.     The ʼ625 patent discloses a system and method that Plaintiffs believe is essential

   under the 3G cellular standard as explained in attached Exhibit 20. Thus, Defendants’ 3G Capable

   Accused Instrumentalities are necessarily infringing the ʼ625 patent.

          99.     Defendants were made aware of the ʼ625 patent and their infringement thereof at

   least as early as the date of filing of this Complaint.


                                                                                         Page 17 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page19
                                                                        18of
                                                                           of293
                                                                              27



            100.    Upon information and belief, Defendants have and continue to directly infringe at

   least claims 16 and/or 39 of the ʼ625 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 3G Capable Accused Instrumentalities that infringe the

   patented methods.

            101.    Upon information and belief, these 3G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

            102.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 16 and/or 39 of the ’625 patent under 35 U.S.C. § 271(b) by,

   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to    infringe,   including,   but   not   limited   to   Defendants’     partners,   clients,

   customers/subscribers, and end users, whose use of the 3G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’625 patent.

            103.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   3G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 3G Capable Accused Instrumentalities.

            104.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 3G Capable Accused Instrumentalities necessarily infringes the ʼ625 patent

   because the invention of the ʼ625 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 3G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ625 patent. Defendants have




                                                                                            Page 18 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page20
                                                                        19of
                                                                           of293
                                                                              27



   knowingly induced infringement since at least the filing of this Complaint when Defendants were

   first made aware of the ʼ625 patent.

          105.    Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ625 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 3G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ625 patent. Each of the 3G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ625 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 3G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          106.    Plaintiffs have been harmed by Defendants’ infringing activities.

                 COUNT VII – INFRINGEMENT OF U.S. PATENT NO. 7,580,388

          107.    The allegations set forth in the foregoing paragraphs 1 through 32 are incorporated

   into this Seventh Claim for Relief.

          108.    On August 25, 2009, the ’388 patent, entitled “Method and Apparatus for Providing

   Enhanced Messages on Common Control Channel in Wireless Communication System” was duly

   and legally issued by the United States Patent and Trademark Office from Patent Application No.

   11/065,872 filed on February 25, 2005. The ʼ388 patent claims priority to U.S. Provisional Patent

   Application No. 60/576,214 filed on June 1, 2004 and Provisional Patent Application No.

   60/589,630 filed on July 20, 2004. A true and correct copy of the ʼ388 patent is attached as Exhibit

   21.

          109.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ʼ388 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.


                                                                                         Page 19 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page21
                                                                        20of
                                                                           of293
                                                                              27



          110.    The ʼ388 patent discloses a system and method that Plaintiffs believe is essential

   under the 3G cellular standard as explained in attached Exhibit 22. Thus, Defendants’ 3G Capable

   Accused Instrumentalities are necessarily infringing the ʼ388 patent.

          111.    Defendants were made aware of the ʼ388 patent and their infringement thereof at

   least as early as the date of filing of this Complaint.

          112.    Upon information and belief, Defendants have and continue to directly infringe at

   least claims 1 and/or 33 of the ʼ388 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 3G Capable Accused Instrumentalities that infringe the

   patented methods.

          113.    Upon information and belief, these 3G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

          114.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 1 and/or 33 of the ’388 patent under 35 U.S.C. § 271(b) by, among

   other things, and with specific intent or willful blindness, actively aiding and abetting others to

   infringe, including, but not limited to Defendants’ partners, clients, customers/subscribers, and end

   users, whose use of the 3G Capable Accused Instrumentalities constitutes direct infringement of

   at least one claim of the ’388 patent.

          115.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   3G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 3G Capable Accused Instrumentalities.




                                                                                          Page 20 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page22
                                                                        21of
                                                                           of293
                                                                              27



          116.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 3G Capable Accused Instrumentalities necessarily infringes the ʼ388 patent

   because the invention of the ʼ388 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 3G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ388 patent. Defendants have

   knowingly induced infringement since at least the filing of this Complaint when Defendants were

   first made aware of the ʼ388 patent.

          117.    Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ388 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 3G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ388 patent. Each of the 3G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ388 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 3G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          118.    Plaintiffs have been harmed by Defendants’ infringing activities.

                 COUNT VIII – INFRINGEMENT OF U.S. PATENT NO. 7,869,396

          119.    The allegations set forth in the foregoing paragraphs 1 through 32 are incorporated

   into this Eighth Claim for Relief.

          120.    On January 11, 2011, the ’396 patent, entitled “Data Transmission Method and Data

   Re-Transmission Method” was duly and legally issued by the United States Patent and Trademark

   Office from Patent Application No. 12/158,646 filed on January 5, 2007. The ʼ396 patent claims

   priority to U.S. Provisional Patent Application No. 60/757,063 filed on January 5, 2006. A true

   and correct copy of the ʼ396 patent is attached as Exhibit 23.


                                                                                       Page 21 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page23
                                                                        22of
                                                                           of293
                                                                              27



            121.    Plaintiff Sisvel S.p.A. is the assignee and owner of the right, title and interest in and

   to the ʼ396 patent, including the right to assert all causes of action arising under said patents and

   the right to any remedies for infringement of them.

            122.    The ʼ396 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G cellular standard as explained in attached Exhibit 24. Thus, Defendants’ 4G Capable

   Accused Instrumentalities are necessarily infringing the ʼ396 patent.

            123.    Defendants were made aware of the ʼ396 patent and their infringement thereof at

   least as early as the date of filing of this Complaint.

            124.    Upon information and belief, Defendants have and continue to directly infringe at

   least claims 1, 6 and/or 8 of the ʼ396 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 4G Capable Accused Instrumentalities that infringe the

   patented methods.

            125.    Upon information and belief, these 4G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

            126.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 1, 6 and/or 8 of the ’396 patent under 35 U.S.C. § 271(b) by,

   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to    infringe,   including,   but   not    limited   to   Defendants’     partners,    clients,

   customers/subscribers, and end users, whose use of the 4G Capable Accused Instrumentalities

   constitutes direct infringement of at least one claim of the ’396 patent.

            127.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the




                                                                                              Page 22 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page24
                                                                        23of
                                                                           of293
                                                                              27



   4G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 4G Capable Accused Instrumentalities.

          128.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 4G Capable Accused Instrumentalities necessarily infringes the ʼ396 patent

   because the invention of the ʼ396 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 4G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ396 patent. Defendants have

   knowingly induced infringement since at least the filing of this Complaint when Defendants were

   first made aware of the ʼ396 patent.

          129.    Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ396 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 4G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ396 patent. Each of the 4G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ396 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 4G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          130.    Plaintiffs have been harmed by Defendants’ infringing activities.

                 COUNT IX – INFRINGEMENT OF U.S. PATENT NO. 8,971,279

          131.    The allegations set forth in the foregoing paragraphs 1 through 32 are incorporated

   into this Ninth Claim for Relief.

          132.    On March 3, 2015, the ’279 patent, entitled “Method and Apparatus for Indicating

   Deactivation of Semi-Persistent Scheduling” was duly and legally issued by the United States

   Patent and Trademark Office from Patent Application No. 13/791,421 filed on March 8, 2013.


                                                                                       Page 23 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page25
                                                                        24of
                                                                           of293
                                                                              27



   The ʼ279 patent claims priority to U.S. Provisional Patent Application Nos. 61/114,440 filed on

   November 13, 2008 and 61/119,375 filed on December 3, 2008. A true and correct copy of the

   ʼ279 patent is attached as Exhibit 25.

          133.    Plaintiff Sisvel S.p.A. is the assignee and owner of the right, title and interest in and

   to the ʼ279 patent, including the right to assert all causes of action arising under said patents and

   the right to any remedies for infringement of them.

          134.    The ʼ279 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G cellular standard as explained in attached Exhibit 26. Thus, Defendants’ 4G Capable

   Accused Instrumentalities are necessarily infringing the ʼ279 patent.

          135.    Defendants were made aware of the ʼ279 patent and their infringement thereof at

   least as early as the date of filing of this Complaint.

          136.    Upon information and belief, Defendants have and continue to directly infringe at

   least claims 1 and/or 11 of the ʼ279 patent by making, using, selling, importing, offering for sale,

   providing, practicing, and causing the 4G Capable Accused Instrumentalities that infringe the

   patented methods.

          137.    Upon information and belief, these 4G Capable Accused Instrumentalities are used,

   marketed, provided to, and/or used by or for the Defendants’ partners, clients,

   customers/subscribers and end users across the country and in this District.

          138.    Upon information and belief, Defendants have induced and continue to induce

   others to infringe at least claims 1 and/or 11 of the ’279 patent under 35 U.S.C. § 271(b) by, among

   other things, and with specific intent or willful blindness, actively aiding and abetting others to

   infringe, including, but not limited to Defendants’ partners, clients, customers/subscribers, and end




                                                                                            Page 24 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page26
                                                                        25of
                                                                           of293
                                                                              27



   users, whose use of the 4G Capable Accused Instrumentalities constitutes direct infringement of

   at least one claim of the ’279 patent.

          139.    In particular, the Defendants’ actions that aid and abet others such as their partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   4G Capable Accused Instrumentalities and providing instruction materials, training, and services

   regarding the 4G Capable Accused Instrumentalities.

          140.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

   users, using the 4G Capable Accused Instrumentalities necessarily infringes the ʼ279 patent

   because the invention of the ʼ279 patent is required to comply with the relevant cellular

   standard. Defendants advertise their 4G Capable Accused Instrumentalities as compliant with the

   relevant cellular standard, which induces others to infringe the ʼ279 patent. Defendants have

   knowingly induced infringement since at least the filing of this Complaint when Defendants were

   first made aware of the ʼ279 patent.

          141.    Upon information and belief, the Defendants are liable as contributory infringers of

   the ʼ396 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the 4G Capable Accused Instrumentalities that infringe the patented methods, to be

   especially made or adapted for use in an infringement of the ʼ279 patent. Each of the 4G Capable

   Accused Instrumentalities is a material component for use in practicing the ʼ279 patent and is

   specifically made and is not a staple article of commerce suitable for substantial non-infringing

   use. In particular, each of the 4G Capable Accused Instrumentalities is advertised to be compliant

   with the relevant standard and primarily used in compliance with that standard.

          142.    Plaintiffs have been harmed by Defendants’ infringing activities.




                                                                                          Page 25 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page27
                                                                        26of
                                                                           of293
                                                                              27



                                             JURY DEMAND

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

   jury on all issues triable as such.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs demand judgment for themselves and against Defendants as

   follows:

           A.      An adjudication that Defendants have infringed the ʼ070, ʼ383, ʼ611, ʼ653, ʼ718,

                   ʼ625, ʼ388, ʼ396, and ʼ279 patents;

           B.      An award of damages to be paid by Defendants adequate to compensate Plaintiffs

                   for Defendants’ past infringement of the ʼ070, ʼ383, ʼ611, ʼ653, ʼ718, ʼ625, ʼ388,

                   ʼ396, and ʼ279 patents, and any continuing or future infringement through the date

                   such judgment is entered, including interest, costs, expenses and an accounting of

                   all infringing acts including, but not limited to, those acts not presented at trial;

           C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

                   Plaintiffs’ reasonable attorneys’ fees; and

           D.      An award to Plaintiffs of such further relief at law or in equity as the Court deems

                   just and proper.




                                                                                            Page 26 of 27
Case
Case1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document41 Entered
                                  Enteredon
                                          onFLSD
                                            FLSDDocket
                                                 Docket05/18/2020
                                                        05/15/2020 Page
                                                                   Page28
                                                                        27of
                                                                           of293
                                                                              27




   Dated: May 15, 2020               /s/Jorge Espinosa/
                                     Jorge Espinosa, Esq.
                                     Florida Bar No: 779032
                                     jespinosa@etlaw.com
                                     Francesca Russo, Esq.
                                     frusso@etlaw.com
                                     Robert R. Jimenez, Esq.
                                     rjimenez@etlaw.com
                                     GRAY | ROBINSON, P.A.
                                     333 S.E. 2nd Ave., Suite 300
                                     Miami, FL 33131
                                     Tel: 305-416-6880
                                     Fax: 305-416-6887

                                     Attorneys for Plaintiffs
                                     SISVEL INTERNATIONAL S.A.
                                     and SISVEL S.p.A.




                                                                    Page 27 of 27
             Case
              Case1:20-cv-22051-JEM
                   1:20-cv-22051-JEM Document
                                      Document
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017    41-1Entered
                                            CIVIL   Entered
                                                    COVER on SHEET
                                                             on
                                                             FLSD
                                                                FLSD
                                                                   Docket
                                                                     Docket
                                                                          05/18/2020
                                                                             05/15/2020Page
                                                                                         Page
                                                                                            29 1ofof293
                                                                                                     3
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS SISVEL INTERNATIONAL S.A., and SISVEL                                                      DEFENDANTS HMD America, Inc. and HMD Global OY
                      S.p.A.

   (b) County of Residence of First Listed Plaintiff                                                             County of Residence of First Listed Defendant             Miami-Dade County, FL
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:                      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                            THE TRACT OF LAND INVOLVED.
   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                       Attorneys (If Known)
   Jorge Espinosa, Esq., GRAY | ROBINSON, P.A., 333 S.E. 2nd Ave.,
   Suite 300, Miami, FL 33131, Tel: 305-416-6880
(d) Check County Where Action Arose:                MIAMI- DADE        MONROE         BROWARD           PALM BEACH        MARTIN    ST. LUCIE       INDIAN RIVER     OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                             (For Diversity Cases Only)                                        and One Box for Defendant)
    1    U.S. Government                  3                 Federal Question                                                          PTF        DEF                                           PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                            Citizen of This State           1           1     Incorporated or Principal Place          4      4
                                                                                                                                                          of Business In This State

    2    U.S. Government                  4                    Diversity                                Citizen of Another State            2         2   Incorporated and Principal Place          5       5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                        Citizen or Subject of a             3         3   Foreign Nation                            6       6
                                                                                                          Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                                 Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                       FORFEITURE/PENALTY                      BANKRUPTCY                         OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                PERSONAL INJURY                     625 Drug Related Seizure             422 Appeal 28 USC 158              375 False Claims Act
  120 Marine                            310 Airplane                   365 Personal Injury -                   of Property 21 USC 881           423 Withdrawal                     376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product               Product Liability               690 Other                                28 USC 157                       3729 (a))
  140 Negotiable Instrument                  Liability                 367 Health Care/                                                                                            400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &               Pharmaceutical                                                        PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment              Slander                       Personal Injury                                                      820 Copyrights                     430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’             Product Liability                                                    830 Patent                         450 Commerce
  152 Recovery of Defaulted                  Liability                 368 Asbestos Personal                                                    835 Patent – Abbreviated           460 Deportation
                                                                                                                                                New Drug Application
      Student Loans                     340 Marine                         Injury Product                                                       840 Trademark                      470 Racketeer Influenced and
      (Excl. Veterans)                  345 Marine Product                 Liability                                LABOR                         SOCIAL SECURITY                  Corrupt Organizations
  153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                    710 Fair Labor Standards             861 HIA (1395ff)                   480 Consumer Credit
      of Veteran’s Benefits             350 Motor Vehicle              370 Other Fraud                         Act                              862 Black Lung (923)               490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle              371 Truth in Lending                720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))             850 Securities/Commodities/
  190 Other Contract                        Product Liability          380 Other Personal                  740 Railway Labor Act                864 SSID Title XVI                 Exchange
  195 Contract Product Liability        360 Other Personal                 Property Damage                 751 Family and Medical               865 RSI (405(g))                   890 Other Statutory Actions
  196 Franchise                             Injury                     385 Property Damage                     Leave Act                                                           891 Agricultural Acts
                                        362 Personal Injury -              Product Liability               790 Other Labor Litigation                                              893 Environmental Matters
                                            Med. Malpractice                                               791 Empl. Ret. Inc.                                                     895 Freedom of Information
       REAL PROPERTY                       CIVIL RIGHTS               PRISONER PETITIONS                       Security Act                      FEDERAL TAX SUITS                 Act
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                                                          870 Taxes (U.S. Plaintiff          896 Arbitration
    220 Foreclosure                     441 Voting                      463 Alien Detainee                                                          or Defendant)                  899 Administrative Procedure
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                   871 IRS—Third Party 26             Act/Review or Appeal of
                                                                        Sentence                                                                USC 7609
    240 Torts to Land                   443 Housing/                       Other:                                                                                                  Agency Decision
                                        Accommodations
    245 Tort Product Liability          445 Amer. w/Disabilities -      530 General                            IMMIGRATION                                                         950 Constitutionality of State
                                                                                                                                                                                   Statutes
    290 All Other Real Property             Employment                  535 Death Penalty                  462 Naturalization Application
                                        446 Amer. w/Disabilities -      540 Mandamus & Other               465 Other Immigration
                                            Other                       550 Civil Rights                       Actions
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee –
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
    1    Original          2 Removed         3 Re-filed         4 Reinstated           5   Transferred from              6 Multidistrict         7 Appeal to               8 Multidistrict
         Proceeding          from State        (See VI            or                       another district              Litigation
                                                                                                                                                   District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                               Appellate Court
                             Court             below)             Reopened                 (specify)                     Transfer
                                                                                                                                                   from Magistrate           – Direct
                                                                                                                                                   Judgment                  File

VI. RELATED/                              (See instructions): a) Re-filed Case                 YES         NO             b) Related Cases           YES           NO
RE-FILED CASE(S)                                          JUDGE:                                                                                    DOCKET NUMBER: See               attachment
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 35 U.S.C. § 1 et seq.; Patent Infringement
                                          LENGTH OF TRIAL via                   days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                                                                                           DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER F.R.C.P. 23
                                                                                                                                                    JURY DEMAND:                      Yes          No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
         May 15, 2020
                                                                              /s/Jorge Espinosa/
FOR OFFICE USE ONLY
RECEIPT #                             AMOUNT                    IFP                     JUDGE                                           MAG JUDGE

                                                                Save As...                      Print                       Reset
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-1Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               30 2ofof293
                                                                                        3



                              CIVIL COVER SHEET ATTACHMENT

   Related Cases (Including Present Action)

    Jurisdiction   Date Filed   Case Name                                 Case Number

    D. Del.        06/20/19     Sisvel International S.A. and 3G      1:19-cv-01140-MN
                                Licensing S.A. v. AnyData Corporation
    D. Del.        06/20/19     Sisvel International S.A. v. Blu          1:19-cv-01141-MN
                                Products, Inc.
    D. Del.        06/20/19     Sisvel International S.A. and 3G          1:19-cv-01142-MN
                                Licensing S.A. v. Cradlepoint, Inc.
    D. Del.        06/20/19     Sisvel International S.A. and 3G          1:19-cv-01143-MN
                                Licensing S.A. v. Honeywell
                                International, Inc.
    D. Del.        06/20/19     Sisvel International S.A. and 3G          1:19-cv-01144-MN
                                Licensing S.A. v. Verifone Systems,
                                Inc.
    D. Del.        06/20/19     Sisvel International S.A. and 3G          1:19-cv-01145-MN
                                Licensing S.A. v. Xirgo Technologies,
                                LLC
    D. Del.        07/01/19     Sisvel International S.A. and 3G          1:19-cv-01247-LPS
                                Licensing S.A. v. Dell, Inc.
    D. Del.        12/17/19     Sisvel International S.A. and 3G          1:19-cv-02288-MN
                                Licensing S.A. v. Tesla, Inc.
    D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                                S.A., and Sisvel S.p.A. v. Cradlepoint,
                                Inc.
    D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                                S.A., and Sisvel S.p.A. v. Dell, Inc.
    D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                                S.A., and Sisvel S.p.A. v. Honeywell
                                International, Inc.
    D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                                S.A., and Sisvel S.p.A. v. OnePlus
                                Technology (Shenzhen) Co., Ltd.
    D. Del.        05/15/20     3G Licensing S.A. and Sisvel S.p.A. v.    Filed concurrently
                                TCL Communication Technology
                                Holdings Limited, TCT Mobile
                                International Limited, TCT Mobile,


                                                  1
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-1Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               31 3ofof293
                                                                                        3



    Jurisdiction   Date Filed   Case Name                                 Case Number

                                Inc., TCT Mobile (US) Inc., and TCT
                                Mobile (US) Holdings Inc.

    D. Del.        05/15/20     Sisvel International S.A., 3G             Filed concurrently
                                Licensing S.A., and Sisvel S.p.A. v
                                Wiko SAS, Wiko USA, Inc.

    D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                                S.A., and Sisvel S.p.A. v. Tesla, Inc.
    D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                                S.A., and Sisvel S.p.A. v. Verifone,
                                Inc.
    D. Del.        05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                                S.A., and Sisvel S.p.A. v. Xirgo
                                Technologies, LLC
    NDTX           07/15/19     Sisvel International S.A. and 3G          3:19-cv-01694-N
                                Licensing S.A. v. ZTE (USA), Inc. and
                                ZTE Corporation
    NDTX           05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                                S.A., and Sisvel S.p.A. v. ZTE (USA),
                                Inc. and ZTE Corporation
    SDFL           Transferred Sisvel International S.A. v. Blu           1:20-cv-20813-RNS
                               Products, Inc.
    SDFL           05/15/20     Sisvel International S.A. and Sisvel      Filed concurrently
                                S.p.A v. Blu Products, Inc.
    SDFL           05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                                S.A., and Sisvel S.p.A. v. HMD
                                America, Inc. and HMD Global Oy
    SDFL           05/15/20     Sisvel International S.A., 3G Licensing   Filed concurrently
                                S.A., and Sisvel S.p.A. v. Noetic, Inc.
                                and Sun Cupid Technology (HK) Ltd.




                                                  2
   Case
    Case1:20-cv-22051-JEM
         1:20-cv-22051-JEM Document
                            Document41-2Entered
                                          Entered
                                                on on
                                                   FLSD
                                                      FLSD
                                                         Docket
                                                           Docket
                                                                05/18/2020
                                                                   05/15/2020Page
                                                                               Page
                                                                                  32 1ofof293
                                                                                           2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


            SISVEL INTERNATIONAL S.A.,                                )
        3G LICENSING S.A., and SISVEL S.p.A.                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
     HMD AMERICA, INC., and HMD GLOBAL OY                             )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HMD Global OY
                                           Bertel Jungin aukio 9
                                           02600 Espoo, Finland




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jorge Espinosa, Esq.,
                                           GRAY | ROBINSON, P.A.,
                                           333 S.E. 2nd Ave., Suite 300,
                                           Miami, FL 33131



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
    Case
     Case1:20-cv-22051-JEM
          1:20-cv-22051-JEM Document
                             Document41-2Entered
                                           Entered
                                                 on on
                                                    FLSD
                                                       FLSD
                                                          Docket
                                                            Docket
                                                                 05/18/2020
                                                                    05/15/2020Page
                                                                                Page
                                                                                   33 2ofof293
                                                                                            2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
   Case
    Case1:20-cv-22051-JEM
         1:20-cv-22051-JEM Document
                            Document41-3Entered
                                          Entered
                                                on on
                                                   FLSD
                                                      FLSD
                                                         Docket
                                                           Docket
                                                                05/18/2020
                                                                   05/15/2020Page
                                                                               Page
                                                                                  34 1ofof293
                                                                                           2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


            SISVEL INTERNATIONAL S.A.,                                )
        3G LICENSING S.A., and SISVEL S.p.A.                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
     HMD AMERICA, INC., and HMD GLOBAL OY                             )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HMD America, Inc.
                                           c/o its Registered Agent
                                           Cristina Hoyos
                                           1200 Brickell Ave., Suite 510
                                           Miami Florida 33131



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jorge Espinosa, Esq.,
                                           GRAY | ROBINSON, P.A.,
                                           333 S.E. 2nd Ave., Suite 300,
                                           Miami, FL 33131



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
    Case
     Case1:20-cv-22051-JEM
          1:20-cv-22051-JEM Document
                             Document41-3Entered
                                           Entered
                                                 on on
                                                    FLSD
                                                       FLSD
                                                          Docket
                                                            Docket
                                                                 05/18/2020
                                                                    05/15/2020Page
                                                                                Page
                                                                                   35 2ofof293
                                                                                            2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-4Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               36 1ofof293
                                                                                        4




                             EXHIBIT 1
4/24/2020
       Case
        Case1:20-cv-22051-JEMTheDocument
             1:20-cv-22051-JEM  home of Nokia phones
                                 Document            | Entered
                                                       HMD Global
                                              41-4Entered    on on— HMD
                                                                  FLSD  Global
                                                                     FLSDDocket- The05/18/2020
                                                                            Docket  home of Nokia Phones
                                                                                       05/15/2020    PagePage
                                                                                                           37 2ofof293
                                                                                                                    4



                                                                                              Home    Who we are     What we do      Business   Media     Contact




                                                                                              Welcome to
                                                                                              the home of
                                                                                              Nokia Phones




                                          HMD is an
                                          independent,
                                          Finnish
                                          company
                                          We believe that mobile technology can enhance
                                          our everyday lives – that’s why we’re working to
                                          make it accessible to everyone with devices that
                                          embody our principles of design, performance and
                                          security.




                                          Latest
                                          products
                                                                                             Nokia 8.3 5G                Nokia 5.3                      Nokia 1.3
                                                                                             Learn more                  Learn more                     Learn more




                                               See all products




                     We use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the use of
                                                                                                                                                                     Agree
                     cookies. Learn more


https://www.hmdglobal.com                                                                                                                                                    1/3
4/24/2020
       Case
        Case1:20-cv-22051-JEMTheDocument
             1:20-cv-22051-JEM  home of Nokia phones
                                 Document            | Entered
                                                       HMD Global
                                              41-4Entered    on on— HMD
                                                                  FLSD  Global
                                                                     FLSDDocket- The05/18/2020
                                                                            Docket  home of Nokia Phones
                                                                                       05/15/2020    PagePage
                                                                                                           38 3ofof293
                                                                                                                    4




                                          Latest press
                                          releases
                     All
                     Devices
                     General
                     Partnerships
                     Corporate
                     Android




                                                19.3.2020                                  13.2.2020                                 12.2.2020


                                                New 5G Nokia smartphone                    Nokia phones win six                      HMD Global - The Home of
                                                unveiled as portfolio                      accolades at iF DESIGN™                   Nokia Phones cancels
                                                expands – ensuring a Nokia                 Awards 2020                               participation at MWC 2020 in
                                                phone is the only gadget                                                             Barcelona
                                                you will ever need




                                                5.12.2019                                  18.11.2019                                5.9.2019


                                                Next generation Nokia 2.3                  HMD Global’s Nokia 7.2                       New Nokia phones
                                                brings powerful AI to                      named Innovation Awards                      introduce class-defining
                                                everyone                                   Honoree in the CES® 2020                     experiences across
                     We use cookies to improve and personalize your experience and to display advertisements.
                                                                                           Innovation Awards  By using this site, you consent to the use of
                                                                                                                                        segments                 Agree
                     cookies. Learn more


https://www.hmdglobal.com                                                                                                                                                2/3
4/24/2020
       Case
        Case1:20-cv-22051-JEMTheDocument
             1:20-cv-22051-JEM  home of Nokia phones
                                 Document            | Entered
                                                       HMD Global
                                              41-4Entered    on on— HMD
                                                                  FLSD  Global
                                                                     FLSDDocket- The05/18/2020
                                                                            Docket  home of Nokia Phones
                                                                                       05/15/2020    PagePage
                                                                                                           39 4ofof293
                                                                                                                    4
                                                        Show more




                     Stay up to date


                     We take your privacy very seriously and as such
                                                                                                        Email                                                            Subscribe
                     your data will not be shared with any third parties.




                     Android, Google and other related marks and logos are trademarks of Google LLC.




                     Our locations
                     Our team is based around the world
                     across over 50 locations with our
                     headquarters in Espoo, Finland.

                     Espoo                        London
                     Bertel Jungin aukio 9        Level 4
                     02600 Espoo                  4 Kingdom Street
                     Finland                      Paddington Central
                                                  London W2 6BD


                     Shenzhen
                     No.2, 2nd Donghuan
                     Road, Longhua Town,
                     Bao'an District, Shenzhen,
                     Guangdong,
                     China




                                                                                                        Language   Nokia phones     Legal            Ethics             UK compliance


                                                                                                        English    Android phones   Privacy Policy   Code of Conduct    UK Modern Slavery
                                                                                                                                                                        Act Statement
                     © 2020 HMD Global All rights reserved.                                             Suomi      Nokia phones     Terms of Use     Supplier Code of
                     Nokia is a registered trademark of Nokia Corporation.                                         support                           Conduct            Tax strategy (UK)
                     HMD Global Oy is the exclusive licensee of the Nokia brand for phones & tablets.   简体中文
                                                                                                                   Nokia phones                      Speak up channel
                                                                                                                   community




                     We use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the use of
                                                                                                                                                                              Agree
                     cookies. Learn more


https://www.hmdglobal.com                                                                                                                                                                   3/3
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-5Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               40 1ofof293
                                                                                        4




                             EXHIBIT 2
4/24/2020
       Case
        Case1:20-cv-22051-JEM
             1:20-cv-22051-JEM                           Who we are 4
                                                       Document
                                                        Document    | 1-5
                                                                      HMD Global
                                                                        Entered  — on
                                                                           Entered HMDon
                                                                                       Global
                                                                                      FLSDFLSD- Docket
                                                                                                The Docket
                                                                                                    home of Nokia Phones
                                                                                                          05/18/2020
                                                                                                              05/15/2020 Page
                                                                                                                           Page
                                                                                                                              41 2ofof293
                                                                                                                                       4



                                                                                                Home     Who we are     What we do      Business    Media     Contact




                                           Learn more
                                                                                                       When HMD was established in 2016, we stepped into the smartphone
                                                                                                       business with a drive that would kick things off rapidly. In just 11
                                                                                                       months, our first 11 phones were released to customers around the
                                                                                                       world. Featuring 5 feature phones and 6 Android™ smartphones, it was a
                                                                                                       range that offered choice and reliability to every user segment. We
                                                                                                       established 50 offices around the world in our first 12 months, quickly
                                                                                                       securing our foothold in the global market. As a startup valued at over
                                                                                                       $1 billion, we also earned our Unicorn status – an achievement that we
                                                                                                       owe to our strong customer base.




                                           At HMD we have a simple idea at the core of our             sets us apart in the mobile phones market –
                                           operations: that mobile technology can enhance              whichever phone is right for you, it will be a phone
                                           the everyday lives of everyone around the world.            you can trust.
                                           Our wide selection of phones are a step toward to
                                           realizing that vision, but we go even further: our          Ever since our first 11 phones in 2017, we have
                                           phones are made to get better for years to come,            continued to expand every area of our phones
                                           with a design that remains timeless and updates             portfolio, including dependable feature phones,
                                           that improve security and performance.                      reborn classics, first-time smartphones and
                                                                                                       smartphones fit for enterprises.
                                           We ensure that these principles are inherent in
                                           each and every one of our phones, and this is what




                      We use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the use of
                                                                                                                                                                        Agree
                      cookies. Learn more


https://www.hmdglobal.com/about                                                                                                                                                  1/3
4/24/2020
       Case
        Case1:20-cv-22051-JEM
             1:20-cv-22051-JEM                           Who we are 4
                                                       Document
                                                        Document    | 1-5
                                                                      HMD Global
                                                                        Entered  — on
                                                                           Entered HMDon
                                                                                       Global
                                                                                      FLSDFLSD- Docket
                                                                                                The Docket
                                                                                                    home of Nokia Phones
                                                                                                          05/18/2020
                                                                                                              05/15/2020 Page
                                                                                                                           Page
                                                                                                                              42 3ofof293
                                                                                                                                       4




                                           The Nokia
                                                                                                     Its reputation for design and dependability made
                                                                                                     Nokia a household name. Today, HMD upholds
                                                                                                     that heritage with Nokia branded mobile devices



                                           mobile
                                                                                                     running Android operating systems, uniting two of
                                                                                                     the world’s most iconic names in mobile
                                                                                                     technology.



                                           phones                                                    In keeping with our mission to make modern
                                                                                                     mobile technology accessible to everyone, we



                                           story
                                                                                                     believe that every Nokia phone should be built
                                                                                                     upon the principles of refined design and steadfast
                                                                                                     reliability, no matter which segment it is made for.




                                           Meet our
                                           team
                                           At HMD, our teams are united in our passion for
                                           the Nokia brand and the principles for which it is
                                                                                                     One by one, we hope to
                                           known. Equipped with a wealth of industry                 enrich people’s lives
                                           knowledge and experience, we are committed to
                                           our mission of making mobile technology                   worldwide.
                                           accessible to all.




                                           Leadership team




                                                                 Florian Seiche                                           Juho Sarvikas
                                                                 Chief Executive Officer                                  Chief Product Officer




                                                                                                                          Per Ekman
                                                                 Anssi Rönnemaa
                                                                                                                          Chief Commercial Officer,
                                                                 Chief Financial Officer
                                                                                                                          Head of Europe




                                                                 Jari Koljonen                                            Ben Jen
                                                                 General Counsel                                          Vice President Accessories




                      We use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the use of
                                                                                                                                                               Agree
                      cookies. Learn more
                                                                Ajey Mehta

https://www.hmdglobal.com/about                                                                                                                                        2/3
4/24/2020
       Case
        Case1:20-cv-22051-JEM
             1:20-cv-22051-JEM                                       Who we are 4
                                                                   Document
                                                                    Document    | 1-5
                                                                                  HMD Global
                                                                                    Entered  — on
                                                                                       Entered HMDon
                                                                                                   Global
                                                                                                  FLSDFLSD- Docket
                                                                                                            The Docket
                                                                                                                home of Nokia Phones
                                                                                                                      05/18/2020
                                                                                                                          05/15/2020 Page
                                                                                                                                       Page
                                                                                                                                          43 4ofof293
                                                                                                                                                   4
                                                                                Vice President India and                              Maurizio Angelone
                                                                                APAC                                                  Vice President Americas




                                                                                Justin Maier
                                                                                Vice President Sub Sahara
                                                                                Africa




                                                   Board



                                                                                                                                      Jean-Francois Baril
                                                                                Florian Seiche
                                                                                                                                      Executive Chairman of HMD
                                                                                Chief Executive Officer
                                                                                                                                      Global




                                                                                Sam Chin                                              Ivan Yeh
                                                                                Board Director                                        Board Director




                                                                                Barry French
                                                                                Board Director




                      Stay up to date


                      We take your privacy very seriously and as such
                                                                                                            Email                                                               Subscribe
                      your data will not be shared with any third parties.




                      Android, Google and other related marks and logos are trademarks of Google LLC.




                      Our locations
                      Our team is based around the world
                      across over 50 locations with our
                      headquarters in Espoo, Finland.

                      Espoo                        London
                      Bertel Jungin aukio 9        Level 4
                      02600 Espoo                  4 Kingdom Street
                      Finland                      Paddington Central
                                                   London W2 6BD


                      Shenzhen
                      No.2, 2nd Donghuan
                      Road, Longhua Town,
                      Bao'an District, Shenzhen,
                      Guangdong,
                      China




                                                                                                            Language   Nokia phones       Legal             Ethics             UK compliance


                                                                                                            English    Android phones     Privacy Policy    Code of Conduct    UK Modern Slavery
                                                                                                                                                                               Act Statement
                      © 2020 HMD Global All rights reserved.                                                Suomi      Nokia phones       Terms of Use      Supplier Code of
                      Nokia is a registered trademark of Nokia Corporation.                                            support                              Conduct            Tax strategy (UK)
                      HMD Global Oy is the exclusive licensee of the Nokia brand for phones & tablets.      简体中文
                                                                                                                       Nokia phones                         Speak up channel
                                                                                                                       community




                      We use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the use of
                                                                                                                                                                                     Agree
                      cookies. Learn more


https://www.hmdglobal.com/about                                                                                                                                                                    3/3
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-6Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               44 1ofof293
                                                                                        2




                             EXHIBIT 3
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-6Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               45 2ofof293
                                                                                        2
                   Phones                  Explore Android   Android phones   Classic phones    For enterprises   Community   Support




                                              FEATURES



                                              Nokia 2.3
                                              Discover the power of AI with Nokia 2.3. It lasts up to 2 days1 with Adaptive Battery technology, takes
                                              epic shots with AI imaging – even in low-light – and unlocks with a glance. Bring great stories to life with
                                              the impressive 6.2” HD+ 19:9 screen. Plus, it’s ready for Android 10 and beyond so you can look forward
                                              to 2 years of software upgrades and 3 years of monthly security updates.



                                              Design                           Colors Cyan Green, Sand, Charcoal

                                                                               Size 157.69 x 75.41 x 8.68mm

                                                                               Weight 183g




                                              Performance                      Operating system Android 9 Pie

                                                                               RAM 2 GB

                                                                               CPU MediaTek Helio A22




                                              Connectivity                     Cable type Micro USB (USB 2.0)

                                                                               SIM cards Dual SIM and Single SIM models available

                                                                               SIM card type Nano SIM

                                                                               Sensors Ambient light sensor, Proximity sensor, Accelerometer (G-
                                                                               sensor)

                                                                               Keys The Google Assistant Button2




                                              Environmental profile            Read more




                                              Cameras                          Rear cameras 13 MP f/2.2 + 2 MP depth sensing

                                                                               Rear flash LED

                                                                               Front-facing camera 5 MP f/2.4

                                                                               Other Biometric face unlock




                                              Battery                          Battery type Non-removable 4000 mAh3

                                                                               Charging 5V/1A compatible




                                              Storage                          Internal storage 32 GB4

                                                                               MicroSD card slot Support for up to 512 GB




                                              Display                          Size 6.2”

                                                                               Type HD+ with waterdrop notch

                                                                               Display ratio 19:9




                                              Audio                            3.5 mm headphone jack

                                                                               FM radio receiver (headset required)

                                                                               1 microphone


     Nokia 2.3

     Discover the power of AI                 Network and connectivity         Network bands GSM: 850, 900, 1800, 1900 | WCDMA: 1, 5, 8 | LTE: 1, 3,
                                                                               5, 7, 8, 20, 28, 38, 40, 41 (120MHz)

                                                                               Network bands (Latin America and USA) GSM: 850, 900, 1800, 1900 |
         Sign up            Watch now                                          WCDMA: 1, 2, 4, 5, 8 | LTE: 1, 2, 3, 4, 5, 7, 8, 12/17, 28, 66

                                                                               Network bands (India) GSM 850, 900, 1800 | WCDMA: 1, 5, 8 | LTE: 1, 3,
                                                                               5, 8, 40, 41 (120MHz)

                                                                               Network speed LTE Cat 4
                                                                                                                                  From $ 129           Buy now
                                                                               WiFi 802.11 b/g/n
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-7Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               46 1ofof293
                                                                                        3




                             EXHIBIT 4
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-7Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               47 2ofof293
                                                                                        3
        Features         Specs          Reviews            FAQs        Accessories                                                            Save from home. Waived fees & free 2-day shipping.



                                                                                                                                              Wireless     In Home      Business                                       Stores   Search

                                                                                                                                              Phones      Plans     Deals       Shop    Support     5G                               Español   Sign in




        Home / Smartphones / Nokia

        Nokia 3 V
        ★★★
        ☆☆☆☆☆         (12 Reviews)                                                                                        SKU# 719901073231


        Online only: Get this device free. New line req’d. No trade-in req’d.                                                  View details


        Efficiency meets elegance with the Nokia 3 V. This slim and sophisticated smartphone features an eye-catching high-gloss
        design, 2.5D glass display and 6.26-inch HD+ scre See More



        Color and storage




                       Blue




          16GB




        Payment options



          $0.00/mo                          $168.00
                                            Retail price
          was $7.00
          24 Monthly payments


        $0 Down (for qualified customers) $0.00/mo for 24 months; 0% APR Reduced Retail Price: $0.00
        For a limited time, order online and we'll waive your activation fee.

        Device unlocking policy

             Ship it to me
             Eligible for Free 2-Day Shipping                                                                      Continue

        Get it today                                                                                             Add to wishlist

             FREE In-Store Pickup
            Select location




        Device Specifications                                                                                                                                                          What's in the box

        LTE Advanced                                       With 50% faster peak speeds in more than 450 cities from coast to coast.                                                     Nokia 3 V

        World Device                                       Works in over 200 countries depending on your plan.                                                                          Pre-installed SIM Card (4FF)

        Standby Time - Up to:                              35 days                                                                                                                      Battery Type and Size – non-removable, 4000 mAh

        Usage Time - Up to:                                10 hrs                                                                                                                       Wall Adapter/USB Cable/USB Connector

        Camera                                             13 MP                                                                                                                        Quick Reference Guide

        Front Camera                                       5 MP                                                                                                                         Important Consumer Safety Information

        Width                                              3 in                                                                                                                         Product Safety and Warranty Brochure

        Weight                                             6.17 oz

        Height                                             6.28 in
                                                                                                                                                                                           Download user manual
        Depth                                              0.33 in

        Screen                                             6.26" HD+ display (720 x 1440); 257ppi; 2.5D glass

        Battery                                            4000 mAh

        Operating System                                   Android™ 9.0, Pie™

        Storage                                            16GB ROM, 2GB RAM

        Expandable Memory                                  Supports microSD card up to 128GB (sold separately)

        Hearing Aid Compatibility                          M4/T3

        Wi-Fi                                              802.11 b/g/n (2.4GHz)

        Processor                                          Qualcomm® Snapdragon™ 429

        Network                                            4G LTE cat 4, B2, B4, B5, B13, B66UMTS 850/1900GSM 850/900/1800/1900

        Processor                                          Qualcomm® Snapdragon™ 429

        HD Voice                                           Experience HD Voice, Video Calling and Simultaneous Voice & Data. Enable Wi-Fi Calling and make calls anywhere you
                                                           have a Wi-Fi connection.




                Compare devices



          Nokia 3 V Support
          Verizon Wireless Support helps you better understand your Verizon mobile device and other Verizon services. Nokia 3 V Support
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-7Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               48 3ofof293
                                                                                        3
        Features      Specs   Reviews   FAQs   Accessories




        Apps & Services                               Top Device Brands                              Follow                                          Store Locator

        My Verizon                                    Samsung
                                                                                                                                                       Enter a location
        Verizon Cloud                                 Apple
        Smart Family                                  Motorola
        Device trade-in                               Google
        Device Protection
        Call Filter
        Apple Music
        Premium Visual Voicemail                      Top Accessory Brands                           Subscribe                                       About
        Hum
                                                      Otterbox                                       Sign Up                                         About Us
        See More Apps
                                                      ZAGG                                                                                           News
                                                      Beats                                                                                          Featured Articles
                                                      Mophie                                                                                         Responsibility
                                                      JBL
                                                      Fitbit
                                                      Gear 4




                                                      Site Map Careers Verizon Innovation Program Privacy Legal Notices Customer Agreement Brochures Important Wireless Issues
                                                      Radio Frequency Emissions Avoid Potential Hearing Loss Website Use Return Policy Accessibility Product Terms
                                                      My Verizon Terms & Conditions Device Payment Terms & Conditions Open Internet Lifeline/Link-Up About Our Ads Advertise With us
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-8Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               49 1ofof293
                                                                                        2




                             EXHIBIT 5
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-8Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               50 2ofof293
                                                                                        2
                   Phones                  Explore Android   Android phones   Classic phones   For enterprises   Community   Support




                                              FEATURES



                                              Nokia 4.2
                                              Help is at hand with the Google Assistant Button. Enjoy videos and games on the 5.71” HD+ display, set
                                              in a stunning 2.5D curved glass design. Quick snaps look like great photos thanks to the dual 13 MP and
                                              2 MP rear-facing camera and pro editing tools. Biometric face unlocking conveniently opens your phone
                                              in seconds.



                                              Design                           Colors Black, Pink Sand

                                                                               Size 148.95 x 71.30 x 8.39 mm

                                                                               Weight 161 g




                                              Performance                      Operating system Android 9 Pie

                                                                               RAM 2/3 GB DDR3

                                                                               CPU Qualcomm® Snapdragon™ 439




                                              Display                          Size and type 5.71” HD+ a-Si TFT LCD with selfie notch

                                                                               Resolution 720x1520, 270 PPI

                                                                               Aspect ratio 19:9

                                                                               Material 2.5D glass




                                              Connectivity                     Cable Micro USB cable

                                                                               Sensors Fingerprint Sensor (Rear), Ambient light sensor, Proximity
                                                                               sensor, Accelerometer, NFC, Biometric face unlock

                                                                               Keys Google Assistant Button¹

                                                                               Other OTG




                                              Network and connectivity         Networks GSM: 850, 900, 1800, 1900 | WCDMA: 1, 2, 4, 5, 8 | LTE 1, 2, 3,
                                                                               4/66, 5, 7, 8,12/ 17 ,28, 38 (120MHz)

                                                                               Network speed LTE Cat 4 - 150Mbps DL / 50Mbps UL, VoLTE, VoWiFi

                                                                               WiFi 802.11 b/g/n

                                                                               Bluetooth® 4.2

                                                                               GPS/AGPS/GLONASS/BeiDou, FM radio




                                              Storage                          Internal memory 16/32 GB3

                                                                               Storage type eMMC

                                                                               MicroSD card slot Supports up to 400 GB

                                                                               Other Google Drive




                                              Talk and standby times           Maximum 3G talk time Up to 18 hours

                                                                               Maximum 4G standby time Up to 25 days

                                                                               Music playback time Up to 100 hours (with headset)




                                              Audio                            Connector Audio jack
     Nokia 4.2
                                                                               Microphones 2 mics with noise cancellation
     It's got it all. And more, with the                                       Other Qualcomm® aptX™ technology
     Google Assistant.
                                              Camera                           Rear camera Dual 13MP AF/F2.2/1.12µm + 2MP FF/F2.2/1.75µm with 2
         Watch video                                                           Phase Detection and flash

                                                                               Front-facing camera 8MP FF/F2.0/1.12µm


                                                                                                                             From $ 189.99           Buy now
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-9Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               51 1ofof293
                                                                                        2




                             EXHIBIT 6
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-9Entered
                                       Entered
                                             on on
                                                FLSD
                                                   FLSD
                                                      Docket
                                                        Docket
                                                             05/18/2020
                                                                05/15/2020Page
                                                                            Page
                                                                               52 2ofof293
                                                                                        2
                           Phones                                                            Explore Android   Android phones   Classic phones    For enterprises   Community   Support




   Whilst our community is always open, the impact of coronavirus (COVID-19) means that some of our response times and language support has been affected. Please do bear with us, and stay safe.            
    See how we’re responding to help communities around the world.
                                                                                                FEATURES



                                                                                                Nokia 6.2
                                                                                                Upgrade your view with Nokia 6.2. Watch videos in HDR with PureDisplay. Get creative with your
                                                                                                photography thanks to the triple camera and advanced AI imaging. Plus, it all runs smoothly on Android 9
                                                                                                Pie software – so it just keeps getting better.



                                                                                                Design                           Colors Ceramic Black, Ice

                                                                                                                                 Size 159.92 x 75.15 x 8.25mm

                                                                                                                                 Weight 180g

                                                                                                                                 Corning® Gorilla® Glass 3




                                                                                                Performance                      Operating system Android 9 Pie

                                                                                                                                 RAM 3/4 GB

                                                                                                                                 CPU Qualcomm® Snapdragon™ 636




                                                                                                Display                          Size 6.3”

                                                                                                                                 Type FHD+ with PureDisplay




                                                                                                Connectivity                     Cable type USB Type-C™ (USB 2.0)

                                                                                                                                 SIM cards Single SIM

                                                                                                                                 SIM card type Nano-SIM

                                                                                                                                 Sensors Ambient light + RGB sensor (2 in 1), Proximity sensor,
                                                                                                                                 Accelerometer (G-sensor), E-compass, Gyroscope

                                                                                                                                 Other NFC (excluding India)

                                                                                                                                 Keys The Google Assistant Button3




                                                                                                Network and connectivity         Network bands GSM: 850, 900, 1800, 1900; WCDMA: 1, 5, 8 | LTE: 1, 3, 5,
                                                                                                                                 7, 8, 20, 28, 38, 40, 41 (120MHz)

                                                                                                                                 Network bands (Latin America and USA) GSM: 850, 900, 1800, 1900;
                                                                                                                                 WCDMA: 1, 2, 4, 5, 8 | LTE: 1, 2, 3, 4, 5, 7, 8, 12/17, 13, 28, 66

                                                                                                                                 Network bands (India) GSM 900, 1800; WCDMA: 1, 5, 8; LTE: 1, 3, 5, 8,
                                                                                                                                 40, 41 (120MHz)

                                                                                                                                 Network speed LTE Cat 4

                                                                                                                                 WiFi 802.11 b/g/n/ac

                                                                                                                                 Bluetooth® 5.0

                                                                                                                                 GPS/AGPS+GLONASS+BDS+Galileo




                                                                                                Storage                          Internal storage 32/64/128 GB5

                                                                                                                                 MicroSD card slot Support for up to 512 GB




                                                                                                Audio                            3.5 mm headphone jack

                                                                                                                                 Qualcomm® aptX™ audio

                                                                                                                                 FM radio

                                                                                                                                 2 microphones
        Nokia 6.2

        Upgrade your view                                                                       Cameras                          Rear cameras 16 MP, 5 MP depth sensor, 8 MP sensor with ultra-wide
                                                                                                                                 lens

             Watch video                                                                                                         Rear flash LED

                                                                                                                                 Front-facing camera 8 MP



                                                                                                                                                                                    From $ 249           Buy now
                                                                                                Battery                          Battery type Non-removable 3500 mAh2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-10
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            53 of
                                                                               1 of
                                                                                  293
                                                                                    2




                            EXHIBIT 7
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-10
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            54 of
                                                                               2 of
                                                                                  293
                                                                                    2
                   Phones               Explore Android   Android phones   Classic phones    For enterprises   Community   Support




                                           FEATURES



                                           Nokia 7.2
                                           Unleash your creativity with Nokia 7.2. Capture incredible photos, watch all your videos in HDR and go
                                           without charging for up to 2 days¹. Plus, it all runs smoothly on Android 9 Pie software – so just when you
                                           think it’s at its best, it just keeps getting better.



                                           Design                           Colors Charcoal, Cyan Green, Ice

                                                                            Size 159,88 × 75,11 × 8,25 mm

                                                                            Weight 180g

                                                                            2.5D Corning® Gorilla® Glass




                                           Performance                      Operating system Android 9 Pie

                                                                            RAM 4/6 GB

                                                                            CPU Qualcomm® Snapdragon™ 660




                                           Connectivity                     Cable type USB Type-C™ (USB 2.0)

                                                                            SIM cards Dual SIM

                                                                            SIM card type Nano-SIM

                                                                            Sensors Ambient light sensor, RGB sensor, Proximity sensor,
                                                                            Accelerometer (G-sensor), E-compass, Gyroscope

                                                                            Other NFC (excluding India)

                                                                            Keys The Google Assistant Button2




                                           Cameras                          Rear cameras 48 MP 1/2" Quad Pixel, 5 MP depth sensor, 8 MP sensor
                                                                            with ultra-wide lens

                                                                            Rear flash LED

                                                                            Front-facing camera 20 MP Quad Pixel

                                                                            Other ZEISS Optics




                                           Battery                          Battery type Non-removable 3500 mAh5

                                                                            Charging 5V/2A compatible




                                           Storage                          Internal storage 64/128 GB4

                                                                            MicroSD card slot Support for up to 512 GB




                                           Display                          Size 6.3”

                                                                            Type FHD+ with PureDisplay




                                           Audio                            3.5 mm headphone jack

                                                                            Qualcomm® aptX™ audio

                                                                            FM radio

                                                                            2 microphones with spatial surround sound capture



     Nokia 7.2

     Go and create
                                           Network and connectivity         Network bands GSM: 850, 900, 1800, 1900; WCDMA: 1, 5, 8 | LTE: 1, 3, 5,
                                                                            7, 8, 20, 28, 38, 40, 41 (120MHz)

                                                                            Network bands (Latin America and USA) GSM: 850, 900, 1800, 1900;
                                                                            WCDMA: 1, 2, 4, 5, 8 | LTE: 1, 2, 3, 4, 5, 7, 8, 12/17, 13, 28, 66
         Watch video
                                                                            Network bands (India) GSM 900, 1800; WCDMA: 1, 5, 8; LTE: 1, 3, 5, 8,
                                                                            40, 41 (120MHz)

                                                                            Network speed: Download LTE Cat 13 400 Mbps
                                                                                                                               From $ 349           Buy now
                                                                            Network speed: Upload LTE Cat 5 75 Mbps
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-11
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            55 of
                                                                               1 of
                                                                                  293
                                                                                    8




                            EXHIBIT 8
   Case
   Case 1:20-cv-22051-JEM
        1:20-cv-22051-JEM Document
                          Document 41-11
                                       Entered
                                          Entered
                                               on FLSD
                                                  on FLSD
                                                       Docket
                                                          Docket
                                                              05/18/2020
                                                                 05/15/2020
                                                                          Page
                                                                             Page
                                                                               56 of
                                                                                  2 of
                                                                                     293
                                                                                       8
         See how we’re responding to help communities around the world.
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now




                              Nokia 3310 3G

                              Style it up in 3G




                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                                                                                                                                                                                Agree
                    use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the
                    use of cookies. Learn more

        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
             h      ’          di      h l          i i        d h       ld
   Case
   Case 1:20-cv-22051-JEM
        1:20-cv-22051-JEM Document
                          Document 41-11
                                       Entered
                                          Entered
                                               on FLSD
                                                  on FLSD
                                                       Docket
                                                          Docket
                                                              05/18/2020
                                                                 05/15/2020
                                                                          Page
                                                                             Page
                                                                               57 of
                                                                                  3 of
                                                                                     293
                                                                                       8
         See how we’re responding to help communities around the world.
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now




                                                 For the originals
                                                     Talk and text. Tweet and
                                                     Facebook if you must!
                                                     Customisable retro UI.
                                                     One word. Snake.


                                                 $   59.99
                                                 Local prices may vary e.g. depending on time-
                                                 limited offers or reseller pricing. Quantities
                                                 available may vary.



                                                     Buy now




                                                                                                  3G connectivity

                                                                              Connect how you want
                                                                With 3G connectivity, you’ll stay connected to the things that matter
                                                                  to you, whether it’s the news, your favourite blog, even Facebook
                                                                                                   and Twitter.




                                                                                                  The interface

                                                                                 Make yourself at home
                                                                With new customisation options for rearranging icons and choosing
                                                                colour themes, even your offline mobile experience will be your very
                                                                   own. Get a feel for the themes right here by choosing a colour.




                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                                                                                                                                                                                Agree
                    use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the
                    use of cookies. Learn more

        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
             h      ’          di      h l           i i         d h        ld
   Case
   Case 1:20-cv-22051-JEM
        1:20-cv-22051-JEM Document
                          Document 41-11
                                       Entered
                                          Entered
                                               on FLSD
                                                  on FLSD
                                                       Docket
                                                          Docket
                                                              05/18/2020
                                                                 05/15/2020
                                                                          Page
                                                                             Page
                                                                               58 of
                                                                                  4 of
                                                                                     293
                                                                                       8
         See how we’re responding to help communities around the world.
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now




                                                                                                   The games

                                                                                       Snake around
                                                            Play the legendary Snake. It’s back with a little update that makes it even
                                                             more fun to play on the colour screen. Do you still remember your high
                                                                                       score? Think you can beat it?




                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                    use cookies to improve and personalize your experience and to displayThe design
                                                                                         advertisements. By using this site, you consent to the                                 Agree



                                                                              A classic, reimagined
                    use of cookies. Learn more

        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
                                i                   i i
   Case
   Case 1:20-cv-22051-JEM
        1:20-cv-22051-JEM Document
                          Document 41-11
                                       Entered
                                          Entered
                                               on FLSD
                                                  on FLSD
                                                       Docket
                                                          Docket
                                                              05/18/2020
                                                                 05/15/2020
                                                                          Page
                                                                             Page
                                                                               59 of
                                                                                  5 of
                                                                                     293
                                                                                       8
         See how we’re responding to help communities around the world.
                                                           Whatever         you do, do it in style. Nokia 3310 3G comes in four fresh
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now
                                                                colours, all with a sleek, silver-coloured keymat. Its solid body with a
                                                                          tactile matte finish ensures quality at your touch.




                                                                                One for every style
                                                                   Available in four vibrant shades, there’s a Nokia 3310 3G to suit
                                                                          everyone: Azure, Yellow, Warm Red, and Charcoal.




                                                                                                   The details

                                                                                       Nokia 3310 3G
                                          Outside                                                                                         Inside

                                             Beautiful push buttons                                                                          3G connectivity for calling
                                             and iconic, shaped design                                                                       and texting
                                             2 MP camera with LED                                                                            All-new customisable retro
                                             flash for simple snaps                                                                          UI
                                             Headphone jack for your                                                                         Bluetooth® 2.1 for pairing
                                             tunes                                                                                           with speakers and other
                                             2.4” curved window with                                                                         phones
                                             polarized layer for better                                                                      FM radio and MP3 player
                                             readability in sunlight                                                                         for music
                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets.1 We
                                          Available as both single                                                              128 MB storage plus a                           Agree
                    use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the
                                          SIM and dual SIM variants
                    use of cookies. Learn more                                                                                  MicroSD card slot with
                                                                                                                                            support for up to 32 GB
        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
                                i                    i i
   Case
   Case 1:20-cv-22051-JEM
        1:20-cv-22051-JEM Document
                          Document 41-11
                                       Entered
                                          Entered
                                               on FLSD
                                                  on FLSD
                                                       Docket
                                                          Docket
                                                              05/18/2020
                                                                 05/15/2020
                                                                          Page
                                                                             Page
                                                                               60 of
                                                                                  6 of
                                                                                     293
                                                                                       8
         See how we’re responding to help communities around the world.
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now




                                                                                         Colors:



                                          Full specifications

                                          In the box

                                          Nokia 3310 3G device

                                          Quick start

                                          Battery: BL-4UL (1200 mAh)2

                                          Micro-USB charger

                                          WH-108 headset


                                          Display

                                          Size and type 2.4" QVGA


                                          Performance

                                          Software platform Feature OS




                                          Battery

                                          Battery type Removable BL-4UL battery (1200mAh)2

                                          Max. talk time Up to 6.5 hours

                                          Max. standby time (Single-SIM) Up to 27 days

                                          Max. standby time (Dual-SIM) Up to 24 days

                                          Max. MP3 playback time Up to 40 hours

                                          Max. FM radio playback time Up to 35 hours



                                          Design

                                          Colours Azure, Yellow, Warm Red, and Charcoal

                                          Size 117 x 52.4 x 13.35mm

                                          Weight (Single-SIM) 84.9g

                                          Weight (Dual-SIM) 88.2g


                                          Storage

                                          Internal memory 128 MB1
                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                                                                                                                                                                                Agree
                    use cookies to improve  and personalize
                                        MicroSD              yourfor
                                                card slot Support experience   and
                                                                     up to 32 GB   to display
                                                                                 (memory  cardadvertisements.
                                                                                              sold separately) By using this site, you consent to the
                    use of cookies. Learn more

        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some
                                         Camera
                                                                                                   of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
                                i                   i i
   Case
   Case 1:20-cv-22051-JEM
        1:20-cv-22051-JEM Document
                          Document 41-11
                                       Entered
                                          Entered
                                               on FLSD
                                                  on FLSD
                                                       Docket
                                                          Docket
                                                              05/18/2020
                                                                 05/15/2020
                                                                          Page
                                                                             Page
                                                                               61 of
                                                                                  7 of
                                                                                     293
                                                                                       8
         See how we’re responding to help communities around the world.
                                        Primary camera 2MP
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now
                                          Flash LED flash


                                          Network and connectivity

                                          Network speed 3G

                                          Network bands GSM: 900, 1800; WCDMA (FDD I, VIII)

                                          Cable type Micro-USB

                                          Other Bluetooth 2.1


                                          Audio

                                          Connector 3.5 mm AV connector

                                          Apps FM radio, MP3 player


                                          Environmental profile




                                                                                                       Close specs




                                                                              Get your Nokia 3310 3G



                                                                      Azure             Yellow (Matte)    Warm Red (Matte)      Charcoal (Matte)


                                                                           From   $59.99                       Or buy from a retailer:

                                                   Availability of color options may vary.
                                                                                                                           Choose retailer
                                                   These are average estimated retail prices and
                                                   they may vary e.g. depending on time-limited
                                                   offers, reseller pricing, memory, color and other
                                                   variables. As an Amazon Associate, we earn from
                                                   qualifying purchases.




                                                                                                 Find your perfect phone

                                                                                  Still want to browse?




                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                                                                                                                                                                                Agree
                    use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the
                    use of cookies. Learn more

        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
                                i                   i i
   Case
   Case 1:20-cv-22051-JEM
        1:20-cv-22051-JEM Document
                          Document 41-11
                                       Entered
                                          Entered
                                               on FLSD
                                                  on FLSD
                                                       Docket
                                                          Docket
                                                              05/18/2020
                                                                 05/15/2020
                                                                          Page
                                                                             Page
                                                                               62 of
                                                                                  8 of
                                                                                     293
                                                                                       8
         See how we’re responding to help communities around the world.
Nokia 3310 3G         Design         Tech specs                                                                     Nokia 6                                                                                         Buy now

                                                                                                      An outstanding phone with latest Android™ and
                                                                                                                immersive entertainment.




                                                                                                                    See all phones




                   1Pre-installed    system software and apps use a significant part of memory space.
                   2Battery    has limited recharge cycles and battery capacity reduces over time. Eventually the battery may need to be replaced.

                   HMD Global Oy is the exclusive licensee of the Nokia brand for phones & tablets. Nokia is a registered trademark of Nokia Corporation. Android, Google, and other marks are trademarks of Google
                   Inc. Qualcomm is a trademark of Qualcomm Incorporated. Variations on offering may apply, check local availability. All specifications, features and other product information provided are subject
                   to change without notice. All images used are for illustrative purposes only.

                   All unlocked phones work on carriers that use GSM networks. Popular U.S. carriers that use GSM networks include AT&T, T-Mobile, Cricket, MetroPCS, Simple Mobile and Tracfone. Most foreign
                   carriers also use GSM networks. You will need to use a SIM card from a GSM provider to get service for your unlocked phone. Please consult with your carrier for questions about compatibility with
                   your device.




                   Discover Nokia phones                                    Support
                                                                                                                            Who we are                                      networks.nokia.com
                   Android phones                                           Home                                            What we do                                      withings.com
                   Classic phones                                           User guides                                     Sustainability                                  ozo.nokia.com
                   Accessories                                              FAQs                                            Investors                                       bell-labs.com
                   For enterprises                                          Contact support                                 News and events                                 inventwithnokia.nokia.com
                                                                            Service and repairs                             Careers                                         nuagenetworks.net
                   Latest products                                          Warranty and insurance                          Contact Us                                      withings.com/health-institute
                   Nokia 2.3
                   Nokia 6.2                                                Community
                   Nokia 7.2                                                Community forum
                                                                            Beta labs
                                                                            Developer portal




                   © 2020 HMD Global. All rights reserved.
                                                                                                                             Cookies         Privacy   Site Terms   Press
                   Nokia is a registered trademark of Nokia Corporation.
                   HMD Global Oy is the exclusive licensee of the Nokia brand for phones & tablets.




                   Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                                                                                                                                                                                                            Agree
                   use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the
                   use of cookies. Learn more
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-12
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            63 1ofof293
                                                                                     10




                            EXHIBIT 9
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-12
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            64 2ofof293
                                                                                     10
                                                                                                                                                   US00797907OB2


    (12) United States Patent                                                                                                    (10) Patent No.:                US 7,979,070 B2
           Hurtta                                                                                                                (45) Date of Patent:                        *Jul. 12, 2011

    (54) MOBILE EQUIPMENT FOR SENDING AN                                                                                           7,035,624 B2     4/2006 Hurtta
            ATTACH REQUEST TO A NETWORK                                                                                            2.4 - I s: R:     R388 Reyeret et al.1
                                                                                                                             2004, OO14466 A1        1/2004 Jesse et al.
    (75) Inventor: Tuija Hurtta, Espoo (FI)                                                                                  2006/0268.818 A1       11/2006 Chen et al.
                                                                                                                             2007, 0079207 A1       4, 2007 Seidel et al.
    (73) Assignee: Nokia Corporation, Espoo (FI)                                                                             2007/0106924 A1         5, 2007 Seidel et al.
                                                                                                                             2007/O168827 A1        7/2007 Lohr et al.
    (*) Notice:           Subject to any disclaimer, the term of this                                                        392,93.95 A.           $39, E.aWCSSO
                                                                                                                                                             f al.
                          patent 1s                         ity                            adjusted under 35                 2007/0223409 A1        9, 2007 Herrero
                          U.S.C. 154(b) by 23 days.                                                                          2007/02757 28 A1       11/2007 Lohr et al.
                          This patent is Subject to a terminal dis-                                                                      FOREIGN PATENT DOCUMENTS
                          claimer.                                                                                          DE                19742 681 A1      4, 1999
    (21) Appl. No.: 12/232,724                                                                                              EP                O971 550 A2       1/2000
                                                                                                                                                OTHER PUBLICATIONS
    (22) Filed:           Sep. 23, 2008
                                                                                                                            3GPP 3GTS 23.060 V3.4.0 (Jul 2000), 3rd Generation Partnership
    (65)                Prior Publication Data                                                                              Project; Technical Specification Group Services and System Aspects;
            US 2009/OO4257OA1      Feb.
                                     e).
                                         12, 2009                                                                           General Packet Radio Service (GPRS); Service description: Stage 2,
                                                                                       s                                    (Release 1999).
                                                                  O          O                                              International Search Report for Application No. PCT/EP00/10111
                    Related U.S. Application Data                                                                           mailed Jul. 6, 2001.
    (60) Continuation of application No. 1 1/347,646, filed on                                                                                         -- - -
            Feb.  6, 2006, now Pat. No. 7,580,714, which is a
            division of application No. 10/381.937, filed as
                                                                                                                            Primary Examiner-William DCumming
                                                                                                                            (74) Attorney, Agent, or Firm — Alston & Bird LLP
            application No. PCT/EP00/10111 on Oct. 13, 2000,
            now Pat. No. 7,035,621.                                                                                         (57)                      ABSTRACT
                                                                                                                            The invention provides a method and device which may per
    (51) Int. Cl.                                                                                                           form a combined attach and communication connection
            H0474/00                                      (2009.01)                                                         establishment procedure when attaching an equipment Such
    (52)    U.S. C.   - -- - - -- -- - -- -- - - -- - -- -- - - - -- - - -- -- - -- - - - - -- - -- -- - - --   45S/435.2   aS a mobile station tO a mobile communication network. An


    (58) Field of Classification Search.                                                              ... 455/.435.2        attach request sent form the equipment may initiate this com
            See application file for complete search history.                                                               bined attach and communication connection establishment
                                                                                                                            process. In the Home Location Register, communication con
    (56)                          References Cited                                                                          nection parameters are set as default values which may be
                                                                                                                            automatically selected, for instance when receiving a com
                     U.S. PATENT DOCUMENTS                                                                                  bined attach and communication connection establishment
           6,081,731 A     6, 2000 Boltz et al.                                                                             request. The combined attachand communication connection
           6,249,252 B1              6/2001 Dupray                                                                          establishment process reduces the signaling load in the net
           6,272,332 B1              8/2001 Matsumoto et al.
           6,300,904 B1           10/2001 Dvorak et al.                                                                     work and speeds up communication connection establish
           6,438,723 B1            8/2002 Kalliojarvi                                                                       ment.
           6,708,034 B1              3, 2004 Sen et al.
           7,035,621 B1              4/2006 Hurtta                                                                                            10 Claims, 4 Drawing Sheets
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-12
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            65 3ofof293
                                                                                     10


    U.S. Patent               Jul. 12, 2011       Sheet 1 of 4      US 7,979,070 B2




                                              -
                                                                      3




                                                              --
               Fig. 1




                                              Context 1 (Default)

                                                  Context 3




              Fig. 3
               t                                         9


                             MS                  A TACHYPE
                                       PS + DEFAULT POPCONTACT.

                        1O                               11
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-12
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            66 4ofof293
                                                                                     10


    U.S. Patent          Jul. 12, 2011    Sheet 2 of 4              US 7,979,070 B2


                                                     Fig. 4


                                                    Attachment


                                                                      S2
                                                            bin
                                                Attach and Defauf
                                                  POPACtivation
                                                         Request?


                                               Read Default PDP
                                              Context information
                                                  from HLR

               S5


                                            Perform Attachment and
                     Perform normal         POP Context Activation
                    Attachment only         depending on read PDP
                                               Context information
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-12
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            67 5ofof293
                                                                                     10


    U.S. Patent          Jul. 12, 2011    Sheet 3 of 4          US 7,979,070 B2




                                         Fig. 5
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-12
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            68 6ofof293
                                                                                     10


    U.S. Patent                 Jul. 12, 2011          Sheet 4 of 4   US 7,979,070 B2




           5. Respons to default PDP contextCs) activation
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-12
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            69 7ofof293
                                                                                     10


                                                          US 7,979,070 B2
                                   1.                                                                       2
          MOBILE EQUIPMENT FOR SENDING AN                                   procedure with a gateway device in response to the attach
           ATTACH REQUEST TO A NETWORK                                      request to generate a radio bearer establishment request, and
                                                                            establish a radio bearer. In this embodiment, the apparatus is
                    RELATED APPLICATIONS                                    further configured to transmit a bearer establishment
                                                                            response to the network element.
      This is a continuation application of patent application Ser.            In other embodiments of the present invention, an appara
    No. 1 1/347,646, filed on Feb. 6, 2006, which is a divisional           tus is configured to receive an attachment request for attach
    application of patent application Ser. No. 10/381,937, filed on         ing a mobile device. The apparatus is further configured to
    Sep. 22, 2003, which is a U.S. National Stage patent applica            generate a create default communication connection request
    tion based on PCT International patent Application PCT/            10   for retrieving default data defining a packet data protocol in
    EP00/10111, filed Oct. 13, 2000. The disclosures of the prior           response to receiving the attachment request. The apparatus is
    applications are hereby incorporated by reference.                      also configured to activate a packet data protocol context
                                                                            using the default data.
                   FIELD OF THE INVENTION                                      In other embodiments of the present invention, an appara
                                                                       15   tus is configured receive an attach request for attaching a
       The present invention is directed to a method and device for         mobile device to a network. The apparatus is further config
    attaching a mobile equipment Such as a mobile station (MS)              ured trigger a create communication connection default pro
    or any other arbitrary type of user equipment, to a wireless            cedure with a gateway device in response to the attach
    communication network so as to be able to originate or                  request, generate a radio bearer establishment request, and
    receive media Such as a phone call, or data or message trans            establish a radio bearer. Also, the apparatus is configured to
    mission. Further, the invention relates to a network element            receive a bearer establishment response.
    usable in Such a method or system.
                                                                                  BRIEF DESCRIPTION OF THE DRAWINGS
                BACKGROUND OF THE INVENTION
                                                                       25      FIG. 1 shows a basic layout of one embodiment of the
       When a user equipment is newly attached to a wireless                invention being implemented as GPRS network;
    communication network for receiving and/or originating                     FIG. 2 schematically illustrates the storage contents of a
    calls, data transmissions or the like, an attachment process for        register of the wireless communication network;
    attaching the user equipment to the wireless communication                 FIG. 3 shows part of an attach request message for com
    network is necessary. When a subscriber is then intending to       30   bined attach and PDP context activation;
    originate or receive a message or a call, an additional com                FIG. 4 is a flow diagram showing a combined attach and
    munication channel establishment process may be necessary.              PDP context activation procedure;
    For instance, in a GSM system (Global System for Mobile                    FIG.5 illustrates the signaling data flow during a combined
    Communications) such as a packet Switched service, for                  attach and PDP context activation procedure; and.
    instance GPRS (General Packet Radio Service), or in a              35      FIG. 6 shows another embodiment and illustrates the sig
    UMTS system (Universal Mobile Telecommunications Sys                    naling data flow during a PS attach and Subsequent default
    tem), the user equipment exchanges a signalling flow with its           PDP context activation procedure.
    associated node for establishing a communication channel,
    for instance a PDP (Packet Data Protocol) context or the like.                DETAILED DESCRIPTION OF PREFERRED
    This signalling leads to an additional load on the network and     40           EMBODIMENTS OF THE INVENTION
    may additionally result in a certain brief delay before actually
    being able to start the transmission or reception.                         FIG. 1 illustrates the basic layout of a part of a wireless
                                                                            communication network (for instance a PLMN) which here is
                 SUMMARY OF THE INVENTION                                   implemented as a GPRS system. A mobile station (MS) 1
                                                                       45   communicates with a Serving GPRS Support Node (SGSN)
       Certain embodiments of the present invention relate to an            2. The system comprises at least one Home Location Register
    apparatus configured to send or receive an attach request to a          (HLR)3, at least one Gateway GPRS Support Node (GGSN)
    network, wherein the attach request is configured to trigger a          4 and an Equipment Identification Register (EIR) 5. The parts
    create communication connection default procedure with a                may communicate with each other as indicated by the arrows
    gateway device. The apparatus is further configured to sendor      50   shown in FIG.1. The system will normally contain a plurality
    receive a radio bearer establishment request. The apparatus is          of mobile stations or other user equipments 1 although only
    also configured to generate or receive a bearer establishment           one mobile station is shown in FIG.1. Likewise, a plurality of
    response.                                                               Support nodes 2 is provided which Support the mobile stations
       In other implementations, another embodiment of the                  or other user equipments located within the area covered by
    present invention relates to an apparatus configured to sendan     55   the Support node. This structure as well as the normal signal
    attach request for attaching a mobile device to a network.              ing and information flow between the components of the
    Specifically, the attach request is configured to enable gen            wireless communication network is known and will therefore
    eration of a create default communication connection request            not be described in greater detail.
    for retrieving default data defining a packet data protocol in             FIG. 2 schematically illustrates part of the storage contents
    response to receiving the attachment request. Also, the attach     60   of a home location register 3. The register 3 stores, for each
    request is further configured to enable activation of a packet          Subscriber, or each group of Subscribers, or at least for some
    data protocol context using the default data.                           of the Subscribers or groups, at least one communication
       In other embodiments of the present invention, an appara             connection (e.g. channel) information set which here is des
    tus is configured to send an attach request for attaching a             ignated as PDP context information, one of which is set as
    mobile device to a network. The attach request is configured       65   default value and is automatically selected when not receiv
    to be received by a networkelement and to enable the network            ing any specific selecting request pointing to a different PDP
    element to triggera create communication connection default             context information. The register (HLR)3 includes subscrip
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-12
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            70 8ofof293
                                                                                     10


                                                           US 7,979,070 B2
                                    3                                                                       4
    tion information and then information about the PDP contexts              “packet switched attach but is furthermore adapted so as to
    of the subscriber. One or many of the PDP contexts may be set             automatically initiate, when receiving this request and having
    as default.                                                               the attachment effected, a default POP context activation
      In the present embodiment, for each subscriber, or at least             without necessity for the mobile station 1 to send any addi
    some of the subscribers, three different PDP context informa         5    tional command.
    tion sets (for PDP context activation or creation, or the like) 6.          The attach request 9 contains further fields such as “ORX
    7, 8 are respectively stored, wherein context information 1               parameters' which are not shown in FIG.3 and are in accor
    (reference numeral 6) is set as default value. The context                dance with the customary specification of attach requests, see
    information “Context 2, reference numeral 7, and “Context                 the respective standards. The attach request 9 differs from
    3, reference numeral 8, are deliberately selectable by a sub         10   these standards only in So far as it is now possible to indicate,
    scriber when requested by the subscriber. The database of                 in field 11, a combined attach and communication channel
    register 3 contains such triplets of information for each sub             establishment process such as “attach and default POP con
    scriber or at least for some of the subscribers or a group of             text activation'.
    subscribers. Ofcourse, the number of alternative PDP context                 FIG. 4 shows an attach process flow. In step S1, the mobile
    information sets may be varied according to design and need          15   station 1 sends an Attach request to the Support node 2 which
    and may range from only one (default value only) to two,                  then checks, in step S2, the received Attach request So as to
    three or more selectively selectable information.                         detect whether a normal attach such as a “packet switched
       Generally, before the mobile station 1 is able to send or              attach is requested, or a combined attach and default POP
    receive information, it must first perform an attach proceed              context activation request is transmitted. This check is per
    ings, for instance after Switching it on. In addition, in some            formed by examining the data field 11 of the Attach request 9
    services such as packet data Switching oriented networks, for             specifying the desired attach type. When combined attachand
    instance GPRS or UMTS, an additional communication                        default POP activation request is received by the support node
    channel establishment procedure will normally be carried out              2. same is adapted to address the Home Location Register 3,
    which is called PDP context activation (or creation) in GPRS              and to read (or receive) the subscriber information including
    or UMTS. According to the present invention, the attach and          25   the default PDP context information stored therein. All the
    POP context activation processes are combined. The mobile                 subscription information if transferred from the HLR to the
    stations can therefore perform a combined attach and default              SGSN. In step S4, the system then performs an attachment as
    PDP context activation which decreases signaling in the radio             well as one or many PDP context activations depending on the
    interface (air-interface).                                                read default POP context information.
      This combined attach and communication channel estab               30      If no combined attach and default POP activation request is
    lishment procedure is shown in FIGS. 4 and 5. The default                 detected in step S2, the process proceeds to step S5 and
    POP context or contexts is (are) activated according to the               performs a normal attachment only according to the desig
    subscription-based information stored in the register 3, that is          nated attach type. As part of steps S4, S5, the support node 2
    based on “Context 1” information, reference numeral 6. If                 may also send an Attach Accept message to the mobile station
    requested by the subscription of one or more subscribers,            35   1 for informing same on the effected attachment. The attach
    multiple default PDP contexts are allowed.                                process then ends (step S6).
      The quality of service (QoS) of the default PDP context is                FIG. 5 shows the combined attach and POP context acti
    preferably such that the mobile station 1 is only charged if              Vation in greater detail.
    data is transferred or received on the default POP context, but             In step 1., the mobile station 1 initiates an attach and default
    no time-based charging is performed for the default PDP              40   POP context activation by sending an Attach Request as
    context alone. The quality of service of the default POP                  shown in FIG.3. The Attach Type parameter 11 indicates that
    context will be decided based on the subscription and will be             combined attach and default POP context activation is
    a default value unless otherwise prescribed. If a specific qual           required. In the present case, the Attach Request is sent
    ity of service is desired, the subscriber will then have to select        because the mobile station 1 has switched on. In step 2., the
    one of the different context information such as 7, or 8,            45   new support node 2 (new SGSN) sends an Identification
    provided same define an appropriate QoS (Quality of Ser                   Request to the old support node (old SGSN) which responds
    vice).                                                                    with an Identification Response defining the IMSI of the
       Subscribers mainly using the packet switched service (for              mobile station 1. If the mobile station 1 should be unknown in
    instance GPRS or UMTS) for transferring voice, are allowed                both the old and new SGSN, the new support node sends an
    to define the QoS of the default POP context appropriately.          50   Identity Request to the mobile station 1 (step 3.) which trans
       FIG.3 shows part of an Attach request 9 which is sent from             mits an Identity Response indicating its IMSI. In step 4., an
    the mobile station 1 to the support node 2 for initiating the             authentication may be performed. Further, in step 5., an
    attach procedure, which is, in the present invention, a com               equipment checking (“IMSI check; IMSI-International
    bined attach and POP context activation request. The Attach               Equipment Identification’’) may be performed by addressing
    request 9 comprises a data field 10 defining IMSI (Interna           55   the Equipment Identification Register (EIR) 5.
    tional Mobile Subscriber Identifier) or, if available, P-TMSI                In step 6., the Support node 2 informs the Home Location
    and RAI (Routing Area Identity). The Attach Type' field 11                Register 3 on the new location in case the Support node
    of the Attach request 9 indicates which type of attach is to be           number has changed since the GPRS detach, or it Is the very
    performed which may basically be “GPRS attach only”,                      first attach. The old Support node is requested to cancel the
    “GPRS attach while already IMSI attached”, “combined                 60   location which is acknowledged by sending back an Cancel
    GPRS/IMSI attach' or, as indicated in FIG. 3, combined “PS                Location Acknowledgment.
    (packet switched)+default POP context activation'.                           Further, the Home Location Register 3 sends an Insert
       In case the attach request transmitted from the mobile                 Subscriber Data to the new support node 2 which subscriber
    station 1 specifies the attach type “PS+DEFAULTPDPCON                     data includes information on the default PDP context(s). The
    TEXT ACTIVATION” as shown in FIG. 3, the system is                   65   new support node validates the MS’s presence in the new
    informed on the desired combined attach and PDP context                   routing area, and sends back an Insert Subscriber Data
    activation. The Support node 2 then not only performs a                   Acknowledgement to the Home Location Register 3. Further
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-12
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            71 9ofof293
                                                                                     10


                                                         US 7,979,070 B2
                                   5                                                                     6
    more, the Home Location Register 3 sends back, as part of                In the following, the steps shown in FIG. 6 will be
    step 6, an Update Location Acknowledgement message.                    described in more detail with reference to the step numbering
       In step 7..., RAB assignment procedure is performed for the         of FIG. 6:
    default PDP context(s) according to the information received              Step 1. PS (Packet-Switched) attach is performed (e.g. as
    from the Home Location Register 3 in step 6. This is a pre        5    described in 3GPP TSG 23.060).
    ferred implementation of the invention. The procedure con                 Step 2. The MS sends a request to activate default PDP
    sists in sending a RIB Assignment Request from the new                 context(s) to the SGSN.
    Support node 2 to the radio access network RAN transmitting/              Step 3. The SGSN initiates the activation of the default
    receiving the radio waves to/from the mobile station 1, setting        PDP context(s) as indicated in the subscription information
    up the radio bearer between the radio access network RAN
                                                                      10   received from the HLR at PS attach (step 1). The radio access
    and MS (by sending a Radio Bearer Setup and a Radio Bearer             bearer establishment procedure may be performed.
    Setup Complete, and finally sending a RIB Assignment                      Step 4. The SGSN sends the Create PDP Context Request
    Response.                                                              message to the GGSN for each default POP context. The
                                                                           GGSN creates the POP context and acknowledges by sending
       In the next step 8, the new support node 2 sends a Create      15   the Create PDP Context Response message to the SGSN.
    PDP Context Request to the gateway support node 4 so that                 Step 5. The SGSN acknowledges the activation of the
    the default PDP context(s) is (are) activated in the support           default PDP context(s) by sending a response to the MS.
    node(s) 4 according to the information received from the                 The response may include information about the activated
    Home Location Register 3 in step 6. In step 9, the support             POP context(s).
    node 2 sends an Attach Accept message to the mobile station              Although specific embodiments have been described
    1 for acknowledging the attach and default PDP context acti            above, the invention is also applicable with regard to other
    Vation. The attached accept message may include information            types of communication networks such as fixed or circuit
    about the activated PDP context(s). The mobile station 1 may           switched networks.
    acknowledge the parameters sent by the Support node 2, by
    sending an Attach Complete message in step 10. However,           25     What is claimed is:
    step 10 may also be omitted.                                             1. An apparatus, comprising:
       Steps 7 and 8 are performed N times, N representing the               a user equipment, the user equipment being configured to:
    number of default POP contexts.                                             send an attach request to a network, wherein the attach
       According to the invention, the combined attach and                        request is configured to trigger a create communica
    default POP context activation is therefore performed by          30          tion connection default procedure with a gateway
    storing default POP context information in a register such as                 device,
    a Home Location Register, and by activating the default PDP                 receive a radio bearer establishment request, and
    context(s) according to the Subscriber-based information                    generate a bearer establishment response.
    stored in the register. The quality of service (QoS) of the              2. An apparatus according to claim 1, wherein the user
    default PDP context(s) may be fixed but may also be decided       35   equipment is a mobile station.
    based on the Subscription.                                               3. An apparatus according to claim 1, wherein the attach
       A basic idea is to activate default POP context(s) according        request comprises a data field specifying a desired type of
    to the subscription information received from the HLR. As an           attachment.
    alternative, the mobile station MS may send some parameters              4. An apparatus comprising:
    for the default POP context(s) and the HLR completes the          40     a Support node, the Support node being configured to:
    missing parameters. As an example, APN (Access Point                        receive an attach request from a network, wherein the
    Name) may be sent from MS, and QoS from HLR.                                  attach request is configured to trigger a create com
       The PDP context activations) is (are) therefore automati                   munication connection default procedure with a gate
    cally performed based on the HLR subscription. This leads to                  way device,
    a reduction of the signalling in the radio interface, without     45        send a radio bearer establishment request, and
    creating any limitations on the network and its use. Further                receive a bearer establishment response.
    more, it is not necessary, for PDP context activation, to send           5. An apparatus, comprising:
    a QoS field and/or APN from the mobile station 1 to support              a user equipment, the user equipment being configured to:
    node 2 or 3, because the Home Location Register has one or                  send an attach request to attach the user equipment to a
    more special contexts which are marked as default contexts        50          network,
    and are automatically selected. This possibility of setting                 wherein the attach request is configured to enable gen
    default contexts in the Home Location Register has also                       eration of a create default communication connection
    advantages with regard to more advanced services such as                      request to retrieve default data defining a packet data
    UMTS services wherein the users are likely to have more than                  protocol, in response to receiving the attachment
    one subscribed context, which accordingly define different        55          request and activation of a packet data protocol con
    session handling parameters.                                                  text using the default data.
      FIG. 6 illustrates a further embodiment.                               6. The apparatus according to claim 5, wherein the user
      In the first embodiment shown in FIGS. 1 to 5, the default           equipment configured to send the attach message includes
    PDP context(s) are automatically activated at PS attach. In the        being configured to send the attach message to a network
    embodiment of FIG. 6, the MS first performs a PS attach and       60   element, the network element being a Support node.
    then afterwards indicates that the default PDP context(s)                7. An apparatus comprising:
    should be activated. In both cases, the default PDP context              a user equipment, the user equipment being configured to:
    information comes from the HLR.                                             send an attach request to attach the user equipment to a
       According to the embodiments, default contexts are pro                     network, wherein the attach request is configured to
    vided also in cases where a normal procedure (attach being        65          be received by a network element and to enable the
    performed with a subsequent PDP context activation upon                       network element to trigger a create communication
    request) does not apply.                                                      connection default procedure with a gateway device
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document1-12
                                  4 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            7210
                                                                               of of
                                                                                  29310


                                                         US 7,979,070 B2
                                  7                                                                   8
            in response to the attach request to generate a radio            activate a packet data protocol context using the default
            bearer establishment request,                                       data.
          establish a radio bearer, and                                    10. An apparatus comprising:
         transmit a bearer establishment response to the network           a Support node, the Support node being configured to:
            element.                                                  5       receive an attach request to attacha user equipment to a
       8. The apparatus according to claim 7, wherein the network               network,
     element is a Support node.                                              trigger a create communication connection default pro
       9. An apparatus comprising:                                              cedure with a gateway device in response to the attach
       a Support node, the Support node being configured to:                    request,
          receive an attachment request to attach a user equip        10     generate a radio bearer establishment request, and
            ment,                                                            establish a radio bearer, and to receive a bearer estab
          generate a create default communication connection                    lishment response.
            request to retrieve default data defining a packet data
            protocol in response to receiving the attachment
            request, and
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-13
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            73 of
                                                                               1 of
                                                                                  293
                                                                                    7




                            EXHIBIT 10
    Case
    Case 1:20-cv-22051-JEM
         1:20-cv-22051-JEM Document
                           Document 41-13
                                        Entered
                                           Entered
                                                on FLSD
                                                   on FLSD
                                                        Docket
                                                           Docket
                                                               05/18/2020
                                                                  05/15/2020
                                                                           Page
                                                                              Page
                                                                                74 of
                                                                                   2 of
                                                                                      293
                                                                                        7




US 7979070 – Claim 1              3GPP Specifications
An apparatus, comprising:         3GPP TS 24.301 v8.10.0.
                                  5.5.1.2.2 Attach procedure initiation
a user equipment, the user        …
equipment being configured to: The UE shall send the ATTACH REQUEST message together with a PDN CONNECTIVITY
                                  REQUEST message contained in the ESM message container information element to
send an attach request to a       request PDN connectivity.
network, wherein the attach       …
request is configured to trigger a In state EMM-DEREGISTERED, the UE initiates the attach procedure by sending an
create communication               ATTACH REQUEST message to the MME
connection default procedure
with a gateway device,            5.5.1.2.4 Attach accepted by the network
                                   If the attach request is accepted by the network, the MME shall send an ATTACH
                                   ACCEPT message to the UE and start timer T3450. The MME shall send the ATTACH
                                   ACCEPT message together with an ACTIVATE DEFAULT EPS BEARER CONTEXT
                                   REQUEST message contained in the ESM message container information element to
                                   activate the default bearer (see subclause 6.4.1).

                               6.4.1 Default EPS bearer context activation procedure
                               6.4.1.1 General
                                The purpose of the default bearer context activation procedure is to establish a
                                default EPS bearer context between the UE and the EPC. The default EPS bearer
                                context activation procedure is initiated by the network as a response to the PDN
                                CONNECTIVITY REQUEST message from the UE.

                               8.2.4 Attach request
                               8.2.4.1 Message definition
                               This message is sent by the UE to the network in order to perform an attach procedure.
                               See table 8.2.4.1.

                               Message type: ATTACH REQUEST
                               Significance: dual
                               Direction: UE to network

                               3GPP TS 23.401 v8.18.0
                               5.3.2.1 E-UTRAN Initial Attach




                                                          1
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-13
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            75 of
                                                                               3 of
                                                                                  293
                                                                                    7




                     12) …
                     The new MME selects a Serving GW as described in clause 4.3.8.2 on Serving GW
                     selection function and allocates an EPS Bearer Identity for the Default Bearer
                     associated with the UE. Then it sends a Create Session Request (IMSI, MSISDN, MME
                     TEID for control plane, PDN GW address, PDN Address, APN, RAT type, Default EPS
                     Bearer QoS, PDN Type, APN-AMBR, EPS Bearer Identity, Protocol Configuration
                     Options, Handover Indication, ME Identity, User Location Information (ECGI), MS Info
                     Change Reporting support indication, Selection Mode, Charging Characteristics, Trace
                     Reference, Trace Type, Trigger Id, OMC Identity, Maximum APN Restriction, Dual
                     Address Bearer Flag, the Protocol Type over S5/S8) message to the selected Serving
                     GW.
                     …

                                                2
    Case
    Case 1:20-cv-22051-JEM
         1:20-cv-22051-JEM Document
                           Document 41-13
                                        Entered
                                           Entered
                                                on FLSD
                                                   on FLSD
                                                        Docket
                                                           Docket
                                                               05/18/2020
                                                                  05/15/2020
                                                                           Page
                                                                              Page
                                                                                76 of
                                                                                   4 of
                                                                                      293
                                                                                        7




                                  15) The P-GW creates a new entry in its EPS bearer context table and generates a
                                  Charging Id. The new entry allows the P-GW to route user plane PDUs between the S-
                                  GW and the packet data network, and to start charging. The way the P-GW handles
                                  Charging Characteristics that it may have received is defined in TS 32.251 [44].

                                  The PDN GW returns a Create Session Response (PDN GW Address for the user plane,
                                  PDN GW TEID of the user plane, PDN GW TEID of the control plane, PDN Type, PDN
                                  Address, EPS Bearer Identity, EPS Bearer QoS, Protocol Configuration Options, Charging
                                  Id, Prohibit Payload Compression, APN Restriction, Cause, MS Info Change Reporting
                                  Action (Start) (if the PDN GW decides to receive UE's location information during the
                                  session), APN-AMBR) message to the Serving GW. The PDN GW takes into account the
                                  received PDN type, the Dual Address Bearer Flag and the policies of operator when the
                                  PDN GW selects the PDN type to be used as follows. If the received PDN type is IPv4v6
                                  and both IPv4 and IPv6 addressing is possible in the PDN but the Dual Address Bearer
                                  Flag is not set, or only single IP version addressing for this APN is possible in the PDN,
                                  the PDN GW selects a single IP version (either IPv4 or IPv6).
receive a radio bearer            3GPP TS 23.401 v8.18.0.
establishment request, and
generate a bearer establishment
response.




                                   5.3.2.1 E-UTRAN Initial Attach
                                                              3
    Case
    Case 1:20-cv-22051-JEM
         1:20-cv-22051-JEM Document
                           Document 41-13
                                        Entered
                                           Entered
                                                on FLSD
                                                   on FLSD
                                                        Docket
                                                           Docket
                                                               05/18/2020
                                                                  05/15/2020
                                                                           Page
                                                                              Page
                                                                                77 of
                                                                                   5 of
                                                                                      293
                                                                                        7




                                 18. The eNodeB sends the RRC Connection Reconfiguration message including the EPS
                                 Radio Bearer Identity to the UE, and the Attach Accept message will be sent along to
                                 the UE.

                                 19. The UE sends the RRC Connection Reconfiguration Complete message to the
                                 eNodeB. For further details, see TS 36.331 [37].
                                 TS 36.331 v8.21.0


                                 5.3.5 RRC connection reconfiguration
                                 …
                                  The purpose of this procedure is to modify an RRC connection, e.g. to establish/
                                  modify/ release RBs, to perform handover, to setup/ modify/ release measurements.
                                  As part of the procedure, NAS dedicated information may be transferred from E-
                                  UTRAN to the UE.
 US 7979070 – Claim 2             3GPP Specifications
 An apparatus according to        On information and belief, the user equipment (UE) is a mobile station.
 claim 1, wherein the user
 equipment is a mobile station
 US 7979070 – Claim 5             3GPP Specifications
An apparatus comprising:         3GPP TS 24.301 v8.10.0.
                                 5.5.1.2.2 Attach procedure initiation
a user equipment, the user       …
equipment being configured to: The UE shall send the ATTACH REQUEST message together with a PDN CONNECTIVITY
                                 REQUEST message contained in the ESM message container information element to
send an attach request to attach request PDN connectivity.
the user equipment to a          …
network                          In state EMM-DEREGISTERED, the UE initiates the attach procedure by sending an
                                 ATTACH REQUEST message to the MME
                                 8.2.4 Attach request
                                 8.2.4.1 Message definition
                                 This message is sent by the UE to the network in order to perform an attach procedure.
                                 See table 8.2.4.1.
                                 Message type: ATTACH REQUEST
                                 Significance: dual
                                 Direction: UE to network

Wherein the attach request is 3GPP TS 24.301 v8.10.0.
configured to enable generation 6.4.1 Default EPS bearer context activation procedure
of a create default              6.4.1.1 General
communication connection         The purpose of the default bearer context activation procedure is to establish a default
request to retrieve default data EPS bearer context between the UE and the EPC. The default EPS bearer context
defining a packet data protocol, activation procedure is initiated by the network as a response to the PDN CONNECTIVITY
in responses to receiving the    REQUEST message from the UE.
attachment request and
activation of a packet data      5.5.1.2.2 Attach procedure initiation
protocol context using the       …
default data.                    The UE shall send the ATTACH REQUEST message together with a PDN CONNECTIVITY
                                 REQUEST message contained in the ESM message container information element to
                                 request PDN connectivity.


                                                             4
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-13
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            78 of
                                                                               6 of
                                                                                  293
                                                                                    7




                     5.5.1.2.4 Attach accepted by the network
                     If the attach request is accepted by the network, the MME shall send an ATTACH ACCEPT
                     message to the UE and start timer T3450. The MME shall send the ATTACH ACCEPT
                     message together with an ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message
                     contained in the ESM message container information element to activate the default
                     bearer (see subclause 6.4.1).
                     3GPP TS 23.401 v8.18.0
                     5.3.2.1 E-UTRAN Initial Attach




                     12) …..
                     The new MME selects a Serving GW as described in clause 4.3.8.2 on Serving GW
                     selection function and allocates an EPS Bearer Identity for the Default Bearer associated
                     with the UE. Then it sends a Create Session Request (IMSI, MSISDN, MME TEID for
                     control plane, PDN GW address, PDN Address, APN, RAT type, Default EPS Bearer QoS,

                                                 5
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-13
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            79 of
                                                                               7 of
                                                                                  293
                                                                                    7




                     PDN Type, APN-AMBR, EPS Bearer Identity, Protocol Configuration Options, Handover
                     Indication, ME Identity, User Location Information (ECGI), MS Info Change Reporting
                     support indication, Selection Mode, Charging Characteristics, Trace Reference, Trace
                     Type, Trigger Id, OMC Identity, Maximum APN Restriction, Dual Address Bearer Flag, the
                     Protocol Type over S5/S8) message to the selected Serving GW.
                     …

                     15) The P-GW creates a new entry in its EPS bearer context table and generates a
                     Charging Id. The new entry allows the P-GW to route user plane
                     PDUs between the S-GW and the packet data network, and to start charging. The way
                     the P-GW handles Charging Characteristics that it may have received is defined in TS
                     32.251 [44].
                     The PDN GW returns a Create Session Response (PDN GW Address for the user plane,
                     PDN GW TEID of the user plane, PDN GW TEID of the control plane, PDN Type, PDN
                     Address, EPS Bearer Identity, EPS Bearer QoS, Protocol Configuration Options, Charging
                     Id, Prohibit Payload Compression, APN Restriction, Cause, MS Info Change Reporting
                     Action (Start) (if the PDN GW decides to receive UE's location information during the
                     session), APN-AMBR) message to the Serving GW. The PDN GW takes into account the
                     received PDN type, the Dual Address Bearer Flag and the policies of operator when the
                     PDN GW selects the PDN type to be used as follows. If the received PDN type is IPv4v6
                     and both IPv4 and IPv6 addressing is possible in the PDN but the Dual Address Bearer
                     Flag is not set, or only single IP version addressing for this APN is possible in the PDN,
                     the PDN GW selects a single IP version (either IPv4 or IPv6).
                     ….




                                                 6
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-14
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            80 1ofof293
                                                                                     16




                            EXHIBIT 11
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-14
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            81 2ofof293
                                                                                     16
                                                                                                               USOO 8600383B2


    (12) United States Patent                                                         (10) Patent No.:                       US 8,600,383 B2
           Roberts et al.                                                             (45) Date of Patent:                            *Dec. 3, 2013

    (54)   APPARATUS AND METHOD FOR MAKING                                       (58) Field of Classification Search
           MEASUREMENTS IN MOBILE                                                           USPC ............................ 455/435.1-435.3, 436–444
           TELECOMMUNICATIONS SYSTEM USER                                                   See application file for complete search history.
           EQUIPMENT                                                             (56)                            References Cited
    (75) Inventors: Gideon Roberts, Staffordshire (GB);                                                 U.S. PATENT DOCUMENTS
                    Robert Harrison, Birmingham (GB);
                    Richard George, Birmingham (GB);                                    5,452,471 A    9/1995 Leopold et al.
                    Gjalt Gerrit De Jong, Leuven (BE)                                   5,802,473 A    9/1998 Rutledge et al.
                                                                                        5,822,696 A * 10/1998 Bergkvist ...................... 455,436
                                                                                        5.999,814 A              12/1999 Cuffaro et al.
    (73) Assignee: BlackBerry Limited, Waterloo, Ontario                                6,138,018 A * 10/2000 Pashtan et al. ............. 455,435.2
                   (CA)                                                                 6,377,803 B1 * 4/2002 Ruohonen ..................... 455,434
    (*) Notice: Subject to any disclaimer, the term of this                                                        (Continued)
                   patent is extended or adjusted under 35                                         FOREIGN PATENT DOCUMENTS
                   U.S.C. 154(b) by 0 days.
                   This patent is Subject to a terminal dis                      FR                         2742291         6, 1997
                                                                                 GB                         238,5745        8, 2003
                      claimer.
                                                                                                            OTHER PUBLICATIONS
    (21) Appl. No.: 13/617.241                                                   U.S. Notice of Allowance for U.S. Appl. No. 10/921,079, dated Sep.
    (22) Filed:       Sep. 14, 2012                                              2, 2008, 8 pages.
                                                                                                       (Continued)
    (65)                 Prior Publication Data
           US 2013/OO65591 A1         Mar. 14, 2013
                                                                                 Primary Examiner — Dominic E Rego
                                                                                 (74) Attorney, Agent, or Firm — Finnegan, Henderson,
                                                                                 Farabow, Garrett & Dunner LLP
                Related U.S. Application Data                                    (57)                  ABSTRACT
    (63) Continuation of application No. 13/244,776, filed on                    A method and apparatus for selecting cells in a mobile tele
         Sep. 26, 2011, now Pat. No. 8,290,491, which is a                       communications system, the system comprising a network of
         continuation of application No. 12/267,412, filed on                    a plurality of cells of a Universal Mobile Telecommunica
           Nov. 7, 2008, now Pat. No. 8,351,940, which is a                      tions Systems (UMTS) and a network of a plurality of cells of
           continuation of application No. 10/921,079, filed on                  a second Radio Access Technology (RAT), the method com
           Aug. 18, 2004, now Pat. No. 7,463,887.                                prising, at a user equipment device: when in UMTS mode,
                                                                                 flagging in a neighboring cell list stored on the user equip
                                                                                 ment device information for a cell of a second RAT which is
    (51)   Int. C.
           H0474/00               (2009.01)                                      known to be unsuitable for selection. Information from the
    (52) U.S. C                                                                  neighboring cell list information for the flagged cell may be
         USPG                    45S/435.2:455/434:455/.435.1                    removed, in particular for a limited period of time.
                                                             455/436                                    97 Claims, 5 Drawing Sheets

                                                                C         t
                                               2001 witHRs
                                                          ------- Y -
                                                            identify high
                                               202 --           sight
                                                                                                     20


                                                           Check if identified              Identify next
                                              204 -1         cell issuitable                  highest
                                                                                             ranked cell




                                                    206        Suitable
                                                                                          Flag cell as
                                                                                        being unsuitable

                                                                                      207

                                                              Successful
                                              208           cell reselection
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-14
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            82 3ofof293
                                                                                     16


                                                                                  US 8,600,383 B2
                                                                                                    Page 2

    (56)                       References Cited                                                              2004/0192313 A1* 9/2004 Otting ........................... 455,446
                                                                                                             2005.0003817 A1        1/2005 Ormson et al. ............ 455,435.2
                       U.S. PATENT DOCUMENTS                                                                 2005/0044130 A1        2/2005 Sillasto et al.
                                                                                                             2005.0075074 A1        4/2005 Benson et al.
           6,393,279 B1*        5/2002 Lee ............................ 455,426.1                            2005, 007987O A1       4/2005 Ricket al.
           6,553,231 B1        4/2003 Karlsson et al.                                                        2005/0O85232 A1        4/2005 Laitinen et al.
           7,123.910 B2 * 10/2006 Lucidarme et al. ........... 455,434                                       2005/0090224 A1        4/2005 Dorsey et al.
           7,127,253 B2 10/2006 Chen                                                                         2005, 0186984 A1       8/2005 Lundell et al.
           7,133,702 B2 * 1 1/2006 Amerga et al. ............... 455,574                                     2005/0277416 A1       12/2005 Tolli et al.
           7,184,710   B2    2/2007 Hogan                                                                    2006,0009158     A1    1/2006    Bernhard et al.
           7,266,381   B2 * 9/2007 Charles ...................... 455,456.4                                  2007,0298790     A1   12/2007    Ormson et al.
           7.286.801   B2 10/2007 Amerga et al.                                                              2008/0039084     A1    2/2008    Benveniste et al. ........... 455,434
           7,308,258   B2 * 12/2007 Demir et al. .................. 455,434                                  2009, 0207.774   A1    8, 2009   Lee et al.
           7,436,843 B2 * 10/2008 Gustafsson et al. .......... 370/401
           7.463,887 B2 12/2008 Roberts et al.                                                                                 OTHER PUBLICATIONS
                          ck
           25.         E: ck     3.        is        . . . . . . . . . . . . . . . . . . . . . 3.        U.S. Notice of Allowance for U.S. Appl. No. 12/267,412, dated Aug.
           7,596,378 B1* 9/2009 Nizri et al. ...                    455/448                              31, 2012, 7 pages.
           7,634,272 B2 * 12/2009 Yamashita et al                   455,444                              U.S. Notice of Allowance for U.S. Appl. No. 13/244.776, mailed Jun.
           7,949,337 B2 * 5/2011 Choi ............................. 455,440                              13, 2012, 8 pages.
     2001/0041572 A1           1 1/2001 Lundqvist                                                        U.S. Office Action for U.S. Appl. No. 10/921,079, dated Mar. 17,
     2001/0044301 A1           11/2001 Moore                                                             2008, 11 pages.
     2002/0032032 A1           3f2002 Haumont et al. ............. 455,436                               U.S. Office Action for U.S. Appl. No. 10/921,079, dated Sep. 7, 2007,
     2002fO197992 A1* 12/2002 NiZri et al. .................... 455,435                                  9 pages.
     2003/004.0311 A1          2, 2003 Choi                                                              U.S. Office Action for U.S. Appl. No. 12/267,412, datedMar. 9, 2012,
     2003/O125073 A1*          7/2003 Tsai et al. ..................... 455,552                          5 pages.
     2004.0043798 A1           3/2004 Amerga et al.                                                      U.S. Office Action for U.S. Appl. No. 13/244,776, dated Dec. 16,
     2004/0109431 A1*          6/2004 Abrahamson et al. ........ 370,342                                 2011, 7 pages.
     2004/0162074 A1*          8, 2004 Chen ..................                        455,437
     2004/0180656 A1* 9/2004 Stephan et al. ............... 455,434                                      * cited by examiner
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-14
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            83 4ofof293
                                                                                     16


    U.S. Patent           Dec. 3, 2013    Sheet 1 of 5          US 8,600,383 B2




                        3G SGSN                          CBC




                                               Fig. 1
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-14
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            84 5ofof293
                                                                                     16


    U.S. Patent              Dec. 3, 2013           Sheet 2 of 5                 US 8,600,383 B2




                                   Carry out
                 200             measurementS




                                Identify highest
                 2O2              ranked cell
                                                                                 20


                              Check if identified                        It st
                204              cell is suitable                        ranked cell




                                                     N                 Flag cell as
                       2O6                                           being unsuitable


                                     Y                             207

               208                Successful
                                cell reselection



                                            Fig. 2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-14
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            85 6ofof293
                                                                                     16


    U.S. Patent               Dec. 3, 2013          Sheet 3 of 5                     US 8,600,383 B2




                             Carry out
            3O2            measureinentS

                                                              34

            3O4.          Identify highest
                             ranked cell                     Identify next
                                                                   highest
                   307                                         ranked cell

              END N/1dentified cell is                 33          Y
              --           a same RAT cell?                                      N
                                                             Any cells left to
                                              305                  check?
                                                                                       315
            306
                         Check if identified                             Cell barred for
                           cell is suitable                                  time Tharred



                                                              Identified cel
                                                            deemed unsuitable
                                                              owing to cell
                                                              information or
                           Flag cell as                        transmission
                         being unsuitable                       problems?
                   309

                                                             Omit from list
                             Successful                       previously
                          cell reselection                   identified cell

                                                                       316           Fig. 3
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-14
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            86 7ofof293
                                                                                     16


    U.S. Patent           Dec. 3, 2013         Sheet 4 of 5     US 8,600,383 B2




                                     Layer 3              34
                                    NAS

                                   136




                            Layer 1 - Physical Layer


                                         Fig. 4
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-14
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            87 8ofof293
                                                                                     16


    U.S. Patent            Dec. 3, 2013            Sheet 5 of 5   US 8,600,383 B2




                     08/




                                   -OJ N IdJosºo
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-14
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            88 9ofof293
                                                                                     16


                                                          US 8,600,383 B2
                                   1.                                                                      2
         APPARATUS AND METHOD FOR MAKING                                       Considera wireless mobile device, generally referred to as
             MEASUREMENTS IN MOBILE                                         user equipment (UE), that complies with the 3GPP specifica
         TELECOMMUNICATIONS SYSTEM USER                                     tions for the UMTS and with GSM protocols. The 3GPP
                           EQUIPMENT                                        25.331 specification, v.3.18.0, referred to hereinas the 25.331
                                                                            specification, addresses the subject of the Radio Resource
               CROSS REFERENCE TO RELATED                                   Control (RRC) protocol specification. The 3GPP 25.304
                       APPLICATION                                          specification, v.3.14.0, referred to herein as the 25.304 speci
                                                                            fication, addresses the subject of UMTS User Equipment
       The present application is a continuation application of             (UE) procedures in idle mode and procedures for cell rese
    patent application Ser. No. 13/244,776, filed Sep. 26, 2011        10
                                                                            lection in connected mode between the UMTS Terrestrial
    (now allowed) now U.S. Pat. No. 8,290,491, which is a con               Radio Access Network (UTRAN) and the UE.
    tinuation of application Ser. No. 12/267,412 filed Nov. 7.                Such a UE undertakes frequent measurement procedures.
    2008 (now allowed) now U.S. Pat. No. 8,351,940, which is a              Clause 8.4 of the 25.331 standard and its sub-clauses and
    continuation of application Ser. No. 10/921,079 filed Aug. 18,          clause 14 and its sub-clauses relate to the measurement pro
    2004, (now U.S. Pat. No. 7,463,887 issued Dec. 9, 2008), the       15
                                                                            cedures to be undertaken by the UE as do clause 5 and its
    contents of which are incorporated herein by reference.
                                                                            sub-clauses of the 25.304 specification. Both the 25.331 stan
                           BACKGROUND                                       dard (and in particular clause 8.4 and its sub-clauses and
                                                                            clause 14 and its sub-clauses) and the 25.304 standard (and in
      1. Technical Field                                                    particular clause 5.2.3.1 and its sub-clauses) are incorporated
       This application relates to a dual mode mobile telecommu             herein by reference.
    nication device in general (for instance a UMTS (Universal                 When camped on a UMTS cell, the UE shall regularly
    Mobile Telecommunications System) and GSM (Global Sys                   search for a better cell according to the cell reselection crite
    tem for Mobile Communications) dual mode device), and to                ria. If a better cell is found, the UE should attempt to select
    an apparatus and method for selecting cells in mobile tele         25   that cell. A change of cell may imply a change of RAT.
    communications system user equipment. The invention also                   The 3GPP specifications allow a dual-mode UE to repeat
    relates to Mobile Stations (MS) and User Equipment (UE)                 edly attempt to camp on a cell using another RAT when the
    which Support at least two Radio Access Technologies                    cell is known to be unavailable just because it happens to have
    (RATs).                                                                 the strongest available transmission signal.
       2. Description of the Related Art                               30
                                                                               For a dual-mode UE operating in UMTS idle mode (or
       The approaches described in this section could be pursued,           CELL PCH, URA PCH or CELL FACH states) and a GSM
    but are not necessarily approaches that have been previously            cell is initially found to be the best cell, problems can arise if
    conceived or pursued. Therefore, unless otherwise indicated             the GSM cell is unsuitable or unavailable for selection, for
    herein, the approaches described in this section are not prior          example, if synchronization cannot be achieved or system
    art to the claims in this application and are not admitted to be   35
    prior art by inclusion in this section.                                 information cannot be decoded. Each unsuccessful attempt to
       In a typical cellular radio system, mobile user equipment            reselect to the unsuitable?unavailable GSM cell results in a
    (UE) communicates via a radio access radio network (RAN)                short loss of service, and the UE will be unresponsive to
    to one or more core networks. User equipment (UE) com                   attempts at incoming communication. It will therefore be
    prises various types of equipment such as mobile telephones        40   seen that there is a need to avoid Such repeated interruptions.
    (also known as cellular or cellphones), laptops with wireless              Further, battery power in the UE can also be wasted by
    communication capability, personal digital assistants (PDAS)            repeated attempts of the UE to change its operational mode
    etc. These may be portable, hand held, pocket sized, installed          between RATs every few seconds. With reference to clause
    in a vehicle etc and communicate Voice and/or data signals              5.5.2.2.3 of the 3GPP 25.133 specification, v 3.18.0, the
    with the radio access network.                                     45   minimum interruption time when attempting to move from a
      The radio access network covers a geographical area                   UMTS cell to a GSM cell is 40 ms, and is likely to be
    divided into a plurality of cell areas. Each cell area is served        considerably longer, perhaps even greater than 100 ms.
    by at least one base station, which may be referred to as a                There are thus proposed strategies for User Equipment
    Node B. Each cell is identified by a unique identifier which is         (UE) measurement procedures, which are appropriate in
    broadcast in the cell. The base stations communicate at radio      50   UMTS idle mode and during cell reselection to a GSM cell. A
    frequencies over an air interface with the UEs within range of          number of such strategies are detailed below.
    the base station. Several base stations may be connected to a              Other aspects and features of the present invention will
    radio network controller (RNC) which controls various                   become apparent to those ordinarily skilled in the art upon
    activities of the base stations. The radio network controllers          review of the following description of specific embodiments
    are typically connected to a core network.                         55   of an apparatus and method for carrying out User Equipment
       UMTS is a third generation public land mobile telecom                (UE) procedures in idle mode and procedures for cell rese
    munication system. Various standardization bodies are                   lection in connected mode.
    known to publish and set standards for UMTS, each in their
    respective areas of competence. For instance, the 3GPP                         BRIEF DESCRIPTION OF THE DRAWINGS
    (Third Generation Partnership Project) has been known to           60
    publish and set standards for GSM (Global System for                       Embodiments of the present invention will now be
    Mobile Communications) based UMTS, and the 3GPP2                        described, by way of example only, with reference to the
    (Third Generation Partnership Project 2) has been known to              attached drawings, in which:
    publish and set standards for COMA (Code Division Multiple                FIG. 1 shows an overview of a network and UE device;
    Access) based UMTS. Within the scope of a particular stan          65      FIG. 2 is a flow diagram illustrating a first embodiment of
    dardization body, specific partners publish and set standards           a process for cell selection;
    in their respective areas.                                                 FIG.3 is a flow diagram illustrating a second embodiment;
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document1-14
                                  4 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            8910
                                                                               of of
                                                                                  29316


                                                            US 8,600,383 B2
                                   3                                                                          4
        FIG. 4 is a block diagram illustrating an embodiment of a              be mobile within the radio access network. Radio connections
     protocol stack apparatus provided with a RRC block, in                    (indicated by the straight dotted lines in FIG. 1) are estab
     accordance with the present application; and                              lished between the UE and one or more of the Node Bs in the
        FIG. 5 is a block diagram illustrating a mobile device,                UTRAN.
     which can act as a UE and co-operate with the apparatus and                  The RNC 4 controls the use and reliability of the radio
     methods of FIGS. 1 to 5.                                                  resources within the RNS 2. Each RNC 4 may also be con
       The same reference numerals are used in different figures               nected to a 3G mobile switching center 10 (3G MSC) and a
     to denote similar elements.                                               3G serving GPRS support node 12 (3G SGSN).
                                                                                  An RNC 4 controls one or more Node B's. An RNC plus its
         DETAILED DESCRIPTION OF THE DRAWINGS                             10   Node B's together make up an RNS 2. A Node B controls one
                                                                               or more cells. Each cell is uniquely identified by a frequency
        A method and apparatus for making measurements in                      and a primary scrambling code (primary CPICH in FDD,
     mobile telecommunications system user equipment are                       primary CCPCH in TOO).
     described. In the following description, for the purposes of                 Generally in UMTS a cell refers to a radio network object
     explanation, numerous specific details are set forth in order to     15   that can be uniquely identified by a UE from a cell identifier
     provide a thorough understanding of the present invention. It             that is broadcast over geographical areas from a UTRAN
     will be apparent, however, to one skilled in the art that the             access point. A UTRAN access point is a conceptual point
     present invention may be practiced without these specific                 within the UTRAN performing radio transmission and recep
     details. In other instances, well-known structures and devices            tion. A UTRAN access point is associated with one specific
     are shown in block diagram form in order to avoid unneces                 cell i.e., there exists one UTRAN access point for each cell. It
     sarily obscuring the present invention.                                   is the UTRAN-side endpoint of a radio link. A single physical
        The needs identified in the foregoing Background, and                  Node B 6 may operate as more than one cell since it may
     other needs and objects that will become apparent from the                operate at multiple frequencies and/or with multiple scram
     following description, are achieved by, in one aspect, a                  bling codes.
     method for selecting cells in a mobile telecommunications            25      Section 5.2.6 of the 25.304 standard sets out the cell rese
     system, the system comprising a network of a plurality of                 lection criterion.
     cells and at least one user equipment device. The method                    In the following description, reselection between cells
     comprises, at the user equipment device, when in UMTS                     operating in FDD mode and attempting to change to GSM
     mode, flagging in a neighboring cell list stored on the user              mode will be considered. However the technique is also appli
     equipment device information for a cell of a second RAT              30   cable in reselection between cells operating in TDD mode and
     which is known to be unsuitable for selection.                            attempting to change to GSM mode. The technique is also
       In other aspects, the invention encompasses an apparatus                applicable for reselection between CDMA2000 cells/GSM
     and a computer-readable medium configured to carry out the                cells/GPRS cells.
     foregoing steps. In particular, the method may be imple                      The Network Operator transmits in the UMTS cell to all
     mented in a mobile telecommunications device, with or with           35   UEs in the UMTS cell, over the broadcast channel (BCCH), a
     out Voice capabilities, or other electronic devices such as               GSM Neighbouring Cell list. Alternatively, the list is derived
     handheld or portable devices.                                             at the UE from information transmitted by the Network
        There is also provided a method of maintaining informa                 Operator. This list contains information relating to GSM cells
     tion relating to selecting cells that are potentially suitable for        which are adjacent to, or in the vicinity of the UMTS cell in
     a user equipment to select/camp on in a telecommunications           40   question.
     system, the system comprising a network of a plurality of                    Included in the GSM neighboring cell list is information
     cells of a Universal Mobile Telecommunications System and                 relating to the transmission frequency of each neighboring
     a network of a plurality of cells of a second Radio Access                GSM cell respectively. Accordingly, the UE has prior knowl
     Technology (RAT), the system further comprising at least one              edge, at least in one mode of operation, of all the frequencies
     user equipment device, the method comprising, at the user            45   at which the neighboring GSM cells transmit. As such, the UE
     equipment device: Storing information relating to cells of the            can scan these frequencies for signal strengths of the respec
     network; from the stored maintained information, identifying              tive GSM cells. Once the respective frequencies have been
     a cell which meets a cell selection criterion; determining                scanned, the UE populates the GSM neighboring cell list with
     whether the identified cell is of the other RAT; and, if the              information relating to cell ranking according to the cell
     identified cell is determined to be of the other RAT: determin       50   reselection criteria for each cell at its respective transmission
     ing whether the identified cell is suitable for selection; and if         frequency.
     the identified cell is not suitable, flagging the cell as being              In a similar fashion, a UMTS neighboring cell list is trans
     unsuitable for selection.                                                 mitted or compiled, thereby allowing the UE to have prior
        FIG. 1 shows an overview of a network and a UE device.                 knowledge of the transmission frequencies of the neighbor
     Clearly in practice there may be many UE devices operating           55   ing UMTS cells and to scan these frequencies accordingly.
     with the network but, for the sake of simplicity, FIG. 1 only             This list is populated with transmission frequency informa
     shows a single UE device. For the purposes of illustration,               tion in a similar fashion to the way it is carried out for the
     FIG. 1 also shows a network having a few components. It will              GSM neighboring cell list.
     be clear to a person skilled in the art that in practice a network           The GSM neighboring cell list, as transmitted by the Net
     will include far more components than those shown.                   60   work Operator, does not take into account the status of the
       FIG. 1 shows an overview of the radio access network 702                GSM cells; i.e. a cell may be temporarily barred but will still
     (RAN) used in a UMTS system or a GSM network. The                         be listed in the GSM neighboring cell list.
     network 702 as shown in FIG. 1 comprises three Radio Net                    As will be discussed below, when the UE has determined
     work Subsystems (RNS) 2. Each RNS has a Radio Network                     that a GSM cell is barred, the GSM cell is removed by the UE
     Controller (RNC)4. Each RNS 2 has one or more Node B 6               65   from the GSM neighboring cell list stored locally at the UE
     which are similar in function to a Base Transmitter Station of            until expiry of a time interval, Tbarred This time interval is
     a GSM radio access network. User Equipment UE 700 may                     configurable, but a suitable time period may be 300 seconds.
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document1-14
                                  4 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            9011
                                                                               of of
                                                                                  29316


                                                            US 8,600,383 B2
                                   5                                                                           6
     During this time period, Tbarred, the “barred cell is not to be           unsuitable cell from the maintained neighboring cell list. The
     considered as a candidate for reselection by the UE.                      UE then proceeds to identify the next highest ranked cell, step
       The GSM neighboring cell lists may contain GSM cells                    210. In the example shown in table 1, this is GSM cell 0 at a
     that are barred and which are to be removed from the lists until          frequency f, i.e., a different GSM cell operating at a different
     expiry of the time interval.T. Alternatively, there may be                frequency as the previously identified cell. The UE then
     a list for containing details of cells which are barred and               attempts to connect with this identified cell at step 204 and if
     details of the barred/unsuitable cell is added to this list. The          successful a successful cell connection with GSM cell Dat
     barred cells may keep their indices in the list but no measure            frequency his made. Otherwise the UE continues to identify
     ment is performed, i.e., no scan at the frequency of that cell is    10
                                                                               the next highest ranked cells and to attempt to connect with
     made. The UE may re-read and/or re-build the GSM neigh                    these cells until a successful connection is made or connec
     boring cell list upon expiry of the time interval T      for the          tion to all potential cells has failed, in which case the UE
     or all barred cells, if more than one barred cell is found. The           returns a message to the user, for instance "emergency calls
     time, T. may be set individually for each barred cell.                    only” or “no network coverage'.
        A process of a cell reselection process is illustrated in FIG.    15
                                                                                  The UE then periodically repeats the search for a suitable
     2 which is a flow chart illustrating the operation of a UE                cell omitting from the search any cells which are flagged as
     device. At intervals the UE device carries out measurements,              unsuitable. Thus, if a GSM cell is not suitable or is barred, the
     step 200. The UE carries out measurements on neighboring                  UE does not repeatedly attempt to camp on to the unsuitable/
     cells according to its capability.                                        barred cell.
       The UE then determines whether the measurement data                       If the UE Selects UMTS cell B because GSM cells A and
     meets a predetermined criterion and stores the measurement                Dare unsuitable, then during the next cell reselection evalu
     data in an order relative to the meeting of the criterion (a cell         ation, cells A and Dare excluded from the next cell reselection
     ranking list). An example of the cell reselection criteria is             process. Thus, if the GSM cell is not suitable or barred, the UE
     given in 5.2.6 of the 25.304 specification.                               does not repeatedly attempt to camp on to the unsuitable/
        Table 1 shows an example of the signal measurement                25
                                                                               barred cell.
     results for a UE, with the highest ranked cells being shown at              Note that the process may also be carried out without
     the top of the table and the lowest ranked cells shown at the             identifying the highest ranked cell (i.e., steps 200, 202 and
     bottom.                                                                   210 may be omitted). In this case, the UE, when in UMTS
                                                                               mode, flags in a neighboring cell list stored on the user equip
                                TABLE 1.                                       ment device information for a cell of the second RAT which
                                                                          30
                                                                               is known to be unsuitable for selection.
                 CA             f                GSM
                 CD             f,               GSM                             In an embodiment of the invention, when an identified cell
                 CB             f                UMTS                          is deemed unsuitable, it is omitted from the GSM neighboring
                 C.             Fs               GSM                           cell list. Alternatively, the identified cell can be added to a list
                 C.             f                UMTS                          of cells known to be unsuitable. During the next reselection
                 Co.            f                GSM                      35
                 CC             fs               GSM                           evaluation, the UE performs measurements on cells listed in
                 C              fs               GSM                           the GSM neighboring cell list but omits the cell previously
                                                                               identified as the unsuitable/barred cell.
     where C indicates a signal from cell A, findicates a signal                 FIG.3 shows a further embodiment of the technique. In this
                                                                               embodiment, the UE carries out measurements to search for
     at frequency f. GSM indicates that the cell is a GSM cell and        40
                                                                               the highest ranked cell in each cell type (i.e. GSM or UMTS)
     UMTS indicates that the cell is a UMTS cell. Typically, signal            required according to its capabilities, step 302. An example of
     measurement results for the GSM network and for the UMTS
     network are compiled in separate tables for each network and              the measurements made by a UE is shown in table 2, with the
     a comparison or consolidation between the two tables is made              highest ranked cells being shown at the top of the table and the
                                                                               lowest ranked cells shown at the bottom.
     prior to determination of the highest ranked cell. However, for      45
     the sake of simplicity in this and following examples a con                                           TABLE 2
     solidated table of results will be used.
        When compiling the ranking list of the various neighboring                            CA           f                 GSM
     GSM and UMTS cells, the time period for the comparison                                   CD           f7                GSM
                                                                                              CB           f                 UMTS
     between GSM cells and UMTS cells is configurable; for                50
                                                                                              C.           Fs                GSM
     further details see clause 5.2.6 of the 25.304 specification.                            C.           f                 UMTS
        The UE uses these measurement results to identify the                                 Co.          f                 GSM
     highest ranked cell, step 202. In the example shown in table 1                           C            Fs                GSM
                                                                                              C            F6                GSM
     this is the signal from GSM cell A at frequency f. The UE
     then checks whether the identified cell at the identified fre        55
     quency is suitable, step 204. If the identified cell at the iden             The UE then identifies the highest ranked cell, step 304.
     tified frequency is suitable, step 206, successful cell reselec           For the results shown in table 2, this is cell A (which happens
     tion has occurred, step 208, and the UE continues operation.              to be a GSM cell) at frequency k The UE then performs a
     However the identified cell may not be suitable. For example,             check that this is a GSM cell, step 305 and, if the check
     if the system information from a cell which informs the UE           60   confirms that this is a GSM cell, the UE checks if this iden
     how to connect to the cell has an error in it, then the cell is           tified GSM cell is suitable, step 306. (If, at step 305 the UE
     deemed to be unsuitable.                                                  determines that the cell is another UMTS cell, the process
        However if the identified cell is not suitable at step 206, the        according to this embodiment of the invention terminates,
     UE then flags the identified cell as unsuitable, step 207, for            step 307, as reselection of a same RAT cell is not the focus of
     instance using an identifier, or removes the unsuitable cell         65   the present discussion.) If the GSM cell is suitable, step 308,
     from the neighboring cell list. The cell may be flagged as                a successful cell reselection is made, step 310. However, if the
     unsuitable, to leave vacant the information relating to the               cell is not suitable because it is barred for any reason (e.g. it is
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document1-14
                                  4 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            9112
                                                                               of of
                                                                                  29316


                                                             US 8,600,383 B2
                                   7                                                                            8
     not suitable owing to cell information (for example because                messaging capabilities, a wireless Internet appliance, or a
     the cell is not on the same public land mobile network                     data communication device, as examples.
     (PLMN) as that selected by the UE)), or not available because                 Where mobile station 700 is enabled for two-way commu
     of transmission problems (such as Synchronization cannot be                nication, it will incorporate a communication Subsystem 711,
     achieved/system information cannot be decoded) step 312,                   including both a receiver 712 and a transmitter 714, as well as
     the cell is barred as a candidate for reselection for the time             associated components such as one or more, preferably
     T       step 315. If there are cells left to check in Table 2, step        embedded or internal, antenna elements 716 and 718, local
     313, the UE then identifies the next highest ranked cell (fre              oscillators (LOS) 713, and a processing module Such as a
     quency f, cell D), step 314, and checks if this is a GSM cell              digital signal processor (DSP) 720. As will be apparent to
     again, step 305. The process continues round the loop as              10
                                                                                those skilled in the field of communications, the particular
     above until successful cell reselection 310 takes place, or a              design of the communication subsystem 711 will be depen
     re-scanning step 302 is required. When the rescan step 302
     does take place, the UE removes details of the barred cell                 dent upon the communication network in which the device is
     from the table for the time T. As such, the barred cell is                 intended to operate. For example, mobile station 700 may
     not considered as a candidate for reselection for this time           15   include a communication Subsystem 711 designed to operate
     interval. The UE may check for remaining identified cells                  within the MobitexTM mobile communication system, the
     (step 313) before starting the new cell reselection measure                DataTACTM mobile communication system, GPRS network,
     ment. If a suitable cell is found then it is selected and the cell         UMTS network, or EDGE network.
     reselection evaluation process is started on the new cell.                   Network access requirements will also vary depending
        This continues until a suitable cell is identified, the next            upon the type of network 702. For example, in the Mobitex
     best available cell is a UMTS cell or connection to all poten              and DataTAC networks, mobile station 700 is registered on
     tial cells has failed, in which case the UE returns a message to           the network using a unique identification number associated
     the user, for instance “emergency calls only” or “no network               with each mobile station. In UMTS and GPRS networks,
     coverage'. The UE then periodically searches for a suitable                however, network access is associated with a Subscriber or
     cell.                                                                 25   user of mobile Station 700. A GPRS mobile Station therefore
        When a GSM cell is deemed unsuitable, for whatever rea                  requires a subscriber identity module (SIM) card in order to
     son, the cell in question can be explicitly removed (barred)               operate on a GPRS network. Without a valid SIM card, a
     from the cell reselection measurements for a defined period of             GPRS mobile station will not be fully functional. Local or
     time as soon as it is determined that it is unsuitable or barred.          non-network communication functions, as well as legally
     During this time period, the cell will not be considered as a         30   required functions (if any) Such as "911" emergency calling,
     candidate for cell reselection.                                            may be available, but mobile station 700 will be unable to
       Examples of the second RAT are GSM, GPRS or                              carry out any other functions involving communications over
     CDMA2000. The following are examples of barred or unsuit                   the network 702. The SIM interface 744 is normally similar to
     able cells: a cell with an “Intra-frequency cell-reselection               a card-slot into which a SIM card can be inserted and ejected
     indicator set to “not allowed'; or a cell in which a service is       35   like a diskette or PCMCIA card. The SIM card can have
     not available. Such as an emergency call service, a data ser               approximately 64K of memory and hold many key configu
     Vice (such as a packet data service e.g. GPRS or email).                   ration 751, and other information 753 such as identification,
        Referring to the drawings, FIG. 4 is a block diagram illus              and subscriber related information.
     trating an embodiment of a UMTS protocol stack apparatus.                     When required network registration or activation proce
        The RRC block 136 a sub layer of Layer 3 130 of a UMTS             40   dures have been completed, mobile station 700 may send and
     protocol stack 100. The RRC 136 exists in the control plane                receive communication signals over the network 702. Signals
     only and provides an information transfer service to the non               received by antenna 716 through communication network
     access stratum NAS 134. The RRC 136 is responsible for                     702 are input to receiver 712, which may perform such com
     controlling the configuration of radio interface Layer 1110                mon receiver functions as signal amplification, frequency
     and Layer 2120. When the UTRAN wishes to change the UE                45   down conversion, filtering, channel selection and the like, and
     configuration it will issue a message to the UE containing a               in the example system shown in FIG. 7, analog to digital (NO)
     command to invoke a specific RRC procedure. The RRC 136                    conversion. NO conversion of a received signal allows more
     layer of the UE decodes this message and initiates the appro               complex communication functions such as demodulation and
     priate RRC procedure. Generally when the procedure has                     decoding to be performed in the DSP720. In a similar man
     been completed (either successfully or not) then the RRC              50   ner, signals to be transmitted are processed, including modu
     sends a response message to the UTRAN (via the lower                       lation and encoding for example, by DSP 720 and input to
     layers) informing the UTRAN of the outcome. It should be                   transmitter 714 for digital to analog conversion, frequency up
     noted that there are a few scenarios where the RRC will not                conversion, filtering, amplification and transmission over the
     issue a response message to the UTRAN and, in those cases                  communication network 702 via antenna 718. DSP 720 not
     the RRC need not and does not reply. Cell reselection may be          55   only processes communication signals, but also provides for
     implemented in the RRC.                                                    receiver and transmitter control. For example, the gains
        Turning now to FIG. 5, FIG. 5 is a block diagram illustrat              applied to communication signals in receiver 712 and trans
     ing a mobile device, which can act as a UE and co-operate                  mitter 714 may be adaptively controlled through automatic
     with the apparatus and methods of FIGS. 1 to 4, and which is               gain control algorithms implemented in DSP 720.
     an exemplary wireless communication device. Mobile station            60     Mobile station 700 preferably includes a microprocessor
     700 is preferably a two-way wireless communication device                  738 which controls the overall operation of the device. Com
     having at least Voice and data communication capabilities.                 munication functions, including at least data and Voice com
     Mobile station 700 preferably has the capability to commu                  munications, are performed through communication Sub
     nicate with other computer systems on the Internet. Depend                 system 711. Microprocessor 738 also interacts with further
     ing on the exact functionality provided, the wireless device          65   device subsystems such as the display 722, flash memory 724,
     may be referred to as a data messaging device, a two-way                   random access memory (RAM) 726, auxiliary input/output
     pager, a wireless e-mail device, a cellular telephone with data            (I/O) subsystems 728, serial port 730, keyboard 732, speaker
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document1-14
                                  4 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            9213
                                                                               of of
                                                                                  29316


                                                          US 8,600,383 B2
                                                                                                            10
     734, microphone 736, a short-range communications sub                  device 728. Such composed items may then be transmitted
     system 740 and any other device subsystems generally des               over a communication network through the communication
     ignated as 742.                                                        subsystem 711.
        Some of the subsystems shown in FIG.5 perform commu                    For Voice communications, overall operation of mobile
     nication-related functions, whereas other Subsystems may               station 700 is similar, except that received signals would
     provide “resident' or on-device functions. Notably, some               preferably be output to a speaker 734 and signals for trans
     subsystems, such as keyboard 732 and display 722, for                  mission would be generated by a microphone 736. Alterna
     example, may be used for both communication-related func               tive Voice or audio I/O Subsystems, such as a voice message
     tions, such as entering a text message for transmission over a         recording Subsystem, may also be implemented on mobile
     communication network, and device-resident functions such
                                                                       10   station 700. Although voice or audio signal output is prefer
     as a calculator or task list.                                          ably accomplished primarily through the speaker 734, dis
        Operating system software used by the microprocessor 738            play 722 may also be used to provide an indication of the
     is preferably stored in a persistent store Such as flash memory        identity of a calling party, the duration of a voice call, or other
     724, which may instead be a read-only memory (ROM) or                  voice call related information for example.
                                                                       15      Serial port 730 in FIG. 5, would normally be implemented
     similar storage element (not shown). Those skilled in the art          in a personal digital assistant (PDA)-type mobile station for
     will appreciate that the operating system, specific device             which synchronization with a user's desktop computer (not
     applications, or parts thereof, may be temporarily loaded into         shown) may be desirable, but is an optional device compo
     a volatile memory such as RAM 726. Received communica                  nent. Such a port 730 would enable a user to set preferences
     tion signals may also be stored in RAM 726.                            through an external device or software application and would
        As shown, flash memory 724 can be segregated into dif               extend the capabilities of mobile station 700 by providing for
     ferent areas for both computer programs 758 and program                information or software downloads to mobile station 700
     data storage 750, 752, 754 and 756. These different storage            other than through a wireless communication network. The
     types indicate that each program can allocate a portion of             alternate download path may for example be used to load an
     flash memory 724 for their own data storage requirements.         25   encryption key onto the device through a direct and thus
     Microprocessor 738, in addition to its operating system func           reliable and trusted connection to thereby enable secure
     tions, preferably enables execution of software applications           device communication.
     on the mobile station. A predetermined set of applications that           Other communications subsystems 740, such as a short
     control basic operations, including at least data and Voice            range communications Subsystem, is a further optional com
     communication applications for example, will normally be          30   ponent which may provide for communication between
     installed on mobile station 700 during manufacturing. A pre            mobile station 700 and different systems or devices, which
     ferred software application may be a personal information              need not necessarily be similar devices. For example, the
     manager (PIM) application having the ability to organize and           subsystem 740 may include an infrared device and associated
     manage data items relating to the user of the mobile station           circuits and components or a BluetoothTM communication
                                                                       35   module to provide for communication with similarly enabled
     Such as, but not limited to, e-mail, calendar events, Voice            systems and devices.
     mails, appointments, and task items. Naturally, one or more
     memory stores would be available on the mobile station to                         EXTENSIONS AND ALTERNATIVES
     facilitate storage of PIM data items. Such PIM application
     would preferably have the ability to send and receive data        40     In the foregoing specification, the invention has been
     items, via the wireless network 702. In a preferred embodi             described with reference to specific embodiments thereof. It
     ment, the PIM data items are seamlessly integrated, synchro            will, however, be evident that various modifications and
     nized and updated, via the wireless network 702, with the              changes may be made thereto without departing from the
     mobile station user's corresponding data items stored or asso          Scope of the technique. The specification and drawings are,
     ciated with a host computer system. Further applications may      45   accordingly, to be regarded in an illustrative rather than a
     also be loaded onto the mobile station 700 through the net             restrictive sense.
     work 702, an auxiliary I/O subsystem 728, serial port 730,                It is to be noted that the methods as described have shown
     short-range communications subsystem 740 or any other Suit             steps being carried outina particular order. However, it would
     able subsystem 742, and installed by a user in the RAM 726             be clear to a person skilled in the art that the order of some of
     or preferably a non-volatile store (not shown) for execution      50   the steps may be immaterial with respect to the operation of
     by the microprocessor 738. Such flexibility in application             the method. The ordering of the steps as described herein is
     installation increases the functionality of the device and may         not intended to be limiting.
     provide enhanced on-device functions, communication-re                   It is also to be noted that where a method has been
     lated functions, or both. For example, secure communication            described it is intended that protection is also sought for a
     applications may enable electronic commerce functions and         55   device arranged to carry out the method and where features
     other such financial transactions to be performed using the            have been claimed independently of each other these may be
     mobile Station 700.                                                    used together with other claimed features.
        In a data communication mode, a received signal Such as a             The invention claimed is:
     text message or web page download will be processed by the               1. A method of cell reselection by a user equipment device
     communication Subsystem 711 and input to the microproces          60   (UE), the UE operable with a first cellular Radio Access
     sor 738, which preferably further processes the received sig           Technology (RAT) and a second cellular RAT, the method
     nal for output to the display 722, or alternatively to an auxil        comprising:
     iary I/O device 728. A user of mobile station 700 may also               when the UE is camped on a cell of the first RAT, deter
     compose data items such as email messages for example,                      mining whether a cell of a second RAT is suitable for
     using the keyboard 732, which is preferably a complete            65        camping,
     alphanumeric keyboard or telephone-type keypad, in con                   the UE not considering said cell of the second RAT as a
     junction with the display 722 and possibly an auxiliary I/O                 candidate for reselection if said cell of the second RAT is
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document1-14
                                  4 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            9314
                                                                               of of
                                                                                  29316


                                                           US 8,600,383 B2
                                     11                                                                       12
           not suitable for camping, and further not considering                20. The UE according to claim 17, wherein, in order to not
           said cell of the second RAT for a time period.                    consider said cell of the second RAT, the UE is arranged to
        2. The method according to claim 1, further comprising               flag said cell in a list of neighboring cells as being unsuitable
     considering said cell of the second RAT as a candidate for              for selection.
     reselection after expiry of the time period.                       5      21. The UE according to claim 17, wherein said cell of a
        3. The method according to claim 1, wherein not consid               second RAT is not suitable when it is barred.
     ering said cell of the second RAT comprises removing said                 22. The UE according to claim 17, wherein said cell of a
     cell from a list of neighboring cells.                                  second RAT is not suitable due to being part of a list of barred
        4. The method according to claim 1, wherein not consid               cells.
     ering said cell of the second RAT comprises flagging said cell     10     23. The UE according to claim 17, wherein said cell of a
     in a list of neighboring cells as being unsuitable for camping.         second RAT is not suitable due to being part of a list of
        5. The method according to claim 1, wherein said cell of the         unsuitable cells.
     second RAT is not suitable when it is barred.                             24. The UE according to claim 17, wherein said cell of a
       6. The method according to claim 1, wherein said cell of the          second RAT is not suitable due to belonging to a public land
     second RAT is not suitable due to being part of a list of barred   15   mobile network (PLMN) that is not to the same as a PLMN
     cells.                                                                  selected by the UE.
       7. The method according to claim 1, wherein said cell of the            25. The UEaccording to claim 17, wherein the time period
     second RAT is not suitable due to being part of a list of               is a maximum of 300 seconds.
     unsuitable cells.                                                         26. The UEaccording to claim 17, wherein the time period
        8. The method according to claim 1, wherein said cell of the         is 300 seconds.
     second RAT is not suitable due to belonging to a public land               27. The UEaccording to claim 17, wherein the time period
     mobile network (PLMN) that is not the same as a PLMN                    is a defined period of time.
     selected by the UE.                                                        28. The UE according to claim 17, further configured to
        9. The method according to claim 1, wherein the time                 receive a list of neighboring cells including the cell of the
     period is a maximum of 300 seconds.                                25   second RAT.
        10. The method according to claim 1, wherein the time                  29. The UE of claim 17, wherein the first RAT is selected
     period is 300 seconds.                                                  from a group including UMTS, GSM, GPRS or CDMA; and
        11. The method according to claim 1, wherein the time                the second RAT is different from the first RAT and selected
     period is a defined period of time.                                     from the group including UMTS, GSM, GPRS, or CDMA.
        12. The method according to claim 1, wherein the time           30     30. The UE of claim 17, wherein the reselection is for
     period is a limited period of time.                                     camping.
        13. The method according to claim 1, wherein the UE                    31. The UE of claim 17, further operable to:
     receives a list of neighboring cells including the cell of the            generate measurement data for cells in a neighboring cell
     second RAT.                                                                  list;
        14. The method of claim 1, wherein the first RAT is             35     identify from the measurement data a cell that meets a cell
     selected from a group including UMTS, GSM, or CDMA;                          reselection criterion; and
     and the second RAT is different from the first RAT and                     determine whether the identified cell is suitable for camp
     selected from the group including UMTS, GSM, or CDMA.                        ing when the identified cell is a cell of the second RAT.
        15. The method of claim 1, wherein the reselection is for               32. A method of cell reselection by a user equipment device
     camping.                                                           40   (UE), the UE operable with a first cellular Radio Access
        16. The method of claim 1, wherein determining whether a             Technology (RAT) and a second cellular RAT, the method
     cell of a second RAT is Suitable for camping comprises:                 comprising:
        generating measurement data for cells in a neighboring cell            when the UE is camped on a cell of the first RAT,
          list;                                                                the UE considering a cell of a second RAT as barred as a
       identifying from the measurement data a cell that meets a        45        candidate for reselection for a time period if said cell of
          cell reselection criterion; and                                         the second RAT is not suitable for camping.
       determining whether the identified cell is suitable for                  33. The method according to claim 32, further comprising
         camping when the identified cell is a cell of the second            determining whether said cell of the second RAT is suitable
          RAT.                                                               for camping.
        17. A user equipment device (UE) configured to be oper          50      34. The method according to claim 32, further comprising
     able with a first cellular Radio Access Technology (RAT) and            considering said cell of the second RAT as a candidate for
     a second cellular RAT, the UE comprising:                               reselection after expiry of the time period.
        a processor and memory, the UE being operable so that,                  35. The method according to claim 32, wherein consider
          when the UE is camped on a cell of the first RAT, it is            ing said cell of the second RAT as barred comprises removing
           determined whether a cellofa second RAT is suitable for      55   said cell from a list of neighboring cells.
           camping,                                                             36. The method according to claim 32, wherein consider
       wherein the UE does not consider said cell of the second              ing said cell of the second RAT as barred comprises flagging
         RAT as a candidate for reselection if said cell of the              said cell in a list of neighboring cells as being unsuitable for
           second RAT is not suitable for camping, and further does          camping.
           not consider said cell of the second RAT for a time          60      37. The method according to claim 32, wherein said cell of
          period.                                                            the second RAT is not suitable when it is barred.
        18. The UE according to claim 17, further configured to                38. The method according to claim 32, wherein said cell of
     consider said cell of the second RAT as a candidate for rese            the second RAT is not suitable due to being part of a list of
     lection after expiry of the time period.                                barred cells.
        19. The UE according to claim 17, wherein, in order to not      65     39. The method according to claim 32, wherein said cell of
     consider said cell of the second RAT, the UE is configured to           the second RAT is not suitable due to being part of a list of
     remove said cell from a list of neighboring cells.                      unsuitable cells.
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document1-14
                                  4 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            9415
                                                                               of of
                                                                                  29316


                                                            US 8,600,383 B2
                                   13                                                                       14
        40. The method according to claim 32, wherein said cell of                60. The UE according to claim 49, wherein the time period
     the second RAT is not suitable due to belonging to a public               is a defined period of time.
     land mobile network (PLMN) that is not the same as a PLMN                    61. The UE according to claim 49, wherein the time period
     selected by the UE.                                                       is a limited period of time.
        41. The method according to claim 32, wherein the time                    62. The UE according to claim 49, further configured to
     period is a maximum of 300 seconds.                                       receive a list of neighboring cells including the cell of the
        42. The method according to claim 32, wherein the time                 second RAT.
     period is 300 seconds.                                                      63. The UE of claim 49, wherein the first RAT is selected
        43. The method according to claim 32, wherein the time            10
                                                                               from a group including UMTS, GSM, or CDMA; and the
     period is a defined period of time.                                       second RAT is different from the first RAT and selected from
        44. The method according to claim 32, wherein the time                 the group including UMTS, GSM, or CDMA.
     period is a limited period of time.                                         64. The UE of claim 49, wherein the reselection is for
        45. The method according to claim 32, wherein the UE                   camping.
     receives a list of neighboring cells including the cell of the       15     65. The UE of claim 49, further operable to:
     second RAT.                                                                 generate measurement data for the cells in a neighboring
       46. The method of claim 32, wherein the first RAT is                         cell list;
     selected from a group including UMTS, GSM, or CDMA;                         identify from the measurement data a cell that meets a cell
     and the second RAT is different from the first RAT and                         reselection criterion; and
     selected from the group including UMTS, GSM, or CDMA.                        determine whether the identified cell is suitable for camp
       47. The method of claim 32, wherein the reselection is for                    ing when the identified cell is a cell of the second RAT.
     camping.                                                                     66. A method of cell reselection by a user equipment device
       48. The method of claim 32, further comprising:                         (UE), the UE operable with a first cellular Radio Access
       generating measurement data for the cells in a neighboring              Technology (RAT) and a second cellular RAT, the method
          cell list;                                                      25   comprising:
       identifying from the measurement data a cell that meets a                  when the UE is camped on a cell of the first RAT,
          cell reselection criterion; and                                         determining whether a cell of a second RAT is suitable for
       determining whether the identified cell is suitable for                       camping,
         camping when the identified cell is a cell of the second                 the UE excluding said cell of the second RAT as a candi
          RAT.                                                            30         date for reselection for a time period if said cell of the
        49. A user equipment device (UE) configured to be oper                       second RAT is not suitable for camping.
     able with a first cellular Radio Access Technology (RAT) and                 67. The method according to claim 66, further comprising
     a second cellular RAT, the UE comprising:                                 considering said cell of the second RAT as a candidate for
        a processor and memory, the UE being operable so that,                 reselection after expiry of the time period.
          when the UE is camped on a cell of the first RAT,               35      68. The method according to claim 66, wherein excluding
       the UE considers a cell of a second RAT as barred as a                  said cell of the second RAT comprises removing said cell
           candidate for reselection for a time period if said cell of         from a list of neighboring cells.
           the second RAT is not suitable for camping.                            69. The method according to claim 66, wherein excluding
        50. The UE according to claim 49, wherein the UE is                    said cell of the second RAT comprises flagging said cell in a
     configured to determine whether said cell of the second RAT          40   list of neighboring cells as being unsuitable for camping.
     is suitable for camping.                                                     70. The method according to claim 66, wherein said cell of
        51. The UE according to claim 49, further configured to                the second RAT is not suitable when it is barred.
     consider said cell of the second RAT as a candidate for rese                71. The method according to claim 66, wherein said cell of
     lection after expiry of the time period.                                  the second RAT is not suitable due to being part of a list of
        52. The UE according to claim 49, wherein, in order to            45   barred cells.
     consider said cell of the second RAT as barred, the UE is                   72. The method according to claim 66, wherein said cell of
     configured to remove said cell from a list of neighboring cells.          the second RAT is not suitable due to being part of a list of
       53. The UE according to claim 49, wherein, in order to                  unsuitable cells.
     consider said cell of the second RAT as barred, the UE is                   73. The method according to claim 66, wherein said cell of
     arranged to flag said cell in a list of neighboring cells as being   50   the second RAT is not suitable due to belonging to a public
     unsuitable for camping.                                                   land mobile network (PLMN) that is not the same as a PLMN
        54. The UE according to claim 49, wherein said cell of the             selected by the UE.
     second RAT is not suitable when it is barred.                               74. The method according to claim 66, wherein the time
       55. The UE according to claim 49, wherein said cell of the              period is a maximum of 300 seconds.
     second RAT is not suitable due to being part of a list of barred     55     75. The method according to claim 66, wherein the time
     cells.                                                                    period is 300 seconds.
       56. The UE according to claim 49, wherein said cell of the                76. The method according to claim 66, wherein the time
     second RAT is not suitable due to being part of a list of                 period is a defined period of time.
     unsuitable cells.                                                           77. The method according to claim 66, wherein the time
       57. The UE according to claim 49, wherein said cell of the         60   period is a limited period of time.
     second RAT is not suitable due to belonging to a public land                78. The method according to claim 66, wherein the UE
     mobile network (PLMN) that is not the same as a PLMN                      receives a list of neighboring cells including the cell of the
     selected by the UE.                                                       second RAT.
       58. The UE according to claim 49, wherein the time period                 79. The method of claim 66, wherein the first RAT is
     is a maximum of 300 seconds.                                         65   selected from a group including UMTS, GSM, or CDMA;
       59. The UE according to claim 49, wherein the time period               and the second RAT is different from the first RAT and
     is 300 seconds.                                                           selected from the group including UMTS, GSM, or CDMA.
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document1-14
                                  4 Entered
                                      Entered
                                            onon
                                               FLSD
                                                 FLSD
                                                    Docket
                                                      Docket
                                                           05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            9516
                                                                               of of
                                                                                  29316


                                                           US 8,600,383 B2
                                   15                                                                     16
       80. The method of claim 66, wherein the reselection is for               87. The UE according to claim 82, wherein said cell of the
     camping.                                                                second RAT is not suitable due to being part of a list of barred
        81. The method of claim 66, wherein determining whether              cells.
     a cell of a second RAT is Suitable for camping comprises:                  88. The UE according to claim 82, wherein said cell of the
        generating measurement data for cells in a neighboring cell          second RAT is not suitable due to being part of a list of
                                                                             unsuitable cells.
          list;                                                                 89. The UE according to claim 82, wherein said cell of the
       identifying from the measurement data a cell that meets a             second RAT is not suitable due to belonging to a public land
         cell camping criterion; and                                         mobile network (PLMN) that is not the same as a PLMN
       determining whether the identified cell is suitable for          10   selected by the UE.
         camping when the identified cell is a cell of the second               90. The UEaccording to claim 82, wherein the time period
          RAT.                                                               is a maximum of 300 seconds.
        82. A user equipment device (UE) configured to be oper                  91. The UEaccording to claim 82, wherein the time period
     able with a first cellular Radio Access Technology (RAT) and            is 300 seconds.
     a second cellular RAT, the UE comprising:                          15
                                                                                92. The UEaccording to claim 82, wherein the time period
        a processor and memory, the UE being operable so that,               is a defined period of time.
          when the UE is camped on a cell of the first RAT, it is               93. The UEaccording to claim 82, wherein the time period
          determined whether a cellofa second RAT is suitable for
                                                                             is a limited period of time.
                                                                                94. The UE according to claim 82, further configured to
          camping,                                                           receive a list of neighboring cells including the cell of the
       wherein the UE excludes said cell of the second RAT as a              second RAT.
         candidate for reselection for a time period if said cell of           95. The UE of claim 82, wherein the first RAT is selected
         the second RAT is not suitable for camping.                         from a group including UMTS, GSM, or CDMA; and the
       83. The UE according to claim 82, further configured to               second RAT is different from the first RAT and selected from
     consider said cell of the second RAT as a candidate for rese            the group including UMTS, GSM, or CDMA.
     lection after expiry of the time period.                           25     96. The UE of claim 82, wherein the reselection is for
        84. The UE according to claim 82, wherein, in order to               camping.
     exclude said cell of the second RAT, the UE is configured to              97. The UE of claim 82, further operable to:
     remove said cell from a list of neighboring cells.                        generate measurement data for cells in a neighboring cell
        85. The UE according to claim 82, wherein, in order to                    list;
     exclude said cell of the second RAT, the UE is arranged to flag    30     identify from the measurement data a cell that meets a cell
     said cell in a list of neighboring cells as being unsuitable for             reselection criterion; and
     camping.                                                                  determine whether the identified cell is suitable for camp
        86. The UE according to claim 82, wherein said cell of the               ing when the identified cell is a cell of the second RAT.
     second RAT is not suitable when it is barred.                                                  k   k   k   k   k
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-15
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            96 1ofof293
                                                                                     16




                            EXHIBIT 12
               Case
               Case 1:20-cv-22051-JEM
                    1:20-cv-22051-JEM Document
                                      Document 1-15
                                               4 Entered
                                                    Entered
                                                         on on
                                                            FLSD
                                                               FLSD
                                                                  Docket
                                                                    Docket
                                                                         05/18/2020
                                                                            05/15/2020Page
                                                                                        Page
                                                                                           97 2ofof293
                                                                                                    16



 US 8600383—Claim 1 3GPP Specifications
                       3GPP TS 36.304 v. 8.10.0
A method of cell
reselection by a user
equipment device (UE), 5.2 Cell selection and reselection
                       5.2.1 Introduction
                       UE shall perform measurements for cell selection and reselection purposes as
                       specified in [10].
                       The NAS can control the RAT(s) in which the cell selection should be performed, for
                       instance by indicating RAT(s) associated with the selected PLMN, and by maintaining a
                       list of forbidden registration area(s) and a list of equivalent PLMNs. The UE shall select
                       a suitable cell based on idle mode measurements and cell selection criteria.

                         In order to speed up the cell selection process, stored information for several RATs
                         may be available in the UE. When camped on a cell, the UE shall regularly search for a
                         better cell according to the cell reselection criteria. If a better cell is found, that cell is
                         selected. The change of cell may imply a change of RAT. Details on performance
                         requirements for cell reselection can be found in [10].
the UE operable with a
first cellular Radio   [Comment: multi-RAT UE including UMTS. First RAT corresponds to E-UTRA
Access Technology      (LTE), second RAT corresponds UMTS.]
(RAT) and a second
cellular RAT, the      3GPP TS 36.304 v. 8.10.0
method comprising:
                       1 Scope
                       [...]
                       The present document applies to all UEs that support at least E-UTRA, including multi-
                       RAT UEs as described in 3GPP specifications, in the following cases:

                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                         NOTE: When the UE is camped on or searching for a cell to camp on belonging to other
                         RATs, the UE behavior is described in the specifications of the other RAT.




                                                                      Page 1 of 15
             Case
             Case 1:20-cv-22051-JEM
                  1:20-cv-22051-JEM Document
                                    Document 1-15
                                             4 Entered
                                                  Entered
                                                       on on
                                                          FLSD
                                                             FLSD
                                                                Docket
                                                                  Docket
                                                                       05/18/2020
                                                                          05/15/2020Page
                                                                                      Page
                                                                                         98 3ofof293
                                                                                                  16



                       5.2 Cell selection and reselection
                       5.2.1 Introduction

                       UE shall perform measurements for cell selection and reselection purposes as specified
                       in [10]. The NAS can control the RAT(s) in which the cell selection should be performed,
                       for instance by indicating RAT(s) associated with the selected PLMN, and by
                       maintaining a list of forbidden registration area(s) and a list of equivalent PLMNs. The
                       UE shall select a suitable cell based on idle mode measurements and cell selection
                       criteria.

                       In order to speed up the cell selection process, stored information for several RATs
                       may be available in the UE. When camped on a cell, the UE shall regularly search for a
                       better cell according to the cell reselection criteria. If a better cell is found, that cell is
                       selected. The change of cell may imply a change of RAT. Details on performance
                       requirements for cell reselection can be found in [10].
                       [...]
when the UE is        [Comment: First RAT corresponds to E-UTRA]
camped on a cell of
the first RAT,        3GPP TS 36.304 v. 8.10.0

                      5.2 Cell selection and reselection
                      5.2.1 Introduction
                      […]
                      When camped on a cell, the UE shall regularly search for a better cell according to the cell
                      reselection criteria. If a better cell is found, that cell is selected. The change of cell may
                      imply a change of RAT. Details on performance requirements for cell reselection can be
                      found in [10].
                      [...]
                      1 Scope
                      [...]
                      The present document applies to all UEs that support at least E-UTRA, including multi-RAT
                      UEs as described in 3GPP specifications,
                      in the following cases:
                      - When the UE is camped on an E-UTRA cell;



                                                                    Page 2 of 15
                Case
                Case 1:20-cv-22051-JEM
                     1:20-cv-22051-JEM Document
                                       Document 1-15
                                                4 Entered
                                                     Entered
                                                          on on
                                                             FLSD
                                                                FLSD
                                                                   Docket
                                                                     Docket
                                                                          05/18/2020
                                                                             05/15/2020Page
                                                                                         Page
                                                                                            99 4ofof293
                                                                                                     16



                         - When the UE is searching for a cell to camp on;
                           […]


determining whether a 3GPP TS 36.304 v. 8.10.0
cell of a second RAT is
suitable for camping, 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
                         normal camping
                         [..]
                         If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                         "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                         equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                         reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                         [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                         redirected under E-UTRAN control to a frequency for which the timer is running, any
                         limitation on that frequency shall be removed.
                           […]
the UE not considering 3GPP TS 36.304 v. 8.10.0
said cell of the second
RAT as a candidate for 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
reselection if said cell normal camping
of the second RAT is     [..]
not suitable for         If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
camping,                 "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                         equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                         reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                         [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                         redirected under E-UTRAN control to a frequency for which the timer is running, any
                         limitation on that frequency shall be removed.
                           […]
and further not          3GPP TS 36.304 v. 8.10.0
considering said cell of
the second RAT for a 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
time period.             normal camping
                         [..]


                                                                      Page 3 of 15
               Case
               Case 1:20-cv-22051-JEM
                    1:20-cv-22051-JEM Document
                                      Document 41-15
                                                   Entered
                                                      Entered
                                                           on FLSD
                                                              on FLSD
                                                                   Docket
                                                                      Docket
                                                                          05/18/2020
                                                                             05/15/2020
                                                                                      Page
                                                                                         Page
                                                                                           1005ofof293
                                                                                                    16



                        If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                        "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                        redirected under E-UTRAN control to a frequency for which the timer is running, any
                        limitation on that frequency shall be removed.
                          […]
  US 8600383—Claim 9 3GPP Specifications
The method according 3GPP TS 36.304 v. 8.10.0
to claim 1, wherein the
time period is a        5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
maximum of 300          normal camping
seconds.                [..]
                        If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                        "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                        redirected under E-UTRAN control to a frequency for which the timer is running, any
                        limitation on that frequency shall be removed.
                          […]
US 8600383—Claim 17 3GPP Specifications
A user equipment          [Comment: multi-RAT UE including UMTS. First RAT corresponds to E-UTRA
device (UE) configured (LTE), second RAT corresponds UMTS.]
to be operable with a
first cellular Radio      3GPP TS 36.304 v. 8.10.0
Access Technology
(RAT) and a second        1 Scope
cellular RAT, the UE      [...]
comprising:               The present document applies to all UEs that support at least E-UTRA, including multi-
                          RAT UEs as described in 3GPP specifications, in the following cases:

                          - When the UE is camped on an E-UTRA cell;
                          - When the UE is searching for a cell to camp on;


                                                                     Page 4 of 15
              Case
              Case 1:20-cv-22051-JEM
                   1:20-cv-22051-JEM Document
                                     Document 41-15
                                                  Entered
                                                     Entered
                                                          on FLSD
                                                             on FLSD
                                                                  Docket
                                                                     Docket
                                                                         05/18/2020
                                                                            05/15/2020
                                                                                     Page
                                                                                        Page
                                                                                          1016ofof293
                                                                                                   16



                           NOTE: When the UE is camped on or searching for a cell to camp on belonging to other
                           RATs, the UE behavior is described in the specifications of the other RAT.

                           5.2 Cell selection and reselection
                           5.2.1 Introduction

                           UE shall perform measurements for cell selection and reselection purposes as specified
                           in [10]. The NAS can control the RAT(s) in which the cell selection should be performed,
                           for instance by indicating RAT(s) associated with the selected PLMN, and by
                           maintaining a list of forbidden registration area(s) and a list of equivalent PLMNs. The
                           UE shall select a suitable cell based on idle mode measurements and cell selection
                           criteria.

                          In order to speed up the cell selection process, stored information for several RATs
                          may be available in the UE. When camped on a cell, the UE shall regularly search for a
                          better cell according to the cell reselection criteria. If a better cell is found, that cell is
                          selected. The change of cell may imply a change of RAT. Details on performance
                          requirements for cell reselection can be found in [10].
                          [...]
a processor and           On information and belief, the user equipment contains a processor and a memory.
memory,
the UE being operable     [Comment: First RAT corresponds to E-UTRA]
so that, when the UE is
camped on a cell of the   3GPP TS 36.304 v. 8.10.0
first RAT, it is
determined whether a      5.2 Cell selection and reselection
cell of a second RAT is   5.2.1 Introduction
suitable for camping,     […]
                          When camped on a cell, the UE shall regularly search for a better cell according to the cell
                          reselection criteria. If a better cell is found, that cell is selected. The change of cell may
                          imply a change of RAT. Details on performance requirements for cell reselection can be
                          found in [10].
                          [...]
                          1 Scope



                                                                       Page 5 of 15
               Case
               Case 1:20-cv-22051-JEM
                    1:20-cv-22051-JEM Document
                                      Document 41-15
                                                   Entered
                                                      Entered
                                                           on FLSD
                                                              on FLSD
                                                                   Docket
                                                                      Docket
                                                                          05/18/2020
                                                                             05/15/2020
                                                                                      Page
                                                                                         Page
                                                                                           1027ofof293
                                                                                                    16



                         [...]
                         The present document applies to all UEs that support at least E-UTRA, including multi-RAT
                         UEs as described in 3GPP specifications,
                         in the following cases:
                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                           […]

                         3GPP TS 36.304 v. 8.10.0

                         5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
                         normal camping
                         [..]
                         If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                         "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                         equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                         reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                         [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                         redirected under E-UTRAN control to a frequency for which the timer is running, any
                         limitation on that frequency shall be removed.
                         […]
wherein the UE does      3GPP TS 36.304 v. 8.10.0
not consider said cell of
the second RAT as a       5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
candidate for             normal camping
reselection if said cell [..]
of the second RAT is      If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
not suitable for          "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
camping,                  equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                          reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                          [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                          redirected under E-UTRAN control to a frequency for which the timer is running, any
                          limitation on that frequency shall be removed.
                          […]



                                                                      Page 6 of 15
               Case
               Case 1:20-cv-22051-JEM
                    1:20-cv-22051-JEM Document
                                      Document 41-15
                                                   Entered
                                                      Entered
                                                           on FLSD
                                                              on FLSD
                                                                   Docket
                                                                      Docket
                                                                          05/18/2020
                                                                             05/15/2020
                                                                                      Page
                                                                                         Page
                                                                                           1038ofof293
                                                                                                    16



and further does not 3GPP TS 36.304 v. 8.10.0
consider said cell of the
second RAT for a time 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
period.                   normal camping
                          [..]
                          If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                          "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                          equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                          reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                          [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                          redirected under E-UTRAN control to a frequency for which the timer is running, any
                          limitation on that frequency shall be removed.
                          […]
US 8600383—Claim 25 3GPP Specifications
The UE according to       3GPP TS 36.304 v. 8.10.0
claim 17, wherein the
time period is a          5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
maximum of 300            normal camping
seconds.                  [..]
                          If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                          "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                          equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                          reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                          [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                          redirected under E-UTRAN control to a frequency for which the timer is running, any
                          limitation on that frequency shall be removed.
                          […]
US 8600383—Claim 49 3GPP Specifications
A user equipment            [Comment: multi-RAT UE including UMTS. First RAT corresponds to E-UTRA
device (UE) configured (LTE), second RAT corresponds UMTS.]
to be operable
with a first cellular       3GPP TS 36.304 v. 8.10.0
Radio Access
Technology (RAT) and 1 Scope
                            [...]


                                                                      Page 7 of 15
              Case
              Case 1:20-cv-22051-JEM
                   1:20-cv-22051-JEM Document
                                     Document 41-15
                                                  Entered
                                                     Entered
                                                          on FLSD
                                                             on FLSD
                                                                  Docket
                                                                     Docket
                                                                         05/18/2020
                                                                            05/15/2020
                                                                                     Page
                                                                                        Page
                                                                                          1049ofof293
                                                                                                   16



a second cellular RAT,   The present document applies to all UEs that support at least E-UTRA, including multi-
the UE comprising:       RAT UEs as described in 3GPP specifications, in the following cases:

                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                         NOTE: When the UE is camped on or searching for a cell to camp on belonging to other
                         RATs, the UE behavior is described in the specifications of the other RAT.

                         5.2 Cell selection and reselection
                         5.2.1 Introduction

                         UE shall perform measurements for cell selection and reselection purposes as specified
                         in [10]. The NAS can control the RAT(s) in which the cell selection should be performed,
                         for instance by indicating RAT(s) associated with the selected PLMN, and by
                         maintaining a list of forbidden registration area(s) and a list of equivalent PLMNs. The
                         UE shall select a suitable cell based on idle mode measurements and cell selection
                         criteria.

                         In order to speed up the cell selection process, stored information for several RATs
                         may be available in the UE. When camped on a cell, the UE shall regularly search for a
                         better cell according to the cell reselection criteria. If a better cell is found, that cell is
                         selected. The change of cell may imply a change of RAT. Details on performance
                         requirements for cell reselection can be found in [10].
                         [...]
a processor and          On information and belief, the user equipment contains a processor and a memory.
memory,
the UE being operable [Comment: First RAT corresponds to E-UTRA]
so that, when the UE is
camped on a cell of the 3GPP TS 36.304 v. 8.10.0
first RAT,
                        5.2 Cell selection and reselection
                        5.2.1 Introduction
                        […]




                                                                      Page 8 of 15
               Case
               Case 1:20-cv-22051-JEM
                    1:20-cv-22051-JEM Document
                                      Document 1-15
                                               4 Entered
                                                    Entered
                                                         on on
                                                            FLSD
                                                               FLSD
                                                                  Docket
                                                                    Docket
                                                                         05/18/2020
                                                                            05/15/2020Page
                                                                                        Page
                                                                                           10510ofof293
                                                                                                     16



                           When camped on a cell, the UE shall regularly search for a better cell according to the cell
                           reselection criteria. If a better cell is found, that cell is selected. The change of cell may
                           imply a change of RAT. Details on performance requirements for cell reselection can be
                           found in [10].
                           [...]
                           1 Scope
                           [...]
                           The present document applies to all UEs that support at least E-UTRA, including multi-RAT
                           UEs as described in 3GPP specifications,
                           in the following cases:
                           - When the UE is camped on an E-UTRA cell;
                           - When the UE is searching for a cell to camp on;
                             […]

the UE considers a cell    3GPP TS 36.304 v. 8.10.0
of a second RAT as
barred as a candidate 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
for reselection for a normal camping
                      [..]
time period if said cell
of the second RAT is  If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
not suitable for      "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
camping.              equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                      reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                      [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                      redirected under E-UTRAN control to a frequency for which the timer is running, any
                      limitation on that frequency shall be removed.
                      […]
US 8600383—Claim 58 3GPP Specifications
The UE according to   3GPP TS 36.304 v. 8.10.0
claim 49, wherein the
time period is a      5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
maximum of 300        normal camping
seconds.              [..]
                      If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                      "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being


                                                                       Page 9 of 15
               Case
               Case 1:20-cv-22051-JEM
                    1:20-cv-22051-JEM Document
                                      Document 1-15
                                               4 Entered
                                                    Entered
                                                         on on
                                                            FLSD
                                                               FLSD
                                                                  Docket
                                                                    Docket
                                                                         05/18/2020
                                                                            05/15/2020Page
                                                                                        Page
                                                                                           10611ofof293
                                                                                                     16



                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                        redirected under E-UTRAN control to a frequency for which the timer is running, any
                        limitation on that frequency shall be removed.
                        […]
US 8600383—Claim 66 3GPP Specifications
A method of cell          [Comment: multi-RAT UE including UMTS. First RAT corresponds to E-UTRA
reselection by a user     (LTE), second RAT corresponds UMTS.]
equipment device
(UE), the UE operable     3GPP TS 36.304 v. 8.10.0
with a first cellular
Radio Access              1 Scope
Technology (RAT) and a [...]
second cellular RAT, the The present document applies to all UEs that support at least E-UTRA, including multi-
method comprising:        RAT UEs as described in 3GPP specifications, in the following cases:

                          - When the UE is camped on an E-UTRA cell;
                          - When the UE is searching for a cell to camp on;
                          NOTE: When the UE is camped on or searching for a cell to camp on belonging to other
                          RATs, the UE behavior is described in the specifications of the other RAT.

                          5.2 Cell selection and reselection
                          5.2.1 Introduction

                          UE shall perform measurements for cell selection and reselection purposes as specified
                          in [10]. The NAS can control the RAT(s) in which the cell selection should be performed,
                          for instance by indicating RAT(s) associated with the selected PLMN, and by
                          maintaining a list of forbidden registration area(s) and a list of equivalent PLMNs. The
                          UE shall select a suitable cell based on idle mode measurements and cell selection
                          criteria.

                          In order to speed up the cell selection process, stored information for several RATs
                          may be available in the UE. When camped on a cell, the UE shall regularly search for a



                                                                     Page 10 of 15
               Case
               Case 1:20-cv-22051-JEM
                    1:20-cv-22051-JEM Document
                                      Document 1-15
                                               4 Entered
                                                    Entered
                                                         on on
                                                            FLSD
                                                               FLSD
                                                                  Docket
                                                                    Docket
                                                                         05/18/2020
                                                                            05/15/2020Page
                                                                                        Page
                                                                                           10712ofof293
                                                                                                     16



                        better cell according to the cell reselection criteria. If a better cell is found, that cell is
                        selected. The change of cell may imply a change of RAT. Details on performance
                        requirements for cell reselection can be found in [10].
                        [...]
when the UE is camped [Comment: First RAT corresponds to E-UTRA]
on a cell of the first
RAT,                   3GPP TS 36.304 v. 8.10.0

                         5.2 Cell selection and reselection
                         5.2.1 Introduction
                         […]
                         When camped on a cell, the UE shall regularly search for a better cell according to the cell
                         reselection criteria. If a better cell is found, that cell is selected. The change of cell may
                         imply a change of RAT. Details on performance requirements for cell reselection can be
                         found in [10].
                         [...]
                         1 Scope
                         [...]
                         The present document applies to all UEs that support at least E-UTRA, including multi-RAT
                         UEs as described in 3GPP specifications,
                         in the following cases:
                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                           […]

determining whether a 3GPP TS 36.304 v. 8.10.0
cell of a second RAT is
suitable for camping    5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
                        normal camping
                        [..]
                        If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                        "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is


                                                                      Page 11 of 15
               Case
               Case 1:20-cv-22051-JEM
                    1:20-cv-22051-JEM Document
                                      Document 1-15
                                               4 Entered
                                                    Entered
                                                         on on
                                                            FLSD
                                                               FLSD
                                                                  Docket
                                                                    Docket
                                                                         05/18/2020
                                                                            05/15/2020Page
                                                                                        Page
                                                                                           10813ofof293
                                                                                                     16



                          redirected under E-UTRAN control to a frequency for which the timer is running, any
                          limitation on that frequency shall be removed.
                          […]
the UE excluding said     3GPP TS 36.304 v. 8.10.0
cell of the second RAT
as a candidate for         5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
reselection for a time normal camping
period if said cell of the [..]
second RAT is not          If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
suitable for camping. "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                           equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                           reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                           [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                           redirected under E-UTRAN control to a frequency for which the timer is running, any
                           limitation on that frequency shall be removed.
                           […]
US 8600383—Claim 74 3GPP Specifications
The method according 3GPP TS 36.304 v. 8.10.0
to claim 66, wherein
the time period is a       5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
maximum of 300             normal camping
seconds.                   [..]
                           If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                           "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                           equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                           reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                           [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                           redirected under E-UTRAN control to a frequency for which the timer is running, any
                           limitation on that frequency shall be removed.
                           […]
US 8600383—Claim 82 3GPP Specifications
A user equipment             [Comment: multi-RAT UE including UMTS. First RAT corresponds to E-UTRA
device (UE) configured (LTE), second RAT corresponds UMTS.]
to be operable
                             3GPP TS 36.304 v. 8.10.0


                                                                      Page 12 of 15
              Case
              Case 1:20-cv-22051-JEM
                   1:20-cv-22051-JEM Document
                                     Document 1-15
                                              4 Entered
                                                   Entered
                                                        on on
                                                           FLSD
                                                              FLSD
                                                                 Docket
                                                                   Docket
                                                                        05/18/2020
                                                                           05/15/2020Page
                                                                                       Page
                                                                                          10914ofof293
                                                                                                    16



with a first cellular
Radio Access             1 Scope
Technology (RAT) and     [...]
a second cellular RAT,   The present document applies to all UEs that support at least E-UTRA, including multi-
the UE comprising:       RAT UEs as described in 3GPP specifications, in the following cases:

                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                         NOTE: When the UE is camped on or searching for a cell to camp on belonging to other
                         RATs, the UE behavior is described in the specifications of the other RAT.

                         5.2 Cell selection and reselection
                         5.2.1 Introduction

                         UE shall perform measurements for cell selection and reselection purposes as specified
                         in [10]. The NAS can control the RAT(s) in which the cell selection should be performed,
                         for instance by indicating RAT(s) associated with the selected PLMN, and by
                         maintaining a list of forbidden registration area(s) and a list of equivalent PLMNs. The
                         UE shall select a suitable cell based on idle mode measurements and cell selection
                         criteria.

                         In order to speed up the cell selection process, stored information for several RATs
                         may be available in the UE. When camped on a cell, the UE shall regularly search for a
                         better cell according to the cell reselection criteria. If a better cell is found, that cell is
                         selected. The change of cell may imply a change of RAT. Details on performance
                         requirements for cell reselection can be found in [10].
                         [...]
a processor and          On information and belief, the user equipment contains a processor and a memory.
memory,
the UE being operable [Comment: First RAT corresponds to E-UTRA]
so that, when the UE is
camped on a cell of the 3GPP TS 36.304 v. 8.10.0
first RAT,
                        5.2 Cell selection and reselection



                                                                      Page 13 of 15
               Case
               Case 1:20-cv-22051-JEM
                    1:20-cv-22051-JEM Document
                                      Document 1-15
                                               4 Entered
                                                    Entered
                                                         on on
                                                            FLSD
                                                               FLSD
                                                                  Docket
                                                                    Docket
                                                                         05/18/2020
                                                                            05/15/2020Page
                                                                                        Page
                                                                                           11015ofof293
                                                                                                     16



                         5.2.1 Introduction
                         […]
                         When camped on a cell, the UE shall regularly search for a better cell according to the cell
                         reselection criteria. If a better cell is found, that cell is selected. The change of cell may
                         imply a change of RAT. Details on performance requirements for cell reselection can be
                         found in [10].
                         [...]
                         1 Scope
                         [...]
                         The present document applies to all UEs that support at least E-UTRA, including multi-RAT
                         UEs as described in 3GPP specifications,
                         in the following cases:
                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                           […]

it is determined          3GPP TS 36.304 v. 8.10.0
whether a cell of a
second RAT is suitable 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
for camping,              normal camping
                          [..]
                          If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                          "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                          equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                          reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                          [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                          redirected under E-UTRAN control to a frequency for which the timer is running, any
                          limitation on that frequency shall be removed.
                          […]
wherein the UE            3GPP TS 36.304 v. 8.10.0
excludes said cell of the
second RAT as a 20        5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
candidate for             normal camping
reselection for a time [..]
period if said cell of


                                                                      Page 14 of 15
             Case
             Case 1:20-cv-22051-JEM
                  1:20-cv-22051-JEM Document
                                    Document 1-15
                                             4 Entered
                                                  Entered
                                                       on on
                                                          FLSD
                                                             FLSD
                                                                Docket
                                                                  Docket
                                                                       05/18/2020
                                                                          05/15/2020Page
                                                                                      Page
                                                                                         11116ofof293
                                                                                                   16



the second RAT is not   If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
suitable for camping.   "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                        redirected under E-UTRAN control to a frequency for which the timer is running, any
                        limitation on that frequency shall be removed.

US 8600383—Claim 90     3GPP Specifications
The UE according to     3GPP TS 36.304 v. 8.10.0
claim 82, wherein the
time period is a        5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
maximum of 300          normal camping
seconds.                [..]
                        If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                        "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                        redirected under E-UTRAN control to a frequency for which the timer is running, any
                        limitation on that frequency shall be removed.
                        […]




                                                                    Page 15 of 15
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-16
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1121ofof293
                                                                                     14




                             EXHIBIT 13
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-16
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1132ofof293
                                                                                     14
                                                                                                                               USOO81896.11B2


    (12) United States Patent                                                                    (10) Patent No.:                         US 8,189.611 B2
           Liang et al.                                                                          (45) Date of Patent:                              May 29, 2012
    (54) SYSTEMAND METHOD FOR RESOLVING                                                        2004/0052212 A1* 3/2004 Baillargeon .................. 370,235
                                                                                               2004/0224668 A1* 11, 2004 Shell et al. .....              455,412.1
            CONTENTION AMONG APPLICATIONS                                                      2005/002 1876 A1   1/2005 Asai et al. ......................... T10/1
            REQUIRING DATA CONNECTIONS                                                         2005/0070290 A1* 3/2005 Baggstrom et al.           ... 455,445
            BETWEEN A MOBILE COMMUNICATIONS                                                    2009/0059785 A1* 3/2009 Jogalekar et al. ............. 370,230
            DEVICE AND A WIRELESS NETWORK                                                                        FOREIGN PATENT DOCUMENTS
    (75) Inventors: Kenneth Liang, Kanata (CA);                                           CA                              2526396        1, 2012
                    Mahmud-Ul
                      anmu
                                 Hassan,s Kanata (CA);s                                   EP
                                                                                          EP
                                                                                                                          1387593
                                                                                                                          1783961
                                                                                                                                         2, 2004
                                                                                                                                         4/2008
                    Colin Ho, Kanata (CA)                                                 EP                              1924037        4/2010
    (73) Assignee: Research In Motion Limited, Waterloo                                                                           (Continued)
                          (CA)                                                                                                OTHER PUBLICATIONS
    (*) Notice:           Subject to any disclaimer, the term of this                     Chinese First Office Action; Application No. 2006 10064046.5; State
                          patent is extended or adjusted under 35                         Intellectual Property Office of People's Republic of China; dated Jan.
                          U.S.C. 154(b) by 304 days.                                      15, 2010; 9 pgs.
    (21) Appl. No.: 12/326,446                                                                                    (Continued)
           illed:                                                                         Primary Examiner — Barry W Taylor
    (22) Filed:     Dec. 2, 2008                                                          (74) Attorney, Agent, or Firm — The Danamraj Law Group,
    (65)                     Prior Publication Data                                       P.C.
            US 2009/OO80457 A1               Mar. 26, 2009                                (57)                ABSTRACT
                                            O O                                           A mobile communications device (30) includes a wireless
                 Related U.S. Application Data                                            transceiver (34) operable to conduct at least two data connec
    (63) Continuation of application No. 1 1/267,538, filed on                            tions between the mobile communications device (30) and a
         Nov. 4, 2005, now Pat. No. 7,474,671.                                            wireless network (12) wherein each of the data connections is
                                                                                          associated with a connected application operating on the
    (51) Int. Cl.                                                                         mobile communications device. A processor (32) is coupled
         H04.3/02                      (2006.01)                                          to the wireless transceiver (34). The processor (32) is oper
    (52) U.S. Cl. .................. 370/462:455/452. 1:455/452.2:                        able to process a request for a data connection for an uncon
                                               455/435.2:455/435.3                        nected application operable on the mobile communications
    (58) Field of Classification Search .................. 370/462;                       device (30), to release one of the data connections associated
                                    455/452.1,452.2, 435.2, 435.3                         with one of the connected applications and to establish a data
            See application file for complete search history.                             connection between the mobile communications device (30)
                                                                                          and the wireless network (12) for the unconnected applica
    (56)                     References Cited                                             tion. A contention manager (86) is operable to select the
                                                                                          connected application to be released based upon a compari
                     U.S. PATENT DOCUMENTS                                                Son of a contention parameter associated with each of the
           6,781.955 B2 * 8/2004 Leung ........................... 370/2.32               connected applications.
     2003/0037146 A1*         2, 2003 O’Neill ......................... TO9,226
     2004/0023646 A1          2/2004 Inami et al. ................... 455,418                                           25 Claims, 5 Drawing Sheets

                                                                                                  108

                                                                         APPLICATIONS
                                                                        112                        116

                                                                                  Messengers     Browser




                                                                                                                        118
                                                                                                           Contention
                                                                                                                ager




                                                                       Security Compression
                                                                            and Routing     Layer3
                                                                        Datagram Segment
                                                                          and Reassembly Layer2
                                                                        Wireless Transport Layer 1
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-16
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1143ofof293
                                                                                     14


                                                            US 8,189.611 B2
                                                                      Page 2

                 FOREIGN PATENT DOCUMENTS                                  CN Office Action, Application No. 2006 10064046.5, Chinese IPO,
    EP               21.84946          5, 2010                             Mar. 9, 2011, 2 pgs.
    SG                131920           2, 2009                             EPO, Communication Under Rule 51(4), Application No. 05256859.
    WO            2004O61638 A2        T 2004                              9, Oct. 15, 2007, 41 pgs.
                                                                           EPO, Communication Under Rule 71(3) EPC, Application No.
                      OTHER PUBLICATIONS                                   08151703.9, Sep. 10, 2009, 6 pgs.
                                                                           EPO, Communication Under Rule 71(3) EPC, Application No.
    Australian First Examiner's Report; Application No. 2006235.810; IP    10155276.8, Feb. 24, 2011, 6 pgs.
    Australia; dated Mar. 2, 2010; 1 pgs.                                  Hong Kong IPD, Certificate of Grant of Patent (HK1102880), Appli
    Canadian Office Action; Application No. 2,567. 115; Canadian Intel     cation No. 07111229.3, Jun. 6, 2008, 2 pgs.
    lectual Property Office; dated Mar. 11, 2010; 4pgs.                    IP Australia, Notice of Acceptance, Application No. 2006235.810,
    European Patent Office Extended Search Report, Application No.         Nov. 1, 2010, 3 pgs.
    10155276.8, European Patent Office, dated Apr. 13, 2010, 7 pgs.        KIPO, Office Action, Application No. 10-2011-0027211, May 17,
    Chinese Office Action, Application No. 20100800460540, China           2011, 6 pgs.
    IPO, dated Aug. 23, 2010; 5 pgs.                                       SIPO, Notification of Grant of Rights for Invention Patent, Applica
    European Search Report, Application No. 08151703.9, European           tion No. 2006 10064046.5, Jul. 26, 2011, 2 pgs.
                                                                           KROffice Action, Application No. 10-2006-0108315, Korean IPO,
    Patent Office, dated Apr. 14, 2008, 7 pgs.                             Jan. 26, 2011, 3 pgs.
    Taiwan, Search Report, Taiwan Patent Office, dated Sep. 20, 2010, 1    JPO. Notice of Reasons for Rejection, Application No. 2006-297339,
     O9.                                                                   Sep. 13, 2011, 4pgs.
    European Search Report Application No. 05256859.9; European            KIPO, Notice of Final Rejection, Application No. 10-2006-0108315,
    Patent Office; Mar. 20, 2006; 6 pages.                                 Sep. 30, 2011, 5 pgs.
    Xuetal.:"QoS and Contention-Aware Multi-Resource Reservation”;         KIPO, Notice of Final Rejection, Application No. 10-2011-002721 1,
    2000; IEEE: pp. 3-10.                                                  Sep. 30, 2011, 5 pgs.
    “Digital Cellular Telecommunications System (Phase 2+); Universal      EPO, Communication Pursuant to Article 94(3) EPC, Application
    Mobile Telecommunications System (UMTS); General Packet Radio          No. 10153005.3, Feb. 1, 2012, 6 pgs.
    Service (GPRS): Service Description; Stage 2 (3GPP TS 23.060           KIPO, Notice of Decision for Patent, Application No. 10-2006
    version 6.8.0 Release 6); Mar. 2005; Technical Specification; pp.      0.108315, Dec. 13, 2011, 3 pgs.
     1-212.
                                                                           KIPO, Notice of Decision for Patent, Application No. 10-2011
    “Digital Cellular Telecommunications System (Phase 2+); Universal      0027211, Dec. 13, 2011, 3 pgs.
    Mobile Telecommunication System (UMTS); Mobile Radio Inter             SIPO, Second Office Action, Application No. 201010576392.8, Mar.
    face Layer 3 Specification; Core Network Protocols; Stage 3 (3GPP      16, 2012, 1 pg.
    TS 24.008 version 6.8.0 Release 6)”; Mar. 2005; Technical Specifi      CIPO, Office Action, Application No. 2,567,115, dated Apr. 5, 2012,
    cation; pp. 1-518.                                                     2 pgs.
    CA Office Action, Application No. 2,567,115, Canadian IPO, Mar.
    31, 2011, 2 pgs.                                                       * cited by examiner
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-16
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1154ofof293
                                                                                     14


    U.S. Patent                May 29, 2012        Sheet 1 of 5              US 8,189.611 B2




                                 AOplication                       10
                          18       gay                       M                           28
                                                                                Relay
                                    16-1                                24     NetWOrk



                                                                                              12

                                            14     20                            WireleSS
          16-2                                                                   NetWOrk
                               Enterprise
       Application
                               NetWOrk           SS
                                                  V
         Server                                   Server          N
                                                                  7\
                 16-N                                             SA-26
                                                                  S2
                                                                  YK
            Application                                           &Ps
               Server

                                 Communications
                                     Device
                                                           Fig.1
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-16
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1165ofof293
                                                                                     14


    U.S. Patent          May 29, 2012     Sheet 2 of 5          US 8,189.611 B2




                                                                Z9
                                          99      89      09


                                                         ||
                                                         WWJ
                                                         |




                              -VVM  VXN
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-16
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1176ofof293
                                                                                     14


    U.S. Patent                                                  May 29, 2012         Sheet 3 of 5          US 8,189.611 B2

                                                                                                     108

                                                                      APPLICATIONS
                                               110                   112              114            116

                                                                       M

                                                                                            106
                                                                      Integration Layer
                                                                                            100

                                                               Multi-Layer Transport Stack (TS)
                                       M                   /                                                             118
                          /                        /   /
                      M                        /                                                           Contention
                 A/                       /M                          Intedration
                                                                          9       La yer                     On tentIO
             f                        /                                                                     Manager
         I                        W
                              I
                          l
                                                                         Radio Layer
         A
          \           A
             V A
              V V
                  V V
                      \\                                                   Services            Layer 4
                                      M. v.
                                          NN                        Security Compression
                                                       \                 and Routing           Layer3
                                                                     Datagram Segment
                                                                      and Reassembly           Layer 2
                                                                     Wireless Transport       Layer 1


                                                                           Fig.3
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-16
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1187ofof293
                                                                                     14


    U.S. Patent                                                 US 8 9 189.611   B2
                                                                 -




                                                                 -
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-16
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1198ofof293
                                                                                     14


    U.S. Patent          May 29, 2012     Sheet 5 of 5               US 8,189.611 B2


                           Contention Manager            150

                         Unconnected Application
                          Requests PDP Context                 152

                                               154
                                   Can
                            the MCD COnduct              YES
                             Additional PDP
                                COntext?

                                 NO

                            Perform COntention
                            Parameter Analysis

                       Select Connected Application

                         Release PDP Context of
                      Selected Connected Application


                         Establish PDPCOntext for
                         Unconnected Application               156




                                Fig.5
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-16
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1209ofof293
                                                                                     14


                                                          US 8,189.611 B2
                                   1.                                                                      2
         SYSTEMAND METHOD FOR RESOLVING                                     detail below, it should be appreciated that the present disclo
          CONTENTION AMONG APPLICATIONS                                     Sure provides many applicable inventive concepts which can
               REQUIRING DATA CONNECTIONS                                   be embodied in a wide variety of specific contexts. The spe
         BETWEEN A MOBILE COMMUNICATIONS                                    cific embodiments discussed herein are merely illustrative of
          DEVICE AND A WIRELESS NETWORK                                     specific ways to use the mobile communications device
                                                                            within the network system, and do not delimit the scope of the
       This nonprovisional application is a continuation applica            present disclosure.
    tion claiming the benefit of the following prior United States             Disclosed herein are methods and systems for resolving
    patent application entitled: “SYSTEMAND METHOD FOR                      contention between applications operable on a mobile com
    RESOLVING CONTENTION AMONG APPLICATIONS
    REQUIRING DATA CONNECTIONS BETWEEN A
                                                                       10   munications device that require data connections to a wireless
    MOBILE COMMUNICATIONS DEVICE AND A WIRE                                 packet data service network. Broadly, the technique involves
    LESS NETWORK, filed Nov. 4, 2005, application Ser. No.                  executing a contention manager routine on the mobile com
    11/267,538, which is hereby incorporated by reference.                  munications device that is operable to select which of the
                                                                            applications currently conducting data sessions should
          TECHNICAL FIELD OF THE APPLICATION                           15   release its data session in favor of an application currently
                                                                            requesting a data session.
      The present disclosure relates, in general, to communica                 In one aspect, a method for resolving contention among
    tions sessions between mobile communications devices and                applications operable on a mobile communications device
    wireless packet data service networks and, in particular, to a          involves conducting at least two data connections between the
    system and method for resolving contention among applica                mobile communications device and the wireless network,
    tions operating on a mobile communications device that                  each of the data connections associated with a connected
    require data connections to a wireless packet data service              application operating on the mobile communications device,
    network.                                                                requesting a data connection for an unconnected application
                          BACKGROUND
                                                                            operable on the mobile communications device, releasing one
                                                                       25   of the data connections responsive to the request, the releas
       It is becoming commonplace to use wireless packet data               ing including selecting one of the connected applications by a
    service networks for effectuating data sessions with mobile             contention manager based upon a comparison of a contention
    communications devices. For example, a mobile communi                   parameter associated with each of the connected applications
    cations device may be used to provide certain high priority             and releasing the data connection associated with the selected
    data services such as wirelessly extending a corporate email       30   connected application and then establishing the data connec
    account, personal information manager or the like. Similarly,           tion between the mobile communications device and the
    the same mobile communications device may also be used to               wireless network for the requesting unconnected application.
    provide other lower priority data services such as messenger            In another embodiment, the method for resolving contention
    applications, web browsing or the like. As many of these                for data connections on a mobile communications device
    applications require a continually active data connection or       35   capable of conducting plurality of wireless data connections
    constant connectivity, it has been found that only a limited            comprises the following: responsive to receiving a request for
    number of such applications can operate at the same time on             a new data connection between the mobile communications
    a typical mobile communications device.                                 device and the wireless network, determining if the existing
                                                                            number of data connections is less than the number of allow
          BRIEF DESCRIPTION OF THE DRAWINGS                            40   able data connections; and if the number of existing data
                                                                            connections is not less than the number of allowable data
       For a more complete understanding of the features and                connections, automatically selecting a data connection to
    advantages of the present method and mobile device, refer               release.
    ence is now made to the detailed description along with the               In one exemplary embodiment, the least two data connec
    accompanying figures in which corresponding numerals in            45   tions between the mobile communications device and the
    the different figures refer to corresponding parts and in which:        wireless network represent the maximum number of data
       FIG. 1 depicts an exemplary network environment includ               connections allowed by the mobile communications device.
    ing a wireless packet data service network wherein an                   In another embodiment, the at least two data connections
    embodiment of the present method may be practiced;                      between the mobile communications device and the wireless
       FIG. 2 depicts a block diagram of a mobile communica
    tions device according to one embodiment of the present            50   network represent the maximum number of data connections
    disclosure;                                                             allowed between the mobile communications device and the
       FIG. 3 depicts a software architectural view of a mobile             wireless network. In a further embodiment, each of the appli
    communications device according to one embodiment of the                cations is an application requiring constant connectivity.
    present disclosure;                                                        The method may utilize a variety of contention parameters
       FIG. 4 depicts additional details of an exemplary wireless      55   to determine which of the connected applications should
    packet data service network operable with a mobile commu                release its data connection. For example, the contention
    nications device in accordance with an embodiment of the                parameters may include application priority, data traffic,
    present disclosure; and                                                 duration of current connection and the like. The method may
       FIG.5 depicts a flowchart of an embodiment for resolving             utilize a single contention parameter or a group of contention
    contention between applications operable on a mobile com           60   parameters which may be analyzed by the contention man
    munications device that require data connections to a wireless          ager either in series or parallel.
    packet data service network.                                               In another aspect, a mobile communications device
                                                                            includes a wireless transceiver operable to conduct at least
        DETAILED DESCRIPTION OF THE DRAWINGS                                two data connections between the mobile communications
                                                                       65   device and a wireless network wherein each of the data con
      While various embodiments of a mobile communications                  nections is associated with a connected application operating
    device operating within a network system are discussed in               on the mobile communications device. A processor is coupled
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-16
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            12110ofof293
                                                                                      14


                                                           US 8,189.611 B2
                                    3                                                                      4
     to the wireless transceiver and is operable to process a request        host of internal and external services such as Internet access,
     for a data connection for an unconnected application operable           corporate data access, information management and the like
     on the mobile communications device, to release one of the              as well as certain continually operable data services such as
     data connections associated with one of the connected appli             email, video mail, messaging, calendaring, Scheduling and
     cations and to establish a data connection between the mobile      5    the like. Accordingly, a diverse array of personal information
     communications device and the wireless network for the                  appliances 18 Such as desktop computers, laptop computers,
     unconnected application. A contention manager is operable               palmtop computers or the like may be operably networked to
     to select the connected application to be released based upon           one or more of the application servers 16-i, i=1,2,..., N, with
     a comparison of a contention parameter associated with each             respect to the services supported in the enterprise network 14.
     of the connected applications. In another embodiment, the          10      Additionally, a remote services server 20 may be interfaced
     mobile communications device comprises the following: a                 with the enterprise network 14 for enabling a corporate user to
     wireless transceiver operable to conduct plurality of data              access or effectuate any of the services from a remote location
     connections between the mobile communications device and                using a suitable mobile communications device (MCD) 22. A
     a wireless network; a processor connected to said wireless              secure communication link with end-to-end encryption may
     transceiver and operable to execute a plurality of applications    15   be established that is mediated through an external IP net
     that require respective data connections; and a contention              work, i.e., a public packet-switched network Such as the Inter
     manager connected to said processor and operable to receive             net 24, as well as the wireless packet data service network 12
     requests for a new data connection between the mobile com               operable with MCD 22 via suitable wireless network infra
     munications device and the wireless network from the plural             structure that includes a base station 26. In one embodiment,
     ity of applications, wherein responsive to receiving a request          a trusted relay network 28 may be disposed between the
     for a new data connection, the contention manager is operable           Internet 24 and the infrastructure of wireless packet data
     to determine if the number of existing data connections is less         service network 12. By way of example, MCD 22 may be a
     than the number of allowable data connections and if the                data-enabled handheld device capable of receiving and send
     number of existing data connections is not less than the num            ing messages, web browsing, interfacing with corporate
     ber of allowable connections, to automatically determine a         25   application servers and the like.
     data connection to release.                                                For purposes of the present disclosure, the wireless packet
       In a further aspect, a computer program product includes a            data service network 12 may be implemented in any known or
     storage medium and computer instructions stored in the stor             heretofore unknown mobile communications technologies
     age medium. The computer instructions are executable by a               and network protocols, as long as a packet-switched data
     processor of a mobile communications device that is operable       30   service is available therein for transmitting packetized infor
     to conduct at least two data connections with a wireless net            mation. For instance, the wireless packet data service network
     work. Each of the data connections is associated with a con             12 may be comprised of a General Packet Radio Service
     nected application operating on the mobile communications               (GPRS) network that provides a packet radio access for
     device. The computer instructions resolve contention among              mobile devices using the cellular infrastructure of a Global
     applications operable on the mobile communications device          35   System for Mobile Communications (GSM)-based carrier
     by receiving a request for a data connection for an uncon               network. In other implementations, the wireless packet data
     nected application operable on the mobile communications                service network 12 may comprise an Enhanced Data Rates for
     device, selecting one of the connected applications based               GSM Evolution (EDGE) network, an Integrated Digital
     upon a comparison of a contention parameter associated with             Enhanced Network (IDEN), a Code Division Multiple Access
     each of the connected applications, releasing the data connec      40   (CDMA) network, a Universal Mobile Telecommunications
     tion associated with the selected connected application and             System (UMTS) network, or any 3rd Generation (3G) net
     establishing the data connection between the mobile commu               work. As will be seen hereinbelow, the embodiments of the
     nications device and the wireless network for the uncon                 present disclosure for resolving contention between applica
     nected application. In a further embodiment, the computer               tions operable on a mobile communications device that
     program product comprises the following: a storage medium;         45   require data connections to a wireless packet data service
     and computer instructions stored in the storage medium and              network will be described regardless of any particular wire
     executable by a processor of a mobile communications device             less network implementation.
     operable to conduct a plurality of data connections with a                 FIG. 2 depicts a block diagram of a mobile communica
     wireless network, the computer instructions operable to                 tions device that Supports continually operable data service
     determine, responsive to receiving a request for a new data        50   and that is generally designated 30. It will be recognized by
     connection between the mobile communications device and                 those skilled in the art upon reference hereto that although an
     the wireless network, if the number of existing data connec             embodiment of MCD 30 may comprise an arrangement simi
     tions is less than the number of allowable data connections             lar to one shown in FIG. 2, there can be any number of
     and if the number of existing data connections is not less than         variations and modifications, in hardware, Software or firm
     the number of allowable data connections, to automatically         55   ware, with respect to the various modules depicted. Accord
     select a data connection to release.                                    ingly, the arrangement of FIG.2 should be taken as illustrative
        Referring now to the drawings, and more particularly to              rather than limiting with respect to the embodiments of the
     FIG. 1, depicted therein is an exemplary network environ                present disclosure. A microprocessor 32 providing for the
     ment 10 including a wireless packet data service network 12             overall control of MCD 30 is operably coupled to a commu
     wherein an embodiment of the present method may be prac            60   nication subsystem 34 which includes a receiver 36 and trans
     ticed. An enterprise network 14 for serving a plurality of              mitter 38 as well as associated components such as one or
     corporate users, which may be a packet-switched network,                more local oscillator (LO) modules 40 and a processing mod
     can include one or more geographic sites and be organized as            ule such as a digital signal processor (DSP) 42. As will be
     a local area network (LAN), a wide area network (WAN), a                apparent to those skilled in the field of communications, the
     metropolitan area network (MAN) or the like. A number of           65   particular design of the communication module 34 may be
     application servers 16-1 through 16-N disposed as part of the           dependent upon the communications network with which the
     enterprise network 14 are operable to provide or effectuate a           mobile device is intended to operate.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-16
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            12211ofof293
                                                                                      14


                                                          US 8,189.611 B2
                                   5                                                                       6
        In one embodiment, the communication module 34 is oper              network. The top layer (Layer 4) exposes various application
     able with both Voice and data communications. Regardless of            interfaces to the services supported on the MCD. The remain
     the particular design, however, signals received by antenna 44         ing two layers, Layer 2 and Layer 3, are responsible for
     through base station 26 are provided to receiver 36, which             datagram segmentation/reassembly and security, compres
     may perform Such common receiver functions as signal                   sion and routing, respectively.
     amplification, frequency down conversion, filtering, channel              FIG.3 also depicts a contention manager logic module 118
     selection, analog-to-digital (A/D) conversion, and the like.           provided as part of the MCD's software environment that is
     Similarly, signals to be transmitted are processed, including          disposed in operable communication with the transport stack
     modulation and encoding, for example, by DSP 42, and pro               100 and radio layer 104 as well as the OS environment for
     vided to transmitter 44 for digital-to-analog (D/A) conver        10   regulating and Scheduling application access to communica
     Sion, frequency up conversion, filtering, amplification and            tions sessions with wireless packet data service network 12.
     transmission over the air-radio interface via antenna 46.              In one implementation, contention manager logic module
       Microprocessor 32 also interfaces with further device sub            118 is operable to select a data connection for release based
     systems such as auxiliary input/output (I/O)48, serial port 50,        upon contention parameters associated with each of the con
     display 52, keyboard 54, speaker 56, microphone 58, random        15   nected applications. For example, when the maximum num
     access memory (RAM) 60, a short-range communications                   ber of data connections allowed by the MCD or between the
     Subsystem 62 and any other device Subsystems generally                 MCD and the wireless packet data service network 12 has
     labeled as reference numeral 64. To control access, a Sub              been reached and an unconnected application is requesting a
     scriber Identity Module (SIM) or Removable user Identity               data connection, contention manager logic module 118 deter
     Module (RUIM) interface 66 is also provided in communica               mines which of the connected application should release its
     tion with the microprocessor 32. In one implementation,                data connection in favor of the requesting unconnected appli
     SIM/RUIM interface 66 is operable with a SIM/RUIM card                 cation.
     having a number of key configurations 68 and other informa                For purposes of illustration, a particular MCD is capable of
     tion 70 such as identification and subscriber-related data.            having two simultaneous data connections and is currently
        Operating system software and software associated with         25   conducting a data session for messenger application 114 and
     transport stack 72 may be embodied in a persistent storage             a data session for email application 110. The user of the MCD
     module (i.e., non-volatile storage) Such as flash memory 74.           now attempts to launch browser application 116. As the
     In one implementation, flash memory 74 may be segregated               present MCD can only have two simultaneous data connec
     into different areas, e.g., storage areas for computer programs        tions, the MCD is not able to open a new data session for
     76, device states 78, address book 80, other personal infor       30   browser application 116 without first releasing one of the
     mation manager (PIM) data 82 and other data storage areas              active data sessions from either messenger application 114 or
     generally labeled as reference numeral 84. Additionally, a             email application 110. Contention manager logic module 118
     contention manager logic module 86 is provided for resolving           determines which of the two applications should release its
     contention among applications operable on MCD 30 that                  data connection and then establishes a data connection for
     require data connections to wireless packet data service net      35   browser application 116. Specifically, contention manager
     work 12 according to the teachings set forth herein.                   logic module 118 uses one or more contention parameters
        FIG. 3 depicts a software architectural view of a mobile            associated with either the connected applications, in this case
     communications device operable according to one embodi                 messenger application 114 and email application 110, or the
     ment for regulating and scheduling application access to               data connections associated with the connected applications
     communications sessions with wireless packet data service         40   to determine which data connection to release. In one
     network 12 regardless of the manufacturer of the MCD or the            embodiment, contention manager logic module 118 may use
     wireless service provider. A multi-layer transport stack (TS)          application priority as the contention parameter. In the
     100 is operable to provide a generic data transport protocol           present example, as email application 110 is intended to be an
     for any type of corporate data, including email, via reliable,         "always on' application, email application 110 has a high
     secure and seamless continuous connections to a wireless          45   priority. On the other hand, messenger application 114 is of a
     packet data service network. As illustrated in the embodiment          low priority. As such, using the contention parameter of appli
     of FIG.3, an integration layer 102 is operable as an interface         cation priority, contention manager logic module 118 selects
     between the MCD's radio layer 104 and the transport stack              messenger application 114 to release its data connection.
     100. Likewise, another integration layer 106 is provided for           Thereafter, the data connection for browser application 116
     interfacing between the transport stack 100 and the user appli    50   can be established.
     cations 108 supported on the MCD, e.g., email 110, personal               Continuing with the present example and assuming the
     information manager (PIM) 112 including calendaring,                   MCD is currently conducting a data session for messenger
     scheduling, contacts and the like, messengers 114, web                 application 114 and a data session for browser application
     browser 116 and the like. Although not specifically shown,             116, email application 110 now requests a data connection
     the transport stack 100 may also be interfaced with the           55   either due to a user input or due to an automatic attempt to
     MCD's operating system. In another implementation, the                 reestablish a data connection. As above, the MCD is notable
     transport stack 100 may be provided as part of a data com              to open a new data session for email application 110 without
     munications client module operable as a host-independent               first releasing one of the active data sessions from either
     virtual machine on a mobile device.                                    messenger application 114 or browser application 116. In this
        The bottom layer (Layer 1) of the transport stack 100 is       60   case, the application priority is low for both messenger appli
     operable as an interface to the wireless network’s packet              cation 114 and browser application 116. As such, contention
     layer. Layer 1 handles basic service coordination within the           manager logic module 118 uses an alternate contention
     exemplary network environment 10 shown in FIG. 1. For                  parameter to select the application that should release its data
     example, when an MCD roams from one carrier network to                 connection. For example, contention manager logic module
     another, Layer 1 verifies that the packets are relayed to the     65   118 may use data traffic, duration of data connection or other
     appropriate wireless network and that any packets that are             indicia as the contention parameter to select the application
     pending from the previous network are rerouted to the current          that should release its data connection. Thereafter, the data
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-16
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            12312ofof293
                                                                                      14


                                                          US 8,189.611 B2
                                   7                                                                     8
     connection for the selected application is released and a data         uplinks and downlinks are allocated separately. Various radio
     connection for email application 110 can be established.               channel coding schemes are available to allow a range of data
        In one implementation, contention manager logic module              bit transfer rates.
     118 may consider more than one contention parameter in                    Two additional network nodes are provided within a GSM
     determining which of the connected applications should                 network in order to implement a packet-switched data trans
     release its data connection. For example, in the above case            fer service. A Serving GPRS Support Node (SGSN) 134,
     wherein the MCD is currently conducting data sessions for              which is coupled to a Home Location Register (HLR) 132 and
     messenger application 114 and browser application 116, then            disposed at the same hierarchical level as a Mobile Switching
     email application 110 requests a data connection, contention           Center (MSC) of the circuit-switched cellular network, is
     manager logic module 118 could sequentially or simulta            10   operably coupled to base station 26 and keeps track of the
     neously analyze multiple contention parameters such as data            location of a GPRS user such as the user of MCD30. Further,
     traffic and duration of data connection to determine that while        SGSN 134 is responsible for performing security functions
     the data connection for messenger application 114 has a                and handling access control with respect to MCD30. A Gate
                                                                            way GPRS Support Node (GGSN) 136 provides interwork
     longer duration, the data traffic associated with that connec     15   ing with the external packet-switched IP network 24, and is
     tion warrants that its connection should be maintained. Thus,          operably coupled to one or more SGSNs, e.g., SGSN 134, via
     contention manager logic module 118 selects browser appli              an IP-based GPRS backbone network.
     cation 116 to release its data connection Such that a data                In order to access the packet data service, MCD 30 makes
     connection for email application 110 can be established.               its presence known to the network by performing what is
        As should be understood by those skilled in the art, con            known as a GPRS Attach. Thereafter, to send and receive
     tention manager logic module 118 can consider one or any               packet data, MCD30 activates the packet data address that it
     number of contention parameters associated with the con                wants to use. This operation renders MCD30 “visible' in the
     nected applications, the data connections associated with the          corresponding GGSN, and interworking with external data
     connected applications or other indicia to determine which             networks can then begin. User data is transferred transpar
     data connection to release. Likewise, it should be understood     25   ently between MCD30 and the external data networks with a
     by those skilled in the art that contention manager logic              method known as encapsulation and tunneling wherein data
     module 118 can consider multiple contention parameters                 packets are equipped with GPRS-specific protocol informa
     simultaneously using a contention parameter formula to                 tion and transferred transparently between MCD 30 and
     weigh the various contention parameters in its determination           GGSN 136 using, for example, a Packet Data Protocol (PDP)
                                                                       30   context between MCD 30 and GPRS network 130.
     of which data connection to release. Additionally, it should be          FIG. 5 depicts a flowchart describing a method for resolv
     understood by those skilled in the art that contention manager         ing contention among applications operable on a mobile com
     logic module 118 can consider multiple contention param                munications device that require data connections to a wireless
     eters sequentially using, for example, a contention parameter          network. The flowchart illustrates a routine referred to as
     hierarchy to determine the order of consideration. Further,       35   “Contention Manager' (start block 150). This routine is
     while contention manager logic module 118 has been                     called when an unconnected data application operable on the
     described as automatically releasing the data connection of            MCD is opened and requests a PDP context (block 152).
     the selected connected application, it should be understood by         Upon the request, it is determined whether the MCD is
     those skilled in the art that contention manager logic module          capable of conducting an additional PDP context associated
     118 may prompt the user to acknowledge that the application       40   with the unconnected data application (decision 154). If the
     selected by contention manager logic module 118 should                 MCD is capable of conducting an additional PDP context
     release its data connection.                                           associated with the unconnected data application, then a PDP
       FIG. 4 depicts additional details of an exemplary wireless           context is established for the unconnected data application
     packet data service network operable with a mobile commu               between the MCD and the wireless network (block 156) and
     nications device in accordance with an embodiment. As illus       45   the routine in complete (end block 158). Ifat decision 154 the
     trated, reference numeral 130 refers to a GPRS network oper            MCD is not capable of conducting an additional PDP context
     able as the wireless packet data service network with respect          associated with the unconnected data application, then the
     to MCD30 that is provided with a number of data-centric user           contention manager performs an analysis of the contention
     applications 138 such as, e.g., email 110, PIM 112, messen             parameter associates with the connected applications, the
     ger 114, browser 116 as well as other applications 117 such as    50   PDP contexts associated with the connected applications or
     multimedia applications, File Transfer Protocol (FTP), telnet          both (block 160). Based upon the results of the contention
     and the like. Base station 26 serves MCD 30 via the air                parameter analysis, the contention manager selects the con
     interface using applicable radio layer protocols.                      nected application that should have its PDP context released
        GPRS uses a packet-switching technique to transfer both             (block 162). The PDP context of the selected connected appli
     high-speed and low-speed data and signaling in an efficient       55   cation is released (block 164). A PDP context is then estab
     manner over GSM radio networks. Packet switching means                 lished between the MCD and the wireless network for the
     that GPRS radio resources are used only when users are                 unconnected data application (block 156) and the routine in
     actually sending or receiving data. Rather than dedicating a           complete (end block 158). As stated above, in certain imple
     radio channel to a mobile data user, e.g., MCD30, for a fixed          mentations, prior to releasing the PDP context of the selected
     period of time, the available radio channels can be concur        60   application, the user of the MCD may be prompted to
     rently shared between several users. Therefore, GPRS is                acknowledge that such PDP context should be released.
     designed to Support from intermittent and bursty data trans              While this disclosure has described a mobile communica
     fers (e.g., web browsing) to occasional transmission of large          tions device operating within a network system with refer
     volumes of data (e.g., FTP). Allocation of GPRS radio chan             ence to illustrative embodiments, this description is not
     nels can be flexible: from 1 to 8 radio interface timeslots can   65   intended to be construed in a limiting sense. Various modifi
     be allocated per one Time Division Multiple Access (TDMA)              cations and combinations of the illustrative embodiments as
     frame. Typically, timeslots are shared by the active users, and        well as other embodiments, will be apparent to persons
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-16
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            12413ofof293
                                                                                      14


                                                           US 8,189.611 B2
                                                                                                             10
     skilled in the art upon reference to the description. It is,              12. The mobile communications device as recited in claim
     therefore, intended that the appended claims encompass any              10, wherein the plurality of applications comprises at least
     Such modifications or embodiments.                                      one of email, video mail, a messenger service, a browser, a
       What is claimed is:                                                   calendar and a scheduling application.
       1. A method of managing contention on a mobile commu                    13. The mobile communications device as recited in claim
     nications device when a new wireless data connection
     between the mobile communications device and a wireless
                                                                             10, wherein the contention manager is operable to prompt a
     network is requested, the method comprising:                            user to confirm an application selected for releasing its exist
       determining if a further wireless data connection can be              ing data connection prior to releasing the existing data con
          effected between the mobile communications device             10   nection.
                                                                                14. The mobile communications device as recited in claim
          and a wireless network; and
       Selecting an application to release its existing data connec          10, wherein the contention manager is operable to automati
          tion if a further wireless data connection cannot be               cally release a selected application’s existing data connection
          effected between the mobile communications device                  and to establish a new data connection associated with
                                                                        15
           and a wireless network, wherein selecting the applica             another application.
           tion to release its existing data connection comprises              15. The mobile communications device as recited in claim
           prioritizing the existing wireless data connections.              10, wherein the contention manager is operable to analyze at
        2. The method as recited in claim 1 wherein selecting the            least one of data traffic on each data connection, a duration of
     application to release its existing data connection comprises           each data connection and a priority of an application associ
     performing contention parameter analysis.                               ated with each data connection.
        3. The method as recited in claim 2 wherein performing                 16. The mobile communications device as recited in claim
     contention parameter analysis comprises analyzing a plural              10, wherein selecting the application to release its existing
     ity of contention parameters.                                           data connection comprises comparing a duration of connec
        4. The method as recited in claim 2 wherein performing          25   tions associated with the respective data connections of the
     contention parameter analysis comprises analyzing a hierar              connected applications.
     chy of contention parameters.                                             17. The mobile communications device as recited in claim
        5. The method as recited in claim 1, wherein selecting the           10, wherein each data connection comprises a packet data
     application to release its existing data connection comprises           protocol context.
                                                                        30
     comparing at least one of data traffic on each data connection            18. A computer program product comprising:
     associated with a corresponding application, a duration of                a storage medium; and
     each data connection and a priority of the corresponding                  computer instructions stored in the storage medium and
     application associated with each data connection.                            executable by a processor of a mobile communications
        6. The method as recited in claim 1, further comprising
     prompting the user to confirm a selected application prior to      35        device operable to process requests for new wireless
     releasing its existing data connection.                                         data connections between the mobile communications
        7. The method as recited in claim 1, further comprising                      device and a wireless network for a plurality of applica
     releasing the existing data connection of the selected appli                    tions, releasing existing data connections and establish
     cation and establishing a new data connection corresponding        40           ing new wireless data connections between the mobile
     to another application.                                                         communications device and a wireless network, the
       8. The method as recited in claim 1, wherein each data                        computer instructions operable to determine, responsive
     connection comprises a packet data protocol context.                            to receiving a request for a new application, if a further
        9. The method as recited in claim 1, wherein selecting the                   wireless data connection can be effected between the
     application to release its existing data connection comprises      45           mobile communications device and a wireless network
     comparing a duration of connections associated with the                         and selecting an application to release its existing data
     respective data connections of the connected applications.                      connection if a further wireless data connection cannot
        10. A mobile communications device comprising:                               be effected between the mobile communications device
        a wireless transceiver operable to conduct a number of                     and a wireless network, wherein selecting the applica
          wireless data connections between the mobile commu            50
                                                                                   tion to release its existing data connection comprises
          nications device and a wireless network;                                 prioritizing the existing wireless data connections.
       a processor coupled to the wireless transceiver, the proces              19. The computer program product as recited in claim 18
          Sor processing requests for new wireless data connec               wherein the computer instructions operable to select an appli
          tions for a plurality of applications, releasing existing
          data connections and establishing new wireless data           55   cation to release its data connection include computer instruc
          connections between the mobile communications                      tions to perform contention parameter analysis.
          device and a wireless network; and                                    20. The computer program product as recited in claim 19
       a contention manager for selecting an existing data con               wherein performing contention parameter analysis comprises
          nection to be released, wherein selecting the application     60
                                                                             at least one of analyzing a plurality of contention parameters
         to release its existing data connection comprises priori            and analyzing a hierarchy of contention parameters.
         tizing the existing wireless data connections.                         21. The computer program product as recited in claim 18,
       11. The mobile communications device as recited in claim              wherein the computer instructions further include computer
     10 wherein the contention manager is disposed in operable               instructions operable to analyze at least one of data traffic on
     connection with at least one of a transport stack, a radio layer   65   each data connection, a duration of each data connection and
     and an operating system of the mobile communications                    a priority of an application associated with each data connec
     device.                                                                 tion.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-16
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            12514ofof293
                                                                                      14


                                                          US 8,189.611 B2
                                   11                                                             12
        22. The computer program product as recited in claim 18,         24. The computer program product as recited in claim 18,
     wherein computer instructions are further operable to prompt      wherein each data connection comprises a packet data proto
     a user to confirm a selected application prior to releasing its   col context.
     existing data connection.                                           25. The computer program product as recited in claim 18,
        23. The computer program product as recited in claim 18,       wherein selecting the application to release its existing data
     wherein the computer instructions are further operable to         connection comprises comparing a duration of connections
     release the existing data connection of the selected applica      associated with the data connections of the connected appli
                                                                       cations.
     tion and to establish a new data connection for the new appli
     cation.
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-17
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             126 1ofof293
                                                                                       3




                             EXHIBIT 14
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-17
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             127 2ofof293
                                                                                       3



    US 8189611—Claim 1       3GPP Specifications
    A method of              3GPP TS 24.301 v. 11.7.0
    managing contention
    on a mobile               6.5.3 UE requested bearer resource allocation procedure
    communications            6.5.3.1 General
    device when a new
    wireless data
                              The purpose of the UE requested bearer resource allocation procedure is for a UE
    connection between
                              to request an allocation of bearer resources for a traffic flow aggregate. The UE
    the mobile
                              requests a specific QoS demand (QCI) and optionally sends a GBR requirement for
    communications
                              a new traffic flow aggregate. If accepted by the network, this procedure invokes a
    device and a wireless
                              dedicated EPS bearer context activation procedure (see subclause 6.4.2) or an EPS
    network is requested,
                              bearer context modification procedure (see subclause 6.4.3). ...
    the method
    comprising:               6.5.3.4A Handling the maximum number of active EPS bearer contexts

                               … If the maximum number of active EPS bearer contexts is reached at the UE (see
                              subclause 6.5.0) and the UE de-activates an active EPS bearer context prior to
                              sending the request for additional bearer resources, then choosing which EPS
                              bearer context to de-activate is a implementation specific, however the UE shall
                              not deactivate a default EPS bearer context for emergency.
    determining if a
                              6.5.3.4A Handling the maximum number of active EPS bearer contexts
    further wireless data
    connection can be         … If the maximum number of active EPS bearer contexts is reached at the UE (see
    effected between the     subclause 6.5.0) and the UE de-activates an active EPS bearer context prior to
    mobile                   sending the request for additional bearer resources, then choosing which EPS
    communications           bearer context to de-activate is a implementation specific, however the UE shall
    device and a wireless    not deactivate a default EPS bearer context for emergency.
    network; and
    selecting an
                             6.5.3.4A Handling the maximum number of active EPS bearer contexts
    application to release
    its existing data         … If the maximum number of active EPS bearer contexts is reached at the UE (see
    connection               subclause 6.5.0) and the UE de-activates an active EPS bearer context prior to
    if a further wireless    sending the request for additional bearer resources, then choosing which EPS
    data connection          bearer context to de-activate is a implementation specific, however the UE shall not
    cannot be effected       deactivate a default EPS bearer context for emergency.
    between the mobile
    communications
    device and a wireless
    network, wherein
    selecting the
    application to release
    its existing data
    connection comprises
    prioritizing the
    existing wireless data
    connections.




                                                 Page 1 of 2
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-17
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             128 3ofof293
                                                                                       3



    US 8189611—Claim 7 3GPP Specifications
    The method as          3GPP TS 24.301 v. 11.7.0
    recited in claim 1,
                            6.5.3.4A Handling the maximum number of active EPS bearer contexts
    further comprising
    releasing the existing   … If the maximum number of active EPS bearer contexts is reached at the UE (see
    data connection of      subclause 6.5.0) and the UE de-activates an active EPS bearer context prior to sending
    the selected            the request for additional bearer resources, then choosing which EPS bearer context
    application and         to de-activate is a implementation specific, however the UE shall not deactivate a
    establishing a new      default EPS bearer context for emergency.
    data connection
    corresponding to        6.5.3      UE requested bearer resource allocation procedure
    another application.    6.5.3.1    General

                            The purpose of the UE requested bearer resource allocation procedure is for a UE to
                            request an allocation of bearer resources for a traffic flow aggregate. The UE requests
                            a specific QoS demand (QCI) and optionally sends a GBR requirement for a new traffic
                            flow aggregate. If accepted by the network, this procedure invokes a dedicated EPS
                            bearer context activation procedure (see subclause 6.4.2) or an EPS bearer context
                            modification procedure (see subclause 6.4.3). …

                             6.5.3.2   UE requested bearer resource allocation procedure initiation

                            In order to request the allocation of bearer resources for one traffic flow aggregate,
                            the UE shall send a BEARER RESOURCE ALLOCATION REQUEST message to the MME …
                            6.5.3.3 UE requested bearer resource allocation procedure accepted by the network

                            … If the bearer resource allocation requested is accepted by the network, the MME
                            shall initiate either a dedicated EPS bearer context activation procedure or an EPS
                            bearer context modification procedure. …

    US 8189611—Claim 8 3GPP Specifications
    The method as        3GPP TS 24.301 v. 11.7.0
    recited in claim 1,
                          3        Definitions and abbreviations
    wherein each data
                          3.1      Definitions
    connection comprises
    a packet data
                         … Dedicated bearer: An EPS bearer that is associated with uplink packet filters in the
    protocol context.
                         UE and downlink packet filters in the PDN GW where the filters only match certain
                         packets. Definition derived from 3GPP TS 23.401 [10].

                             6.4.2     Dedicated EPS bearer context activation procedure
                             6.4.2.1   General

                             The purpose of the dedicated EPS bearer context activation procedure is to establish
                             an EPS bearer context with specific QoS and TFT between the UE and the EPC. The
                             dedicated EPS bearer context activation procedure is initiated by the network, but may
                             be requested by the UE by means of the UE requested bearer resource allocation
                             procedure (see subclause 6.5.3) or the UE requested bearer resource modification
                             procedure (see subclause 6.5.4). …


                                                 Page 2 of 2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-18
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1291ofof293
                                                                                     20




                             EXHIBIT 15
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-18
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1302ofof293
                                                                                     20
                                                                                                     US007215653B2


    (12) United States Patent                                                (10) Patent No.:                    US 7.215,653 B2
           Kim et al.                                                        (45) Date of Patent:                            May 8, 2007
    (54) CONTROLLING DATA TRANSMISSION                                           6,069,883.   A *     5/2000 EZak et al. ................ 370,335
            RATE ON THE REVERSE LINK FOR EACH                                    6,389,034    B1*     5/2002 Guo et al. .....             ... 370,441
            MOBILE STATION IN ADEDICATED                                         6,411,799    B1*     6/2002 Padovani ..........   - - - - - - - -   455.69


            MANNER                                                               6,741,862    B2 *    5/2004 Chung et al. ............ 455,452.1
                                                                                 6,996,127    B2 *    2/2006 Rezaiifar et al. ........... 370/468
    (75) Inventors: Ki Jun Kim, Seoul (KR); Young Cho
                       Kim, Seoul (KR); Young Jo Lee,                                  FOREIGN PATENT DOCUMENTS
                       Kunpo (KR); Jong Hoe An, Anyang
                       (KR); Young Woo Yun, Seoul (KR):                   EP              O 767 548 A2   4f1997
                       Young Jun Kim, Anyang (KR)                         EP              1 003 302 A2   5, 2000
                                                                          EP              1 067 729 A2   1, 2001
    (73) Assignee: LG Electronics Inc., Seoul (KR)                        EP                1067729    * 1?2OO1
                                                                          GB                2269296 A * 2, 1994
    (*) Notice:        Subject to any disclaimer, the term of this        WO           WO 98.24199       6, 1998
                       patent is extended or adjusted under 35            WO           WOOOf 14900     * 3f2OOO
                       U.S.C. 154(b) by 962 days.
    (21) Appl. No.: 10/071,243                                            * cited by examiner
    (22) Filed:        Feb. 11, 2002                                      Primary Examiner Huy D. Vu
                                                                          Assistant Examiner—Robert W. Wilson
    (65)                   Prior Publication Data                         (74) Attorney, Agent, or Firm—Fleshner & Kim, LLP
            US 20O2/O141349 A1          Oct. 3, 2002                      (57)                         ABSTRACT
    (30)           Foreign Application Priority Data
                                                                          The data transmission rate on the reverse link in a mobile
      Feb. 12, 2001 (KR) ...................... 10-2001-OOO6839           communications system is controlled by determining an
      Jul. 10, 2001 (KR) ...................... 10-2001-0041363           interference level at a base station due to signals from all
      Sep. 18, 2001 (KR) ...................... 10-2001-00576OO           mobile stations served by the base station, and determining
    (51) Int. Cl.                                                         a transmission energy level required for each mobile station.
         H04O 700                     (2006.01)                           The interference level is compared with the transmission
    (52) U.S. Cl. ........................ 370/329; 370/332:455/68;       energy level to obtain a comparison result for each mobile
                                                               455/69     station, and each mobile adjusts its data transmission rate
                                                                          based upon the comparison result, which is sent via a
    (58) Field of Classification Search ..................... None        common channel on a forward link to each mobile station in
         See application file for complete search history.                a dedicated manner. Thereafter, packet data is transmitted on
    (56)                   References Cited                               the reverse link in accordance with the adjusting so that data
                                                                          throughput can be maximized.
                   U.S. PATENT DOCUMENTS
           5,603,096 A *    2/1997 Gilhousen et al. ............ 455/69                       40 Claims, 8 Drawing Sheets


                      A.



                RECEPTION
                PROCESSOR
                                                            TRANSMSSION DATA
                                          TRANSMISSION DATA CONTROL COMMAND TRANSMISSION
                                          RATE CONTROLLER                    PROCESSOR
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-18
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1313ofof293
                                                                                     20


    U.S. Patent           May 8, 2007     Sheet 1 of 8             US 7.215,653 B2




                                    F. G. 1
                                    PRIOR ART




                               10                   11
                                                           WALSH COVER

                                         SIGNAL POINT MAPPNG
       RAB        BIT REPETITION                 O => +1
                                                 1 => -1
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-18
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1324ofof293
                                                                                     20


     U.S. Patent          May 8, 2007     Sheet 2 of 8          US 7.215,653 B2




                                                                          A4



          RECEPTION
          PROCESSOR


        INTERFERENCE       COMPARATORE                     TRANSMISSION
       LEVEL, DETECTOR   (YES f                            PROCESSOR
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-18
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1335ofof293
                                                                                     20


    U.S. Patent                               May 8, 2007                        Sheet 3 of 8                            US 7.215,653 B2




                                                                  FG. 4
                                                                     SYMBO f 1 SLOT F N=12
                                                                     SYMBO 2 SLOTS F N=24
                                    n=16 FF N=12                     SYMEO ( 4 SLOTS EF N=48
                                     =8 F N=24                     1 SYMBOL | 8 SLOTS IFN-96 NITIAL OFFSE VALUES AR DATA BATE -
                                     =4 F N=48
                                    n=2 FN-96
                                                                  a; SYMBOL | 16 SLOTS IF N=192 ASSIGNED TO EACH USER OF
                                     -        - in   41                                             43                   44 1.2 KBPS F N=24
                                    n=1 F N=192                                                                              2.4 KBPS F N=48
           RATE-CONTROL BITS                               SGNAL POINT MAPPNG                                                4.8 KBPS F Ne96
           FOR USER O (ORN)              FEETO              O- +1,             1---          CNEL                            9.6 KBPS F N=192
           (1 B f 20 MS)                                      NO SYMBOL -- 0

                                                                                                                   MUX              X
                                                                                                         :

          RATE-CONTRO BITS
       FOR USER N-1 (CR 2N-1)        FEFTOR               sign,ON: up NG                    CNEL
          (1 BiT 20 MS)                                      NO SYMEOL-- 0                                                       45
                                                          T46 T47TT                                                            48
                                                             LONG CODE                                         RELATIVE
        N IS THE NUMBER OF                                   GENERATOR                                          OFFSET
        USERS NEACH ARM         LONG CODE MASK                                        DECIMATOR
                                                           (1.2288 MCPS)                                     CALCULATION


           RATE-CONTROL BITS                          SIGNAL POINT MAPPNG
           FOR USER O (ORN)         REPEATOR              O -- +1,     1--
                                         nX                 NC SYBO -- O
           (1 BIT f 20 MS)

                                                                                                             MUX

          RATE-CONTROL BITS
       FOR USER N-1 (OR 2N-1)       REPEATOR              O - +1,    -- -1                CHANNEL
                                                           NO SYMBOL-- 0                   GAN                              Q-ARDAA RATE =
          (1 BT 20 MS)                                                                                                      0.6 KBPS F N-12
                                                                                                                            12 KBPS F N=24
                                                                                                                              4 KBPS F N=48
                                                              1 SYMBOL ( 1 SLOT IF N=12        NITAL OFFSET VALUES          4.8 KBPS FN-96
                                                              1   SYMBOL   f   2 SLOTS F N-24 ASSIGNED TO EACH USER         96 KBPS F N=192
                                                              1   SYMBOL   f   4 SLOTS F N=48
                                                              1   SYMBOL   /   8 SLOTS F N=96
                                                              1   SYMBOL   /   16 SOTS F N=192
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-18
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1346ofof293
                                                                                     20


    U.S. Patent           May 8, 2007     Sheet 4 of 8         US 7.215,653 B2




                                 F.G. 5

                  BS DETERMINES INTERFERENCE LEVEL              S51
                      OF ALL TRAFFIC CHANNELS



                     COMPARE INTERFERENCE LEVEL                 S52
                        WITH THRESHOLD WALUE



                     DETERMINE REVERSE LINK LOAD



             DETERMINE DATA TRANSMISSION RATE ADJUSTMENT                   S54
                AND TRANSMISSION CHANNEL FOR EACH MS
                  BASED ON REVERSE NK LOAD AND
                    DISTANCE BETWEEN MS AND BS



                            TRANSMIT TO MS                      S55
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-18
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1357ofof293
                                                                                     20


     U.S. Patent          May 8, 2007     Sheet 5 of 8          US 7.215,653 B2




                                    F.G. 6

                    DETERMNE INTERFERENCE LEVELAT BS            S60
                          DUE TO S GNAES FROM MS



                    DETERMINE TRANSMISSION ENERGY LEVEL         S62
                           REQUIRED FOR EACH MS



         COMPARE INTERFERENCE LEVEL WITH TRANSMISSION ENERGY LEVEL           S64
                TO OBTAN A COMPARISON RESULT FOR EACH MS


               SEND COMPARISON RESULT WA A COMMON CHANNEL              S66
            ON A FORWARD LNK TO EACH MS IN A DEDICATED MANNER


                ADJUST DATA TRANSMISSION RATE FOR EACH MS              S68
                    BASED UPON THE COMPARISON RESULT


                   TRANSMIT PACKE DATA ON REVERSE LINK            -$69
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-18
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1368ofof293
                                                                                     20


     U.S. Patent            May 8, 2007           Sheet 6 of 8            US 7.215,653 B2




                                      F. G. 7
                    BS
            CALCULATE MS PRI              S70
           OR RECEIVE FROM MS

                                          S71
             CALCULATE MS RCW


       DETERMINE TOTAL INTERFERENCE        S72
       RECEIVED ATBS
                                       S74
                                                                 MS
         GENERATE RCB FOR EACH MS
         USING MS RCW AND MS TAB                       TRANSMIT MSAB                S73


          TRANSMT RCB TO EACH MS                  RECEIVE RCB FROM ALL ACTIVE BS    S76


                                                 GENERATE COMBINED RCB TO CONTROL
                                                 REVERSE LINK DATA RATE             S77
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-18
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1379ofof293
                                                                                     20


    U.S. Patent           May 8, 2007       Sheet 7 of 8         US 7,215,653 B2


                                        FG. 8
            TOTAL INTERFERENCE
                        (ROT)           BS RCW = BS RCW - A2

                                            UNCHANGED


                                       BS RCW = BS RCV + A




                                        FG 9
                                    COMPARE MS RCW, BS RCW,
                                    MS AB CONDITIONS
                    MS RCW +A< BS RCW
                                &
                    MS AB = INCREASE                MS RCV > BS RCW
                                                                      S33
                        NCREASE           UNCHANGED        DECREASE
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-18
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            13810ofof293
                                                                                      20


     U.S. Patent            May 8, 2007              Sheet 8 of 8             US 7,215,653 B2




                                          FIG 10

                       BS
               CALCULATE MS PR                       S100
              OR RECEIVE FROM MS

               CALCULATE MS RCW                  S102

         DETERMINE TOTAL INTERFERENCE            S104
                RECEIVED ATBS

           UPDATE BS RCV ACCORDING TO            S106
           TOTAL INTERFERENCE (ROT)
                                              S110                  MS
                                                                                       S108
           GENERATE RCB FOR EACH MS       O                   TRANSMT MS AB
           USING MS RCW AND MS AB                                        -
                                              S112                                     S114
           TRANSMT RCB TO EACH MS                             RECEIVE RCB FROM
                                                              ALL ACTIVE BS

                                                                                       S116
                                                         GENERATE COMBINED RCB TO
                                                      CONTROL REVERSE LINK DATA RATE
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-18
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            13911ofof293
                                                                                      20


                                                         US 7,215,653 B2
                                   1.                                                                     2
           CONTROLLING DATA TRANSMISSION                                   not described in detail herein, are also part of the present
          RATE ON THE REVERSE LINK FOR EACH                                invention. For example, specific details of the protocol
            MOBILE STATION IN ADEDICATED                                   architecture having an air interface with a layered structure,
                       MANNER                                              physical layer channels, protocol negotiation and process
                                                                           ing, and the like have been omitted.
                    FIELD OF THE INVENTION                                    In a communications system, a set of “channels' allow
                                                                           signals to be transmitted between the access network (e.g.,
        The present invention generally relates to mobile (or              a base station) and the access terminal (e.g., a mobile) within
     wireless) communications, and in particular, to controlling           a given frequency assignment. Channels consist of “forward
     data transmission (transfer) rates between a base station and    10   channels' and “reverse channels.”
     mobile stations served by the base station so that data                  Signal transmissions (data transmissions or transfers)
     throughput is advantageously increased.                               from the base station to a mobile via a downlink (i.e.,
                                                                           forward channels) are commonly referred to as the “forward
              BACKGROUND OF THE INVENTION                                  link,' while signal transmissions from the mobile to the base
                                                                      15   station via an uplink (i.e., reverse channels) are commonly
        Mobile communications involve, among various process               referred to as the “reverse link.”
     ing procedures, signal transmissions and handling of data               So-called “physical layers' provide the channel structure,
     traffic between an access network (AN) and an access                  frequency, power output, modulation, and encoding speci
     terminal (AT). An access network (AN) comprises many                  fications for the forward and reverse links. The “forward
     elements, one of which being a base station, as known by              channels' consist of those physical layer channels transmit
     those skilled in the art. An access terminal (AT) can be in           ted from the access network to the access terminal, and
     many forms, including a mobile station (e.g., a mobile                “reverse channels' consist of those physical layer channels
     phone), a mobile terminal (e.g., a laptop computer), and              transmitted from the access terminal to the access network.
     other devices (e.g., a personal digital assistant: PDA) having          Of the many portions of the forward and reverse channels,
     the combined functionality of both a mobile station and a        25   the “forward MAC channel’ is the portion of the forward
     mobile terminal, or having other terminal capabilities. Here          channel dedicated to medium access control (MAC) activi
     inafter, an access terminal (AT) will be referred to as a             ties. The forward MAC channel consists of the reverse
     “mobile” for the sake of brevity.                                     power control (RPC) channel, the reverse activity (RA)
        In a conventional mobile communications system, a plu              channel, and other channels. Here, the forward MAC reverse
     rality of mobiles (e.g., cellular phones, portable computers,    30   activity (RA) channel indicates the activity level (e.g., the
     etc.) are served by a network of base stations, which serve           load) on the reverse channel.
     to allow the mobile stations to communicate with other                   In the so-called Interim Standard 95A (IS-95A) systems,
     components in the communications system. Various types of             the forward link and the reverse link are allocated separate
     mobile communications systems are known, including Code               frequencies and are independent of one another. For code
     Division Multiple Access (CDMA), time division multiple          35   division multiple access (CDMA) technology is the basis for
     access (TDMA), frequency division multiple access                     Interim Standard 95 (IS-95) and can operate in both the
     (FDMA), and various enhancements and improvements                     800-MHz and 1900-MHz frequency bands. In CDMA sys
     thereto which are generally referred to as next generation            tems, communications between users are conducted through
     mobile communications systems.                                        one or more cells/sectors, which are serviced by base
        CDMA is most widely accepted and continues to develop         40   stations. A user of a first mobile communicates with another
     and evolve. In particular, CDMA technology evolution (such            user on a second mobile by transmitting voice and/or data on
     as the so-called “cdma2000' technology or other next gen              the reverse link to a cell/sector. The cell/sector receives the
     eration CDMA systems) will provide integrated voice with              data for routing to another cell/sector or a public switched
     simultaneous high-speed packet data, video and video con              telephone network (PSTN). If the second user is on a remote
     ferencing capabilities. Currently, the third generation (3G)     45   station, the data is transmitted on the forward link of the
     evolution of cdma2000 1x wireless communications is being             same cell/sector, or a second cell/sector, to the second
     reviewed or partially adopted by certain standards bodies,            remote station. Otherwise, the data is routed through the
     such as 3GPP and 3GPP2 (The Third Generation Partnership              PSTN to the second user on the standard phone system.
     Project 2).                                                             A mobile communications system can employ connec
        For example, a baseline framework for cdma2000 1xEV           50   tionless network services in which the network routes each
     DV (1xEVolution Data and Voice) was recently reached by               data packet individually, based on the destination address
     the 3GPP2. The 1xEV-DV Standard will be backward com                  carried in the packet and knowledge of current network
     patible with existing CDMA IS-95A/B and CDMA2000 1x                   topology. The packetized nature of the data transmissions
     systems, allowing various operators seamless evolution for            from a mobile allows many users to share a common
     their CDMA systems. Other types of systems that are              55   channel, accessing the channel only when they have data to
     evolving from CDMA include High Data Rate (HDR)                       send and otherwise leaving it available to other users. The
     technologies, 1xEvolution Data Only (1xEV-DO) tech                    multiple access nature of the mobile communications system
     nologies, and the like, which will be explained in more detail        makes it possible to provide Substantial coverage to many
     hereinafter.                                                          users simultaneously with the installation of only one base
        The present disclosure focuses on data transmission tech      60   station in a given sector.
     niques between base stations and mobiles. Thus, a detailed               The transfer of digital data packets differs from the
     description of additional components, elements and process            transfer of digital voice information. Full duplex (simulta
     ing procedures (not specifically mentioned herein) have               neous two-way) Voice communication patterns imply that
     been omitted so that the features of the present invention are        the data, transferred between the base station and a particular
     not obscured. One skilled in the art would have understood       65   mobile station, are real-time and Substantially equal in
     that various other components and techniques associated               bandwidth. It has been noted that a total delay of 200 msec
     with base stations and mobiles already known in the art but           (about 2. Kbits of digital data for most speech vocoders)
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-18
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            14012ofof293
                                                                                      20


                                                          US 7,215,653 B2
                                    3                                                                       4
     represents intolerable latency within a voice channel. On the              In conventional IS-95 systems, because various signals
     other hand, transfer of digital data packets is typically               (including pilot signals) are simultaneously transmitted to all
     asymmetrical, with many more packets being sent from the                users, interference due to pilot signals and undesirably high
     base station to a particular mobile via a downlink (the                 power consumption are problematic. However, in HDR
     forward link), than from the mobile to the base station via an     5    systems, pilot signals can be transmitted at maximum power
     uplink (the reverse link).                                              because the so-called “burst' pilot signals are employed.
        In high speed data packet transfers, users appear to be              Thus, signal strength can be measured more accurately, error
     tolerant of data transfer latencies or delays, with latencies of        rates can be reduced, and interference between pilot signals
     up to 10 seconds being encountered in current wireless data             is minimized. Also, as the HDR system is a synchronous
     systems. While such delays appear to be tolerated by the           10   system, pilot signals in adjacent cells are simultaneously
     user, the delays, attributable to relatively low effective data         transmitted, and interference from pilot signals in adjacent
     transfer rates, are undesirable. One proposed solution,                 cells can also be minimized.
     known as “CDMA/HDR' (Code Division Multiple Access/                        FIG. 1 shows a portion of a conventional reverse channel
     High Data Rate), uses various techniques to measure chan                structure for sending transmission data rate increase infor
     nel data transfer rate, to carry out channel control, and to       15   mation from a base station to a mobile. A base station (not
     mitigate and Suppress channel interference.                             shown) approximates (or measures) a load on the reverse
        Conventional CDMA systems must handle both voice and                 link, and prepares to send to a mobile (not shown) various
     data. To handle voice signals, the delay between the time               messages indicating whether the reverse link load is large or
     that information is sent and the time that the information is           small. A bit repetition means 10 repeats the bits in the
     received must be kept relatively short. However, certain                messages to be sent a certain number of times to improve
     communications systems used mostly for handling data                    signal reliability.
     packets can tolerate relatively longer delays or latencies                 Thereafter, a signal point mapper 11 maps the signal from
     between the time that information is sent and the time that             the bit repetition means 10 by, for example, changing all “0”
                                                                             bits to “+1    and all “1” bits to “-1       to allow further
     the information is received. Such data handling communi            25   processing. The resulting signal is combined with a so-called
     cations systems can be referred to as High Data Rate (HDR)
     systems. The following description will focus on HDR                    “Walsh cover signal and transmitted over the Reverse
     systems and techniques, but those skilled in the art would              Activity (RA) channel to the mobile.
     understand that various other mobile communications sys                   A conventional mobile receives the messages sent by the
     tems and techniques for handling high data rates, such as               base station via the RA channel indicating that the current
     1xEV-DO, 1xEV-DV, and the like, fall within the scope of           30   reverse link load is too large, and the mobile reduces the
     the present disclosure.                                                 current packet data rate on the reverse link by one-half (1/2)
                                                                             so that the load on the reverse link is decreased.
        In general, a High Data Rate (HDR) system is an Internet
     protocol (IP) based system that is optimized for transmitting                       SUMMARY OF THE INVENTION
     data packets having bursty characteristics and not sensitive       35
     to latencies or delays. In HDR systems, a base station is                 Agist of the present invention involves the recognition by
     dedicated to communicating with only one mobile station at              the present inventors of the drawbacks in the previously
     any one time. An HDR system employs particular tech                     known art. In particular, previously known techniques (e.g.,
     niques allowing for high-speed data transfers. Also, HDR                mobile communications systems under the standards of
     systems are exclusively used for high-speed data transfers         40   IS-95, HDR, IMT-2000, etc.) for controlling data transmis
     employing the same 1.25 MHz of spectrum used in current                 sion rates between mobiles and a base station do not
     IS-95 systems.                                                          effectively consider the particular data transmission circum
        The forward link in an HDR system is characterized in                stances and channel conditions of each mobile station.
     that the users are not distinguished in terms of orthogonal               Previously known HDR systems do not employ effective
     spreading codes, but distinguished in terms of time slots,         45   power control techniques, thus there are difficulties in pro
     whereby one time slot can be 1.67 ms (milliseconds). Also,              viding high-speed data transmissions to those mobiles
     on the forward link of an HDR system, the mobile (access                located far from the base station requiring signal transmis
     terminal AT) can receive data services from about at least              sions at a higher power compared with the signal transmis
     38.4. Kbps to about at most 2.4576 Mbps. The reverse link               sions for mobiles located in proximity to the base station
     of an HDR system is similar to the reverse link of an IS-95        50   requiring only low level power.
     system, and employs a pilot signal to improve performance.                The previously known HDR system is disadvantageous in
     Also, traditional IS-95 power control methods are used for              that, when the base station detects the load on the reverse
     providing data services from about 9.6 Kbps to about 153.6              link to be too large and feeds back this information via a
     Kbps.                                                                   reverse activity (RA) channel, the reverse link packet data
        In the HDR system, a base station (a part of the access         55   rate is unconditionally reduced by one-half for all users
     network AN) can always transmit signals at its maximum                  (mobiles), and thus overall data throughput at each base
     transmission power, as virtually no power control is required           station is undesirably reduced. The previously known art
     because only one user occupies a single channel at a                    ignores the situations that individual mobiles have different
     particular time resulting in practically no interference from           requirements and should advantageously be controlled indi
     other users. Also, in contrast to an IS-95 system requiring an     60   vidually in a dedicated manner.
     equal data transfer rate for all users, an HDR system need                 Additionally, the previously known HDR system is inef
     not deliver packet data to all users at equal data transfer             ficient because no messages are sent to the mobiles to
     rates. Accordingly, users receiving high strength signals can           indicate that their packet data rates should be increased
     receive services employing high data rates, while users                 when the reverse link load is small.
     receiving low strength signals can be accorded with more           65     Furthermore, the previously known art merely considers
     time slots so that their unequal (i.e., lower) data rate is             the reverse link load. However, in practical data packet
     compensated.                                                            transmission applications, the channel or link conditions,
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-18
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            14113ofof293
                                                                                      20


                                                         US 7,215,653 B2
                                   5                                                                     6
     Such as signal interference and transmission power require            mining means can comprise the transmission data rate
     ments, and other communications environment factors effect            controller 23 and the transmission processor 24, in their
     data transmissions on the reverse link.                               entirety or portions thereof.
        To address at least the above-identified previously known             Also, the mobile according to an embodiment of the
     art problems, the present invention utilizes information fed          present invention can comprise an adjusting means opera
     back from the forward link for data packet transmission over          tively connected with the determining means, which adjusts
     the reverse link upon considering the particular data trans           a data transmission rate based upon a comparison result
     mission circumstances and channel conditions of each                  received from the base station in a dedicated manner via a
     mobile station and accordingly controlling the mobiles in a           common channel, the comparison result being obtained by
     dedicated manner. By doing so, the data transmission rate        10   comparing the transmission energy level and an interference
     over the reverse link is improved. More specifically, to              level of signals sent to the base station by the mobile
     improve reverse link data transmission rates, messages                stations. Here, the adjusting means can comprise the trans
     informing the mobile station to adjust (increase, decrease or         mission data rate controller 23, and the transmission pro
     maintain) its data transmission rate are sent from the base           cessor 24, in their entirety or portions thereof.
     station in accordance with reverse link load information.        15
                                                                              Furthermore, the mobile according to an embodiment of
             BRIEF DESCRIPTION OF THE DRAWINGS
                                                                           the present invention can comprise a transceiver operatively
                                                                           connected with the adjusting means, which transmits packet
        FIG. 1 shows a portion of a conventional reverse channel           data on the reverse link in accordance with the adjusted data
     structure for sending transmission data rate increase infor           transmission rate. Here, the transceiver can comprise the
     mation from a base station to a mobile;
                                                                           reception processor 21, the demodulator 22, the transmission
       FIG. 2 shows a partial structure of a mobile according to           processor 24, and antennae A1 and A2, in their entirety or
                                                                           portions thereof.
     an embodiment of the present invention;                                  FIG. 3 shows a partial structure of a base station accord
       FIG. 3 shows a partial structure of a base station accord           ing to an embodiment of the present invention. A base
     ing to an embodiment of the present invention;                   25
                                                                           station 30 comprises a reception processor 31, an interfer
       FIG. 4 shows the details of certain relative portions of the        ence level detector 32, a comparator 33, a determinator 34,
     determinator 34 in a base station, a portion of which is              and a transmission processor 35. The reception processor 31
     shown in FIG. 3;                                                      processes (e.g., demodulates) the signals received from
        FIG. 5 is a flow chart showing the main steps involved in          mobiles (not shown) via a reception antenna A3. The inter
     transmitting transmission data rate adjust information to        30
                                                                           ference level detector 32 receives the processed signals from
     each mobile in a 1xEV-DV or 1xEV-DO system according                  the reception processor 31 for estimating and/or detecting a
     to the present invention;                                             level of signal interference related to the processed signals.
        FIG. 6 is a flow diagram of the method for controlling the
     data transmission rate in accordance with the present inven              As understood by those skilled in the art, there are various
     tion;                                                            35   types of signal interference between mobiles and base
        FIG. 7 is a flow diagram of embodiment according to the            stations in mobile communications. For example, in the case
     present invention;                                                    of the reverse link, an important parameter is the rise in the
        FIG. 8 shows the updating procedure of the BS RCV                  level of the total amount of noise over the level of the
     according to the present invention;                                   thermal noise at a base station. This parameter is referred to
        FIG. 9 shows the procedures for generating rate control       40   as the “rise over thermal (ROT). The rise over thermal
     information using the BS RCV values according to the                  (ROT) corresponds to the loading of the reverse link.
     present invention; and                                                   Typically, a communications system attempts to maintain
        FIG. 10 shows an example of how the reverse link data              the ROT near a predetermined value. If the ROT is too great,
     rate is controlled using the BS RCV values according to the           the range of the cell is reduced and the reverse link is less
     present invention.                                               45   stable. A large ROT can also cause Small changes in instan
                                                                           taneous loading that result in large excursions in the output
                DETAILED DESCRIPTION OF THE                                power of the mobile station. When the ROT is considered to
                  PREFERRED EMBODIMENT                                     be too high (e.g., above a desired threshold level), the data
                                                                           transmission rate can be decreased or even interrupted until
       FIG. 2 shows a partial structure of a mobile according to      50   the reverse link is stabilized. In contrast, a low ROT can
     an embodiment of the present invention. A mobile 20                   indicate that the reverse link is not heavily loaded, thus
     comprises a reception processor 21, a demodulator 22, a               potentially wasting available capacity. Thus, if the ROT is
     transmission data rate controller 23, and a transmission              considered to be too low (e.g., below a desired threshold
     processor 24. The reception processor 21 processes the                level), the data transmission rate can be advantageously
     signals received from a base station via a reception antenna     55   increased. It will be understood by those skilled in the art
     A1. The demodulator 22 demodulates the signals processed              that methods other than measuring the ROT can be used in
     by the reception processor 21. The transmission data rate             determining the loading of the reverse link.
     controller 23 controls the transmission data rate based on the           After the interference level detector 32 detects the signal
     transmission data rate adjustment information in the signals          interference, the comparator 33 compares the detected level
     processed by the demodulator 22. The transmission proces         60   of signal interference with a threshold value in order to
     Sor 24 transmits signals via a transmission antenna A2 to the         estimate (determine) the load on the reverse link. The
     base station in accordance with the control of the transmis           determinator 34 determines a transmission data rate adjust
     sion data rate controller 23.                                         information (e.g., increase, decrease or maintain) based on
       According to FIG. 2, the mobile according to an embodi              the reverse link load determined by the comparator 33, and
     ment of the present invention can comprise a determining         65   determines a position of each mobile (i.e., a physical loca
     means which determines a transmission energy level                    tion of each mobile in the cell/sector served by the base
     required for transmitting to a base station. Here, the deter          station) based on the rate control bit (RCB) position in the
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-18
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            14214ofof293
                                                                                      20


                                                         US 7,215,653 B2
                                 7                                                                       8
     channel slots. The RCB position in the channel slots allows           (mobile) communication systems. QAM packs multiple data
     mobiles to be discriminated from one another.                         bits into single symbols, each of which modulates the
        The transmission processor 35 modulates a transmission             carrier's amplitude and phase.
     signal for sending the transmission data rate adjust infor               Of the reverse link load determined by the comparator 33,
     mation from the determinator 34 to each mobile, and trans             rate-control bits (e.g., RCBs) for each user (mobiles) 0
     mits signals to each mobile via a transmission antenna A4.            through N are sent to the determinator 34. Here, N denotes
     Here, the signals including the RCB information are trans             the number of users being controlled using the I-channel
     mitted to each mobile via a common channel. The common                and/or Q-channel, which are also referred to as an “I-Arm’
     channel can be a known channel already used in conven                 and a “Q-Arm.” Based upon the RCBs transmitted to the
     tional mobile communications. For example, the so-called         10   mobiles during one data frame (the frame having 16 slots),
     “RA channel can be employed in the present invention for              the base station can control a plurality of mobiles using the
     transmitting signals and RCB information to each mobile.              I-channel, the Q-channel, or both.
     Alternatively, the signals including the RCB information are             The repeaters 41 of the determinator 34 receive the RCB
     transmitted to each mobile via a newly established channel            data (including rate-control bits) related to a plurality of
     (Common Reverse Packet Data Control Channel—CRPD                 15   users (mobiles) 0 through N, and respectively processes
     CCH), not currently existing in conventional mobile com               these data for ultimately generating I-signals (X) and/or
     munications systems and techniques. Here, various conven              Q-signals (X).
     tional techniques may be employed in establishing a new                  For example, 12, 24, 48, 96, 192 or 384 mobiles can be
     type of channel, with a feature of the present invention being        controlled by the base station according to the present
     the use of rate control bit (RCB) in the frames (16 slots)            invention. If only the I-channel or the Q-channel is used, 12,
     transmitted to the mobiles.                                           24, 48, 96 or 192 mobiles can be controlled. If both the
        According to FIG. 3, a base station according to an                I-channel and Q-channel are used, 24, 48, 96, 192 or 384
     embodiment of the present invention can comprise a deter              mobiles can be controlled. When either the I-channel or the
     mining means, which determines an interference level of               Q-channel is used to control 12 mobiles, the repeater 41
     signals received from the mobile stations, and determines a      25   repeats the bits in the messages to be sent 16 times to
     transmission energy level required for each mobile station.           improve signal reliability. In this manner, for respectively
     Here, the determining means can comprise the interference             controlling 24, 48, or 96 mobiles, 8, 4, or 2 repetitions are
     level detector 32 and the comparator 33, in their entirety or         performed, respectively. For controlling 192 mobiles, no
     portions thereof.                                                     repetitions are made. Namely, instruction signals are sent to
        Also, a base station according to an embodiment of the        30   the mobiles without performing any bit repetitions. In a
     present invention can comprise a comparing means opera                similar manner, when both the I-channel and the Q-channel
     tively connected with the determining means, which com                are used, for respectively controlling 24, 48, 96 or 192
     pares the interference level with the transmission energy             mobiles, 16, 8, 4, or 2 repetitions are performed. For
     level to obtain a comparison result for each mobile station.          controlling 384 mobiles, instruction signals are sent to the
     Here, the comparing means can comprise the comparator 33         35   mobiles without performing any bit repetitions.
     and determinator 34, in their entirety or portions thereof.              Although a particular number of mobiles capable of being
        Additionally, a base station according to an embodiment            controlled have been exemplified above based upon there
     of the present invention can comprise a transceiver opera             being 16 slots in a frame to be transmitted, those skilled in
     tively connected with the comparing means, which sends the            the art would understand that other specific number of
     comparison result via a common channel on a forward link         40   mobiles could also be handled according to the present
     to each mobile station in a dedicated manner in accordance            invention depending upon the particular frame size and
     with the comparing, and receives packet data on the reverse           number of slots therein.
     link in response to the sending. Here, the transceiver can               Then, the signal point mappers 42 map the signals
     comprise a reception processor 31, transmission processor             received from the repeaters 41 by, for example, changing all
     35, and antennae A3 and A4, in their entirety or portions        45   “0” bits to “+1, all “1” bits to “-1”, and no symbol bits to
     thereof.                                                              “0” to allow further processing.
       Accordingly, by using the general features of a mobile                 Here, the signal point mapping techniques can generally
     shown in FIG. 2 and the features of a base station shown in           be performed in a variety of ways, as understood by those
     FIG. 3, data packets can be transmitted between the mobile            skilled in the art. However, a preferred method in signal
     and base station in accordance with the present invention. A     50   point mapping according to the present invention involves a
     more detailed description and explanation of the structural           particular technique of processing the RCBs. Namely, based
     aspects and methods involved in the present invention are as          upon the transmission data rate adjust information, if the
     follows.                                                              current transmission data rate is to be increased, the base
       FIG. 4 shows the details of certain relative portions of the        Station sets the RCB to “INCREASE and if the current
     determinator 34 in the base station shown in FIG. 2. The         55   transmission data rate is to be decreased, the base station sets
     determinator 34 comprises a plurality of repeaters 41, a              the RCB to “DECREASE Also, if current transmission data
     plurality of signal point mappers 42, a plurality of channel          rate is to be maintained, no RCB information is transmitted
     gain units 43, a pair of multiplexors 44, and a long code             by the base station to the mobile.
     processor 45 having a long code generator 46, a decimator               Also, the number of slots used for processing a symbol
     47, and a relative offset calculator 48.                         60   depends upon the number of users N. For example, if N=12,
        In the present invention, mobiles can be controlled via the        1 symbol per 1 slot is processed. Also, for N=24, 48, 96 or
     so-called “I-channel or “Q-channel or both channels.                  192, 1 symbol/2 slots, 1 symbol/4 slots, 1 symbol/8 slots,
     Here, “I” refers to “in-phase' and "Q" refers to “quadra              and 1 symbol/16 slots are processed, respectively, as indi
     ture,” which are known terms in the art of digital signal             cated in FIG. 4.
     modulation, in particular vector modulation. Vector modu         65      Thereafter, the channel gain units 43 further process each
     lation (of which quadrature amplitude modulation (QAM) is             signal received from the signal point mappers 42, respec
     a popular type) is at the heart of most digital wireless              tively. Namely, channel gain amplification is performed and
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-18
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            14315ofof293
                                                                                      20


                                                           US 7,215,653 B2
                                                                                                           10
     the processed signals are sent to the multiplexers (MUX) 44,             or maintaining) the transmission data rate of a mobile during
     the features of which are explained further below. Here, the             the reverse link will be referred to as “RC instructions.” In
     channel gain amplifying techniques can generally be per                  the present invention, the base station preferably sends RC
     formed in a variety of ways, as understood by those skilled              instructions to the mobiles during a single frame, for con
     in the art.                                                              trolling the transmission date rate of the mobiles during the
        Additionally, the RCB data related to I-Q signal genera               next frame. However, those skilled in the art can understand
     tion includes initial offset values (0 to N-1) assigned to each          that the sending of RC instructions may extend into a
     user (mobile) and which determine the position of each                   Subsequent frame in certain situations.
     mobile (based on the RCB position in the channel slots).                    FIG. 6 shows a flow diagram of the method for controlling
     Here, the initial offset values are determined (or generated)       10   the data transmission rate in accordance with the present
     during a so-called “negotiation’ process between mobiles                 invention. For controlling a data transmission rate on a
     and the base station. Of the initial offset values, “0” indicates        reverse link in a mobile communications system having a
     the first position among the channel slots, while “N-1                   plurality of base stations and a plurality of mobile stations,
     indicates the last position.                                             a first step of determining an interference level at a base
        The determinator 34 also includes a long code processor          15   station due to signals from the mobile stations served by the
     45 comprising a long code generator 46, a decimator 47 and               base station is performed (S60). Also, a step of determining
     a relative offset calculator 48. The long code processor 45              a transmission energy level required for each mobile station
     receives a long code mask for the common reverse packet                  is performed (S62). Next, the interference level is compared
     data control channel (CRPDCCH) and outputs relative offset               with the transmission energy level to obtain a comparison
     values used for generating an I-signal and a Q-signal. Here,             result for each mobile station (S64).
     for the relative offset values, the RCB positions allocated to              Thereafter, the comparison result is transmitted by the
     each mobile are preferably randomized. Namely, the RCBs                  base station to the mobile via a common channel on a
     are inserted into different slot positions in each frame. As             forward link in a dedicated manner (S66). Here, the base
     such, the RCB position in the channel slots allows mobiles               station transmits respective comparison results to each
     to be discriminated from one another.                               25   mobile in a dedicated manner. In other words, the base
        Finally, the multiplexers (MUX) 44 respectively combine               station sends a particular comparison result to a particular
     the initial offset values assigned to each user with the                 mobile (having a particular interference level and required
     relative offset values (generated by the long code processor             transmission energy level previously determined) so that
     45), and the processed signals from the channel gain units               each mobile is individually controlled to have an appropriate
     43, so that the RCB positions in the channel slots are              30   data transmission rate.
     determined. As a result, the multiplexed signals X, and Xo                 Subsequently, each mobile adjusts its current data trans
     for the I-channel, the Q-channel, or both are outputted from             mission rate based upon the comparison result sent from the
     the determinator 34 for further processing at the transmis               base station via a common channel on a forward link in a
     sion processor 35 and Subsequent transmission to the                     dedicated manner (S68). Finally, packet data are transmitted
     mobiles.                                                            35   on the reverse link from a mobile to the base station in
        FIG. 5 is a flow chart showing the principle steps involved           accordance with the adjusted data transmission rate (S69).
     in transmitting transmission data rate adjust information to                In other words, a method for controlling a data transmis
     each mobile in a 1xEV-DV or 1xEV-DO system according                     sion rate on a reverse link according to the present invention
     to an embodiment of the present invention. First, the base               can comprise the steps of determining an interference level
     station detects and determines a level of interference among        40   at a base station due to signals from the mobile stations
     all communication traffic channels (S51). The detected inter             served by the base station; determining a transmission
     ference level is compared with a threshold so that the load              energy level required for each mobile station; comparing the
     on the reverse link can be approximated (S52, S53). Trans                interference level with the transmission energy level to
     mission data rate adjust information is determined by the                obtain a comparison result for each mobile station; and
     reverse link load and information regarding the distance            45   adjusting a data transmission rate for each mobile station
     from each mobile to the base station, and as previously                  based upon the comparison result sent via a common chan
     explained in view of FIG. 4, the multiplexers 41, 41                     nel on a forward link to each mobile station in a dedicated
     combine the initial offset values (from the I-signals and                  a.
     Q-signals) with the relative offset values (from decimating                 Also, a method for controlling a data transmission rate on
     the codes from the long code generator 46) so that the RCBs         50   a reverse link according to the present invention can com
     positions in the channel slots are determined for discrimi               prise the steps of determining an interference level of signals
     nating each mobile from one another (S54). Finally, the                  received from the mobile stations; determining a transmis
     RCBs are transmitted to the mobiles via a common channel,                sion energy level required for each mobile station; compar
     which operate in a dedicated manner (i.e., exclusively) for              ing the interference level with the transmission energy level
     each mobile (S55).                                                  55   to obtain a comparison result for each mobile station; and
       Upon receiving the RCBs from the base station, the                     sending the comparison result via a common channel on a
     mobiles preferably adjust their transmission data rates in               forward link to each mobile station in a dedicated manner in
     increments for gradual increasing or decreasing. Then, the               accordance with the comparing.
     mobiles may inform the base station of the adjusted trans                   Additionally, a method for controlling a data transmission
     mission data rate which they intend to use by sending to the        60   rate on a reverse link according to the present invention can
     base station a reverse rate indicator (RRI). Thereafter, packet          comprise the steps of determining a transmission energy
     data are transmitted to the base station on the reverse link at          level required for transmitting to the base station; adjusting
     the adjusted data rate. Accordingly, employing the tech                  a data transmission rate based upon a comparison result
     niques of the present invention can advantageously increase              received from the base station in a dedicated manner via a
     data throughput.                                                    65   common channel, the comparison result being obtained by
        The instructions (based upon RCBs) sent by the base                   comparing the transmission energy level and an interference
     station to the mobiles for adjusting (increasing, decreasing             level of signals sent to the base station by the mobile
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-18
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            14416ofof293
                                                                                      20


                                                          US 7,215,653 B2
                                   11                                                                     12
     stations; and transmitting packet data on the reverse link in          1) Mobile Station Priority (MS PRI)
     accordance with the adjusting.                                           MS PRI is a parameter used for determining a probability
        The above-described techniques of employing RCB                     of cell interference of each mobile, and is obtained by using
     according to an embodiment of the present invention                    the following equation (1):
     improve the conventional techniques (e.g., conventional
     communications systems under the standards of IS-95,
     HDR, IMT-2000, etc.) for controlling transmission data rates                         MS PRI = -Ali -C - as
                                                                                                                                   f3   ;
                                                                                                                                            (1)
     between mobiles and a base station. However, the present                                             X ai - a
                                                                                                                             Ali

     inventors recognized that additional improvements are also
     possible.                                                         10
        For example, the particular communication conditions of
     each mobile may be further considered in addition to the               This parameter can be calculated by the base station itself or
     overall signal interference at the base station (including             by the mobile, which informs the base station of the
     ROT parameters) described previously hereinabove. By                   MS PRI value in a periodic manner or whenever the chan
     considering the factors at each mobile, different mobiles can     15   nel environment of the mobile changes.
     receive different instructions to adjust their respective trans           In equation (1), C, denotes the reverse link channel gain
     mission data rates in a different manner, instead of all               between the mobile and the i-th base station, while C,
     mobiles receiving the same instruction to increase or                  denotes the reverse link channel gain between the mobile
     decrease their transmission data rates by an equal amount.             and the j-th base station which has the largest channel gain
        In conventional techniques, each mobile performs an                 of all base stations. Also, B, denotes the forward link channel
     internal test upon receiving a transmission data rate adjust           gain between the mobile and the i-th base station, while B,
     instruction (an RA instruction) from its base station, instead         denotes the forward link channel gain between the mobile
     of immediately adjusting its current transmission data rate.           and the j-th base station which has the largest channel gain
     In other words, each mobile further considers its own                  of all base stations.
     communications conditions prior to adjusting its transmis         25      When fading is not considered (i.e., ignored), the channel
     sion data rate.                                                        gain of the forward link and the channel gain of the reverse
        The internal test conducted by the mobile involves the              link can be considered to be the equivalent. Thus, the
     determination of the probability that the data transmission            approximation:
     rate in the next frame will likely increase or decrease.
     Namely, if the current data transmission rate is relatively low   30
     for the current frame, there is a relatively high probability                                  Ali          ---
                                                                                                                             f3;
                                                                                                                       Ali
     that the data transmission rate should be increased in the
                                                                                                     X ai - a
     next frame, and there is a relatively low probability that the
     data transmission rate should be decreased in the next frame.
        For example, Suppose that a communications system can          35
                                                                            of equation (1) is satisfied.
     transmit data at five different rates: 9,600 bps; 19.200 bps;             Also, assuming that the total transmission power of all
     38.400 bps; 76,800 bps; and 153,600 bps. Assuming that a
     first mobile (A) is transmitting data at 19,200 bps during the         base stations are approximately the same, when the total
     current frame, while a second mobile (B) is transmitting data          transmission power of the base station is multiplied to the
     at 76,800 bps in the current frame. Then, if the base station     40   channel gain (i.e., multiply the total transmission power of
     sends to the mobiles that it is serving, an instruction to             the base station by B), the resulting value is equivalent to the
     increase the current data transmission rate, mobile A has a            total signal power received by one mobile from the i-th base
     greater probability of operating at a higher data transmission         station (i.e., Ior). Thus, the approximation:
     rate compared to mobile B. In contrast, if the base station
     sends to the mobiles that it is serving, an instruction to        45
                                                                                                                       max Ior,
     decrease the current data transmission rate, mobile B has a                                    MS PRI as                       f
     greater probability of operating at a lower data transmission                                               lo- max Ior,
     rate compared to mobile A.
        In other words, a method for controlling a data transmis
     sion rate on a reverse link according to the present invention    50   of equation (1) is satisfied, and the MS PRI value can be
     can comprise the steps of detecting a total interference               determined.
     amount received by a base station; determining a transmis                In equation (1), Io denotes the total sum of the signal
     sion energy level required by a mobile station based upon a            power from all base stations received by the mobile (i.e.,
     cell interference probability of each mobile station; receiv           sum of Ior received from all base stations), and max_Ior,
     ing transmittable data rate information of each mobile            55   denotes the signal power received from the j-th base station
     station; and generating data rate control information in               which has the strongest reception signal power of all base
     accordance with the total interference amount, the transmis            stations.
     sion energy level, and the data rate information for control              The MS PRI value, indicates in an inversely proportional
     ling a data transmission rate on a reverse link.                       manner, how a particular mobile, on average, causes cell
        The present invention considers the channel condition or       60   interference to other cells. A large MS PRI value means that
     state for each mobile, the valid data rate for transmitting            the probability of causing cell interference is low, while a
     within a frame, and the signal interference at the base                small MS PRI value means that the probability of causing
     station, such that the base station individually controls the          cell interference is high. In other words, a large MS PRI
     reverse link data rate for each mobile in a dedicated manner.          value indirectly indicates a high probability that the mobile
     To achieve this control, various parameters for the base          65   is located near a base station or that the mobile is located in
     station and mobiles can be used. These parameters are                  a place where the channel state is satisfactory, while a small
     defined as follows.                                                    MS PRI value denotes the opposite.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-18
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            14517ofof293
                                                                                      20


                                                          US 7,215,653 B2
                                  13                                                                      14
       The MS PRI value can be calculated in at least the                   MS RCV value increases. The base station calculates and
     following three different methods.                                     manages the MS RCV value for each active mobile.
       First, the mobile calculates the MS PRI value using the Io           3) Mobile Station Rate Increase Available Bit (MS IAB)
     value detected from the total sum of signal power received               The MS IAB value is a parameter to provide data rate
     from all base stations, and the max Ior value of the base         5
                                                                            information for valid data that can be transmitted in the next
     stations having the greatest reception signal power, and               frame by the mobile. The MS IAB value has two states,
     thereafter the MS PRI value is directly transmitted to the             “increase' and “unchanged, based on the following condi
     base station.                                                          tions.
        Second, the mobile sends to the appropriate base station,              If all the following conditions are met, the MS IAB value
     the Ec/Io value of the pilot signal (Ec) power received from      10
                                                                            is set as “increase,” while if any one of these conditions is
     each base station using the pilot signal measurement mes               not met, the value is set as “unchanged.”
     sage (PSMM) reported to the base station. Then, the base                  I. When transmission power margin (i.e., remaining trans
     station receiving the Ec/Io value uses this to calculate the           mission power) is above a certain level;
     MS PRI value.                                                            II. When the number of bits in the transmission buffer is
        Third, when there exists a reverse link channel (such as       15
                                                                            above a certain level; and
     the data rate control (DRC) channel in 1xEV-DO systems)                   III. When the data rate of the current transfer (i.e.,
     for informing the channel state of the forward link, the base          Current Assigned Data Rate) is below a maximum data
     station uses the forward link channel state value (such as the         rate (i.e., MAX. Data Rate) set by the system.
     Ec/Nt of the pilot signal (Ec)) transmitted via this channel to           As shown in FIG. 7, which is a flow diagram of embodi
     calculate the MS PRI value.                                            ment according to the present invention, the base station
     2) Mobile station reverse control value (MS RCV)                       uses the above-identified parameters (i.e., MA PRI.
        The MS RCV value is a parameter used for determining                MS RCV, and MS IAB) for controlling the data transmis
     the transmission energy value necessary for each mobile.).             sion rate of a mobile.
     First, a function f(x) is defined, a calculation using the        25      The base station receives the MS PRI value reported
     following equation (2) is performed.                                   from the mobile in a periodic manner or whenever the
           MS RCV f(Current Assigned Data Rate) dB
                                                                            channel conditions of the mobile change, or directly calcu
              or MS PRIIdB)                                      (2)        lates the MS PRI value for updating thereof. Here, the
                                                                            MS PRI value is initially set at 0 and updated thereafter
       Here, the MS RCV value may be indicated in units of dB.         30   (S70).
     Also, “Current Assigned Data Rate denotes the data rate                   The base station uses the thusly obtained MS PRI value
     being used in the current transmission frame, while f(x) is            and the data rate at which the mobile is transmitting, i.e., the
     a function related to the reception energy necessary for               “Current Assigned Data Rate, for calculating and manag
     normally receiving data from a base station at a data rate of          ing MS RCV values for those mobiles that are in an active
     x. For example, if the “Current Assigned Data Rate' is            35   state with regard to the base station (S71).
     9600, we get a function f(9600)=4dB, which calculates in                  Also, the base station detects the total interference (e.g.,
     advance, a reception energy level for each data rate.                  the rise over thermal (ROT) value) based on the total energy
        Thus, the MS RCV value applies cell interference prob               of signals received at the base station (S72). Thereafter, each
     abilities to the reception energy necessary for each mobile.           mobile transmits the MS IAB value to the base station in
     Thus, the present invention employing the MS RCV value            40   every frame (S73).
     can minimize the occurrence of cell interference by using a              The base station uses the MS RCV and MS IAB values
     relatively low transmission energy level (transmit power)              to generate a rate control bit (RCB) for controlling the data
     satisfy the reception energy level (reception power)                   rate of each mobile (S74), and the RCB is transmitted to
     requested by the base station, for those mobiles that are close        each mobile (S75). Here, the RCB can include three types of
     to the base station or having a strong channel link.              45   commands; an increase command for increasing the data
        In general, as the data rate increases, the reception energy        rate of the mobile, a decrease command for decreasing the
     required for each mobile also increases. Thus, as the “Cur             data rate, and a command for not changing the data rate.
     rent Assigned Data Rate' is higher, the MS RCV value                      If the ROT detected by the base station is deemed to be
     increases.                                                             satisfactory (e.g., ROT-ROT TH1, where ROT TH1 is a
        In equation (2), the MS PRI value in the term                  50   first threshold value), the MS RCV value is accordingly
     “O MS PRI denotes the probability of causing interfer                  below a threshold value (RCV TH), and of the mobiles
     ence to other cells. If the MS PRI value is small (i.e., when          having their MS IAB values set as “increase, the RCB
     there is a high probability of causing interference to other           values for certain mobiles are set as “increase' while the
     cells), the MS RCV value becomes large.                                RCB values for the remaining mobiles are set as
        Also, the value “C.”, which can be adjusted to control how     55   “unchanged.”
     the MS PRI effects the MS RCV, is a variable that controls                However, if it is determined that the ROT detected by the
     the “fairness' between users (mobiles). The base station               base station is maintained with a range
     adjusts the a value so that all mobiles are guaranteed to have         (ROT TH1-ROT TH2) set by the system, the RCB values
     an appropriate data rate. For example, when C. 0, the                  for all mobiles are set to “unchanged.”
     channel conditions for the mobile are not considered and the      60      If the ROT detected by the base station is deemed to be
     degree of fairness between the users (mobiles) is at a                 unsatisfactory (e.g., ROTs-ROT TH2, where ROT TH2 is a
     maximum. In contrast, as the a value increases, the channel            second threshold value), for those mobiles having a
     conditions of each mobile have more effect on the MS RCV               MS RCV value exceeding the RCV-TH value, their RCB
     value.                                                                 values are set as “decrease' while the RCB values for the
        In Summary, as the data rate of the current transmission is    65   remaining mobiles are set to “unchanged.”
     higher, and as the MS-PRI value is lower (i.e., as the                   In the above method, the particular number of mobiles
     probability of causing other cell interference is greater), the        having their RCB values set as “increase,” “decrease,” or
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-18
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            14618ofof293
                                                                                      20


                                                          US 7,215,653 B2
                                  15                                                                       16
     “unchanged depends on various factors such as the actual                  The base station then generates rate control bit (RCB) for
     implementation environment, system performance, capacity,               controlling the data rate of each mobile using the MS RCV.
     operation purpose, and the like. In a particular embodiment,            MS IAB, and BS RCV values (S110), and the RCB values
     the following algorithm is presented to show how the above              are transmitted to each mobile (S112).
     features may be applied an implemented.                                   A respective mobile receives RCB values from all active
        First, a parameter BS RCV (Base Station Rate Control                 base stations (S114), and generates a Combined RCB from
     Value) is defined to determine the total number of mobiles.             the received RCB values for controlling the data rate of the
     Here, for the BS RCV, the lowest MS RCV value of the                    next frame accordingly (S116). A method for combining the
     MS RCV values (calculated at a base station or reported                 RCB values received from all active base stations is as
     from a mobile) at a data rate of 9600 bps is set as its initial    10   follows:
     value. Thus, the BS RCV is defined to limit the selective                 If all received RCB values are set as “increase, the
     range of the MS RCV such that only those mobiles having                 combined RCB is set as “increase.” If any one of the RCB
     an MS RCV value being above or below a certain level                    values is set as “decrease, the combined RCB is set as
     receive RCB increase or decrease data rate control informa              “decrease.” In all other situations, the combined RCB is set
     tion.                                                              15   as “unchanged.”
        FIG. 8 shows the updating procedure of the BS RCV                       In other words, a method for controlling a data transmis
     according to the present invention. The base station deter              sion rate on a reverse link according to the present invention
     mines the total interference amount (i.e., ROT) received by             can comprise the steps of determining a channel condition
     the base station in the unit of time having a particular period.        value of each mobile station by a pilot channel average
     The base station then uses the detected ROT value to update             power level and a data transmission rate; comparing the
     the BS RCV. If the detected ROT value is below ROT TH1,                 channel condition value with a transmission threshold of a
     BS RCV increases by A. and if the ROT value is below                    base station calculated by an interference at the base station;
     ROT TH2, BS RCV decreases by A. However, if the ROT                     and adjusting a data transmission rate for each mobile
     is maintained within a range between ROT TH1 and                        station based upon the comparison result sent via a channel
     ROT TH2, the BS RCV value is maintained at its previous            25   on a forward link to each mobile station in a dedicated
     value.                                                                    a.

        FIG. 9 shows the procedures for generating rate control                 Additionally, a method for controlling a data transmission
     information using the BS RCV values according to the                    rate on a reverse link according to the present invention can
     present invention. First, the base station updates the                  comprise the steps of determining a total interference level
     BS RCV value using the detected ROT value as shown in              30   of signals received from one or more mobile stations;
     FIG 8.                                                                  determining a data transmission control threshold value
       Then, the base station generates an RCB for each mobiles              according to the total interference level; determining a
     based on the following conditions using the MS RCV value,               transmission condition value by receiving a reverse link data
     the BS RCV value, and the MS IAB value received from                    transmission rate and a transmitted pilot signal strength from
     the respective mobile. If (MS RCV+)-BS RCV, and                    35   the one or more mobile stations; generating reverse link data
     MS IAB="increase' are satisfied, the RCB is set as                      transmission rate commands by comparing the transmission
                                                                             condition value with the data transmission control threshold
     “increase.” But, if MS RCV>BS RCV, then RCB is set as
     “decrease.” However, if (MS RCV+) <BS RCV and                           value; and transmitting data to each mobile station in
     MS IAB “increase,” or if MS RCV BS RCV (MS RCV+                         accordance with the generated reverse link data transmission
                                                                        40   rate commands.
     w), the RCB is set as “unchanged.” As such, the present
     invention employs the “a value to more appropriately                       Furthermore, a method for controlling a data transmission
     control the RCB value setting allocation to better reflect the          rate on a reverse link according to the present invention can
     communications environment.                                             comprise the steps of determining a total interference level
        FIG. 10 shows an example of how the reverse link data                of signals received at a base station; receiving a transmission
     rate is controlled using the BS RCV values according to the
                                                                        45   pilot signal strength and a reverse link data transmission rate
     present invention. Namely, the steps for controlling the data           from a mobile station; and generating and sending to the
     rate of a mobile by the base station in an exclusive or                 mobile station, a reverse link data transmission rate com
     dedicated manner are shown.                                             mand using the total interference level, the transmission
        The base station updates the MS PRI value by receiving               pilot signal strength, and the a reverse link data transmission
                                                                        50 rate.
     a MS PRI value from the mobile reported therefrom peri                     As described above, in accordance with the present inven
     odically, or whenever the channel conditions of the mobile              tion, the data rate control information is generated by
     change, or by directly calculating a MS PRI value at the                considering not only the total interference amount received
     base station itself. The MS PRI value is initially set as 0 and         by the base station, but also the signal reception conditions
     updated thereafter (S100).                                         55   at each mobile. Thus, exclusive or dedicated data rate
       The base station uses the MS PRI value and the data rate              control for each mobile is possible. Accordingly, improved
     used by the mobile for transmission (i.e., the “Current As              data transmissions being more appropriate to the channel
     signed Data Rate') to calculate and manage the MS RCV                   conditions of each mobile is achieved, and data throughput
     values of all mobiles being in active state with respect to the         is significantly gained. Also, base station management is
     base station (S102).                                               60   advantageously improved, as the base station can accurately
       The base station determines the total energy of the signals           control the loading on the reverse link.
     received thereof (i.e. the total interference amount, such as              The present invention has been described above with
     ROT) for each time interval having a certain period (S104).             respect to variations in data transmission techniques
       Then, the base station updates the BS RCV values using                between a base station and mobile station served by the base
     the method shown previously in FIG. 8 (S106). Thereafter,          65   station, focusing on transmissions on the reverse link in a
     each mobile, for each frame, transmits the MS IAB value to              next generation CDMA system. However, it will be under
     the base station (S108).                                                stood that the invention can be advantageously applied to
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-18
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            14719ofof293
                                                                                      20


                                                            US 7,215,653 B2
                                  17                                                                        18
     other situations including transmissions on other types of                 11. The method of claim 10, wherein the base station
     channels and other mobile communication systems being                    receives the cell interference probability reported from each
     developed for handling data packet transmissions.                        mobile station or calculates the cell interference probability
        This specification describes various illustrative embodi              by itself.
     ments of a method and device of the present invention. The          5       12. The method of claim 1, wherein determining the data
     Scope of the claims is intended to cover various modifica                rate control command further includes calculating a trans
     tions and equivalent arrangements of the illustrative embodi             mission condition of each mobile station using the cell
     ments disclosed in the specification. Therefore, the follow              interference probability applied to the energy required for a
     ing claims should be accorded the reasonably broadest                    data rate for a current transmission frame for each mobile
     interpretation to cover modifications, equivalent structures,       10   station.
     and features that are consistent with the spirit and scope of              13. The method of claim 1, wherein each mobile station
     the invention disclosed herein.                                          transmits to the base station data rate information indicating
                                                                              whether the mobile station can transmit data in a next frame
       What is claimed is:                                                    by increasing its data rate, and the data rate information is
        1. A method for controlling a data transmission rate on a        15   used when determining the data rate control command
     reverse link in a mobile communications system including a               indicating how a current data transmission rate of a respec
     plurality of base stations and a plurality of mobile stations,           tive mobile station is to be adjusted.
     the method comprising:                                                     14. The method of claim 13, wherein the data rate
        determining at a base station a data rate control command             information is set as “increase' if a remaining transmission
           for controlling a transmission data rate of each mobile            power of each mobile station is above a threshold and if the
             station to consider a channel condition or state of each         data rate of a current transmission is below a maximum data
             mobile station;                                                  rate; otherwise, the data rate information is set as
        sending each data rate control command via a forward                  “unchanged’.
             common channel in a dedicated manner to the mobile                 15. The method of claim 1, wherein the data rate control
             stations, the data rate control command being formed        25
                                                                              command is determined based on data rate information
             of at least one rate control bit that is signal point            indicating whether the mobile station can transmit in a next
             mapped to at least one symbol of +1, -1, and 0 to                frame by increasing its data rate.
             indicate whether the mobile station should increase,               16. The method of claim 15, wherein the data rate control
             decrease, or maintain its current data transmission rate;        command is set as “increase' when a data rate information
             and                                                         30
                                                                              is set as “increase'.
       allowing each mobile station to adjust or maintain its data               17. The method of claim 13, wherein the data rate
             transmission rate based on the data rate control com
             mand, wherein a bit received from the mobile station on          information is set as “increase' or “unchanged” based on at
             a reverse packet data control channel indicates whether          least one of a remaining power, a current transmission rate,
                                                                              and a number of bits within a transmission buffer of each
             the mobile station has enough power and data to             35
                                                                              mobile station.
             increase its data transmission rate on a reverse packet
             data channel.                                                      18. The method of claim 1, wherein the mobile station
       2. The method of claim 1, wherein determining the data                 uses a bit that is sent on a reverse packet data control channel
     rate control command is based on an interference level and               to indicate whether it has enough power and data to increase
     a transmission condition of each mobile station.                    40   its data transmission rate on a reverse packet data channel.
       3. The method of claim 2, wherein the interference level                 19. The method of claim 18, wherein the bit is set as “1”
     is determined based on the signals received from each                    if the mobile station has sufficient data and power headroom
     mobile station.                                                          to transmit at a rate corresponding to a traffic-to-pilot ratio
       4. The method of claim 2, wherein the transmission                     that is greater than a current authorized traffic-to-power
     condition is based on a currently assigned data transmission        45   ratio; otherwise, the bit is set as “0”.
     rate.                                                                       20. The method of claim 1, wherein a data rate control
       5. The method of claim 1, wherein determining the data                 command is generated in accordance with an interference
     rate control command is based on a status of each mobile                 level, a transmission energy level, and the data rate infor
     station.                                                                 mation.
                                                                         50
        6. The method of claim 1, wherein if a current data                     21. The method of claim 1, wherein the determining at the
     transmission rate of a particular mobile station is to be                base station comprises:
     maintained, the rate control bit for the particular mobile                 obtaining a total interference level of signals received
     station is mapped to a symbol of 0.                                           from mobile stations served by the base station,
       7. The method of claim 1, wherein the data rate control           55     obtaining a data transmission control threshold value
     command is inserted into certain bit positions in a channel                   according to the total interference level,
     slot of the common channel.                                                obtaining a transmission condition value using a data
        8. The method of claim 7, wherein the certain bit position                 transmission rate used by the mobile station for trans
     is determined based on a relative offset of a first bit position              mission and a pilot signal power value reported from
     of the channel slot.                                                60        the mobile stations, and
       9. The method of claim 1, wherein determining the data                   generating a rate control command by comparing the
     rate control command is based on an interference level                        transmission condition value with the data transmission
     related to a rise over thermal (ROT) parameter.                               control threshold value.
        10. The method of claim 1, wherein determining the data                 22. The method of claim 21, wherein the data transmis
     rate control command further includes determining a trans           65   sion control threshold value is either maintained if the total
     mission condition of each mobile station based upon a cell               interference level is within a fixed range, or the data trans
     interference probability of each mobile station.                         mission threshold is increased if the total interference level
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-18
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            14820ofof293
                                                                                      20


                                                           US 7,215,653 B2
                                    19                                                                    20
     is less than the fixed range, or the data transmission thresh              33. The apparatus of claim 24, wherein the determining
     old is decreased if the total interference level is greater than         means is adapted to determine a transmission condition
     the fixed range.                                                         based on a currently assigned data transmission rate of each
        23. The method of claim 21, wherein during the compari                mobile station.
     Son of the transmission condition value with the data trans                 34. A mobile station apparatus for use in a mobile
     mission control threshold value,                                         communications system for controlling a data transmission
       a data rate control parameter is set as “decrease' if the              rate on a reverse link, the apparatus comprising:
         transmission condition value is greater than the data                   receiving means adapted to receive a data rate control
          transmission control threshold value,                                    command of a base station on a forward link common
       the data rate control parameter is set as “increase if the        10        channel in a dedicated manner, the data rate control
          transmission condition value is Smaller than twice the                   command being formed of at least one rate control bit
          data transmission control threshold value, and                           that is signal point mapped to at least one symbol of +1,
       otherwise the data rate control parameter is set as “main                   -1, and 0 to indicate whether the mobile station should
          tain'.                                                                   increase, decrease, or maintain its current data trans
       24. A base station apparatus for controlling a data trans         15        mission rate; and
     mission rate on a reverse link in a mobile communications                  control means connected with the receiving means
     system including a plurality of mobile stations, the apparatus                adapted to control the data transmission rate based on
     comprising:                                                                   the data rate control command, wherein a bit is sent on
       determining means adapted to determine a data rate                          a reverse packet data control channel to indicate
          control command for controlling a transmission data                      whether the mobile station has enough power and data
          rate of each mobile station to consider a channel                        to increase its data transmission rate on a reverse packet
          condition or state of each mobile station; and                           data channel.
       a transceiver connected with the determining means                        35. The apparatus of claim 34, wherein the control means
         adapted to send each data rate control command via a                 is adapted to determine data rate information as “increase'
          forward common channel in a dedicated manner to the            25   or “unchanged to indicate how the mobile station should
          mobile stations,                                                    transmit data in a next frame to the base station.
       wherein the data rate control command being formed of at                  36. The apparatus of claim 35, wherein the control means
         least one rate control bit that is signal point mapped to            is adapted to determine the data rate information based on at
         at least one symbol of +1, -1, and 0 to indicate whether             least one of a remaining power, a current transmission data
          the mobile station should increase, decrease, or main          30   rate, and a number of bits within a transmission buffer of
          tain its current data transmission rate, wherein the                each mobile station.
          transceiver receives a bit from the mobile station on a                37. A method of controlling a data transmission rate on a
          reverse packet data control channel indicating whether              reverse link received by a mobile station apparatus for use
          the mobile station has enough power and data to                     in a mobile communications system, the method compris
          increase its data transmission rate on a reverse packet        35   ing:
          data channel.                                                          receiving a data rate control command of a base station on
       25. The apparatus of claim 24, wherein the determining                      a forward link common channel in a dedicated manner,
     means is adapted to determine the data rate control com                       the data rate control command being formed of a least
     mand based on an interference level based on signals                          one rate control bit that is signal point mapped to at
     received from each mobile station and a transmission con            40        least one symbol of +1, -1, and 0 to indicate whether
     dition of each mobile station.                                                the mobile station should increase, decrease, or main
       26. The apparatus of claim 24, wherein the data rate                        tain its current data transmission rate; and
     control command is based on a status of each mobile station.               controlling the data transmission rate based on the data
        27. The apparatus of claim 24, wherein if the current data                 rate control command rate, wherein a bit is sent on a
     transmission rate of a particular mobile station is to be           45        reverse packet data control channel to indicate whether
     maintained, then the rate control bit for the particular mobile               the mobile station has enough power and data to
     station is mapped to a symbol of 0.                                           increase its data transmission rate on a reverse packet
        28. The apparatus of claim 24, further comprising means                    data channel.
     adapted to map the data rate control command to at least one               38. The method of claim 37, further comprising deter
     symbol of +1, -1, and 0.                                            50   mining the data rate information as “increase' or
        29. The apparatus of claim 24, further comprising means               unchanged to indicate how the mobile station should trans
     adapted to insert the data rate control command into certain             mit valid data in the next frame to the base station.
     bit positions in a channel slot of the common channel.                      39. The method of claim 38, wherein determining the data
        30. The apparatus of claim 29, wherein the inserting                  rate information is based on at least one of a remaining
     means is adapted to determine the certain bit position based        55   power, a current tranmission data rate, and a number of bits
     on a relative offset of a first bit position of the channel slot.        within a transmission buffer of each mobile station.
        31. The apparatus of claim 24, wherein the determining                  40. The method of claim 37, wherein the data rate
     means is adapted to determine the data rate control com                  information is set as “increase' if a remaining transmission
     mand based on data rate information indicating whether the               power of the mobile station is above a threshold and if the
     mobile station can transmit data in a next frame by increas         60   data rate of a current transmission is below a maximum data
     ing its data rate.                                                       rate; otherwise, the data rate information is set as
        32. The apparatus of claim 24, wherein the determining                “unchanged’.
     means is adapted to determine an interference level based on
     a rise over thermal (ROT) parameter.
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-19
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             149 1ofof293
                                                                                       4




                             EXHIBIT 16
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-19
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              150 2ofof293
                                                                                        4



US 7215653 – Claim 34               3GPP Specifications
A mobile station apparatus for      3GPP TS 25.321 V6.18.0
use in a mobile communications
system for controlling a data       9.2 Formats and parameters
transmission rate on a reverse      9.2.5 Signaling of control information for E-DCH
link, the apparatus comprising:     9.2.5.2 DL Scheduling information
                                    This control information is used by Node-Bs in a UE's E-DCH active set in order to
receiving means adapted to          control its use of E-DCH system resources.
receive a data rate control         9.2.5.2.1 Relative Grants
command of a base station on a       - Serving Relative Grant:
forward link common                      Transmitted on downlink on the E-RGCH from all cells in the serving E-DCH RLS,
channel in a dedicated manner,           the serving relative grant allows the Node B scheduler to incrementally adjust
the data rate control                    the serving grant of UEs under its control. By definition, there can only be one
command being formed of at               serving relative grant command received at any one time. This indication can
least one rate control bit               take three different values, "UP", "DOWN" or "HOLD".
that is signal point mapped to at
least one symbol of +1,             3GPP TS 25.212 V6.10.0
-1, and 0 to indicate whether the
mobile station should               4.11 Mapping for E-RGCH Relative Grant
increase, decrease, or maintain     4.11.1 Overview
its current data trans              The relative grant is transmitted on the E-RGCH as described in [2].
mission rate; and                   4.11.2 Relative Grant mapping
                                    The relative grant (RG) command is mapped to the relative grant value as described
                                    in the table below.

                                                              Table 17: Mapping of RG value
                                          Command       RG Value (serving E-DCH RLS)    RG Value (other radio links)
                                             UP                      +1                        not allowed
                                            HOLD                      0                              0
                                           DOWN                      -1                             -1
control means connected with        3GPP TS 25.321 V6.18.0
the receiving means
adapted to control the data         11.8 Control of E-DCH transmission and reception
transmission rate based on          11.8.1 UE operation
the data rate control command,      11.8.1.3 Serving Grant Update
wherein a bit is sent on            UEs in CELL_DCH state, configured with an E-DCH transport channel shall maintain
a reverse packet data control       a Serving Grant and the list of active HARQ processes based on the absolute and
channel to indicate                 relative grant commands decoded on the configured E-AGCH and ERGCH(s).
whether the mobile station has
enough power and data               Each Absolute Grant or Relative Grant command is applied at a specific TTI. This
to increase its data transmission   association is implicit based on the timing of the E-AGCH and E-RGCH (see [13]).
rate on a reverse packet            The timing is tight enough that this relationship is un-ambiguous.
data channel.
                                    The activation/deactivation of one or all processes is only applicable to processes
                                    for which transmission of scheduled data is allowed according to RRC signalling

                                    Process activation of an active process does not result in any action taken by the
                                    UE.

                                    9.2 Formats and parameters
                                    9.2.5 Signaling of control information for E-DCH
                                    9.2.5.3.1 Happy Bit
                                    The happy bit is a single bit field that is passed from MAC to the physical layer for
                                    inclusion on the E-DPCCH. This field takes two values, "Not Happy" and "Happy"

                                                      Page 1 of 3
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-19
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              151 3ofof293
                                                                                        4

                                    indicating respectively whether the UE could use more resources or not. The setting
                                    of the Happy Bit is defined in subclause 11.8.1.5.

                                  11.8.1.5 Happy Bit Setting
                                  The Happy Bit is included on the E-DPCCH for every E-DCH transmission. E-DCH
                                  transmissions shall not be triggered specifically to allow the transmission of the
                                  happy bit.
                                  RRC configures MAC with the duration Happy_Bit_Delay_Condition, over which to
                                  evaluate the current grant relative to the TEBS after application of the E-TFC
                                  selection procedure described in subclause 11.8.1.4.
                                  For every E-DCH transmission, the Happy Bit shall be set to "unhappy" if the three
                                  following criteria are met:
                                  1) UE is transmitting as much scheduled data as allowed by the current
                                  Serving_Grant in E-TFC selection; and
                                  2) UE has enough power available to transmit at higher data rate; and
                                  3) Based on the same power offset as the one selected in E-TFC selection to
                                  transmit data in the same TTI as the Happy Bit, TEBS would require more than
                                  Happy_Bit_Delay_Condition ms to be transmited with the current
                                  Serving_Grant × the ratio of active processes to the total number of processes.
                                  The first criteria is always true for a deactivated process and the ratio of the third
                                  criteria is always 1 for 10ms TTI.
                                  Otherwise, the Happy Bit shall be set to "happy".
US 7215653 – Claim 37             3GPP Specifications
A method of controlling a data 3GPP TS 25.321 V6.18.0
transmission rate on a reverse
link received by a mobile station 9.2 Formats and parameters
apparatus for use in a mobile 9.2.5 Signaling of control information for E-DCH
communications system, the 9.2.5.2 DL Scheduling information
method comprising:                This control information is used by Node-Bs in a UE's E-DCH active set in order to
                                  control its use of E-DCH system resources.
receiving a data rate control     9.2.5.2.1 Relative Grants
command of a base station on a      - Serving Relative Grant:
forward link common channel in         Transmitted on downlink on the E-RGCH from all cells in the serving E-DCH RLS,
a dedicated manner, the data           the serving relative grant allows the Node B scheduler to incrementally adjust
rate control command being             the serving grant of UEs under its control. By definition, there can only be one
formed of a least one rate             serving relative grant command received at any one time. This indication can
control bit that is signal point       take three different values, "UP", "DOWN" or "HOLD".
mapped to at least one symbol
of +1, −1, and 0 to indicate      3GPP TS 25.212 V6.10.0
whether the mobile station
should increase, decrease, or     4.11 Mapping for E-RGCH Relative Grant
maintain its current data         4.11.1 Overview
transmission rate; and            The relative grant is transmitted on the E-RGCH as described in [2].
                                  4.11.2 Relative Grant mapping
                                  The relative grant (RG) command is mapped to the relative grant value as described
                                  in the table below.

                                                              Table 17: Mapping of RG value
                                           Command      RG Value (serving E-DCH RLS)   RG Value (other radio links)
                                              UP                     +1                       not allowed
                                             HOLD                     0                             0
                                            DOWN                     -1                            -1
controlling the data transmission 3GPP TS 25.321 V6.18.0
rate based on the data rate
control command rate,             11.8 Control of E-DCH transmission and reception


                                                      Page 2 of 3
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-19
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              152 4ofof293
                                                                                        4

                                     11.8.1 UE operation
wherein a bit is sent on a reverse   11.8.1.3 Serving Grant Update
packet data control channel to       UEs in CELL_DCH state, configured with an E-DCH transport channel shall maintain
indicate whether the mobile          a Serving Grant and the list of active HARQ processes based on the absolute and
station has enough power and         relative grant commands decoded on the configured E-AGCH and ERGCH(s).
data to increase its data
transmission rate on a reverse       Each Absolute Grant or Relative Grant command is applied at a specific TTI. This
packet data channel.                 association is implicit based on the timing of the E-AGCH and E-RGCH (see [13]).
                                     The timing is tight enough that this relationship is un-ambiguous.

                                     The activation/deactivation of one or all processes is only applicable to processes
                                     for which transmission of scheduled data is allowed according to RRC signalling

                                     Process activation of an active process does not result in any action taken by the
                                     UE.

                                     9.2 Formats and parameters
                                     9.2.5 Signaling of control information for E-DCH
                                     9.2.5.3.1 Happy Bit
                                     The happy bit is a single bit field that is passed from MAC to the physical layer for
                                     inclusion on the E-DPCCH. This field takes two values, "Not Happy" and "Happy"
                                     indicating respectively whether the UE could use more resources or not. The setting
                                     of the Happy Bit is defined in subclause 11.8.1.5.

                                     11.8.1.5 Happy Bit Setting
                                     The Happy Bit is included on the E-DPCCH for every E-DCH transmission. E-DCH
                                     transmissions shall not be triggered specifically to allow the transmission of the
                                     happy bit.
                                     RRC configures MAC with the duration Happy_Bit_Delay_Condition, over which to
                                     evaluate the current grant relative to the TEBS after application of the E-TFC
                                     selection procedure described in subclause 11.8.1.4.
                                     For every E-DCH transmission, the Happy Bit shall be set to "unhappy" if the three
                                     following criteria are met:
                                     1) UE is transmitting as much scheduled data as allowed by the current
                                     Serving_Grant in E-TFC selection; and
                                     2) UE has enough power available to transmit at higher data rate; and
                                     3) Based on the same power offset as the one selected in E-TFC selection to
                                     transmit data in the same TTI as the Happy Bit, TEBS would require more than
                                     Happy_Bit_Delay_Condition ms to be transmited with the current
                                     Serving_Grant × the ratio of active processes to the total number of processes.
                                     The first criteria is always true for a deactivated process and the ratio of the third
                                     criteria is always 1 for 10ms TTI.
                                     Otherwise, the Happy Bit shall be set to "happy".




                                                       Page 3 of 3
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-20
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1531ofof293
                                                                                     17




                             EXHIBIT 17
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-20
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1542ofof293
                                                                                     17
                                                                                              USOO7319718B2


    (12) United States Patent                                                  (10) Patent No.:            US 7,319,718 B2
           ROh et al.                                                          (45) Date of Patent:                  Jan. 15, 2008
    (54) CQI CODING METHOD FOR HS-DPCCH                                   KR        1020020039121          5, 2002
                                                                          KR        1020020062471          T 2002
    (75) Inventors: Dong Wook Roh, Seoul (KR); Min                        KR        102003OO35293          5, 2003
                                                                          KR        102003.0035605         5, 2003
                       Seok Oh, Seoul (KR); Joon Kui Ahn,
                       Seoul (KR)                                                          OTHER PUBLICATIONS

    (73) Assignee: LG Electronics Inc., Seoul (KR)                        3GPP TS 25.222; Version 5.3.0 Release 5: Dec. 2002.
                                                                          3GPP TS 25.212; Version 5.0.0 Release 5: Mar. 2002.
    (*) Notice:        Subject to any disclaimer, the term of this        3GPP TS 25.212; Version 2.3.0; Oct. 1999.
                       patent is extended or adjusted under 35            Ericsson, "Coding for Channel-Quality-Related Information.”
                                                                          3GPP TSG-RAN #22, Nov. 19-23, 2001, Cheju, Korea, R1-01
                       U.S.C. 154(b) by 1086 days.                        1144.
                                                                          LG Electronics Inc., “Uplink QI Signaling with Error-Detection
    (21) Appl. No.: 10/365,498                                            Capability.” TSG-RAN Working Group 1 #22, Nov. 19-23, 2001,
                                                                          Jeju, Korea, Todoc R1-01-1135.
    (22) Filed:        Feb. 13, 2003                                      Samsung, "Coding Scheme for Quality Indicator (rev. 1),” 3GPP
                                                                          TSG-RAN 1 #22, Nov. 22-23, 2001, Jeju, Korea, R1-01-1324.
    (65)                  Prior Publication Data                          Philips, “Performance Requirements for Channel Quality Signal
           US 2003/O174669 A1           Sep. 18, 2003                     ling.” TSG RAN WG1 #22, Nov. 19-23, 2001, Jeju, South Korea,
                                                                          TSGR1(O1) 1204.
                                                                          Philips, “Coding of Channel Quality Information.”3GPP TSG RAN
    (30)          Foreign Application Priority Data                       WG1 #23, Jan. 8-11, 2002, Espoo, Finland, Tcloc R1-02-0046.
      Feb. 16, 2002 (KR) ...................... 10-2002-OOO835O           Japanese Office Action dated Sep. 5, 2006.
                                                                          * cited by examiner
    (51) Int. Cl.
           H04B 700               (2006.01)                               Primary Examiner Chieh M. Fan
    (52) U.S. Cl. ...................... 375/224; 375/240; 375/261;       Assistant Examiner—Eva Zheng
              370/442; 370/491; 370/328; 455/69; 455/452.2:               (74) Attorney, Agent, or Firm—KED & Associates, LLP
                                                   714/769; 714/755       (57)                   ABSTRACT
    (58) Field of Classification Search ................ 370/442,
                 370/491, 328; 455/69, 452,452.2; 375/224,                In the channel quality information (CQI) coding method of
                                         375/240,261; 714/769, 755        the present invention, first basis sequences for generating
         See application file for complete search history.                Sub-codes of 32 bits are created, and second basis sequences
    (56)                  References Cited                                for generating codewords of 20 bits are created using the
                                                                          first basis sequences, the second basis sequence maximizing
                    U.S. PATENT DOCUMENTS                                 system throughput such that five information bits are coded
     2002/0141436   A1 * 10/2002 Toskala ...................... 370/442   into COI code using the second basis sequences. Also, since
     2003/O157900   A1* 8, 2003 Gaal et al. .................... 455/69   HSDPA system has been designed in order to increase the
     2003/0185242   A1* 10, 2003 Lee et al. ................... 370,491   system throughput, the COI coding method of the present
     2004/0058687   A1    3f2004 Kim et al. ............... 455,452.2     invention, which shows the best system throughput in the
                                                                          simulation, can be the optimum CQI coding scheme for
                FOREIGN PATENT DOCUMENTS                                  HS-DPCCH.
    EP              1248 485 A1       10, 2002
    EP              1289 167 A1        3, 2003                                          28 Claims, 6 Drawing Sheets



                                                                                    13 COded bit                20 COded
                                           (32, 5)                                  puncturing &
     5 bits                           expurgated TFCl                                1 COded bit
                                                 Code
                                                                                      repetition
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-20
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1553ofof293
                                                                                     17


    U.S. Patent          Jan. 15, 2008    Sheet 1 of 6          US 7,319,718 B2




       FIG.1
       PRIOR ART


                                                120




         150
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-20
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1564ofof293
                                                                                     17


    U.S. Patent                  Jan. 15, 2008      Sheet 2 of 6          US 7,319,718 B2


          FIG.2
          PRIOR ART


                       T = 2560 chips                 2x T = 5120 chips

                        HARQ-ACK

                                      One HS-DPCCH subframe (2 ms)


                    Subframe#0                     Subframethi             SubframeH4


                                           One radio frame T = 10 ms




          FIG.3a
           PRIOR ART
            TFC                                                            TFC
                o                         (16,5)
           (5 bits)                     TFC COde                          Codeword
            ao...as                                                        bo.b.15




           Prior Art
            TFC                                                             TFC
           (10 bits)
                                         (32, 10)
                                        TFC Code                          codeword
            ao...as                                                        bo...b3
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-20
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1575ofof293
                                                                                     17


     U.S. Patent               Jan. 15, 2008           Sheet 3 of 6             US 7,319,718 B2


     FIG4
      PRIOR ART




                                                            16 COded
                                    (16,5)
       in bits                    TFC COde
                                                                                  20 coded
                                                                                     bits

                                                            first 4 bits




      FIG.Sa
      PRIOR ART




                                                                                20 COded
                                    (32, 5)
       5 bits                 expurgated TFC                     12 COded bit
                                   Code                                turi
                                                                  puncturing




     FIG.Sb
      PRIOR ART




             2, 4, 5, 6, 8, 9.10, 11, 12, 13, 14, 30           Mo, M. M. M. M.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-20
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1586ofof293
                                                                                     17


     U.S. Patent            Jan. 15, 2008         Sheet 4 of 6                US 7,319,718 B2



        PRIOR ART




                                  (20.5) CQ code              20 ed
         5 bits                       extending
                                  (16,5) TFCI code




       FIG.7a


                                                              13 COded bit      20 COded
                                   (32, 5)                    puncturing &         bits
         5 bits               expurgated TFCl                 1 COded bit
                                      COde                       repetition




       FIG.7b

             Puncturing pattern          Repetition pattern

               0, 2, 4, 5, 6, 8,
          9, 10, 11, 12, 13, 14, 30                                  Mor M 1, M M M.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-20
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1597ofof293
                                                                                     17


     U.S. Patent            Jan. 15, 2008         Sheet 5 of 6                US 7,319,718 B2




      FIG.8a.


                                                               14 coded bit
                                                                                 2O coded
                                     (32, 5)                   puncturing &
        5 bits               expurgated TFC                    1 coded bit
                                     code                        two times
                                                                 repetition




      FG.8b.

            Puncturing pattern            Repetition pattern

             O, 1, 2, 4, 5, 6, 8,
         9, 10, 11, 12, 13, 14, 30             31, 31                Mo, M M Mat M
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-20
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1608ofof293
                                                                                     17


     U.S. Patent             Jan. 15, 2008            Sheet 6 of 6              US 7,319,718 B2




     FIG.9a


                                                                 16 coded bit
                                                                                   2O Codec
                                      (32, 5)                    puncturing &
       5 bits                 expurgated TFCl                    1 coded bit
                                   COce                          four times
                                                                  repetition




     FIG.9b

           Puncturing pattern              Repetition pattern

         0, 1, 2, 3, 4, 5, 6, 7, 8,
        9, 10, 11, 12, 13, 14, 3D               31, 31, 31, 31        Mo M. M. M. M.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-20
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1619ofof293
                                                                                     17


                                                      US 7,319,718 B2
                                  1.                                                               2
          CQI CODING METHOD FOR HS-DPCCH                                nected to a SGSN (Serving GPRS Support Node) 142 for a
                                                                        packet Switched communication Such as a radio Internet
             BACKGROUND OF THE INVENTION                                service.
                                                                          The RNC in charge of a direct management of the Node
      1. Field of the Invention                                         B is called a Control RNC (CRNC) and the CRNC manages
       The present invention relates to a wireless communication        common radio resources.
    system and, more particularly, to a reliable uplink channel           On the other hand, the RNC that manages dedicated radio
    quality information (CQI) coding method for HS-DPCCH in             resources for a specific UE is called a Serving RNC (SRNC).
    HSDPA system for 3GPP.                                              Basically, the CRNC and the SRNC can be co-located in the
       2. Description of the Background Art                        10   same physical node. However, if the UE has been moved to
       The UMTS (Universal Mobile Telecommunications Sys                an area of a new RNC that is different from SRNC, the
    tem) is the third generation mobile communication system            CRNC and the SRNC may be located at physically different
    evolved from a GSM (Global System for Mobile Commu                  places.
    nications) and a European style mobile communication                   There is an interface that can operate as a communication
    standard. It is intended to provide improved mobile com        15   path between various network elements. The interface
    munication services on the basis of a GSM core network              between a Node B and a RNC is called a lub interface, and
    (CN) and a Wideband Code Division Multiple Access                   an interface between RNCs is called an lur interface. And an
    (WCDMA) access technology.                                          interface between the RNC and the core network is called an
      For the purpose of making a standard for third generation         lu.
    mobile communication systems (IMT-2000 systems) based                  High Speed Data Packet Access (HSDPA) is standardiza
    on evolved GSM core network and WCDMA radio access                  tion work within the 3GPP for realizing high speed, high
    technology, a group of Standard developing organizations            quality wireless data packet services. To support HSDPA,
    including ETSI of Europe, ARIB/TTC of Japan, T1 of U.S.,            various advanced technologies Such as Adaptive Modulation
    and TTA of Korea established the Third Generation Part              and Coding (AMC), Hybrid Automatic Repeat Request
    nership Project (3GPP).                                        25   (HARQ), Fast Cell Selection (FCS), Multiple Input Multiple
       For the purpose of efficient management and technologi           Out (MIMO), and etc. are introduced.
    cal development, five Technical Specification Groups                   Well known are the benefits of adapting the transmission
    (TSGs) are organized under 3GPP in consideration of net             parameters in a wireless system to the changing channel
    work construction factors and their operations.                     conditions. The process of modifying the transmission
       Each TSG is in charge of approving, developing and          30   parameters to compensate for the variations in channel
    managing specifications related to a pertinent area. Among          condition is known as link adaptation (LA) and AMC is one
    them, RAN (Radio Access Network) group has developed                of the link adaptation techniques. The principle of AMC is
    functions, requirements and interface specifications related        to change the modulation and coding scheme according to
    to UE (User Equipment) and UMTS terrestrial radio access            variations in the channel conditions, Subject to system
                                                                   35   restrictions. That channel conditions can be estimated based
    network (UTRAN) in order to set a new radio access
    network specification to the third generation mobile com            on feedback from the UE. In a system with AMC, the UEs
    munication system.                                                  in favorable positions, i.e., close to the cell site, are typically
       The TSG-RAN group consists of one plenary group and              assigned higher order modulation with higher code rate (e.g.
    four working groups.                                                64 QAM with R=34 Turbo Code), while UEs in unfavorable
       WG1 (Working Group 1) has been developing specifica         40   positions, i.e., close to the cell boundary, are assigned lower
    tions for a physical layer (Layer 1), and WG2 has been              order modulation with lower code rate (e.g. QPSK with
    specifying functions of a data link layer (Layer 2) between         R=/2 Turbo Code). The main benefits of AMC are the higher
    UE and UTRAN. In addition, WG3 has been developing                  data rate available for UEs in favorable positions which in
    specifications for interfaces among Node Bs (the Node B is          turn increases the average throughput of the cell and the
    a kind of base station in the wireless communications),
                                                                   45   reduced interference variation due to link adaptation based
    Radio Network Controllers (RNCs) and the core network.              on variations in the modulation/coding scheme instead of
    Lastly, WG4 has been discussing requirements for radio link         variations in transmit power.
    performance and radio resource management.                             In conventional ARQ, ARQ process should be performed
      FIG. 1 illustrates a structure of the UTRAN defined in            along up to the upper layer of the UE and the node B, while
    3GPP
                                                                   50   in the HSDPA, ARQ process is conducted within the physi
                                                                        cal layer. The key characteristic of the HARQ is to transmit
      As depicted in FIG. 1, the UTRAN 110 includes at least            the un-transmitted portion of the encoded block when the
    one or more radio network sub-systems (RNSs) 120 and                NACK (No Acknowledgement) is received from the
    130, and each RNS includes one RNC and at least one or              receiver, which enables the receiver to combine each portion
    more Node Bs. For example, Node B 122 is managed by            55   of received codewords into the new codewords with the
    RNC 121, and receives information transmitted from the              lower coding rate so as to obtain much coding gain. Another
    physical layer of the UE 150 through an uplink channel and          feature of the n-channel HARQ is that a plurality of packets
    transmits a data to the UE 150 through a downlink channel.          can be transmitted on n channels even when an ACK/NACK
       Accordingly, the Node B is considered to work as an              (Acknowledgement/No acknowledgement) is not received
    access point of the UTRAN from the UE point of view.           60   unlike in the typically Stop and Wait ARQ which allows the
       The RNCs 121 and 131 perform functions of allocation             node B to transmit the next packet only when the ACK
    and management of radio resources of the UMTS and are               signal is received from the receiver or to retransmit the
    connected to a Suitable core network element depending on           previous packet when the NACK signal is received. In other
    types of services provided to users.                                words, the node B of HSDPA can transmit a plurality of next
       For example, the RNCs 121 and 131 are connected to a        65   packets successively even if it does not receive the ACK/
    mobile switching center (MSC) 141 for a circuit-switched            NACK for the previous transmitted packet, thereby increas
    communication Such as a voice call service, and are con             ing channel usage efficiency. Combining AMC and HARQ
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-20
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            16210ofof293
                                                                                      17


                                                                  US 7,319,718 B2
                                  3
     leads to maximize transmission efficiency-AMC provides
     the coarse data rate selection, while HARQ provides fine
     data rate adjustment based on channel conditions.                                      9

        FCS is conceptually similar to Site Selection Diversity                         b = X(a, XM) mod 2 where i = 0, 1, 2, ... 31
                                                                                            =0
     Transmission (SSDT). Using FCS, the UE indicates the best
     cell which should serve it on the downlink, through uplink
     signaling. Thus while multiple cells may be members of the
     active set, only one of them transmits at a certain time,               The output bits are denoted by b, i=0, 1, 2, ... 31.
     potentially decreasing interference and increasing system          10     The basis sequences for (16, 5) TFCI in Table 1a are
     capacity. Determination of the best cell may not only be                included in the basis sequences for (32, 10) TFCI in Table
     based on radio propagation conditions but also available                1b if the information bits are limited to the first 5 bits and the
     resources Such as power and code space for the cells in the             some 16 output bits are selected from 32 output bits. The
     active set.                                                             common part between two basis sequences is highlighted by
        MIMO is one of the diversity techniques based on the use        15   shadow in table 1b. The CQI coding method is based on the
     of multiple downlink transmit/receiver antennas. MIMO                   conventional TFCI coding method. The CQI requires 5
     processing employs multiple antennas at both the base                   information bits and 20 coded bits, i.e. (20, 5) COI code.
     station transmitter and terminal receiver, providing several            Therefore, the (16, 5) TFCI code and (32, 10) TFCI coding
     advantages over transmit diversity techniques with multiple             method should be modified to fit the required number of bits
     antennas only at the transmitter and over conventional single           for CQI coding. The (16, 5) TFCI code should be extended
     antenna systems.
                                                                             to (20, 5) CQI code by adding each basis sequence by 4 bits.
       Due to the introductions of these new schemes, new                    The (32, 10) TFCI code can be used to generate (20, 5) CQI
     control signals are configured between the UE and the node              code through two steps. First, the (32.10) TFCI code should
     B in HSDPA, HS-DPCCH is a modification to UL, DPCCH
     for supporting HSDPA.                                              25   be expurgated to the (32, 5) modified TFCI code by deleting
        FIG. 2 shows a frame structure for uplink HS-DPCCH                   last 5 basis sequences. Hereinafter the (32, 5) modified TFCI
     associated with HS-DSCH transmission. The HS-DPCCH                      code by deleting last 5 basis sequences is referred to (32, 5)
     carries uplink feedback signaling consisted of HARQ-ACK/                expurgated TFCI code. Secondly, the (32, 5) expurgated
     NACK and channel-quality indicator (CQI). Each subframe            30
                                                                             TFCI code should be punctured and repeated to meet the
     of length 2 ms (3x2560 chips) consists of 3 slots, each of              (20, 5) COI code. The basis sequences for the (32, 5)
     length 2560 chips. The HARQ-ACK/NACK is carried in the                  expurgated TFCI code are as follows in table 1c. The
     first slot of the HS-DPCCH subframe and the CQI is carried              common part of basis sequences between (16, 5) TFCI code
     in the Second and third slot of the HS-DPCCH subframe.                  and (32, 5) expurgated TFCI code is shadowed. The table 1c
     There is at most one HS-DPCCH on each radio link and the           35   also include the basis sequences for (16, 5) TFCI code, i.e.
     HS-DPCCH can only exist together with an uplink DPCCH.                  table 1a. It means that the generating method based on the
        To support fast link adaptation, the UE is to provide node           (32, 10) TFCI code can be represented by another form of
     B with information about the downlink channel quality, i.e.,            generating method based on the (16, 5) TFCI code, vice
     CQI. Regarding the channel coding for HS-DPCCH COI, a                   WSa.
     number of uplink COI coding methods have been proposed             40
     and most proposals assume that the CQI is to be coded into                                          TABLE 1 a
     20 channel bits. The CQI coding methods are based on the
     Transmit Format Combination Indicator (TFCI) coding
     method of 3GPP specification. FIG.3a shows a (16,5) TFCI                              Mio       M          M2         M           M;4
     encoder, which is similar to the (32. 10) TFCI encoder in          45
     FIG. 3b except that five information bits are used so as to                    O                  O         O          O
     generate (16, 5) TFCI codeword. The basis sequences for                        1       O                    O          O
     (16, 5) TFCI code are shown in table 1a and the basis                          2                            O          O
     sequences for (32.10) TFCI code are illustrated in table 1b.
                                                                                    3       O          O         1          O
        Detailed methods of generating TFCI codeword are revis          50
     ited below. First, (16.5) TFCI encoding method is described.                  4                   O         1          O
     In table 1a, let the TFCI information bits ao, a, a, as a, and                 5       O                    1          O
     M., a basis sequence for n-th TFCI information bit. Then                       6                            1          O
     output codeword bits b, are given by                                           7       O          O         O          1
                                                                        55
                                                                                    8                  O         O          1
                    4.                                                              9       O                    O          1
               b; = X(a,
                     =0
                         XM...) mod 2 where i = 0, 1, 2, ... 15                   10                             O          1
                                                                                  11        O          O         1          1
                                                                        60
                                                                                  12                   O         1          1
     The output bits are denoted by b, i=0, 1, 2, ... 15.                         13        O                    1          1
       In a similar manner, the generation of (32. 10) TFCI                       14                             1          1
     codeword can be defined. In table 1b, let the TFCI infor                     15        O          O         O          O
     mation bits ao, a, a2, as aa, as as a 7, as, as and M, a basis     65
     sequence for n-th TFCI information bit. Then output code
     word bits b, are given by
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-20
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            16311ofof293
                                                                                      17


                                                              US 7,319,718 B2
                                       5
                                       TABLE 1b.
                Mio M1    M2       M3 M4        Ms       M6    M7      Miss
       O             O    O        O       O             O         O    O
       1        O         O        O       O                       O    O
       2                  O        O       O             O         O    O
       3        O    O             O       O                       O
       4             O             O       O             O         O    O
       5        O                  O       O             O         O
       6                           O       O             O              O
       7        O    O    O        1       O             O
       8             O    O        1       O
       9        O         O        1       O                       O
      10                  O        1       O             O         O
      11        O    O             1       O             O
      12             O             1       O             O              O
      13        O                  1       O                       O    O
      14                           1       O
      15             O    O        O                                    O
      16        O         O        O                                    O
      17                  O        O                               O
      18        O    O             O                     O
      19             O             O                     O              O
      2O        O                  O                     O         O
      21                           O                     O
      22        O    O    O        1                     O              O
      23             O    O        1                     1              O
      24        O         O        1                     1         O
      25                  O        1                     1         O    O
      26        O    O             1                     O         O
      27             O             1                     1              O
      28        O                  1                     1
      29                           1                     1
      30        O    O    O        O       O             O         O    O
      31        O    O    O        O                     1         O    O



                                                                              information bits for (20, 5) COI code. This COI coding
                               TABLE 1c
                                                                         35
                                                                              scheme is designed so as to have the optimal minimum
                                                                              distance.
                    Mio       M.           M2      M3         M4
                                                                                 FIG. 5a illustrates an encoder for generating punctured
            O                  O           O         O         O
            1        O                     O         O         O              (32, 5) expurgated TFCI code. In this COI coding scheme,
            2                              O         O         O              (32, 5) expurgated TFCI code with puncturing 12 symbols is
            3
            4
                     O         O
                               O
                                           1
                                           1
                                                     O
                                                     O
                                                               O
                                                               O
                                                                         40   proposed. The puncturing pattern and used basis sequences
            5        O                     1         O         O              are as in FIG. 5b.
            6                              1         O         O
            7        O         O           O         1         O                 However, (20, 5) CQI coding schemes using the extended
            8                  O           O         1         O              (16, 5) TFCI code in FIG. 4 and the punctured (32, 5)
            9
           10
                     O                     O
                                           O
                                                     1
                                                     1
                                                               O
                                                               O
                                                                         45   expurgated TFCI code in FIG. 5 are equivalent to each other.
           11        O         O           1         1         O              That is because the resultant basis sequences based on the
           12                  O           1         1         O              (16, 5) TFCI code are the same as the resultant punctured
           13        O                     1         1         O
           14                              1         1         O              basis sequences based on the (32, 5) expurgated TFCI code
           15
           16        O
                               O           O
                                           O
                                                     O
                                                     O                   50
                                                                              after puncturing. The only difference is the order of code
           17                              O         O                        word bits. However, since the difference of bit position
           18        O         O           1         O                        doesn’t have any effect on the coding performances and
           19                  O           1         O
           2O        O                     1         O                        properties, both coding schemes of FIG. 4 and FIG. 5 are
           21                              1         O                        equivalent each other.
           22        O         O           O         1                   55
           23                  O           O         1                           Since the (20, 5) COI coding scheme based on the (16, 5)
           24        O                     O         1                        TFCI code can be expressed as that based on the (32, 5)
           25                              O         1
           26        O         O           1         1                        expurgated TFCI code, vice versa, the extended (16.5) TFCI
           27                  O           1         1                        code and the punctured (32, 5) expurgated TFCI code are
           28
           29
                     O                     1
                                           1
                                                     1
                                                     1
                                                                         60   commonly expressed as the basis sequences in table 2. It
           30        O         O           O         O         O              means that the (20, 5) CQI coding scheme based on both the
           31        O         O           O         O                        (16, 5) TFCI and (32, 5) expurgated TFCI code is to decide
                                                                              what the basis sequence pattern is in the blank in table 2.
        FIG. 4 illustrates an encoder for generating an extended         65   Hereinafter, the basis sequence part which is the same as
     (16, 5) TFCI code. In FIG. 4, (16, 5) TFCI code, is reused               3GPP technical specifications will be omitted for conve
     with each codeword extended with the four least reliable                 nience.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-20
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            16412ofof293
                                                                                      17


                                                                 US 7,319,718 B2
                                                                                                               8
                                                                                  system throughput, (c) repeating a predetermined bit of each
                                    TABLE 2                                       (32, 5) expurgated TFCI code for predetermined times in
                                                                                  order to maximize system throughput, and (d) encoding 5
                   Mio        M.           M2         M3          M4              information bits into COI codes using a second basis
           O        1           O           O           O           1             sequences generated through (b) and (c).
                                                                                     Each (32, 5) expurgated TFCI code is punctured as many
                                                                                  as 16 bits in order of 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12,
          14
          15
                    1
                    O
                                1
                                O
                                            1
                                            O
                                                        1
                                                        O
                                                                    1
                                                                    1
                                                                                  13, 14, and 30" bits, and a 31' bit of the (32, 5) expurgated
          16    To be filled with the extended patterns in the embodiments   10   TFCI code is repeated 4 times.
          17
          18
                                                                                    The first basis sequences are already shown in table 1c.
          19                                                                        The second basis sequences are as in following table:
          2O

                                                                             15
        FIG. 6 illustrates another encoder for generating extended                             Mio        M.        M2        M3         M4
     (16, 5) TFCI code. In order to extend from (16, 5) to (20, 5),                     O        1         O         O          O
     the basis sequence is extended and the extended parts are                          1        O         1         O          O
     filled as in table 3.                                                              2        1         1         O          O
                                                                                        3        O         O         1          O
                                    TABLE 3                                             4        1         O         1          O
                                                                                        5        O         1         1          O
                                                                                        6        1         1         1          O
                   Mio        M            M2         Ms          M4                    7        O         O         O          1
           O        1           O           O           O           1                   8        1         O         O          1
                                                                                        9        O         1         O          1
                                                                             25        10        1         1         O          1
                                                                                       11        O         O         1          1
          15        O           O           O           O           1                  12        1         O         1          1
          16        O           O           O           O           1                  13        O         1         1          1
          17        O           O           O           O           1                  14        1         1         1          1
          18        O           O           O           O           1                  15        O         O         O          O
          19        O           O           O           1           O        30        16        O         O         O          O
                                                                                       17        O         O         O          O
                                                                                       18        O         O         O          O
                                                                                       19        O         O         O          O
       Here M is the most significant bit (MOB). This arrange
     ment gives significant extra protection to the MOB, and a
     little more robustness to the next most significant bit.                35
        The conventional CQI coding schemes and their perfor                      where i=0,..., 19.
     mances are varied according to the extended parts of basis                      In other aspect of the present invention the channel
     sequence table. In this approach, to select optimum CQI                      quality information (CQI) coding method comprises input
     coding scheme means just to find optimum extended part of                    ting 5 information bits, generating 32 bit sub-codes with the
     the basis sequence table.                                               40   information bits using a basis sequences, generating 20 bit
        The above CQI coding schemes are developed in consid                      codewords by puncturing 16 bits from each of the sub-codes
     eration of BER performance and unequal error protection                      in a predetermined bit pattern and repeating a predetermined
     (RMS error reduction) but system throughput. However, the                    bit of the sub-code.
     coding schemes have tradeoffs between BER and unequal                          The sub-codes are punctured 16 bits in order of 0, 1, 2, 3,
     error protection. In other words, in view of the BER per                45
                                                                                  4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 30" bits and 31 bit
     formance the first and second COI coding schemes are                         is repeated 4 times.
     superior to that of the third one. On the other hand, in view
     of the unequal error protection the third CQI coding scheme                     The resultant basis sequences are represented by
     is Superior to those of the first and second ones.                           Mo-10101010101010100000,
        However, since HSDPA system has been designed in                     50   M=01100110011001100000, M-000111100001111
     order to increase the system throughput, it is desirable to use              00000,       M=00000001111111100000,       and
     the system throughput as one of the criteria in order to select              M-11111111111111111111, where i=0,..., 19.
     optimum CQI coding scheme.                                                      In other aspect of the present invention the channel
                                                                                  quality information (CQI) coding method comprises (a)
                 SUMMARY OF THE INVENTION                                    55   obtaining first basis sequences from (16, 5) TFCI code, (b)
                                                                                  extending basis sequences to (20, 5) COI code in a prede
        The present invention has been made in an effort to solve                 termined pattern in order to maximize system throughput,
     the above problem.                                                           (c) encoding 5 information bits into COI codes using a
        It is an object of the present invention to provide a method              second basis sequences generated through (a) and (b). The
     for generating basis sequences for CQI coding capable of                60   second extended basis sequences are the same as the upper
     maximizing a system throughput.                                              table.
        To achieve the object, in one aspect of the present                          In other aspect of the present invention the channel
     invention the channel quality information (CQI) coding                       quality information (CQI) coding method comprises (a)
     method comprises (a) creating first basis sequences for                      encoding 5 information bits into (16, 5) TFCI codes using
     generating (32, 5) expurgated TFCI code from (32.10) TFCI               65   (16, 5) TFCI basis sequences (b) repeating the MOB of
     code, (b) puncturing each of the (32, 5) expurgated TFCI                     information bits 4 times in order to maximize system
     codes in a predetermined bit pattern in order to maximize                    throughput.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-20
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            16513ofof293
                                                                                      17


                                                          US 7,319,718 B2
                                   9
           BRIEF DESCRIPTION OF THE DRAWINGS
                                                                                                          TABLE 4
       The invention will be described in detail with reference to
                                                                                          Mio        M.         M2        M3         M4
     the following drawings in which like reference numerals
     refer to like elements wherein:                                              O        1          O          O          O         1

       FIG. 1 is a conceptual view showing a structure of the
     UMTS radio access network (UTRAN);                                          15        O          O          O          O         1
       FIG. 2 is a drawing illustrating a frame structure for                    16        O          O          O          O         1
     uplink HS-DPCCH associated with HS-DSCH transmission:             10        17        O          O          O          1         O
                                                                                 18        O          O          1          O         O
       FIG.3a is a schematic block diagram illustrating a (16,5)                 19        O          1          O          O         O
     TFCI encoder;
        FIG. 3b is a schematic block diagram illustrating a (32.
     10) TFCI encoder;                                                        Each of the basis sequences according to the first embodi
        FIG. 4 is a schematic block diagram illustrating an            15   ment can be expressed as follows:
     encoder for generating a conventional (20, 5) COI code                   M-10101010101010100000
     based on the (16, 5) TFCI code:                                          M=01100110011001100001
        FIG. 5a is a schematic block diagram illustrating an                  M=00011110000111100010
     encoder for generating conventional (20, 5) CQI code based               M=00000001111111100100
     on the expurgated (32, 5) TFCI code:                                     M-11111111111111111000
                                                                               FIG. 8a is a block diagram illustrating an encoder for
        FIG. 5b is a table showing a puncturing pattern and used            generating (20, 5) code according to a second embodiment
     basis adapted to the encoder of FIG. 5a,                               of the present invention and FIG. 8b is a table for illustrating
        FIG. 6 a schematic block diagram illustrating another               how the encoder of FIG. 8a generate the (20, 5) code.
     encoder for generating (20, 5) COI code by extending (16.         25      Referring to FIG. 8a and FIG. 8b, the encoder linearly
     5) TFCI code:                                                          combines 5 inputted information bits with basis sequences
        FIG. 7a is a schematic block diagram illustrating an                so as to generate a (32, 5) expurgated TFCI code. The
     encoder for generating (20, 5) COI code according to a first           expurgated TFCI code of 32 bit length is punctured by 14
     embodiment of the present invention:                                   bits in a puncturing pattern (0, 1, 2, 4, 5, 6, 8, 9, 10, 11, 12,
        FIG.7b is a table showing a puncturing pattern, repetition     30   13, 14, and 30' bits) and the 31' bit is repeated two times
     pattern, and used basis adapted to the encoder of FIG. 7a,             such that the code word of 20 bit length is obtained. The
                                                                            basis sequences generated according to the second embodi
        FIG. 8a is a schematic block diagram illustrating an                ment of the present invention are as following in table 5. In
     encoder for generating (20, 5) COI code according to a                 other aspect of the second embodiment is to construct basis
     second embodiment of the present invention;                       35   sequences by extending from (16, 5) TFCI code to the basis
        FIG. 8b is a table showing a puncturing pattern, repetition         sequence of table 5.
     pattern, and used basis adapted to the encoder of FIG. 8b,
        FIG. 9a is a schematic block diagram illustrating an                                              TABLE 5
     encoder for generating (20, 5) COI code according to a third
     embodiment of the present invention; and                          40                 Mio        M.         M2        M3         M4
        FIG.9b is a table showing a puncturing pattern, repetition                O        1          O          O          O         1
     pattern, and used basis adapted to the encoder of FIG. 9a.
                DETAILED DESCRIPTION OF THE                                      15        O          O          O          O         1
                                                                       45        16        O          O          O          O         1
                  PREFERRED EMBODIMENTS
                                                                                 17        O          O          O          O         1
                                                                                 18        O          O          O          1         O
       Preferred embodiments of the present invention will be                    19        O          O          1          O         O
     described with reference to the accompanying drawings
     hereinafter.                                                      50     Each of the basis sequences according to the second
        FIG. 7a is a block diagram illustrating an encoder for              embodiment can be expressed as follows:
     generating (20, 5) code according to a first embodiment of               M-10101010101010100000
     the present invention and FIG. 7b is a table for illustrating            M=01100110011001100000
     how the encoder of FIG. 7a generate the (20, 5) code.                    M-00011110000111100001
        Referring to FIG. 7a and FIG.7b, once 5 information bits       55     M=00000001111111100010
     are inputted, the encoder linearly combines the information              M=11111111111111111100
     bits with basis sequences so as to generate a (32, 5)                     FIG. 9a is a block diagram illustrating an encoder for
     expurgated TFCI code. The expurgated TFCI code of 32 bit               generating (20, 5) code according to a third embodiment of
     length is punctured by 13 bits in a puncturing pattern (0, 2.          the present invention and FIG.9b is a table for illustrating
     4, 5, 6, 8, 9, 10, 11, 12, 13, 14, and 30' bits) and the 31 bit   60   how the encoder of FIG. 9a generate the (20, 5) code.
     is repeated one time such that the code word of 20 bit length             Referring to FIG. 9a and FIG. 9b, the encoder linearly
     is obtained. The basis sequences are Mo. M1, M2, Ms.                   combines 5 inputted information bits with basis sequences
     M. The basis sequences generated according to the first                so as to generate a (32, 5) expurgated TFCI code. The
     embodiment are as following in table 4. In other aspect of             expurgated TFCI code of 32 bit length is punctured by 16
     the first embodiment is to construct basis sequences by           65   bits in a puncturing pattern (0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11,
     extending from (16, 5) TFCI code to the basis sequence of              12, 13, 14, and 30" bits) in order to maximize the system
     table 4.                                                               throughput and the 31 bit is repeated 4 times in order to
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-20
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            16614ofof293
                                                                                      17


                                                       US 7,319,718 B2
                                  11                                                              12
     maximize the system throughput such that the code word of           CQI coding, the BER and RMS error are considered at the
     20 bit length is obtained. The basis sequences generated            same time. The throughput of BER performance is as
     according to the third embodiment of the present invention          follows.
     are as following in table 6.                                           Embodiment 3>C2>embodiment 2>embodiment 1 >C1
                                                                              (C-better , , , worse->)
                                TABLE 6                                     The performance gap between the worst and the best is
                                                                         approximately 79 kbps at 3 dB.
                 Mio       M         M2        Ms       M4                  In the present invention, the COI coding schemes are
          O        1        O         O         O         1              classified with respect to the extended parts of the basis
                                                                    10   sequence tables and the system throughput is introduced as
                                                                         a criterion for evaluating the CQI coding schemes because
          15       O        O         O         O         1              there is a trade-off between BER and RMS error. Moreover,
          16       O        O         O         O         1              during the system throughput simulation, both BER and
          17       O        O         O         O         1              RMS error effect are already considered together. Also, since
          18       O        O         O         O         1
          19       O        O         O         O         1
                                                                    15   HSDPA system has been designed in order to increase the
                                                                         system throughput, the third embodiment of the present
                                                                         invention, which shows the best system throughput in the
       Each of the basis sequences according to the third                simulation, can be the optimum CQI coding scheme for
     embodiment can be expressed as follows:                             HS-DPCCH.
       M-10101010101010100000                                              While this invention has been described in connection
       M=01100110011001100000                                            with what is presently considered to be the most practical
       M-00011110000111100000                                            and preferred embodiment, it is to be understood that the
       M-00000001111111100000                                            invention is not limited to the disclosed embodiments, but,
       M=11111111111111111111                                            on the contrary, is intended to cover various modifications
        In other aspect of the third embodiment, the channel        25   and equivalent arrangements included within the sprit and
     quality information (CQI) coding method comprises (a)               Scope of the appended claims.
     obtaining first basis sequences from (16, 5) TFCI code, (b)
     extending basis sequences to (20, 5) COI code in a prede              What is claimed is:
     termined pattern in order to maximize system throughput,              1. A method of coding channel quality information (CQI),
     (c) encoding 5 information bits into COI codes using a         30   comprising the steps of:
     second basis sequences generated through (a) and (b). The             providing information bits, ao, a, a2, as, and a
     second extended basis sequences are the same as table 6.              providing five basis sequences M., for a (20.5) CQI code:
        In other aspect of the third embodiment, the channel               encoding the information bits by combining the informa
     quality information (CQI) coding method comprises (a)                   tion bits with the basis sequences; and
     encoding 5 information bits into (16, 5) TFCI codes using      35     generating a 20-bit codeword,
     (16, 5) TFCI basis sequences (b) repeating the MOB of                 wherein the basis sequences M., are defined as:
     information bits 4 times.
        To support the superiority of the COI coding schemes of
     the present invention to the conventional ones, the CQI
     coding schemes of the embodiments and the conventional         40        I       Mio        M.       M2        M3        M4
     ones were simulated and compared with respect to BER,                     O       1         O         O         O
     RMS error, and system throughput for selecting optimum                    1       O         1         O         O
     CQI coding scheme. Since there is a trade-off between BER                 2
                                                                               3
                                                                                       1
                                                                                       O
                                                                                                 1
                                                                                                 O
                                                                                                           O
                                                                                                           1
                                                                                                                     O
                                                                                                                     O
     and RMS error, the system throughput is considered as a                   4       1         O         1         O
     criterion. For simplification, the conventional CQI coding     45         5       O         1         1         O
     schemes characterized in table 2 and table 3 are referred as              6       1         1         1         O
     C1 and C2.                                                                7       O         O         O         1
                                                                               8       1         O         O         1
       In the simulations result, the order of the BER perfor                  9       O         1         O         1
     mance as follows.                                                        10       1         1         O         1
       C1>embodiment 1 >embodiment 2>C2>embodiment 3                50        11       O         O         1         1
         (C-better , , , worse->)                                             12       1         O         1         1
                                                                              13       O         1         1         1
       The performance gap between the worst and the best is                  14       1         1         1         1
     approximately 0.5 dB at BER 10.                                          15       O         O         O         O
        In order to measure the unequal error protection capabil              16       O         O         O         O
     ity, the root-mean-square (RMS) error as the criterion is      55        17
                                                                              18
                                                                                       O
                                                                                       O
                                                                                                 O
                                                                                                 O
                                                                                                           O
                                                                                                           O
                                                                                                                     O
                                                                                                                     O
     introduced. The RMS error means the root mean square of                  19       O         O         O         O
     difference between transmitted codewords and received
     codewords. The order of the RMS error reduction perfor
     mance is as follows.                                                   2. The method of claim 1, wherein the (20.5) COI code is
       Embodiment 3>C2>embodiment 2>embodiment 1 >C1                60   obtained from a (16.5) TFCI code comprising five 16-bit
          (C-better , , , worse->)                                       basis sequences, by extending each 16-bit basis sequence by
        The performance gap between the worst and the best is            repeating a respective last basis sequence bit four times.
     approximately 1.5 at -3 dB EbNo/Slot.                                  3. The method of claim 1, wherein the (20.5) COI code is
        The system throughput is calculated using simplified             obtained from a (32.5) expurgated TFCI code comprising
     system level simulation. And the conventional analytic         65   five 32-bit basis sequences, by puncturing each 32-bit basis
     system level simulator and uplink COI coding schemes are            sequence by 16 bits in a predetermined puncturing pattern
     joined. With combined system level simulation and uplink            and repeating a respective last basis sequence bit four times.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-20
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            16715ofof293
                                                                                      17


                                                                   US 7,319,718 B2
                                      13                                                                 14
       4. The method of claim 1, wherein the combination is a                     20-bit codeword, the encoder being arranged to gener
     linear combination.                                                          ate the codeword by receiving information bits, ao, a
       5. The method of claim 1, wherein the codeword bits, b,                    a, as, and aa, and using five basis sequences, M, to
     are given by:                                                                encode the information bits by combining the informa
                                                                                  tion bits with the basis sequences, wherein the basis
                         4.                                                       sequences M., are defined as:
                  bi = X. (an X Min)mod2, where i = 0, ... , 19.
                         =0

                                                                         10
                                                                                   I        Mio     M        M2        Ms       M;4
       6. A method of coding channel quality information (CQI),                    O                 O        O         O
     comprising the steps of                                                       1         O                O         O
       a) providing information bits, ao, a, a2, as, and a                         2                          O         O
       b) providing five basis sequences Min for a TFCI code:                      3         O       O        1         O
       c) encoding the information bits by combining the infor           15        4
                                                                                   5         O
                                                                                                     O        1
                                                                                                              1
                                                                                                                        O
                                                                                                                        O
          mation bits with the basis sequences;                                    6                          1         O
       d) generating an intermediate codeword; and                                 7         O       O        O         1
       e) adding a further bit repeated four times to generate a                   8                 O        O         1
          20-bit codeword.                                                         9         O                O         1
                                                                                  10                          O         1
       7. The method of claim 6, wherein the TFCI code is a                       11         O       O        1         1
     (16.5) TFCI code and the intermediate codeword comprises                     12                 O        1         1
     16 bits.                                                                     13         O                1         1
                                                                                  14                          1         1
       8. The method of claim 6, wherein the TFCI code is a                       15                 O        O         O
     (32.5) expurgated TFCI code and the intermediate codeword                    16         O                O         O
     comprises 32 bits, the method further comprising the step of        25       17                          O         O
     puncturing the 32-bit intermediate codeword by 16 bits in a                  18         O       O        1         O
     predetermined puncturing pattern prior to sep (e).                           19
                                                                                  2O         O
                                                                                                     O        1
                                                                                                              1
                                                                                                                        O
                                                                                                                        O
       9. The method of claim 6, wherein the further bit repeated                 21                          1         O
     four times is one of the information bits.                                   22         O       O        O         1
       10. The method of claim 9, wherein the further bit is the         30       23                 O        O         1
     most significant bit (MOB).                                                  24         O                O         1
                                                                                  25                          O         1
       11. The method of claim 6, wherein the further bit                         26         O       O        1         1
     repeated four times is a bit from the intermediate codeword.                 27                 O        1         1
       12. The method of claim 11, wherein the further bit is a                   28         O                1         1
     last bit of the intermediate codeword.                              35       29                          1         1
                                                                                  30         O       O        O         O        O
       13. The method of claim 6, wherein the 20-bit codeword                     31         O       O        O         O
     is the same as a codeword generated using basis sequences
     M.ia... defined as:
                                                                                15. A method of coding information regarding a channel,
                                                                         40
                                                                              compr1S1ng:
           I       Mio         M.          M2          M3          M4           providing information bits of ao, a, a2, as and a
           O         1           O           O           O                      encoding the information bits using a (20, 5) code; and
           1         O           1           O           O                      providing output code words of 20 bits as a result of the
           2
           3
                     1
                     O
                                 1
                                 O
                                             O
                                             1
                                                         O
                                                         O
                                                                         45       encoding step, wherein the (20, 5) code is a prescribed
           4         1           O           1           O                        combination of 5 basis sequences M., as defined as
           5         O           1           1           O                        follows:
           6         1           1           1           O
           7         O           O           O           1
           8         1           O           O           1               50
           9         O           1           O           1
          10         1           1           O           1                         I        Mio     M        M2        Ms       M;4
          11         O           O           1           1                         O         1       O        O         O
          12         1           O           1           1                         1         O       1        O         O
          13         O           1           1           1                         2         1       1        O         O
          14         1           1           1           1                         3         O       O        1         O
          15         O           O           O           O               55
                                                                                   4         1       O        1         O
          16         O           O           O           O                         5         O       1        1         O
          17         O           O           O           O                         6         1       1        1         O
          18         O           O           O           O                         7         O       O        O         1
          19         O           O           O           O                         8         1       O        O         1
                                                                                   9         O       1        O         1
                                                                         60
                                                                                  10         1       1        O         1
       14. A wireless communications system, comprising:                          11         O       O        1         1
       a user apparatus; and                                                      12         1       O        1         1
       a wireless communications network, comprising a base                       13         O       1        1         1
                                                                                  14         1       1        1         1
          station interface between the user apparatus and the                    15         O       O        O         O
         communications network, the user apparatus compris              65       16         O       O        O         O
         ing an encoder arranged to provide channel quality                       17         O       O        O         O
         information (CQI) to the base station in the form of a
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-20
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            16816ofof293
                                                                                      17


                                                           US 7,319,718 B2
                                                                                                       16
                                                                                23. The method of claim 19, wherein output code word
                                  -continued                                 bits b, are based on
          I        Mio       M.           M2         M3     M4
          18        O         O            O         O       1
          19        O         O            O         O       1.

                                                                                                    where i = 0, ... , 19.

        16. The method of claim 15, wherein output code word            10
     bits b, are based on                                                      24. A method of coding information regarding a channel,
                                                                             comprising:
                                                                               providing information bits of ao, a, a2, as and a
                                  4.
                          bi = X. (a XM)mod2                            15
                                                                               providing five basis sequences Min for a (20, 5) code; and
                                  =0                                           encoding the information bits by linear combination of the
                            where i = 0, ... , 19.
                                                                                  information bits with the basis sequences;
                                                                               wherein the (20, 5) code is obtained from a (32, 5)
                                                                                  expurgated TFCI code comprising five 32-bit basis
                                                                                  sequences, by puncturing each 32-bit basis sequence by
       17. The method of claim 16, wherein the prescribed                         16 bits in a predetermined puncturing pattern and
     combination is a linear combination.                                         repeating a further respective basis sequence bit four
       18. The method of claim 15, wherein the information is                     times.
     channel quality information.                                              25. The method of claim 24, wherein the (20, 5) code is
       19. A method of coding information regarding a channel,               as follows:
     comprising:                                                        25
       providing information bits of ao, a, a. a. and a
       providing five basis sequences Min for a (20, 5) code
       encoding the information bits by Linear combination of                              Mio       M.           M2         M3     M4
          the information bits with the basis sequences; and                       O        1         O            O         O
       providing output code words of 20 bits as a result of the        30
                                                                                   1        O         1            O         O
          encoding step, wherein the (20, 5) code is obtained                      2        1         1            O         O
          from a (16, 5) TFCI code comprising five 16-bit basis                    3        O         O            1         O
          sequences, by extending each 16-bit basis sequence by                    4        1         O            1         O
                                                                                   5        O         1            1         O
          repeating a further respective basis sequence bit four                   6        1         1            1         O
          times.                                                        35         7        O         O            O         1
       20. The method of claim 19, wherein the (20, 5) code is                     8        1         O            O         1
     as follows:                                                                   9        O         1            O         1
                                                                                  10        1         1            O         1
                                                                                  11        O         O            1         1
                                                                                  12        1         O            1         1
                                                                        40        13        O         1            1         1
          I        Mio       M.           M2         M3     M4                    14        1         1            1         1
                                                                                  15        O         O            O         O
           O        1         O            O         O                            16        O         O            O         O
           1        O         1            O         O                            17        O         O            O         O
           2        1         1            O         O                            18        O         O            O         O
           3        O         O            1         O                  45        19        O         O            O         O
           4        1         O            1         O
           5        O         1            1         O
           6        1         1            1         O
           7        O         O            O         1                          26. The method of claim 24, wherein the further respec
           8
           9
                    1
                    O
                              O
                              1
                                           O
                                           O
                                                     1
                                                     1
                                                                             tive basis sequence bit is a respective last basis sequence bit.
          10        1         1            O         1                  50      27. The method of claim 24, wherein the further respec
          11        O         O            1         1                       tive basis sequence bit is a respective most significant basis
          12        1         O            1         1                       sequence bit.
          13        O         1            1         1
          14        1         1            1         1                          28. The method of claim 24, wherein output code word
          15        O         O            O         O                       bits b, are based on
          16        O         O            O         O                  55
          17        O         O            O         O
          18        O         O            O         O                                                    4.
          19        O         O            O         O
                                                                                                  bi = X. (an X Min)mod2
                                                                                                          =0

                                                                        60                          where i = 0, ... , 19.
        21. The method of claim 19, wherein the further respec
     tive basis sequence bit is a respective last basis sequence bit.
        22. The method of claim 19, wherein the further respec
     tive basis sequence bit is a respective most significant basis
     sequence bit.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-20
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            16917ofof293
                                                                                      17
              UNITED STATES PATENT AND TRADEMARK OFFICE
                    CERTIFICATE OF CORRECTION

PATENT NO.          : 7,319,718 B2                                                              Page 1 of 1
APPLICATIONNO. : 10/365498
DATED               : January 15, 2008
INVENTOR(S)         : Dong-Wook Roh, Min-Seok Oh and Joon Kui Ahn
      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:

      Correct claim 14, appearing at column 13, line 61 through column 14, line 38 by
      deleting the following lines from the table.




                                                                  Signed and Sealed this
                                                     Twenty-seventh Day of October, 2009




                                                                             David J. Kappos
                                                         Director of the United States Patent and Trademark Office
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-21
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             170 1ofof293
                                                                                       3




                             EXHIBIT 18
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-21
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              171 2ofof293
                                                                                        3



US 7319718 – Claim 15            3GPP Specifications
A method of coding information 3GPP TS 25.212 v.6.7.0
regarding a channel, comprising:

providing information bits of a0, a1, a2,   4       Multiplexing, channel coding and interleaving
a3, and a4;
                                            4.7          Coding for HS-DPCCH
encoding the information bits using a
(20, 5) code; and                           4.7.1        Channel coding for HS-DPCCH
providing output code words of 20 bits      4.7.1.2 Channel coding for HS-DPCCH channel quality information
as a result of the encoding step, wherein
the (20, 5) code is a prescribed            The channel quality information is coded using a (20,5) code. The code
combination of 5 basis sequences Mi,n       words of the (20,5) code are a linear combination of the 5 basis sequences
as defined as follows:                      denoted Mi,n defined in the table below.


                                                              Table 14: Basis sequences for (20,5) code




                                            The CQI values 0 .. 30 as defined in [4] are converted from decimal to binary
                                            to map them to the channel quality information bits (1 0 0 0 0) to (1 1 1 1 1)
                                            respectively. The information bit pattern (0 0 0 0 0) shall not be used in this
                                            release. The channel quality information bits are a0 , a1 , a2 , a3 , a4 (where a0
                                            is LSB and a4 is MSB). The output code word bits bi are given by:



                                                                    where i = 0, …, 19.
US 7319718 – Claim 16                  3GPP Specifications
The method of claim 15, wherein the 3GPP TS 25.212 v.6.7.0
output code word bits, bi are based on
                                       4.7.1.2 Channel coding for HS-DPCCH channel quality information

                                            The output code word bits bi are given by:




                                                       Page 1 of 2
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-21
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             172 3ofof293
                                                                                       3



                                                       where i = 0, …, 19.




                                        Page 2 of 2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-22
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1731ofof293
                                                                                     10




                             EXHIBIT 19
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-22
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1742ofof293
                                                                                     10
                                                                                                          US007551625B2


    (12) United States Patent                                                           (10) Patent No.:                US 7,551,625 B2
           Ahn et al.                                                                   (45) Date of Patent:                      Jun. 23, 2009

    (54) METHOD OF SCHEDULING ANUPLINK                                                   7,321,780 B2 *     1/2008 Love et al. .................. 455,522
            PACKET TRANSMISSION CHANNEL INA                                              7.343,487 B2 *    3/2008 Lindqvist et al...         ... 713,162
            MOBILE COMMUNICATION SYSTEM                                                  7,397,790 B2 *    7/2008 Zeira et al. ........      ... 370,352
                                                                                   2003/0013451 A1*        1/2003 Walton ......              ... 455,447
     75                                                                            2003/0105809 A1*        6/2003 Yoshii et al. ................ TO9,203
    (75) Inventors: A.  su
                    im, Seou
                                             s ; Seung
                                                    E.Hwan Song
                                                           Won,
                                                                                   2003/0228865 A1* 12/2003
                                                                                   2004/0042435 A1
                                                                                                            Terry ................ ... 455,422.1
                                                                                                     3/2004 Soomro et al. .............. 370,338
                         Gyeonggi-do (KR)                                          2004f00711 15 A1        4/2004 Earnshaw et al. ........... 370/335
                                                                                   2005.0025 100 A1*       2, 2005 Lee et al. .......        ... 370,335
    (73) Assignee: LG Electronics Inc., Seoul (KR)                                 2005/0207359 A1* 9/2005 Hwang et al. .....                ... 370,278
                                                  -                                2007/0011334 A1*        1/2007 Higgins et al. .............. 709,227
    (*) Notice:          Subject to any disclaimer, the term of this
                         patent is extended or adjusted under 35                               FOREIGN PATENT DOCUMENTS
                         U.S.C. 154(b) by 701 days.                               CN                1328759           12/2001
                                                                                  CN                1379600           11, 2002
    (21) Appl. No.: 11/097,011                                                    WO           WO99/41918              8, 1999
    (22) Filed:          Mar. 31, 2005                                                              OTHER PUBLICATIONS
                                         O    O                                   Siemens: "Node B controlled rate scheduling by fast UE transmission
    (65)                Prior Publication Data                                    power limitation”, R1-030791, TSG-RAN WG1#33 online), Aug.
            US 2005/022O116A1      Oct. 6, 2005                                   25, 2003.
                                                                                  Motorola, et al: "Node B controlled Time and Rate Scheduling”.
    (30)              Foreign Application Priority Data                           R1-030592, TSG-RAW WG1 #32 online, May 19, 2003.
      Apr. 2, 2004         (KR) ...................... 10-2004-0022960            * cited by examiner
    (51) Int. Cl                                                                  Primary Examiner Thong HVu
                 we                                                               (74) Attorney, Agent, or Firm—McKenna Long & Aldridge
            H04L 2/28               (2006.01)                                     LLP
    (52) U.S. Cl. .................................... 370/395.4; 370/278
    (58) Field of Classification Search ................. 370/395,                (57)                      ABSTRACT
                                           370/338,346,335; 709/227
         See application file for complete search history.                        A method of scheduling an uplink packet transmission chan
                                                                                  nel in a mobile communication system is disclosed. The
    (56)                    References Cited                                      method of scheduling includes determining a scope of user
                      U.S. PATENT DOCUMENTS                                       equipments (UES) to be applied to a scheduling assignment
                                                                                  for Scheduling the uplink packet transmission channel, and
           5,526,357 A : 6/1996 Jandrell ...................... 370,346           transmitting the scheduling assignment to the user equip
           33 A ck                      S. al - - -           - - - - 2.i         ments included in the determined scope, wherein the sched
           6.452,915 B1* 9/2002   R            370,338                            uling assignment includes an identifier for identifying the
           6,654,377 B1 1/2003 ENaket al...370,395.4                              Scope of the user equipments and scheduling contents for
           6oos347 B2B /2006 Bodineral...I. 455,4563                              carrying information applicable to the scheduling assign
           7,013,143 B2 * 3/2006 Love et al. .................. 455,450           ment.
           7.209,749 B2 * 4/2007 Kwak et al. .............. 455,452.2
           7,236,738 B2 * 6/2007 Settle ........................ 455,301                          42 Claims, 3 Drawing Sheets



                                                            Determine       S31
                                                            RoT walue




                                                      S38
                                                                              Group of
                                                                                  UES
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-22
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1753ofof293
                                                                                     10


    U.S. Patent          Jun. 23, 2009    Sheet 1 of 3                         US 7,551,625 B2


                                          QUIQ                QUI!




                                                                      [ B-WS
                                                                      I–UWS
                                                                      UWS
                                                                      IWS
                                                                      ZWS
                                                                      IVS
                                                                      QVS
                                                                      .
                                                                      T9–VS
                                                                      ...
                                                     ·[?-E|L-|]I-J0
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-22
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1764ofof293
                                                                                     10


    U.S. Patent              Jun. 23, 2009      Sheet 2 of 3             US 7,551,625 B2




                                              FIG. 2


                                                       SA-all
                SA SASSA-Node
                        an
                       sa’
                              B2
                             x,(27 S.   Y -       -1
                                                       7-SA
                                                               w               ra
                      SAry S.K - SA SA-G2                                           UEn
                                  X                       SSXSA
                              SA                                   N
                             M                                         UEn-1
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-22
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1775ofof293
                                                                                     10


     U.S. Patent         Jun. 23, 2009     Sheet 3 of 3         US 7,551,625 B2




                                         FIG. 3
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-22
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1786ofof293
                                                                                     10


                                                        US 7,551,625 B2
                                   1.                                                                  2
             METHOD OF SCHEDULING ANUPLINK                                mobile communication system that Substantially obviates one
             PACKET TRANSMISSION CHANNEL INA                              or more problems due to limitations and disadvantages of the
              MOBILE COMMUNICATION SYSTEM                                 related art.
                                                                             An object of the present invention is to provide a method of
      This application claims the benefit of Korean Application           scheduling an uplink packet transmission channel in a base
    No. P2004-22960, filed on Apr. 2, 2004, which is hereby               station of a mobile communication system.
    incorporated by reference.                                               Another object of the present invention is to provide a
                                                                          method scheduling an uplink packet transmission channel to
               BACKGROUND OF THE INVENTION                                efficiently deal with communication traffic congestion prob
                                                                     10   lems.
       1. Field of the Invention                                             A further object of the present invention is to provide a
       The present invention relates to a method of scheduling in         method of scheduling an uplink packet transmission channel
    wireless packet communication system, and more particu                to transmit scheduling assignment, not only to individual user
    larly, to a method of scheduling uplink packets in wireless           equipments, but also to a group of user equipments and/or to
    communication system. Although the present invention is          15   all user equipments.
    Suitable for a wide Scope of applications, it is particularly            Additional advantages, objects, and features of the inven
    Suitable for transmitting scheduling information to specified         tion will be set forth in part in the description which follows
    groups of subscribers or to all subscribers.                          and in part will become apparent to those having ordinary
       2. Discussion of the Related Art                                   skill in the art upon examination of the following or may be
      With increasing demand in speed and size of uplink trans            learned from practice of the invention. The objectives and
    mission, methods of high-speed packet communication dur               other advantages of the invention may be realized and
    ing the uplink from a mobile device to a base station are             attained by the structure particularly pointed out in the written
    widely being discussed. E-DCH (Enhanceduplink Dedicated               description and claims hereofas well as the appended draw
    CHannel) of 3GPP WCDMA (3" Generation Partnership                     ings.
    Project, Wideband Code Division Multiple Access) is an           25      To achieve these objects and other advantages and inaccor
    example of one of the methods being discussed.                        dance with the purpose of the invention, as embodied and
       The E-DCH incorporates existing methods such as uplink             broadly described herein, a method of scheduling an uplink
    packet scheduling from Node B (base station) in the 3GPP              packet transmission channel in a base station is provided. In
    WCDMA uplink DCH (Dedicated CHannel) and HARQ                         the method of scheduling an uplink packet transmission chan
    (Hybrid Automatic Retransmission reCuest) in the Physical        30   nel, a scope of user equipments (UES) of a scheduling assign
    Layer (PHY) to increase the efficiency of uplink transmis             ment for Scheduling the uplink packet transmission channel is
    sion. Through efficient construction of scheduling assign             determined. Furthermore, the scheduling assignment to user
    ment from Node B, the system processing rate is increased.            equipments included in the determined scope is transmitted.
       Node B controlled scheduling is one of the methods that is         Also, the scheduling assignment includes an user equipment
    applicable to the existing 3GPP WCDMA E-DCH. Accord              35   identifier which identifies the scope of the user equipments,
    ing to current discussions on standards, techniques such as           and Scheduling contents for carrying information applicable
    Time Division Multiplex (TDM), Code Division Multiplex                to the scheduling assignment.
    (CDM), or time and code division multiplex can be used to                In another aspect of the present invention, a method of
    transmit Node B scheduling assignment (Similar to High                scheduling an uplink packet transmission channel in an user
    Speed Downlink Packet Access (USDPA)). If any of the three       40   equipment (UE) is provided. In the method of Scheduling an
    techniques are used, scheduling assignment transmitted to             uplink packet transmission, The UE receives a scheduling
    each user equipment (UE) contains at least UE classification          assignment transmitted from a base station. Also, the sched
    identification (UEID) and the contents of scheduling assign           uling assignment includes an user equipment identifier which
     ment.                                                                identifies a scope of user equipments for the scheduling
       Each UE inspects the downlink channel which is used to        45   assignment. In addition, the scheduling assignment includes
    transmit scheduling assignment via UE ID. If the UE ascer             scheduling contents for carrying information applicable to
    tains that the scheduling assignment transmitted as a part of         the scheduling assignment and for transmitting packets
    UEID is correctly addressed, the UE acquires the contents of          through the uplink packet transmission channel according to
    the scheduling assignment. According to the scheduling                the scheduling assignment.
    assignment, the UE starts, terminates, or holds transmission.    50      It is to be understood that both the foregoing general
    Since the scheduling assignment is transmitted from Node B            description and the following detailed description of the
    to each UE, a Substantial amount of time is required to trans         present invention are exemplary and explanatory and are
    mit the same scheduling assignment to a specified group of            intended to provide further explanation of the invention as
    UES or to all the UES.                                                claimed.
       As discussed above, scheduling assignments are indepen        55
    dently transmitted using time division, code division, or time                BRIEF DESCRIPTION OF THE DRAWINGS
    code division techniques to each UE. Consequently, a prob
    lem arises in transmitting scheduling assignments to a                   The accompanying drawings, which are included to pro
    specified group(s) of UEs or to all the UEs in the PHY. In            vide a further understanding of the invention and are incor
    addition, transmitting using Such techniques to individual UE    60   porated in and constitute a part of this application, illustrate
    causes traffic congestion due to Sudden increase in uplink            embodiment(s) of the invention and together with the descrip
    traffic in the PHY and cannot be dealt with quickly.                  tion serve to explain the principle of the invention. In the
                                                                          drawings;
                SUMMARY OF THE INVENTION                                     FIG. 1 shows scheduling assignment channels allocated
                                                                     65   along a timeline;
      Accordingly, the present invention is directed to a method             FIG. 2 illustrates grouped scheduling assignment chan
    of Scheduling an uplink packet transmission channel in a              nels; and
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-22
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1797ofof293
                                                                                     10


                                                           US 7,551,625 B2
                                   3                                                                       4
       FIG.3 is a flowchart for determining a method of transmit             another UE identifier for following a scheduling assignment
    ting a scheduling assignment.                                            forwarded by another UE in the shared channel. Such for
                                                                             warding of Scheduling assignment can reduce and minimize
        DETAILED DESCRIPTION OF THE INVENTION                                transmission in the channel between Node B and UE(s). A
                                                                             number of identifiers an UE can possess is not limited to two
       Reference will now be made in detail to the preferred                 identifiers as explained above but can have many more for
    embodiments of the present invention, examples of which are              various purposes.
    illustrated in the accompanying drawings. Wherever pos                      For example, continuing from the previous example, after
    sible, the same reference numbers will be used throughout the            the UEs receive and decodes the scheduling assignment trans
    drawings to refer to the same or like parts.                        10   mitted from Node B which is directed to UE4, the UE4 is
       Although the preferred embodiment of the present inven                further instructed to transmit the scheduling assignment to all
    tion relates to an E-DCH, the present invention can be applied           UEs in the shared channel, i.e., UE1, UE2, UE3, and UE4.
    to Voluntary wireless packet communication system.                       This time, the scheduling assignment is not from Node B but
       An Enhanced Absolute Grant Channel (E-AGCH) is a                      from another UE which received the initial assignment. Upon
    downlink channel used by a base station (Node B) to send a          15   receipt of the scheduling assignment from UE4, all the UEs in
    scheduling command to an user equipment (UE). In other                   the shared channel would receive and decode the assignment,
    words, Node B transmits a command as to how much trans                   as did with the assignment from Node B. Here, the scheduling
    mission power or a level of data rate transmission an UE is              assignment has identified UE1, UE2, and UE4 to follow. By
    permitted to transmit. This is also known as uplink scheduling           having another UE identifier in each UE, Node B can direct
    assignment or scheduling assignment.                                     the scheduling assignment intended for multiple UEs to a
      Under E-AGCH, each frame of the downlink transmission                  single UE and have that UE further transmit to other intended
    from Node B of scheduling assignment includes UE identifier              UES So as to minimize transmission of the same scheduling
    (UEID) and scheduling content. The UEID is used to identify              assignment.
    the receiving UE of the scheduling assignment for an uplink                Under Enhance         Relative    Grant Access       Channel
    packet transmission.                                                25   (E-RGCH), unlike E-AGCH, Node B has a pre-allocated
       The scheduling content includes various information Such              channel of transmission, and the scheduling assignment is
    as Scheduled power, duration, and priority. The scheduled                transmitted accordingly. In E-RGCH, the scheduling assign
    power, also referred to as rate, defines a maximum amount of             ment is comprised of at least 1 bit, and ID is not transmitted as
    power that can be allotted for transmission of the uplink                part of the transmission packet information. Subsequently,
    packet transmission. Furthermore, duration refers to how            30   the UE receiving the scheduling assignment via the pre-allo
    long the scheduling assignment remains effective in each UE              cated channel reads and follows the assignment. For example,
    while priority refers to a certain limitation assigned to the            assuming there are four UEs (UE1-UE4), Node B transmits a
    uplink packet transmission. For example, if Node B transmits             scheduling assignment, which applies only to UE1, to only
    a scheduling assignment to UE1 with priority of C, where the             UE1. Because the transmission channels are pre-allocated,
    order of alphabet starting with A indicating the highest prior      35   transmissions to the remaining UEs are not made.
    ity of transmission, UE1 transmits when it is its time to                   In addition, E-RGCH is not limited to transmitting sched
    transmit. In other words, UE1 transmits when it is time for              uling assignment to a single UE at a time. Under E-RGCH, it
    UEs having priority C to transmit. Each scheduling assign                is possible to pre-allocate a plurality of channels to transmit a
    ment can also include any combination of information Such as             same scheduling assignment to a plurality of UES. For
    UE ID, scheduled power, and priority or UE ID, scheduled            40   example, continuing from the previous example, if Node B
    power, and duration.                                                     has pre-allocated channels 1 and 2 which apply to UE1 and
       In E-AGCH, scheduling assignment(s) can be transmitted                UE2, respectively, to transmit the same scheduling assign
    from Node B via shared channel(s) to an UE, group(s) of UEs,             ment, the same scheduling assignment would then be trans
    or all the UES. The transmitted Scheduling assignment is then            mitted only to UE 1 and UE2 and not to other UEs (UE3 and
    shared by all the UEs. In E-AGCH, the UEs of the shared             45   UE4). Only UE1 and UE2 would receive and follow the
    channel receive and decode the transmitted Scheduling                    scheduling assignment.
    assignment. After receipt and decoding of the scheduling                   As discussed above, the differences between E-AGCH and
    assignment by the UEs of the shared channel, based on the UE             E-RGCH is clear. Under E-AGCH, a scheduling assignment
    ID included in a transmission packet of the scheduled assign             is received by all UEs in a shared channel regardless to which
    ment, the scheduled assignment is followed by the UE(s)             50   UE the scheduling assignment is directed. However, the
    whose ID corresponds to the ID(s) of the transmission. For               scheduling assignment would apply only to the UEs having
    example, assuming there are four UEs (UE1-UE4), Node B                   the IDs corresponding to the IDS designated in the scheduling
    transmits via a shared channel a scheduling assignment,                  assignment. Under E-RGCH, the transmission channel(s) are
    which applies only to UE1, to all four UEs. All four UEs                 pre-allocated by Node B, and only the UE(s) of the pre
    receive, decode, and identify to which UE(s) the transmission       55   allocated channel(s) would receive the scheduling assign
    is directed. In the transmission, in the packet of the scheduling        ment(s). The UE(s) not having been pre-allocated by Node B
    assignment would contain an UEID that corresponds only to                would not receive the scheduling assignment(s).
    the ID of UE1. Therefore, the scheduling assignment would                   An embodiment of the present invention will be further
    be followed only by UE1 and not by any other UEs. This                   explained with respect to E-AGCH. Node B utilizes various
    example could also apply to groups of UES.                          60   transmission techniques such as code division, time division,
      In addition, under E-AGCH, each UE can have more than                  and code-time division methods to transmit scheduling
    one UE identifier. Here, each UE can have an identifier for a            assignment to UES via scheduling assignment channels (Ch
    scheduling assignment directed to the corresponding UE, and              1-Ch-n). The scheduling assignment includes contents and
    another identifier for a scheduling assignment forwarded by              UEIDs of each UE, UE IDs of specified group(s), oran UE
    another UE which received the initial scheduling assignment         65   ID that applies to all the UEs uniformly. More specifically,
    from Node B. In other words, an UE identifier for following              scheduling content refers to the command transmitted from
    a scheduling assignment transmitted from Node B as well as               Node B to UEs which include information such as packet
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-22
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1808ofof293
                                                                                     10


                                                           US 7,551,625 B2
                                   5                                                                         6
    transmission power (Tx Power), Transmit Format Combina                   channel can transmit individual scheduling assignment as
    tion (TFC), packet transmission time. As explained above,                well as different sets of groups of scheduling assignments and
    UEID is an identifier used to identify an UE or a group of UEs           the all the scheduling assignments grouped as one. In other
    for transmitting scheduling assignment.                                  words, different types of scheduling assignments are trans
       The operation of Node B in determining the scheduling                 mitted at different times.
    assignment for UE(s) is as follows. At each transmit time                   As presented in FIG. 1, Ch-1-Ch-n are, for example,
    interval (TTI), Node B determines the status of the uplink               orthogonal variable spreading factor (OVSF) code channels.
    packet transmission channel. To accomplish this, various                 In particular, n represents number of UEs capable of perform
    techniques can be employed Such as Signal-to-Noise Ratio                 ing simultaneous decoding operation. Furthermore, SAi
    (SNR), Signal-to-Interference-plus-Noise Ratio (SINR) and           10   (i-1-n) represents scheduling assignment transmitted to i'
    Rise over Thermal noise (RoT). For example, RoT can be                   UE, SA-Gi (i-1-k) represents scheduling assignment trans
    used to determine the uplink channel status. Here, Node B                mitted to i' group of UEs, and SA-all represents scheduling
    determines the RoT value based on the status of the uplink               assignment transmitted to all the UES.
    channel. The determined RoT value is then compared to at                    FIG. 2 shows transmitting scheduling assignments to UES
    least one critical value. A critical value is set in a manner not
                                                                        15
                                                                             as multiple groups or as a group consisting all the UES. As
    to exceed a maximum RoT value permitted in the communi                   discussed above, based on the noise/interference of the uplink
    cation system. Based on whether the determined RoT value                 packet transmission channel as determined by Node B, the
    exceeds the critical value, Node B determines whether to                 scheduling assignment commands the uplink packet trans
    transmit Scheduling assignment to each UE, group(s) of UEs,              mission.
    or all the UEs. Although one critical value was used in the                 As shown in FIG. 2, Node B can transmit scheduling
    above example, a plurality of critical values can be used to             assignments to n number of UEs in groups as indicated by
    determine the method of transmitting scheduling                          SA-G1 and SA-G2. At the same time, Scheduling assign
    assignment(s). Moreover, as discussed above, a method of                 ments can be transmitted to all UEs simultaneously as indi
    determining the uplink channel status is not limited to using            cated by SA-all. In transmitting scheduling assignments, spe
    RoT, and other methods can be used.                                      cific UEID(s) directed for specific group(s) of UEs or for all
      In FIG. 3, an example having two critical values (RoT,            25   UEs are transmitted along with Scheduling contents.
    RoT, except RoT,>RoT) are used to further explain                           It is possible to transmit Scheduling assignment to all the
    scheduling assignment. The first step (S31) begins by first              UES using a separate or different channel than the channels
    determining RoT value at every TTI of scheduling assign                  used to transmit scheduling assignments to each UEs sepa
    ment. The RoT value can be defined by calculating the power              rately or to specific groups of UES.
    of receiving signals over thermal noise in the base station.        30
                                                                                It is also possible to include in the scheduling assignmenta
    After the RoT value is determined, the determined RoT value
    is compared with the RoT value (S32). Usually, the RoT                   command which grants or denies packet transmission. In
    value corresponds to noise/interference, hence when the                  other words, Node B determines either to grant or deny packet
    noise/interference is low, the RoT value becomes large since             transmission depending on the status of channels. Subse
    the thermal noise compared to the power of receiving signal is      35
                                                                             quently, traffic congestion in the channels and shortage of
    small. On the contrary, if the noise/interference is high, the           resources can be alleviated, promoting efficiency of the entire
    RoT value becomes small since the thermal noise compared                 system.
    to the power of receiving signal is large.                                  It will be apparent to those skilled in the art that various
       If the determined RoT value is larger or equal than the               modifications and variations can be made in the present
    RoT value (RoT2RoT, ), which denotes low noise/inter                40
                                                                             invention without departing from the spirit or scope of the
    ference, a scheduling assignment is transmitted to each UE               inventions. Thus, it is intended that the present invention
    (S33). When the transmission of scheduling assignment is                 covers the modifications and variations of this invention pro
    made, the UEID is used to define the receiving UE, and the               vided they come within the scope of the appended claims and
    scheduling contents are used to transmit command for the UE              their equivalents.
    to follow.
       If the determined RoT value is larger than RoT value, the        45
                                                                               What is claimed is:
    determined RoT value is then compared to the RoT value.                    1. A method of scheduling an uplink packet transmission
    Since it was determined in the previous step that the deter              channel in a base station, the method comprising:
    mined RoT value is larger than RoT, Node B determines if                   transmitting a scheduling assignment in an Enhanced
    the determined RoT value is smaller than or equal to the value
    of RoT (RoTsRoT<RoT) (S34). If so, the determined                   50        Absolute Grant Channel (E-AGCH), wherein the con
    RoT value is Smaller than RoT, value but larger or equal to                   tents of the scheduling assignment comprise an identi
    than RoT value. In Such a case, the scheduling                                fier associated with a plurality of UE, and,
    assignment(s) is/are transmitted to a group or groups of UEs,              receiving an uplink data packets on an Enhanced Uplink
    containing the UEID and the scheduling contents (S35). The                    Dedicated Channel (E-DCH) according to the contents
    UE group IDs allow the UEs of the group to identify a sched         55
                                                                                  of the scheduling assignment.
    uling assignment directed to them as a group. The UE group                 2. The method of claim 1, wherein the scheduling assign
    IDS can be pre-established using various techniques between              ment contents further comprise information related to the the
    Node B and the UES.                                                      transmission of the uplink data packets and wherein two
      If the determined RoT value is smaller than RoT                        identifiers are allocated to at least one UE.
    (RoT<RoT), which denotes high interference, therefore               60     3. The method of claim 2, wherein the status of the E-DCH
    the low RoT value, the same scheduling assignment, includ                is determined as a function of a Rise over Thermal (RoT)
    ing scheduling contents and an UEID, is transmitted to all the           value.
    UEs (S36). Using RoT value is one of many methods of
    determining the status of the uplink packet transmission                   4. The method of claim 3, wherein the RoT value is com
    channel. As mentioned above, other techniques such as SNR                pared to at least one pre-selected value.
    and SINR can also be used.                                          65     5. The method of claim 4, wherein the scheduling assign
      FIG. 1 shows a numerous scheduling assignment channels                 ment is transmitted to each of the plurality of UE if the RoT
    during different time frames per each channel. Here, each                value is greater than or equal to the pre-selected value.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-22
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1819ofof293
                                                                                     10


                                                        US 7,551,625 B2
                                   7                                                                     8
       6. The method of claim 4, wherein the scheduling assign              a base station transmitting a scheduling assignment in an
    ment is transmitted to each of the plurality of UE if the RoT              Enhanced Absolute Grant Channel (E-AGCH) for
    value is less than the pre-selected value and greater than or              scheduling an Enhanced Uplink Dedicated Channel
    equal to a second pre-selected value.                                      (E-DCH):
       7. The method of claim 4, wherein the scheduling assign       5      a plurality of user equipment (UE) receiving the scheduling
    ment is transmitted to each of the plurality of UE if the RoT              assignment, wherein the content of the scheduling
    value is less than the pre-selected value.                                 assignment includes an identifier associated with each of
       8. The method of claim 7, wherein the scheduling contents               the plurality of UE, and transmitting packets through the
    include a priority transmission command for the E-DCH.                     E-DCH according to the scheduling assignment.
       9. The method of claim 2, wherein the scheduling contents     10     24. The method of claim 23, wherein the scheduling
    include a scheduled power command for assigning a specified           assignment comprises scheduling contents relating to the the
    amount of power for the E-DCH.                                        E-DCH and one or two identifiers allocated to each UE.
       10. The method of claim 2, wherein the scheduling con                 25. The method of claim 24, wherein the scheduling con
    tents include a duration command for determining a length of          tents include a scheduled power command for assigning a
    period the scheduling assignment remains effective.              15   specified amount of power for the E-DCH.
       11. The method of claim 1, further comprising:                        26. The method of claim 24, wherein the scheduling con
       determining the status of the E-DCH; and                           tents include a duration command for determining a length of
       determining whether the scheduling assignment is associ            period the scheduling assignment remains effective.
          ated with each of the plurality of UE according to the             27. The method of claim 24, wherein the scheduling con
         status of the E-DCH.                                             tents include a transmission priority command associated
      12. The method of claim 1, wherein the scheduling assign            with the E-DCH.
    ment includes a command granting or denying transmission                28. The method of claim 23, further comprising:
    in the E-DCH.                                                           determining the status of the E-DCH; and
       13. The method of claim 1, whereintransmitting the sched             determining whether the scheduling assignment is associ
    uling assignment comprises:                                      25       ated with each of the plurality of UE according to the
      transmitting the scheduling assignment to the plurality of               status of the E-DCH.
         UE via a shared channel in the E-AGCH, wherein the                 29. The method of claim 23, wherein the status of the
         Scheduling assignment is received and decoded by each            E-DCH is based on a Rise over Thermal (RoT) value.
         of the plurality of UE.                                            30. The method of claim 29, wherein the RoT value is
      14. The method of claim 1 further comprising:                  30   compared to at least one pre-selected value.
      transmitting a scheduling assignment to a specific UE                 31. The method of claim 30, wherein the scheduling
         according to a pre-allocated transmission channel in an          assignment is transmitted to each UE if the RoT value is
         Enhanced Relative Grant Channel, wherein the specific            greater than or equal to the pre-selected value.
         UE corresponds with the pre-allocated transmission                 32. The method of claim 30, wherein the scheduling
         channel.                                                    35   assignment is transmitted to each UE if the RoT value is less
       15. The method of claim 14, wherein the scheduling                 than the pre-selected value but greater than or equal to a
    assignment can be transmitted to a plurality of UE according          second pre-selected value.
    to a corresponding plurality of pre-allocated transmission              33. The method of claim 30, wherein the same scheduling
    channels.                                                             assignment is transmitted to each UE if the RoT value is less
      16. A method of scheduling an uplink packet transmission       40   than the pre-selected value.
    channel for user equipment (UE), the method comprising:                 34. The method of claim 23, wherein the scheduling
      receiving a scheduling assignment in an Enhanced Abso               assignment includes a command granting or denying trans
         lute Grant Channel (E-AGCH), wherein the scheduling              mission for the E-DCH.
         assignment comprises an identifier for a plurality of UE:          35. The method of claim 23, wherein transmitting the
      acquiring the contents of the scheduling assignment; and,      45   scheduling assignment comprises:
      transmitting an uplink data packet on an Enhanced Uplink              transmitting the scheduling assignment to the plurality of
         Dedicated Channel (E-DCH) according to the contents                   UE via a shared channel in the E-AGCH, and wherein
         of the scheduling assignment.                                         the scheduling assignment is received and decoded by
      17. The method of claim 16, wherein one or two identifiers               each UE.
    are allocated to each UE.                                        50     36. The method of claim 23 further comprising:
       18. The method of claim 16, wherein the scheduling con               transmitting the scheduling assignment to a specific UE
    tents include a scheduled power command for assigning a                    according to a pre-allocated transmission channel in an
    specified amount of powerfor the uplink packet transmission.               Enhanced Relative Grant Channel, wherein the specific
       19. The method of claim 16, wherein the scheduling con                  UE corresponds with the pre-allocated transmission
    tents include a duration command for determining a length of     55        channel.
    period the scheduling assignment remains effective.                     37. The method of claim 36, wherein the scheduling
       20. The method of claim 16, wherein the scheduling con             assignment can be transmitted to a plurality of UE according
    tents include a transmission priority command for the                 to corresponding plurality of pre-allocated transmission
    E-DCH.                                                                channels.
      21. The method of claim 16, wherein the scheduling             60     38. The method of claim 23, wherein at least one UE
    assignment includes a command granting or denying trans               identifier applies to a plurality of UE of a shared channel in an
    mission in the E-DCH.                                                 Enhanced Absolute Grant Channel.
      22. The method of claim 16, wherein each UE of a shared               39. A method of scheduling a plurality of uplink packet
    channel in the E-AGCH has at least one UE identifier.                 transmission channels for a corresponding plurality of user
       23. A method of scheduling an uplink packet transmission      65   equipment (UE), the method comprising:
    channel in a mobile communication system, the method com                receiving a scheduling assignment in an Enhanced Abso
    prising:                                                                   lute Grant Channel (E-AGCH), wherein the content of
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-22
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            18210ofof293
                                                                                      10


                                                        US 7,551,625 B2
                                                                                                10
         the scheduling assignment includes an identifier associ       41. The method of claim 40, wherein the content of the
          ated with a plurality of UE; and,                          scheduling assignment further includes a transmission prior
       transmitting an uplink data packet on an Enhanced Uplink      ity command for the E-DCH.
          Dedicated channel (E-DCH) in accordance with the con         42. The method of claim 40, wherein the content of the
         tent of the scheduling assignment.
       40. The method of claim 39, wherein the content of the        scheduling assignment further includes a command granting
     scheduling assignment includes information relating to          or denying transmission in the E-DCH.
     uplink transmission, and whereintwo identifiers are allocated
     to at least one UE.
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-23
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             183 1ofof293
                                                                                       5




                             EXHIBIT 20
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-23
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              184 2ofof293
                                                                                        5



US 7551625 – Claim 16                        3GPP Specifications
A method of scheduling an uplink packet      3GPP TS 25.211 V6.7.0
transmission    channel     for    user      5 Physical channels and physical signals
equipment     (UE),     the     method       5.3 Downlink physical channels
comprising:                                  5.3.3 Common downlink physical channels
                                             5.3.3.14 E–DCH Absolute Grant Channel (E-AGCH)
receiving a scheduling assignment in an      The E-DCH Absolute Grant Channel (E-AGCH) is a fixed rate (30 kbps, SF=256)
Enhanced Absolute Grant Channel (E-          downlink physical channel carrying the uplink E-DCH absolute grant. Figure
AGCH),                                       26C illustrates the frame and sub-frame structure of the E-AGCH.

                                             An E-DCH absolute grant shall be transmitted over one E-AGCH sub-frame
                                             or one E-AGCH frame. The transmission over one E-AGCH sub-frame and
                                             over one E-AGCH frame shall be used for UEs for which E-DCH TTI is set to
                                             respectively 2 ms and 10 ms.




                                                          Figure 26C: Sub-frame structure for the E-AGCH


wherein the scheduling assignment            3GPP TS 25.309 V6.5.0
comprises an identifier for a plurality of
UE;                                          9 Node B controlled scheduling
                                             9.1 General Principle
                                             ⁞
                                             The Scheduling Grants have the following characteristics:
                                               - Scheduling Grants are only to be used for the E-DCH TFC selection
                                                  algorithm (i.e. they do not influence the TFC selection for the DCHs);
                                             ⁞
                                               - Absolute Grants are sent by the Serving E-DCH cell:
                                                   - They are valid for one UE, for a group of UEs or for all UEs;
                                                   - The Absolute Grant contains:
                                                       - the identity (E-RNTI) of the UE (or group of UEs) for which the
                                                          grant is intended (through an IDspecific CRC attachment);
                                             ⁞
                                               - Up to two identities (E-RNTIs), one primary and one secondary, can be
                                                  allocated to a UE at a time. In that case, both identities shall use the
                                                  same E-AGCH channel. The allocation is done by the Node-B and sent
                                                  by the SRNC in RRC.

acquiring the contents of the scheduling     3GPP TS 25.321 V6.8.0
assignment; and,                             8 Elements for layer-to-layer communication
                                             8.1 Primitives between layers 1 and 2
                                             8.1.2 Parameters
                                             ⁞
                                             d) Absolute Grant information for E-DCH (details specified in subclause
                                             9.2.5.2.2).

                                                       Page 1 of 4
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-23
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              185 3ofof293
                                                                                        5

                                            - Identity Type for E-DCH.
                                            - Absolute Grant Value.
                                            - Absolute Grant Scope.

transmitting an uplink data packet on     3GPP TS 25.309 V6.5.0
an Enhanced Uplink Dedicated Channel
(E-DCH) according to the contents of      9 Node B controlled scheduling
the scheduling assignment.                9.1 General Principle
                                          ⁞
                                          The Scheduling Grants have the following characteristics:
                                            - Scheduling Grants are only to be used for the E-DCH TFC selection
                                               algorithm (i.e. they do not influence the TFC selection for the DCHs);
                                          ⁞

                                          3GPP TS 25.321 V6.8.0
                                          11 Specific functions
                                          11.8 Control of E-DCH transmission and reception
                                          11.8.1 UE operation
                                          11.8.1.4 E-TFC Selection
                                          ⁞
                                          The Serving Grant Update function provides the E-TFC selection function
                                          with the maximum E-DPDCH to DPCCH power ratio that the UE is allowed to
                                          allocate for the upcoming transmission for scheduled data (held in the
                                          Serving Grant state variable – see subclause 11.8.1.3).
                                          ⁞

                                          3GPP TS 25.211 V6.7.0
                                          4 Services offered to higher layers
                                          4.1 Transport channels
                                          4.1.1 Dedicated transport channels
                                          4.1.1.2 E-DCH – Enhanced Dedicated Channel
                                          The Enhanced Dedicated Channel (E-DCH) is an uplink transport channel.

US 7551625 – Claim 39                     3GPP Specifications
A method of scheduling a plurality of     3GPP TS 25.211 V6.7.0
uplink packet transmission channels for   5 Physical channels and physical signals
a corresponding plurality of user         5.3 Downlink physical channels
equipment (UE), the method                5.3.3 Common downlink physical channels
comprising:                               5.3.3.14 E–DCH Absolute Grant Channel (E-AGCH)
                                          The E-DCH Absolute Grant Channel (E-AGCH) is a fixed rate (30 kbps, SF=256)
receiving a scheduling assignment in an   downlink physical channel carrying the uplink E-DCH absolute grant. Figure
Enhanced Absolute Grant Channel (E-       26C illustrates the frame and sub-frame structure of the E-AGCH.
AGCH),
                                          An E-DCH absolute grant shall be transmitted over one E-AGCH sub-frame
                                          or one E-AGCH frame. The transmission over one E-AGCH sub-frame and
                                          over one E-AGCH frame shall be used for UEs for which E-DCH TTI is set to
                                          respectively 2 ms and 10 ms.




                                                    Page 2 of 4
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-23
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              186 4ofof293
                                                                                        5




                                                       Figure 26C: Sub-frame structure for the E-AGCH


wherein the content of the scheduling     3GPP TS 25.309 V6.5.0
assignment includes an identifier
associated with a plurality of UE; and,   9 Node B controlled scheduling
                                          9.1 General Principle
                                          ⁞
                                          The Scheduling Grants have the following characteristics:
                                            - Scheduling Grants are only to be used for the E-DCH TFC selection
                                               algorithm (i.e. they do not influence the TFC selection for the DCHs);
                                          ⁞
                                            - Absolute Grants are sent by the Serving E-DCH cell:
                                                - They are valid for one UE, for a group of UEs or for all UEs;
                                                - The Absolute Grant contains:
                                                    - the identity (E-RNTI) of the UE (or group of UEs) for which the
                                                       grant is intended (through an IDspecific CRC attachment);
                                          ⁞
                                            - Up to two identities (E-RNTIs), one primary and one secondary, can be
                                               allocated to a UE at a time. In that case, both identities shall use the
                                               same E-AGCH channel. The allocation is done by the Node-B and sent
                                               by the SRNC in RRC.

transmitting an uplink data packet on     3GPP TS 25.309 V6.5.0
an Enhanced Uplink Dedicated channel
(E-DCH) in accordance with the con        9 Node B controlled scheduling
tent of the scheduling assignment.        9.1 General Principle
                                          ⁞
                                          The Scheduling Grants have the following characteristics:
                                            - Scheduling Grants are only to be used for the E-DCH TFC selection
                                               algorithm (i.e. they do not influence the TFC selection for the DCHs);
                                          ⁞

                                          3GPP TS 25.321 V6.8.0
                                          11 Specific functions
                                          11.8 Control of E-DCH transmission and reception
                                          11.8.1 UE operation
                                          11.8.1.4 E-TFC Selection
                                          ⁞
                                          The Serving Grant Update function provides the E-TFC selection function
                                          with the maximum E-DPDCH to DPCCH power ratio that the UE is allowed to
                                          allocate for the upcoming transmission for scheduled data (held in the
                                          Serving Grant state variable – see subclause 11.8.1.3).
                                          ⁞

                                          3GPP TS 25.211 V6.7.0


                                                    Page 3 of 4
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-23
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             187 5ofof293
                                                                                       5

                               4 Services offered to higher layers
                               4.1 Transport channels
                               4.1.1 Dedicated transport channels
                               4.1.1.2 E-DCH – Enhanced Dedicated Channel
                               The Enhanced Dedicated Channel (E-DCH) is an uplink transport channel.




                                         Page 4 of 4
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-24
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1881ofof293
                                                                                     26




                             EXHIBIT 21
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-24
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1892ofof293
                                                                                     26
                                                                                                         US007580388B2


    (12) United States Patent                                                           (10) Patent No.:                  US 7,580,388 B2
           Kim                                                                          (45) Date of Patent:                       Aug. 25, 2009
    (54) METHOD AND APPARATUS FOR                                                        6,473.410 B1      10/2002 Sakoda et al.
            PROVIDING ENHANCED MESSAGES ON                                               6,628,946   B1    9/2003 Wiberg et al.
            COMMON CONTROL CHANNEL IN                                                    6,684,081   B2    1/2004 Sarkkinen et al.
            WIRELESS COMMUNICATION SYSTEM                                                6,956,832   B1 * 10/2005 Muhonen et al. ............ 370,310
                                                                                         7,199,608   B1 * 4/2007 Trimberger .......       ... 326/38
    (75) Inventor: Myeong Cheol Kim, Aachen (DE)                                         7.301.926 B1 * 1 1/2007 Dietrich et al. ............. 370/338
                                                                                   2002/0041578 A1*         4/2002 Kim et al. ................... 370,335
    (73) Assignee: LG Electronics Inc., Seoul (KR)                                 2002.0128035 A1 9, 2002 Jokinen et al.
    ( c ) Notice:  Subject tO any disclaimer, the term of this                     2003/O156558 A: 8, 2003 Cromer et al. .............. 370,331
                           patent is extended or adjusted under 35                 2003/02O7696 A1* 11/2003 Willenegger et al. ........ 455,522
                           U.S.C. 154(b) by 749 days.                              2004/0224688 A1* 11/2004 Fischer .................... 455,435.1

    (21) Appl. No.: 11/065,872
    (22) Filed:            Feb.e Afav9.
                                 25, 2005                                                       FOREIGN PATENT DOCUMENTS
                                                                              RU                      2145775            2, 2000
    (65)                     Prior Publication Data
            US 2005/0266846A1               Dec. 1, 2005
                                                                               k    .
                    Related U.S. Application Data                                  cited by examiner
    (60) Provisional application No. 60/576,214, filed on Jun.
         1, 2004, provisional application No. 60/589,630, filed
                                                                               E.      family Stal
                                                                               SSiStant Examiner tis
                                                                                                             J
                                                                                                     Ompson, Jr.
            on Jul. 20, 2004.                                                 (74) Attorney, Agent, or Firm—Lee, Hong, Degerman, Kang
                       s                                                      & Waimey
    (51) Int. Cl.
            H0474/00                 (2009.01)                                (57)                           ABSTRACT
    (52) U.S. Cl. ........................... 370/329; 455/39; 455/68;
                                                                37O/341       A method and aroparatus
                                                                                            pp        for pproviding9. new configurations
                                                                                                                                9.        for
    (58) Field of Classification Search ................. 370/235,            transmitting control information between a mobile terminal
                   370/236, 232,270,276, 277,278, 282,311,                    and a network using a common control channel (CCCH)
                   370/327, 328,329, 331, 340,360, 436,438,                   logical channel/transport channel. The new configurations
                                                           370/455            enable messages to be sent that are larger than currently
         See application file for complete search history.                    allowed and the availability of the new configurations is indi
    (56)                References Cited                                      cated such that mobile terminals that do not support the new
                                                                              configurations are not impacted.
                     U.S. PATENT DOCUMENTS
           6,463,504 B1 * 10/2002 Ishibashi et al. ............ TO9,213                              65 Claims, 13 Drawing Sheets

                                                       2                                                            10




                                                             Indicate existing RACH configuration
                                                           and extended PRACH configurations (S102)

                                            SelectPRACH
                                      configuration (S104)

                                      Generate message
                                       utilizing selected
                                   PRACH configuration (S106)

                                     Adapt message size to
                                   transport block size (S108)
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-24
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1903ofof293
                                                                                     26


    U.S. Patent          Aug. 25, 2009    Sheet 1 of 13                  US 7,580,388 B2




                                       FIG 1.
                                 Related Art




                                                          Core Network




                                                               ).
                                                               ~
                                                              *




                             Radio
                             NetWork
                             Subsystem
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-24
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1914ofof293
                                                                                     26


    U.S. Patent          Aug. 25, 2009     Sheet 2 of 13        US 7,580,388 B2




                                         FIG 2
                                      Related Art

                            C-plane                   U-plane

                                                                            Layer
                                                                             3
                                           Control

                                                                  Radio
                                                                 bearers
           s
           O
           9




                                                                            Layer
                                                                             2



                                                                 Logical
                                                                channel



                                                                Transport
                                                                channels
                                                                            Layer
                                                                             1.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-24
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1925ofof293
                                                                                     26


     U.S. Patent           Aug. 25, 2009     Sheet 3 of 13            US 7,580,388 B2




                                           FIG 3
                                     Related Art



           Control Channel (CCH)               Broadcast Control Channel (BCCH)
                                               Paging Control Channel (PCCH)
                                               Dedicated Control Channel (DCCH)
                                               Common Control Channel (CCCH)
                                               Shared Channel Control Channel (SHCCH)



           Traffic Channel (TCH) -             Dedicated Traffic Channel (DTCH)
                                               Common Traffic Channel (CTCH)
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-24
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1936ofof293
                                                                                     26


    U.S. Patent                  Aug. 25, 2009           Sheet 4 of 13                   US 7,580,388 B2




                                               FIG. 4
                                              Related Art

                   BCCH   PCCH          DCCH      CCCH        SHCCH             CTCH         DTCH
                   -SAP   -SAP          -SAP      -SAP         -SAP             -SAP         -SAP
                                                             (TDD only)
       MAC SAPS




       Transport                                         S
       Channels    BCH    PCH      CPCH         RACH      FACH      USCH         DSCH HS-OSCH DCH
                                 (FDD only)                        (TDD only)


                                               FIG. 5
                                              Related Art

                   BCCH   PCCH         DCCH       CCCH        SHCCH             CTCH        DTCH
                   -SAP   -SAP         -SAP       -SAP         -SAP             -SAP        -SAP
                                                             (TDD only)
       MAC SAPS




      Transport
      Channels     BCH    PCH,     CPCH         RACH      FACH       USCH        OSCH HS-OSCH DCH
                                 (FDD only)                        (TDD only)
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-24
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1947ofof293
                                                                                     26


     U.S. Patent         Aug. 25, 2009        Sheet 5 of 13             US 7,580,388 B2




                                      FIG. (5
                                   Related Art


                                     RRC Connected Mode

                                                                 CELLPCH
                                                              out of
                                                              Service




                                                                 CELL FACH
                                                               out of
                                                              Service




          Release RRC        Establish RRC        Release RRC           Establish RRC
           Connection         Connection          Connection               Connection




                                 Camping on a UTRAN 6 cell

                                           de Mode
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-24
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1958ofof293
                                                                                     26


    U.S. Patent              Aug. 25, 2009     Sheet 6 of 13         US 7,580,388 B2




                                     FIG 7
                                  Related Art


                      MAC header                           MAC SDU

                      UE-d
             TCTF                     C/T




                                      FIG. 8
                                  Related Art


          Data Part                          Data bits
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-24
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            1969ofof293
                                                                                     26


    U.S. Patent              Aug. 25, 2009           Sheet 7 of 13            US 7,580,388 B2



                                          FIG 9
                                     Related Art

          RRC-ASN.1                   R99 part



                                                                      Encoder added
                                                                     padding (0.7 bits)
                                  Basic production               Extension X
                                                                        RRC added
                                                                         padding
         RRCPDU




                                          FIG. O.
                                     Related Art




               Adapt message size to
             transport block size (S16)
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            19710ofof293
                                                                                      26


     U.S. Patent             Aug. 25, 2009     Sheet 8 of 13             US 7,580,388 B2




                                      FIG 11
                                    Related Art


                                                                       -5
                          Select transport format with 10 msec TTI      52
                            from the available transport formats
                                  supported by all PRACHs

                                                                54
                                  Calculate power margin P?
                                                               56
                    Yes               Power margin
                                    creater than 6 db 2

                                                                                   60

         Select 10 msec TT                                     Select 20 msec TT
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            19811ofof293
                                                                                      26


     U.S. Patent            Aug. 25, 2009   Sheet 9 of 13       US 7,580,388 B2




             Generate message
              utilizing selected
         PRACH configuration (S106)

            Adapt message size to
          transport block size (S108)
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            19912ofof293
                                                                                      26


     U.S. Patent            Aug. 25, 2009       Sheet 10 of 13             US 7,580,388 B2




                                      FIG. 13

                        Select transport format with 10 msec TTI         152
                          from the available transport formats
                           supported by all extension PRACHs

                                            V                      54
                               Calculate power margin ?

                                                                  56
                  Yes               Power margin
                                  greater than 6 db. ?

                                                                                     160

       Select 10 msec TTI                                        Select 20 msec TT
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            20013ofof293
                                                                                      26


     U.S. Patent            Aug. 25, 2009       Sheet 11 of 13           US 7,580,388 B2


                                      F.G. 14

            Syntax understood
            by both legacy UE2
               and new UE2

                                                          Initial
                                                         message


            Read by new UE 2 if
           extension is indicated
             ignored by old UE                           Indicate
                                                        extension

                                                     >J-4
                 Syntax
             Understood only
               by new UE2



                                      FIG 15


                                    RRC CONNECTION REOUEST


                                     RRC CONNECTION SETUP
                             (indicate available PRACH configurations)

                                 RRC CONNECTION SETUP COMPLETE
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            20114ofof293
                                                                                      26


     U.S. Patent         Aug. 25, 2009    Sheet 12 of 13           US 7,580,388 B2




                                    FIG 16

                 240                                         200

           N/                 23S                    2O6                 255

                        Receiver         Power Management
                       RF Mode

                                                     21O                 215

                                                                   Display
                                               DSP/
                                           Microprocessor
                                                                   Keypad

                                                                   220
                                           Flash Memory,
           250         245                   ROM, SRAM

                                               230
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            20215ofof293
                                                                                      26


     U.S. Patent         Aug. 25, 2009    Sheet 13 of 13        US 7,580,388 B2




                              FIG. 17




                                               RNS 325


                                  UTRAN 32O
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            20316ofof293
                                                                                      26


                                                          US 7,580,388 B2
                                    1.                                                                    2
                METHOD AND APPARATUS FOR                                    and a packet-switched (PS) domain. For example, a general
             PROVIDING ENHANCED MESSAGES ON                                 voice conversation service is a circuit switched (CS) service,
               COMMON CONTROL CHANNEL IN                                    while a Web browsing service via an Internet connection is
             WRELESS COMMUNICATION SYSTEM                                   classified as a packet switched (PS) service.
                                                                               The CS domain includes a mobile switching center (MSC)
                CROSS-REFERENCE TO RELATED                                  14 acting as an access point to the UTRAN 6 and a gateway
                       APPLICATIONS                                         mobile Switching center (GMSC) 16 acting as an access point
                                                                            to an external network. The PS domain includes a serving
       This application claims the benefit of U.S. Provisional              GPRS support node (SGSN) 18 acting as an access point to
     Application Ser. Nos. 60/576.214 filed on Jun. 1, 2004, and       10   the UTRAN6 and a gateway GPRS support node (GGSN) 20
     60/589,630, filed on Jul. 20, 2004, the contents of which are          acting as an access point to the external network. A visitor
     hereby incorporated by reference herein in their entirety.             location register (VLR) 22 and a home location register
                                                                            (HLR) 24 manage user registration information.
               BACKGROUND OF THE INVENTION
                                                                               In the CS domain, the access point of the core network 4 is
                                                                       15   the MSC 14 via an lu-CS interface. For supporting circuit
        1. Field of the Invention                                           switched services, the RNCs 10 are connected to the MSC 14
        The present invention relates to a method and apparatus for         of the core network 4 and the MSC is connected to the GMSC
     enhancing the signaling between a mobile communication                 16 that manages the connection with other networks.
     device and a network. Specifically, the present invention is             In the PS domain, the access point of the core network 4 is
     directed to a method and apparatus for providing new con               the SGSN 18 via an lu-PS interface. For supporting packet
     figurations for transmitting control information between a             switched services, the RNCs 10 are connected to the SGSN
     mobile terminal, for example user equipment (UE), and a                18 and the GGSN 20 of the core network 4. The SGSN 18
     radio network controller (RNC) using a common control                  supports the packet communications with the RNCs 10 and
     channel (CCCH) logical channel/transport channel.                      the GGSN 20 manages the connection with other packet
        2. Discussion of the Related Art                               25
                                                                            Switched networks, such as the Internet.
        The universal mobile telecommunications system (UMTS)                 The interface between the UE 2 and UTRAN 6 is realized
     is a European-type, third generation IMT-2000 mobile com               through a radio interface protocol established in accordance
     munication system that has evolved from a European stan                with 3GPP radio access network specifications. The conven
     dard known as Global System for Mobile communications                  tional architecture of the radio interface protocol is illustrated
     (GSM). UMTS is intended to provide an improved mobile             30
                                                                            in FIG. 2.
     communication service based upon a GSM core network and                   As illustrated in FIG. 2, the conventional radio interface
     wideband code division multiple access (W-CDMA) wireless               protocol has horizontal layers comprising a physical layer
     connection technology.
        In December 1998, the ETSI of Europe, the ARIB/TTC of               (L1), a data link layer (L2), and a network layer (L3), and has
     Japan, the T1 of the United States, and the TTA of Korea          35
                                                                            Vertical planes comprising a user plane (U-plane) for trans
     formed a Third Generation Partnership Project (3GPP). The              mitting user data and a control plane (C-plane) for transmit
     3GPP creates detailed specifications of UMTS technology.               ting control information. The user plane is a region that
        In order to achieve rapid and efficient technical develop           handles traffic information with the user, such as voice or
     ment of the UMTS, five technical specification groups (TSG)            Internet protocol (IP) packets. The control plane is a region
                                                                            that handles control information for an interface with a net
     have been created within the 3GPP for standardizing the           40
                                                                            work and maintenance and management of a call.
     UMTS by considering the independent nature of the network
     elements and their operations. Each TSG develops, approves,               The protocol layers may be divided into a first layer (L1), a
     and manages the standard specification within a related                second layer (L2), and a third layer (L3) based on the three
     region. Among these groups, the radio access network (RAN)             lower layers of an open system interconnection (OSI) stan
     group (TSG-RAN) develops the standards for the functions,         45   dard model. The first layer (L1) is the physical layer. The
     requirements, and interface of the UMTS terrestrial radio              second layer (L2) includes a medium access control (MAC)
     access network (UTRAN), which is a new radio access net                layer, a radio link control (RLC) layer, a broadcast/multicast
     work for supporting W-CDMA access technology in the                    control (BMC) layer, and a packet data convergence protocol
     UMTS.                                                                  (PDCP) layer.
       A conventional UMTS network structure 1 is illustrated in       50      The physical (PHY) layer provides information transfer
     FIG. 1. One mobile terminal 2, or user equipment (UE), is              service to a higher layer by using various radio transfer tech
     connected to a core network 4 through a UMTS terrestrial               niques. The physical layer is linked via transport channels to
     radio access network (UTRAN)6. The UTRAN 6 configures,                 a medium access control (MAC) layer.
     maintains, and manages a radio access bearer for communi                  The MAC layer handles mapping between logical channels
     cations between the UE 2 and core network 4 to meet end-to        55   and transport channels and provides allocation of the MAC
     end quality-of-service requirements.                                   parameters for allocation and re-allocation of radio resources.
        The UTRAN 6 consists of at least one radio network Sub              The MAC layer is connected to the physical layer by transport
     system 8, including one RNC 10 acting as an access point to            channels and may be divided into a MAC-b sub-layer, a
     the core network 4, and at least one Node B 12 managed by a            MAC-d sub-layer, a MAC-c/sh sub-layer, and a MAC-hs
     corresponding RNC. The RNCs 10 are logically classified as        60   Sub-layer according to the type of transport channel being
     controlling RNCs, which allocate and manage common radio               managed.
     resources for a plurality of UEs 2 of a cell, and serving RNCs,           The MAC layer is connected to an upper layer called the
     which allocate and manage dedicated radio resources for a              radio link control (RLC) layer, via a logical channel. Various
     specific UE 2 of a cell. Each Node B 12 manages at least one           logical channels are provided according to the type of infor
     cell.                                                             65   mation transmitted. In general, a control channel is used to
       The core network 4 may be divided according to the type of           transmit information of the control plane and a traffic channel
     service provided, namely, a circuit-switched (CS) domain               is used to transmit information of the user plane.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            20417ofof293
                                                                                      26


                                                           US 7,580,388 B2
                                   3                                                                         4
        A logical channel may be a common channel or a dedicated                The radio resource control (RRC) layer located at the low
     channel depending on whether the logical channel is shared.             est portion of the third layer (L3) is only defined in the control
     Logical channels include a dedicated traffic channel (DTCH),            plane. The RRC layer handles the control plane signaling of
     a dedicated control channel (DCCH), a common traffic chan               the network layer (L3) between the UEs 2 and the UTRAN 6
     nel (CTCH), a common control channel (CCCH), a broadcast                and controls the transport and physical channels for the estab
     control channel (BCCH), and a paging control channel                    lishment, reconfiguration, and release of radio bearers. A
     (PCCH), or a Shared Channel Control Channel. The BCCH                   radio bearer is a service provided by a lower layer, such as the
     provides information including information utilized by a UE             RLC layer or MAC layer, for data transfer between the UE 2
     2 to access the core network 4. The PCCH is used by the                 and UTRAN 6.
     UTRAN 6 to access a UE2. The different logical channels are        10      The air interface (Uu) between the UE2 and the UTRAN 6
     listed in FIG. 3.                                                       includes the RRC layer for the establishment, reconfigura
        The MAC-b sub-layer manages a BCH (Broadcast Chan                    tion, and release of radio bearers, for example a service pro
     nel), which is a transport channel handling the broadcasting            viding data transfer between the UE and an RNC 10 of the
     of system information. In the downlink, the MAC-c/sh sub                UTRAN. Establishment of a radio bearer determines the
     layer manages a common transport channel. Such as a forward        15   regulating characteristics of the protocol layer and channel
     access channel (FACH) or a downlink shared channel                      needed to provide a specific service, thereby establishing the
     (DSCH), which is shared by a plurality of terminals. In the             parameters and operational methods of the service.
     uplink, the MAC-C/sh Sub-layer manages a Radio Access                     A UE 2 is said to be in the RRC-connected mode when the
     Channel (RACH). Therefore, each UE 2 has one MAC-c/sh                   RRC layer of a UE and the RRC layer of a corresponding
     entity.                                                                 RNC 10 are connected, thereby providing for bi-directional
        The possible mapping between the logical channels and the            transfer of RRC messages. If there is no RRC connection, the
     transport channels from the perspective of a UE 2 is illus              UE 2 is said to be in the RRC-idle mode.
     trated in FIG. 4. The possible mapping between the logical                 Upon power-up, a UE2 is in the RRC-idle mode by default.
     channels and the transport channels from the perspective of a           When necessary, an RRC-idle UE 2 transitions to the RRC
     UTRAN 6 is illustrated in FIG. 5.                                  25
                                                                             connected mode through an RRC connection procedure.
       The MAC-d sub-layer manages a dedicated channel                          An RRC connection is established, for example, when
     (DCH), which is a dedicated transport channel for a UE2. The            uplink data transfer is needed to make a call or to respond to
     MAC-d sublayer is located in a serving RNC 10 (SRNC) that               a paging message from the RNC 10. The RRC connection
     manages a corresponding UE 2, and one MAC-d Sublayer                    connects the UE 2 to the RNC 10 of the UTRAN 6.
     also exists in each UE 2.                                          30
                                                                                The different possibilities that exist for the mapping
        The RLC layer, depending of the RLC mode of operation,               between the radio bearers and the transport channels are not
     Supports reliable data transmissions and performs segmenta              all possible all the time. The UE 2 and UTRAN 6 deduce the
     tion and concatenation on a plurality of RLC service data               possible mapping depending on the UE state and the proce
     units (SDUs) delivered from an upper layer. When the RLC           35   dure that the UE and UTRAN are executing.
     layer receives the RLC SDUs from the upper layer, the RLC                  The different transport channels are mapped onto different
     layer adjusts the size of each RLC SDU in an appropriate                physical channels. For example, the RACH transport channel
     manner based upon processing capacity and then creates data             is mapped on a given PRACH, the DCH may be mapped on
     units by adding header information thereto.                             the DPCH, the FACH and the PCH may be mapped on the
        The data units, called protocol data units (PDUs), are trans    40   S-CCPCH, and the DSCH is mapped on the PDSCH. The
     ferred to the MAC layer via a logical channel. The RLC layer            configuration of the physical channels is determined by RRC
     includes a RLC buffer for storing the RLC SDUs and/or the               signaling exchange between the RNC 10 and the UE 2.
     RLC PDUs. The RLC services are used by service-specific                   Because an RRC connection exists for UEs 2 in RRC
     protocol layers on the user plane, namely a broadcast/multi             connected mode, the UTRAN 6 can determine the existence
     cast control (BMC) protocol and a packet data convergence          45   of a particular UE within the unit of cells, for example in
     protocol (PDCP), and are used by a radio resource control               which cellorset of cells the RRC connected mode UE resides,
     (RRC) layer for signaling transport on the control plane.               and which physical channel the UE is monitoring. Therefore,
        The BMC layer schedules a cell broadcast (CB) message                the UE 2 can be effectively controlled.
     delivered from the core network 4 and enables the CB mes                  In contrast, the UTRAN 6 cannot determine the existence
     sage to be broadcast to the corresponding UES 2 in the appro       50   of a UE 2 in idle mode. The existence of idle UEs 2 can only
     priate cell. Header information, Such as a message identifier,          be determined by the core network 4 to be within a region that
     a serial number, and a coding scheme, is added to the CB                is larger than a cell, for example a location or a routing area.
     message to generate a BMC message for delivery to the RLC               Therefore, the existence of idle mode UEs 2 is determined
     layer.                                                                  within large regions, and, in order to receive mobile commu
        The RLC layer appends RLC header information and                55   nication services such as Voice or data, the idle mode UE must
     transmits the thus-formed message to the MAC layer via a                transition into the RRC connected mode. The possible tran
     common traffic channel as a logical channel. The MAC layer              sitions between modes and states are illustrated in FIG. 6.
     maps the common traffic channel to a forward access channel               A UE 2 in RRC connected mode may be in different states,
     (FACH) as a transport channel. The transport channel is                 for example CELL FACH state, CELL PCH state, CELL
     mapped to a secondary common control physical channel as           60    DCH state or URA PCH state. Depending on the state, the
     a physical channel.                                                     UE 2 performs different actions and monitors different chan
        The PDCP layer is located above the RLC layer. The PDCP              nels.
     layer is used to transmit network protocol data, such as the               For example a UE 2 in CELL DCH state will attempt to
     IPv4 or IPv6, effectively on a radio interface with a relatively        monitor, among others, a DCH type of transport channel that
     small bandwidth. For this purpose, the PDCP layer reduces          65   is mapped to a certain DPCH. A UE 2 in CELL FACH state
     unnecessary control information used in a wired network, a              will monitor several FACH transport channels that are
     function called header compression.                                     mapped to a certain S-CCPCH. A UE 2 in CELL PCH state
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            20518ofof293
                                                                                      26


                                                         US 7,580,388 B2
                                   5                                                                       6
     will monitor the PICH channel and the PCH channel that is             Therefore, the UE 2 may only use CCCH logical channel
     mapped to a certain S-CCPCH physical channel.                         mapped on the RACH transport channel to transmit the RRC
        The actions of a UE 2 are also different depending on the          Connection Request message.
     state. For example a UE 2 is in CELL FACH state whenever                 The RLC layer may use either transparent mode (TM),
     it moves from one cell into another cell and, depending on       5    unacknowledged mode (UM) or acknowledged mode (AM).
     different conditions, the UE will start the CELL Update pro           Depending upon the mode, the size of the RLC PDUs may
     cedure by transmitting a Cell Update message to the Node B            change after each transmission of a transport block. In TM
     12 to indicate that the UE has changed location and will begin        and UM mode, the size of the RLC PDUs may change after
     monitoring the FACH channel. This procedure is also per               each transmission. In AM, the PDU size may not be changed
     formed when the UE 2 transitions from any other state to         10   dynamically, but only through a reconfiguration by the RNC
     CELL FACH state and the UE has no C-RNTI available, for               10, because the PDUs might be retransmitted.
     example when transitioning from CELL PCH state or                        The transport channels may handle RLC PDUs of pre
     CELL DCH state, or when a UE in CELL FACH state was                   defined sizes. The transport block size of the physical layer is
     previously out of a coverage area.                                    defined by the RLC PDU size and the MAC header size.
        In order to distinguish transmissions between the RNC 10      15   Different transport channels allow different transport block
     and the different UEs 2 and in order to distinguish the differ        sizes and a given transport channel may also allow different
     ent radio bearers that may be multiplexed in the MAC layer,           sizes. Generally, the transport block sizes a UE 2 is allowed to
     the MAC includes a header in the transmissions. The logical           use for a specific radio bearer are determined by the RNC 10
     channel type determines the type of MAC header that the UE            or fixed by the UMTS standard.
     2 uses to transmit the message, the UMTS mode (FDD or                    A transport channel is defined by its type, for example
     TDD) and the transport channel to which the logical channel           RACH, FACH, DCH, DSCH or USCH, and by its attributes.
     is mapped. This header may contain an identifier that identi          Some attributes are dynamic and some attributes are semi
     fies a specific UE 2.                                                 static.
       There are different identifiers used in the MAC header to
                                                                              Dynamic attributes include the transport block size, which
     distinguish transmissions to/from the different UEs 2. The       25
                                                                           is the size of the MAC PDU; the transport block set size,
     RNC 10 allocates the different identifiers.
        Examples of identifiers are C-RNTI, U-RNTI, S-RNTI and             which is the size of the MAC PDU multiplied by the number
     H-RNTI. C-RNTI is used to identify a given UE 2 in a given            of MAC PDUs that can be transported in one transmission
     cell. U-RNTI is used to identify a UE 2 in a given UTRAN 6            time interval (TTI); and the transmission time interval, which
     system. S-RNTI identifies the UE 2 on a DSCH transport           30
                                                                           is an optional dynamic attribute for TDD only. Semi-static
                                                                           attributes include the transmission time interval, which is
     channel. H-RNTI identifies the UE 2 on a given HSDPA                  mandatory for FDD and optional for the dynamic part of TDD
     transport channel.                                                    NRT bearers; the error protection scheme applied; the type of
       The fields that are contained in the MAC header for all
     transport channels except the HS-DSCH transport channel               error protection; the turbo code; the convolutional code; no
     are illustrated in FIG. 7. The TCTF (Target Channel Type         35
                                                                           channel coding, which is semi-static for TDD only; the cod
                                                                           ing rate; the static rate matching parameter; and the size of
     Field) field indicates the type of logical channel that is            CRC.
     mapped on the given transport channel in the event different             The semi static part of an attribute may only be changed
     logical channels may be mapped on the transport channel.              when the RRC layer changes the configuration. The dynamic
     The UE-Id type is the UE2 identifier. The C/T field indicates         part of an attribute provides several alternatives, for example
     the radio bearer that was established.                           40
        The TCTF is utilized to distinguish between the different          that there may be one, two or three transport blocks transmit
     logical channels. Distinguishing between logical channels             ted in one TTI. Furthermore, the transport block size may be
     determines the exact format of the rest of the MAC header.            changed during each TTI.
     For example. If the CCCH is mapped on RACH (FACH, the                    A set of values of the dynamic and the semi-static parts is
     MAC header contains only the TCTF field that carries the         45   called a transport format (TF). Each transport channel may
     information that the rest of the MAC PDU contains a message           use one or more transport formats. For example, only one
     from a CCCH type transport channel.                                   transport channel may be mapped on the Physical Random
       Presently, the UMTS standard indicates that only the sig            Access Channel (PRACH), the channel to which the present
                                                                           invention is directed.
     naling radio bearer 0 (SRB0) may use the CCCH logical
     channel. Therefore there is no need for the C/T field when the   50      The PRACH message includes a data portion that is gen
     CCCH logical channel is used.                                         erated out of the transport block set received by the MAC
       In the uplink, not all transport channels are available             layer and includes control information that is generated in the
     depending upon the state of the UE 2. For example when the            Physical layer. The control information includes the transport
     UE 2 is in CELL FACH state, the UE cannot use a DCH                   format combination indicator (TFCI) that is used to deter
     transport channel, but may use, for example, a RACH trans        55   mine the coding and the transport format that is used for the
     port channel.                                                         transmission. FIG. 8 illustrates the RACH message structure.
        For the mapping of DCCH on RACH, for example, the UE                  When a radio bearer is mapped via a logical channel to a
     2 must have a valid C-RNTI. However, if the UE 2 has just             transport channel, not all existing transport format combina
     moved into a new cell and desires to start the Cell Update            tions may be used. The allowable transport format combina
     procedure, the UE does not have a valid C-RNTI. Therefore,       60   tions are determined by the RRC protocol, as indicated by the
     the UE 2 may only map the CCCH logical channel on the                 RB mapping information.
     RACH. In coding the CCCH message, an “initial Identity.”                 Presently, the UMTS standard indicates that signaling
     which is either fixed or allocated to the UE 2 by the core            radio bearer number 0 (SRB0) is always mapped via a CCCH
     network 4, or the U-RNTI is included in the message to                logical channel on the RACH transport channel. Presently,
     distinguish the UE 2.                                            65   the UMTS standard also indicates that a UE2 is only allowed
        The same situation exists when the UE 2 has just been              to use the first transport format that is listed for the selected
     powered on and wants to establish an RRC connection.                  RACH for transmission of messages via CCCH.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            20619ofof293
                                                                                      26


                                                            US 7,580,388 B2
                                     7                                                                       8
        Generally, the first transport format of a RACH may carry             method 50 illustrated in FIG. 11. Otherwise, the TTI of the
     only one transport block of 168 bits. However, the messages              configured PRACHs is utilized.
     that are transmitted via the CCCH may be large and, in some                 Referring to FIG. 11, the UE 2 selects a transport format
     situations, it may be beneficial to use also other transport             with 10 msec. TTI based on the available transport formats in
     block sizes.                                                        5    step S52. From the transport formats supported by all
        The CCCH is fixed to always use TM mode in the uplink.                RACHs, those formats that have a TTI of 10 msec. and cor
     TM mode does not Support segmentation and padding. The                   respond to a single transport block of all configured RLC
     MAC header always includes only the TCTF header, which                   sizes are kept.
     consists of 2 bits. Therefore, the RRC message that is carried              For example, the RLC size applicable for RBO is kept in
     in the MACSDU must be adapted to meet the required size of 10            RRC-idle mode and the RLC sizes configured with explicit
     the MAC SDU.                                                             RB mapping information are kept in RRC-connected mode. If
        RRC messages are generated using a special coding known               more than a single transport format is applicable, the UE 2
     as ASN.1 coding. FIG. 9 illustrates ASN.1 coding of an RRC               may select any of the available formats.
     message for CCCH.                                                           Preferably, the UE 2 selects the transport format that is
                                                                         15
        The different information elements that form the R99 part             intended for use by the next transmission. If such information
     and the extension part are encoded by the means of the ASN.1             is not available, the transport format corresponding to the
     to create the basic production. The encoder adds padding bits            largest configured RLC size is selected.
     to ensure that the number of bits is a multiple of 8. In order to           In step S54, the UE 2 calculates the power margin by
     adapt the RRC PDU size to the size of the MAC-SDU for the                estimating the transmit power necessary to transmit a trans
     CCCH messages on TM, the RRC layer adds additional pad                   port block set on the RACH with a given transportformat. The
     ding.                                                                    algorithm used for this calculation is specified by the 3GPP
        The CCCH logical channel is used to transmit Cell Update              standard and uses, among other input parameters, the TTI, the
     messages, RRC connection request messages and URA                        transport block size and the number of transport blocks to be
     update messages in the uplink. The messages have different          25
                                                                              transmitted.
     sizes depending upon the information that is added to the                   In step S56, the calculated power margin is compared to 6
     message. The messages also contain information on the mea                dB. If the power margin is greater than 6 dB, the 10 msec. TTI
     Sured results of neighboring cells, for example quality and              is selected in step S58. If the calculated power margin is not
     timing information Such as measured results on RACH.                     greater than 6 db, the 20 msec. TTI is selected in step S60.
        Conventional methods adapt the size of the messages trans        30      If the size of a CCCH message is too large using the
     mitted on the CCCH logical channel so that the RLC PDU                   conventional methods 1, 50, a UE2 might completely delete
     with the MAC header fits inside the transport block that is              the information on the measured results of neighboring cells,
     used in the RACH. A conventional method 1 for transmitting               for example measured results on RACH, even though the
     messages on the CCCH logical channel is illustrated in FIG.              quality and timing information might be needed in the RNC
     10.                                                                      10. Without the quality and timing information, a connection
                                                                         35
        As illustrated in FIG. 10, information regarding the exist            may not be established with the RNC 10 when a UE 2 moves
     ing PRACH configurations is transmitted to a UE 2 (S10).                 to another cell. The UE2 may not be able to transmit data and
     Based on the existing transport PRACH configurations, the                a current call may be interrupted or a new call may not be
     UE 2 selects the PRACH according to an algorithm (S12).                  initiated.
     The UE 2 generates a message including all information              40     Because the UMTS standard restricts a UE 2 to always use
     elements for transmission over the PRACH (S14). The UE 2                 the first transport block size of the selected PRACH, there is
     compares the message size with the transport block size of the           only one transport block size available for SRB0. Therefore,
     first transport format of the corresponding RACH and adapts              the size of the messages is limited to the size of the transport
     the message size by deleting measurement information until               block.
     the message fits within the transport block size (S16). The UE      45     It has been Suggested to change the size of the first transport
     2 then transmits the adapted message via the PRACH (S18).                format of the PRACH. However, there is no guarantee that all
        In a UMTS system several PRACHs may be configured in                  mobiles terminals will support a size change of the SRB0.
     a cell. A UE 2 in RRC-idle or RRC-connected mode reads a                 Therefore, as long as there are mobile terminals that do not
     list of PRACH channels from the system information blocks.               support another transport block size used in the PRACH,
     Each PRACH channel may have a list of available transport           50   messages that are transmitted via the CCCH in the uplink may
     formats.                                                                 not be extended in new Releases of the UMTS standard.
        In TDD (Time Division Duplex), the TTI (Transmission                    Therefore, there is a need for a method and apparatus that
     Time Interval), or duration of the transmission of a transport           conforms to a new UMTS standard that allows messages to be
     block, of a PRACH may be different depending on the trans                transmitted via the CCCH channel that are larger than the
     port format. In 1.28 MCPS TDD mode, the UE 2 always                 55   currently available transport block size, while not impacting
     selects the largest TTI of the transport formats that are suit           the operation of mobile terminals that do not conform to the
     able for transmission of the transport block set.                        new UMTS standard. The present invention addresses these
        In FDD (Frequency Division Duplex), each PRACH chan                   and other needs.
     nel has a fixed TTI. Each transport format is characterized,
     among other characteristics, by a transport block size and the      60                  SUMMARY OF THE INVENTION
     number of transport blocks that may be transmitted during
     One TTI.                                                                    The present invention is directed to a method and apparatus
       In order to select the PRACH, the UE2 first must select the            for enhancing the signaling between a mobile communication
     TTI to be applied. Once the TTI is selected, the UE 2 selects            device and a network. Specifically, the invention is directed to
     one PRACH channel randomly from the PRACHs that exist               65   a method and apparatus for providing new configurations for
     that use the selected TTI length. If PRACHs with different               transmitting control information between a mobile and a net
     TTI lengths exist, the TTI length is selected according to the           work using a common control channel logical channel/trans
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            20720ofof293
                                                                                      26


                                                          US 7,580,388 B2
                                                                                                         10
     port channel such that the operation of mobile terminals that          a new channel mapping configuration, and for a new message
     do not support the new configurations is not impacted.                 format, transmitting an information message indicating the
        Additional features and advantages of the invention will be         new configurations from the network to one or more mobile
     set forth in the description which follows, and in part will be        communication devices, selecting one of the new configura
     apparent from the description, or may be learned by practice           tions in the mobile communication devices and transmitting a
     of the invention. The objectives and other advantages of the           message utilizing the selected configuration from the mobile
     invention will be realized and attained by the structure par           communication devices to the network.
     ticularly pointed out in the written description and claims               It is contemplated that a new logical channel and for a new
     hereofas well as the appended drawings.                                physical channel may be provided. It is further contemplated
        To achieve these and other advantages and in accordance        10   that an increased message size may be provided for an exist
     with the purpose of the present invention, as embodied and             ing channel, preferably a logical channel and for a physical
     broadly described, the present invention is embodied in a              channel. Moreover, it is contemplated that a new channel
     method and apparatus that enhances the signaling between a             mapping configuration may be associated with mapping a
     mobile communication device and a network. Specifically,               logical channel to a physical channel. Preferably the selection
     new configurations for transmitting control information           15   of one of the new configurations is based on the size of a
     between a mobile and a network using a common control                  message to be transmitted.
     channel (CCCH) logical channel ?transport channel are pro                 It is contemplated that the information message indicating
     vided and an indication is provided from a network regarding           the new configurations for transmitting a message may be
     which of the new configurations are available for use such that        transmitted via a common channel to a plurality of mobile
     previously available configurations are still available for            communication devices. Preferably, the information indicat
     mobile terminals that do not support the new configurations.           ing the available configurations is included in an extension
        In one aspect of the present invention, a method is provided        portion of the information message Such that mobile commu
     for transmitting control information to a network. The                 nication devices that do not incorporate the new configura
     method includes receiving an information message indicating            tions do not interpret the information.
     one or more available configurations for transmitting a mes       25      It is contemplated that the information message indicating
     sage, selecting one of available configurations and transmit           the new configurations for transmitting a message may be
     ting a message utilizing the selected configuration.                   transmitted via a dedicated channel to a specific mobile com
        It is contemplated that the available configurations may            munication device. Preferably the information message is an
     include a legacy configuration mode and legacy configuration           RRC connection setup message.
     identity. The legacy configuration mode is a configuration        30      In another aspect of the present invention, a method is
     mode for transmitting a message that may be utilized by                provided for transmitting control information to a network.
     mobile terminals that do not support the new configurations            The method includes transmitting an information message
     provided by the present invention.                                     indicating one or more available configurations for transmit
        It is contemplated that the available configurations may            ting a message and receiving a message transmitted utilizing
     include a predefined configuration mode and predefined con        35   one of the available configurations.
     figuration identity. The predefined configuration mode is a               It is contemplated that the available configurations may
     new configuration for transmitting a message that is provided          include a legacy configuration mode and legacy configuration
     by the present invention.                                              identity. The legacy configuration mode is a configuration
        It is contemplated that the new configurations provided by          mode for transmitting a message that may be utilized by
     the present invention may include an additional channel, an       40   mobile terminals that do not Support the new configurations
     increased message block size for an existing channel, a new            provided by the present invention.
     channel mapping configuration, and for a new message for                  It is contemplated that the available configurations may
     mat. Preferably the selection of one of the available configu          include a predefined configuration mode and predefined con
     rations is based on the size of a message to be transmitted.           figuration identity. The predefined configuration mode is a
        It is contemplated that a new logical channel and/or a new     45   new configuration for transmitting a message that is provided
     physical channel may be provided. It is further contemplated           by the present invention.
     that an increased message size may be provided for an exist               It is contemplated that the new configurations provided by
     ing channel, preferably a logical channel and for a physical           the present invention may include an additional channel, an
     channel. Moreover, it is contemplated that a new channel               increased message block size for an existing channel, a new
     mapping configuration may be associated with mapping a            50   channel mapping configuration, and for a new message for
     logical channel to a physical channel.                                 mat. Preferably the information message is an RRC connec
        It is contemplated that the information message indicating          tion setup message.
     the available configurations for transmitting a message may               It is contemplated that a new logical channel and for a new
     be received via a common channel. Preferably, the informa              physical channel may be provided. It is further contemplated
     tion indicating the available configurations is included in an    55   that an increased message size may be provided for an exist
     extension portion of the information message.                          ing channel, preferably a logical channel and for a physical
        It is contemplated that the information message indicating          channel. Moreover, it is contemplated that a new channel
     the available configurations for transmitting a message may            mapping configuration may be associated with mapping a
     be received via a dedicated channel. Preferably the informa            logical channel to a physical channel.
     tion message is an RRC connection setup message.                  60      It is contemplated that the information message indicating
        In another aspect of the present invention, a method is             the available configurations for transmitting a message may
     provided for transmitting control information between at               be transmitted via a common channel to a plurality of mobile
     least one mobile communication device and a network. The               terminals. Preferably, the information indicating the available
     method includes providing new configurations for transmit              configurations is included in an extension portion of the infor
     ting a message in one or more mobile communication                65   mation message.
     devices, the new configurations including an additional chan              It is contemplated that the information message indicating
     nel, an increased message block size for an existing channel,          the available configurations for transmitting a message may
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            20821ofof293
                                                                                      26


                                                           US 7,580,388 B2
                                   11                                                                       12
     be transmitted via a dedicated channel to a specific mobile                FIG. 11 illustrates a conventional method for selecting the
     terminal. Preferably the information message is an RRC con              TTI length in order to select the PRACH for transmission of
     nection setup message.                                                  messages in FDD (Frequency Division Duplex) mode.
        In another aspect of the present invention, a mobile com                FIG. 12 illustrates a method for transmitting messages on
     munication device is provided for transmitting control infor            the CCCH logical channel according to one embodiment of
     mation to a network. The mobile communication device                    the present invention.
     includes an RF module, an antenna, a keypad, a display, a                  FIG. 13 illustrates a method for selecting the TTI length in
     storage unit, and a processing unit.                                    order to select the PRACH for transmission of messages in
       The antenna and RF module receive an information mes                  FDD (Frequency Division Duplex) mode according to one
     sage from the network and transmit a message to the network.       10   embodiment of the present invention.
     The keypad allows a user to enter information. The display                 FIG. 14 illustrates a method for transmitting an indication
     conveys information to a user. The storage unit stores infor            of available PRACH configurations utilizing a message trans
     mation associated with one or more configurations. The pro              mitted to a plurality of mobile terminals according to one
     cessing unit performs the methods of the present invention to           embodiment of the present invention.
     process an information message indicating available configu        15      FIG. 15 illustrates a method for transmitting an indication
     rations for transmitting a message, select one of the available         of available PRACH configurations utilizing a message trans
     configurations and transmit a message utilizing the selected            mitted to a specific mobile terminal according to one embodi
     configuration.                                                          ment of the present invention.
        In another aspect of the present invention, a network is               FIG.16 illustrates a mobile communication device accord
     provided for transmitting control information to one or more            ing to one embodiment of the present invention.
     mobile terminals. The network includes a transmitter, a                    FIG.17 illustrates a network according to one embodiment
     receiver and a controller.                                              of the present invention.
        The transmitter transmits an information message to one or              DETAILED DESCRIPTION OF THE PREFERRED
     more mobile terminals. The receiver receives a message from        25                  EMBODIMENTS
     one or more mobile terminals. The controller performs the
     methods of the present invention to generate an information                The present invention relates to a method and apparatus for
     message indicating one or more available configurations for             providing new configurations for transmitting control infor
     transmitting a message and to process messages transmitted              mation between a mobile terminal, for example user equip
     from one or more mobile terminals utilizing one of the avail       30   ment (UE), and a radio network controller (RNC) using a
     able configurations.                                                    common control channel (CCCH) logical channel ?transport
        It is to be understood that both the foregoing explanation           channel such that the operation of mobile terminals that do
     and the following detailed description of the present invention         not support the new configurations is not impacted. Although
     are exemplary and illustrative and are intended to provide              the present invention is illustrated with respect to a mobile
     further explanation of the invention as claimed.                   35   terminal, it is contemplated that the present invention may be
             BRIEF DESCRIPTION OF THE DRAWINGS
                                                                             utilized anytime it is desired to provide new configurations
                                                                             for transmitting control information between a mobile com
                                                                             munication device and a network.
        The accompanying drawings, which are included to pro                    Reference will now be made in detail to the preferred
     vide a further understanding of the invention and are incor        40   embodiments of the present invention, examples of which are
     porated in and constitute a part of this application, illustrate        illustrated in the accompanying drawings. Throughout the
     embodiment(s) of the invention and together with the descrip            drawings, like elements are indicated using the same or simi
     tion serve to explain the principle of the invention. In the            lar reference designations.
     drawings:                                                                  The invention proposes to use a new configuration for the
        FIG. 1 illustrates a block diagram of a conventional UMTS       45   transmission of the RRC messages of SRB0. The new con
     network structure.                                                      figuration is intended to enable messages to be transmitted
        FIG. 2 illustrates a conventional radio interface protocol.          over the CCCH that are larger than those currently allowed for
        FIG. 3 illustrates different logical channels in a conven            transmission. Enabling larger messages, for example mes
     tional radio interface protocol.                                        sages containing additional information, to be transmitted
        FIG. 4 illustrates possible mapping between the logical         50   over the CCCH may prevent essential quality and timing
     channels and the transport channels from the perspective of a           information, for example measured results on RACH, from
     mobile terminal in a conventional radio interface protocol.             being deleted from the messages sent over the CCCH. There
        FIG. 5 illustrates possible mapping between the logical              are several ways in which a new configuration may be imple
                                                                             mented.
     channels and the transport channels from the perspective of a      55      A first embodiment of the new configuration provides a
     core network in a conventional radio interface protocol.                new physical RACH channel (PRACH) which would be used
        FIG. 6 illustrates possible transitions between modes and            only by UEs 2 that support the use of the additional PRACH.
     states of a conventional mobile terminal.
                                                                             The new PRACH may be indicated utilizing the existing
        FIG. 7 illustrates the fields contained in the MAC header in         system information messages such that only UEs 2 that Sup
     a conventional radio interface protocol for all transport chan     60   port the use of the new PRACH would utilize the new channel
     nels except the HS-DSCH transport channel.                              to transmit messages via the CCCH on the new PRACH.
        FIG. 8 illustrates the conventional RACH message struc                  A second embodiment of the new configuration allows a
     ture.                                                                   UE 2 to use a different transport format on the same RACH
       FIG. 9 illustrates the conventional ASN.1 coding of an                that is presently utilized to transmit messages via the CCCH.
     RRC message for CCCH. FIG. 10 illustrates a conventional           65   A new logical channel may be implemented, for example an
     method for transmitting messages on the CCCH logical chan               enhanced common control channel (ECCCH), which may be
     nel.                                                                    mapped on any transport format combination of the available
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            20922ofof293
                                                                                      26


                                                           US 7,580,388 B2
                                   13                                                                      14
     RACH channels. The RNC 10 would indicate whether a UE 2                   The UE 2 then generates a message to be transmitted
     is allowed to use the enhanced CCCH, for example in an                  including all information elements by utilizing the selected
     existing system information message, RRC messages or any                PRACH configuration in step S106. If the transport block size
     other messages transmitted from the RNC to the UE 2.                    of the selected PRACH configuration is still insufficient to
        A third embodiment allows the mapping of the CCCH                    allow inclusion of all information regarding measured results
     channel on other transport block sizes of the existing RACH.            of neighboring cells in the message, the UE 2 reduces the
     There would be no need to change the architecture of the UE             amount of information regarding measured results of neigh
     2 or core network 4, as only the mapping of the PRACH                   boring cells that is included in the message in order to adapt
     would be changed.                                                       the message size to the transport block size of the selected
        According to the third embodiment, the RNC 10 may sig           10   PRACH configuration in step S108.
     nal whether the UE 2 is allowed to map the CCCH on any                    In FDD (Frequency Division Duplex), if the UE2 is
     PRACH and whether any PRACH transport block size or only                allowed to use additional transport formats or an enhanced
     certain PRACH transport block sizes are allowed. The RNC                ECCCH, the algorithm to determine the TTI of the available
     10 may indicate the numbers of the entries in the list of               PRACHs is impacted. The TTI may be selected according to
     PRACH transport block sizes that are allowed. Alternately,         15   the method 150 in FIG. 13.
     the mapping of the CCCH channel on any PRACH may be                        Referring to FIG. 13, the UE 2 selects a transport format
     allowed without any indication from the RNC 10.                         with 10 msec. TTI based on the available transport formats in
        A fourth embodiment allows a new message format to be                step S152. From the transportformats supported by all exten
     utilized. The new message format may be adapted to include              sion PRACHs, those formats that have a TTI of 10 msec. and
     only the most necessary data. For example, the START values             correspond to a single transport block are kept. If more than a
     may be omitted in an RRC Connection Request message                     single transport format is applicable, the UE 2 may select any
     since the START values are also transmitted in the Initial              of the available formats.
     Direct transfer message.                                                  Preferably, the UE 2 selects the transport format that is
        FIG. 12 illustrates a method 100 for selecting a configura           intended for use by the next transmission. For example, for
     tion for transmitting a message via the PRACH according to         25   RB0/CCCH, the smallest available RLC size that allows the
     one embodiment of the present invention. The method 100                 next message to be transmitted is selected. If such informa
     includes transmitting information indicating the available              tion is not available or, if the largest RLC size is not large
     PRACH configurations to a UE 2 (S102), selecting one of the             enough to accommodate the next message, the transport for
     available PRACH configurations (S104), generating a mes                 mat corresponding to the largest configured RLC size is
     sage to be transmitted using the selected PRACH configura          30   selected.
     tion (S106), adapting the generated message to the transport               In step S154, the UE 2 calculates the power margin by
     block size if necessary (S108) and transmitting the message             estimating the transmit power necessary to transmit a trans
     via the PRACH (S110).                                                   port block set on the RACH with a given transportformat. The
        In step S102, the RNC 10 transmits information to a UE 2             algorithm used for this calculation is specified by the 3GPP
     indicating the available PRACH configurations. The avail           35   standard and uses, among other input parameters, the TTI, the
     able PRACH configurations may include existing, or legacy               transport block size and the number of transport blocks to be
     configurations that are Supported by all UES 2 and for pre              transmitted.
     defined new, or extended, configurations that may not be                   In step S156, the calculated power margin is compared to 6
     supported by all UEs.                                                   dB. If the power margin is greater than 6 dB the 10 msec. TTI
        The extended PRACH configurations may incorporate one           40   is selected in step S158. If the calculated power margin is not
     or more of the four embodiments previously defined; a new               larger than 6 db, the 20 msec. TTI is selected in step S160.
     physical RACH channel, a new logical channel Such as an                    The transport format for which the power margin is calcu
     enhanced common control channel (ECCCH), mapping of                     lated should then be selected to be the transport format with a
     the CCCH channel on other transport block sizes of the exist            TTI of 10 mSec. that allows transmission of the RBO/CCCH
     ing RACH, and/or a new message format. The indication of           45   message. If several transport formats with a TTI of 10 msec.
     the available PRACH configurations may include a configu                that allow transmission of the RB0/CCCH message exist, the
     ration mode and configuration identity for each available               format with the smallest transport block size is selected. If no
     legacy configuration and each available predefined configu              Such transport format exists, the transport format with the
     ration.                                                                 largest transport block size with 10 msec. TTI is selected.
        In step S104, the UE2 selects one of the available PRACH        50      In 1.28MCPS TDD mode, the UE 2 may select the trans
     configurations, for example by performing an algorithm that             port format with a transport block size that is configured by
     includes the existing PRACH configuration and the extended              explicit signaling. For SRB0/CCCH the UE 2 may select a
     PRACH configurations. The selection between the existing                transport format that allows transmission of the next message
     PRACH configuration and the one or more extended PRACH                  for SRB0. If no such transport format exists, the transport
     configurations is based on the size of the message that is to be   55   format with the biggest size should be selected, or if several
     transmitted in order to select the PRACH configuration that             transport formats are available, the transport format with the
     allows a transport block size that accommodates all message             smallest transport block size should be chosen. If several
     data while adding a minimum amount of overhead.                         transport formats with this transport block size exist, the UE
        Preferably, the UE 2 first determines if the transport block         2 should select the largest TTI from those transport formats.
     size of the existing PRACH configurations allow inclusion of       60      The method of transmitting information indicating the
     all information regarding measured results of neighboring               available PRACH configurations to a UE 2 must be per
     cells, for example quality and timing information Such as               formed in a manner such that UEs that do not support the new
     measured results on RACH, in the message. If the transport              configurations are not impacted. The information indicating
     block sizes of the existing PRACH configurations are insuf              the available PRACH configurations may be transmitted to a
     ficient to allow inclusion of all information regarding mea        65   UE 2 as an extension of the system information transmitted to
     Sured results of neighboring cells in the message, the UE 2             a plurality of UEs 2, for example as part of a broadcast
     selects one of the extended PRACH configurations.                       message on a common channel, as illustrated in FIG. 14. On
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            21023ofof293
                                                                                      26


                                                           US 7,580,388 B2
                               15                                                                         16
     the other hand, the information indicating the available                may be transformed into audible or readable information
     PRACH configurations may be transmitted by dedicated                    output, for example, via the speaker 245.
     RRC signaling on a dedicated channel as illustrated in FIG.                The RF module 235 and antenna 240 are adapted to receive
     15.                                                                     an information message from the network 4 and to transmit a
        As illustrated in FIG. 14, the portion of the message that           message to the network and the storage unit 230 is adapted to
     contains information available according to the current 3GPP            store information associated with one or more configurations.
     standard may be understood by both new UEs 2 that support               The processing unit 210 is adapted to process an information
     the new configurations and legacy UEs that do not support the           message indicating one or more available configurations for
     new configurations. The indication of extension information             transmitting a message, select one of the available configu
     is read by new UEs 2 and ignored by legacy UEs. The exten          10   rations and transmit a message utilizing the selected configu
     sion information indicating the available PRACH configura               ration.
     tions is understood only by new UEs 2 that support the new                 It will be apparent to one skilled in the art that the preferred
     configurations.                                                         embodiments of the present invention can be readily imple
        As illustrated in FIG. 15, the information indicating the            mented using, for example, the processor 210 or other data or
     available PRACH configurations is transmitted to a specific        15   digital processing device, either alone or in combination with
     new UE 2 that Supports the new configurations when a con                external Support logic.
     nection between a UTRAN 6 and the UE is established. The                   FIG. 17 illustrates a block diagram of a UTRAN 320
     existing RRC connection setup message is utilized to indicate           according to one embodiment of the present invention. The
     the available PRACH configurations.                                     UTRAN 320 includes one or more radio network sub-sys
        The UE 2 requests an RRC connection by transmitting an               tems (RNS) 325. Each RNS 325 includes a radio network
     RRC connection request message to the UTRAN 6. If the                   controller (RNC)323 and a plurality of Node-Bs321, or base
     RRC connection can be accomplished, the UTRAN 6 trans                   stations, managed by the RNC. The RNC 323 handles the
     mits an RRC connection setup message to the UE 2.                       assignment and management of radio resources and operates
        The RRC connection setup message includes an indication              as an access point with respect to the core network 4. Further
     of the available PRACH configurations if the UE supports the       25   more, the RNC 323 is adapted to perform the methods of the
     new configurations. The indicated available PRACH configu               present invention.
     rations may include a legacy configuration, for example the                The Node-Bs 321 receive information sent by the physical
     existing PRACH configuration, and one or more predefined                layer of a mobile terminal 200 through an uplink and transmit
     new PRACH configurations, for example any the extended                  data to the mobile terminal through a downlink. The Node-Bs
     PRACH configurations incorporating the four embodiments            30   321 operate as access points, or as a transmitter and receiver,
     previously defined. If the UE 2 is a legacy UE that does not            of the UTRAN 320 for a mobile terminal 200.
     support the new configurations, no indication of the available             The Node-Bs 321 are adapted to transmit an information
     PRACH configurations is included in the RRC connection                  message to one or more mobile terminals 200 and to receive
     Setup message.                                                          a message from one or more mobile terminals. The RNC 323
        The UE 2, upon receiving the RRC connection setup mes           35   is adapted to generate an information message, the informa
     sage, selects one of the available PRACH configurations and             tion message indicating one or more available configurations
     transmits an RRC connection setup complete message to the               for transmitting a message, and process a message from one
     UTRAN 6. The UE 2 may then transmit messages via the                    or more mobile terminals 200, the message transmitted uti
     PRACH by utilizing the selected PRACH configuration.                    lizing one of the available configurations.
        Referring to FIG. 16, a block diagram of a mobile commu         40      The present invention enables a mobile terminal to transmit
     nication device 200 of the present invention is illustrated, for        messages to a network via a CCCH that have a larger transport
     example a mobile phone for performing the methods of the                block size than is currently supported by providing extended
     present invention. The mobile communication device 200                  PRACH configurations. By utilizing existing messages trans
     includes a processing unit 210 Such as a microprocessor or              mitted by the network to the mobile terminal to indicate the
     digital signal processor, an RF module 235, a power manage         45   available PRACH configurations, those mobile terminals that
     ment module 205, an antenna 240, a battery 255, a display               support the extended PRACH configurations may utilize the
     215, a keypad 220, a storage unit 230 such as flash memory,             extended configurations while mobile terminals that do not
     ROM or SRAM, a speaker 245 and a microphone 250.                        support the extended PRACH configurations may utilize the
        A user enters instructional information, Such as a telephone         existing configurations.
     number, for example, by pushing the buttons of the keypad          50      Although the present invention is described in the context
     220 or by voice activation using the microphone 250. The                of mobile communication, the present invention may also be
     processing unit 210 receives and processes the instructional            used in any wireless communication systems using mobile
     information to perform the appropriate function, such as to             devices, such as PDAs and laptop computers equipped with
     dial the telephone number. Operational data may be retrieved            wireless communication capabilities. Moreover, the use of
     from the memory unit 230 to perform the function. Further          55   certain terms to describe the present invention should not
     more, the processing unit 210 may display the instructional             limit the scope of the present invention to certain type of
     and operational information on the display 215 for the user's           wireless communication system, such as UMTS. The present
     reference and convenience.                                              invention is also applicable to other wireless communication
       The processing unit 210 issues instructional information to           systems using different air interfaces and/or physical layers,
     the RF module 235, to initiate communication, for example,         60   for example, TDMA, CDMA, FDMA, WCDMA, etc.
     by transmitting radio signals comprising Voice communica                   The preferred embodiments may be implemented as a
     tion data. The RF module 235 includes a receiver and a                  method, apparatus or article of manufacture using standard
     transmitter to receive and transmit radio signals. The antenna          programming and/or engineering techniques to produce Soft
     240 facilitates the transmission and reception of radio signals.        ware, firmware, hardware, or any combination thereof. The
     Upon receiving radio signals, the RF module 235 may for            65   term “article of manufacture' as used herein refers to code or
     ward and convert the signals to baseband frequency for pro              logic implemented in hardware logic (e.g., an integrated cir
     cessing by the processing unit 210. The processed signals               cuit chip, Field Programmable Gate Array (FPGA), Applica
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            21124ofof293
                                                                                      26


                                                           US 7,580,388 B2
                                   17                                                                      18
     tion Specific Integrated Circuit (ASIC), etc.) or a computer              9. The method of claim8, wherein the information indicat
     readable medium (e.g., magnetic storage medium (e.g., hard              ing the at least one available configuration for transmitting the
     disk drives, floppy disks, tape, etc.), optical storage (CD             second message is included in an extension portion of the first
     ROMs, optical disks, etc.), volatile and non-volatile memory            message.
     devices (e.g., EEPROMs, ROMs, PROMs, RAMs, DRAMs,                         10. The method of claim 1, wherein the first message is
     SRAMs, firmware, programmable logic, etc.).                             received via a dedicated channel.
        Code in the computer readable medium is accessed and                    11. The method of claim 10, wherein the first message is an
     executed by a processor. The code in which preferred embodi             RRC connection setup message.
     ments are implemented may further be accessible through a                  12. The method of claim 1, wherein selecting one of the at
     transmission media or from a file server over a network. In        10   least one available configuration comprises determining the
     Such cases, the article of manufacture in which the code is             size of the second message.
     implemented may comprise a transmission media, Such as a                   13. A method of transmitting control information between
     network transmission line, wireless transmission media, Sig             at least one mobile communication device and a network, the
     nals propagating through space, radio waves, infrared signals,          method comprising:
     etc. Ofcourse, those skilled in the art will recognize that many   15     providing at least one new configuration for transmitting a
     modifications may be made to this configuration without                      message in the at least one mobile communication
     departing from the scope of the present invention, and that the              device, the at least one new configuration comprising at
     article of manufacture may comprise any information bearing                  least one of utilizing an additional channel, utilizing an
     medium known in the art.                                                     increased message block size for an existing channel,
        The logic implementation shown in the figures described                  utilizing a new channel mapping configuration, or uti
     specific operations as occurring in a particular order. In alter             lizing a new message format;
     native implementations, certain of the logic operations may               transmitting a first message from the network to the at least
     be performed in different order, modified or removed and still               one mobile communication device, the first message
     implement preferred embodiments of the present invention.                    including information indicating the at least one new
     Moreover, steps may be added to the above described logic          25        configuration;
     and still conform to implementations of the invention.                    selecting one of the at least one new configuration in the at
       What is claimed is:
                                                                                  least one mobile communication device; and
                                                                               transmitting a second message from the at least one mobile
       1. A method of transmitting control information from a                     communication device to the network utilizing the
     mobile terminal in a network, the method comprising:               30
                                                                                  Selected configuration, the second message including at
       receiving a first message in the mobile terminal, the first                least a portion of the control information,
          message including information indicating at least one                wherein the at least one new configuration is physical
          available configuration for transmitting a second mes                   random access channel (PRACH) information related to
          Sage, the second message including at least a portion of                a common control channel (CCCH) logical channel, the
          the control information;                                      35
                                                                                  information including additional transport format infor
       Selecting one of the at least one available configuration in               mation for the CCCH comprising at least one of a RLC
          the mobile terminal; and                                                (Radio Link Control) size, a transport block size, or
       transmitting the second message from the mobile terminal                   number of transport blocks.
         utilizing the selected configuration,                                 14. The method of claim 13, wherein the additional channel
                                                                        40
       wherein the at least one available configuration is physical          comprises a logical channel or a physical channel.
          random access channel (PRACH) information related to                  15. The method of claim 13, wherein the existing channel
          a common control channel (CCCH) logical channel, the               comprises a logical channel or a physical channel.
          information including additional transport format infor               16. The method of claim 13, wherein the new mapping
          mation for the CCCH comprising at least one of a RLC          45   configuration is associated with mapping a logical channel to
          (Radio Link Control) size, a transport block size, or              a physical channel.
          number of transport blocks.                                           17. The method of claim 13, wherein the first message is
       2. The method of claim 1, wherein the at least one available          transmitted via a common channel to a plurality of mobile
     configuration comprises a legacy configuration mode and                 communication devices.
     legacy configuration identity.                                     50     18. The method of claim 17, wherein information indicat
       3. The method of claim 1, wherein the at least one available          ing the at least one new configuration is included in an exten
     configuration comprises a predefined configuration mode and             sion portion of the first message Such that a mobile commu
     a predefined configuration identity.                                    nication device that does not incorporate the at least one new
        4. The method of claim3, wherein the predefined configu              configuration does not interpret the information.
     ration mode comprises at least one of utilizing an additional      55      19. The method of claim 13, wherein the first message is
     channel, utilizing an increased message block size for an               transmitted via a dedicated channel to a specific mobile com
     existing channel, utilizing a new channel mapping configu               munication device.
     ration, or utilizing a new message format.                                 20. The method of claim 19, wherein the first message is an
       5. The method of claim 4, wherein the additional channel              RRC connection setup message.
     comprises a logical channel or a physical channel.                 60      21. The method of claim 13, wherein selecting one of the at
        6. The method of claim 4, wherein the existing channel               least one new configuration comprises determining the size of
     comprises a logical channel or a physical channel.                      the second message.
        7. The method of claim 4, wherein the new channel map                   22. A method of transmitting control information to at least
     ping configuration is associated with mapping a logical chan            one mobile terminal, the method comprising:
     nel to a physical channel.                                         65      transmitting a first message to the at least one mobile
        8. The method of claim 1, wherein the first message is                     terminal, the first message including information indi
     received via a common channel.                                                cating at least one available configuration for transmit
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            21225ofof293
                                                                                      26


                                                            US 7,580,388 B2
                                   19                                                                        20
          ting a second message, the second message including at                      (Radio Link Control) size, a transport block size, or
          least a portion of the control information; and                             number of transport blocks.
        receiving the second message from the at least one mobile               34. The mobile communication device of claim 33,
          terminal, the second message transmitted utilizing one              wherein the at least one available configuration comprises a
          of the at least one available configuration,                        legacy configuration mode and legacy configuration identity.
       wherein the at least one available configuration is physical             35. The mobile communication device of claim 33,
          random access channel (PRACH) information related to                wherein the at least one available configuration comprises a
          a common control channel (CCCH) logical channel, the                predefined configuration mode and a predefined configura
          information including additional transport format infor             tion identity.
          mation for the CCCH comprising at least one of a RLC           10     36. The mobile communication device of claim 35,
           (Radio Link Control) size, a transport block size, or              wherein the predefined configuration mode comprises at least
          number of transport blocks.                                         one of utilizing an additional channel, utilizing an increased
        23. The method of claim 22, wherein the at least one                  message block size for an existing channel, utilizing a new
     available configuration comprises a legacy configuration                 channel mapping configuration, or utilizing a new message
     mode and legacy configuration identity.                             15   format.
       24. The method of claim 22, wherein the at least one                     37. The mobile communication device of claim 36,
     available configuration comprises a predefined configuration             wherein the additional channel comprises a logical channel or
     mode and a predefined configuration identity.                            a physical channel.
        25. The method of claim 24, wherein the predefined con                  38. The mobile communication device of claim 36,
     figuration mode comprises at least one of utilizing an addi              wherein the existing channel comprises a logical channel or a
     tional channel, utilizing an increased message block size for            physical channel.
     an existing channel, utilizing a new channel mapping con                   39. The mobile communication device of claim 36,
     figuration, or utilizing a new message format.                           wherein the new channel mapping configuration is associated
       26. The method of claim 25, wherein the additional channel             with mapping a logical channel to a physical channel.
     comprises a logical channel or a physical channel.                  25
                                                                                40. The mobile communication device of claim 33,
       27. The method of claim 25, wherein the existing channel               wherein the first message is received via a common channel.
     comprises a logical channel or a physical channel.                         41. The mobile communication device of claim 40,
       28. The method of claim 25, wherein the new channel                    wherein the information indicating the at least one available
     mapping configuration is associated with mapping a logical               configuration is included in an extension portion of the first
     channel to a physical channel.                                      30
                                                                              message.
        29. The method of claim 22, wherein the first message is                42. The mobile communication device of claim 33,
     transmitted via a common channel to a plurality of mobile                wherein the first message is received via a dedicated channel.
     terminals.
       30. The method of claim 29, wherein the information indi                 43. The mobile communication device of claim 42,
     cating the at least one available configuration is included in an   35   wherein the first message is an RRC connection setup mes
                                                                              Sage.
     extension portion of the first message.                                    44. The mobile communication device of claim 33,
        31. The method of claim 22, wherein the first message is              wherein the processor is configured to select one of the at least
     transmitted via a dedicated channel to a specific mobile ter             one available configuration by determining the size of the
     minal.
       32. The method of claim 31, wherein the first message is an       40   Second message.
     RRC connection setup message.                                               45. A network for transmitting control information to at
       33. A mobile communication device for transmitting con                 least one mobile terminal, the network comprising:
     trol information to a network, the mobile communication                     a transmitter configured to transmit a first message to the at
     device comprising:                                                             least one mobile terminal, the first message including
       an RF module configured to receive a first message from           45         information indicating at least one available configura
          the network and to transmit a second message to the                       tion for transmitting a second message;
          network, the first message including information indi                  a receiver configured to receive the second message from
          cating at least one available configuration for transmit                  the at least one mobile terminal, the second message
          ting the second message and the second message includ                     including at least a portion of the control information;
          ing at least a portion of the control information;             50           and
       an antenna configured to receive the first message from the              a controller configured to generate the first message and
          network and to transmit the second message to the net                    process the second message from the at least one mobile
          work;                                                                   terminal, the second message transmitted utilizing one
       a keypad configured to input information from a user;                       of the at least one available configuration,
       a storage unit configured to store information associated         55     wherein the at least one available configuration is physical
          with the at least one available configuration for trans                  random access channel (PRACH) information related to
          mitting the second message;                                              a common control channel (CCCH) logical channel, the
       a display configured to convey information to the user; and                 information including additional transport format infor
       a processing unit configured to process the first message,                  mation for the CCCH comprising at least one of a RLC
          Select one of the at least one available configuration and     60        (Radio Link Control) size, a transport block size, or
          transmit the second message utilizing the selected con                   number of transport blocks.
          figuration,                                                           46. The network of claim 45, wherein the at least one
       wherein the at least one available configuration is physical           available configuration comprises a legacy configuration
          random access channel (PRACH) information related to                mode and legacy configuration identity.
          a common control channel (CCCH) logical channel, the           65     47. The network of claim 45, wherein the at least one
          information including additional transport format infor             available configuration comprises a predefined configuration
          mation for the CCCH comprising at least one of a RLC                mode and a predefined configuration identity.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-24
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            21326ofof293
                                                                                      26


                                                          US 7,580,388 B2
                                   21                                                                     22
        48. The network of claim 47, wherein the predefined con               56. The method of claim 1, wherein the first or second
     figuration mode comprises at least one of utilizing an addi            message is a RRC (Radio Resource Control) message.
     tional channel, utilizing an increased message block size for            57. The method of claim 56, wherein the RRC message is
     an existing channel, utilizing a new channel mapping con               associated with a signaling radio bearer 0 (SRB0).
     figuration, or utilizing a new message format.                           58. The method of claim 13, wherein at least the first or
       49. The network of claim 48, wherein the additional chan             second message is a RRC (Radio Resource Control) message.
     nel comprises a logical channel or a physical channel.                   59. The method of claim 58, wherein the RRC message is
        50. The network of claim 48, wherein the existing channel           associated with a signaling radio bearer 0 (SRB0).
     comprises a logical channel or a physical channel.                       60. The method of claim 22, wherein at least the first or
       51. The network of claim 48, wherein the new channel            10   second message is a RRC (Radio Resource Control) message.
     mapping configuration is associated with mapping a logical               61. The method of claim 60, wherein the RRC message is
     channel to a physical channel.                                         associated with a signaling radio bearer 0 (SRB0).
        52. The network of claim 45, wherein the first message is             62. The mobile communication device of claim 33,
     transmitted via a common channel to a plurality of mobile              wherein at least the first or second message is a RRC (Radio
     terminals.                                                        15   Resource Control) message.
       53. The network of claim 52, wherein the information                   63. The mobile communication device of claim 62,
     indicating the at least one available configuration is included        wherein the RRC message is associated with a signaling radio
     in an extension portion of the first message.                          bearer 0 (SRB0).
                                                                              64. The network of claim 45, wherein at least the first or
        54. The network of claim 37, wherein the first message is           second message Is a RRC (Radio Resource Control) message.
     transmitted via a dedicated channel to a specific mobile ter             65. The network of claim 64, wherein the RRC message is
     minal.
                                                                            associated with a signaling radio bearer 0 (SRB0).
       55. The network of claim 54, wherein the first message is
     an RRC connection setup message.                                                             k   k   k    k   k
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-25
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             214 1ofof293
                                                                                       6




                             EXHIBIT 22
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-25
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              215 2ofof293
                                                                                        6



US 7580388 – Claim 1                        3GPP Specifications
A method of transmitting control 3GPP TS 25.331 v 6.26.0
information from a mobile terminal in a
network, the method comprising:             10.2 Radio Resource Control messages
                                            […]
receiving a first message in the mobile 10.2.48.8.8 System Information Block type 5 and 5bis
terminal, the first message including The system information block type 5 contains parameters for the
information indicating at least one configuration of the common physical channels in the cell. System
available configuration for transmitting a information block type 5bis uses the same structure as System information
second message, the second message block type 5. […]
including at least a portion of the control
information;                                 Information     Need Multi        Type   and Semantics          Version
                                              element                            reference      description
                                              …
selecting one of the at least one             Primary   CCPCH     OP             Primary        Note 1
available configuration in the mobile         info                               CCPCH
terminal; and                                                                    info
                                                                                 10.3.6.57
                                              PRACH      system   MP             PRACH
transmitting the second message from          information list                   system
                                                                                 information
the mobile terminal utilizing the selected                                       list
configuration,                                                                   10.3.6.55
                                             …

                                             10.3.6.55 PRACH system information list

                                             10.2 Radio Resource Control messages
                                             […]
                                             10.2.48.8.8 System Information Block type 5 and 5bis
                                             The system information block type 5 contains parameters for the
                                             configuration of the common physical channels in the cell. System
                                             information block type 5bis uses the same structure as System information
                                             block type 5. […]

                                              Information         Need   Multi   Type     and   Semantics      Version
                                              element                            reference      description
                                              …
                                              Primary   CCPCH     OP             Primary        Note 1
                                              info                               CCPCH
                                                                                 info
                                                                                 10.3.6.57
                                              PRACH      system   MP             PRACH
                                              information list                   system
                                                                                 information
                                                                                 list
                                                                                 10.3.6.55
                                             …

                                             10.3.6.55 PRACH system information list

                                             8.1.1.6.5 System Information Block type 5 and 5bis

                                             The UE should store all relevant IEs included in this system information
                                             block. The UE shall:
                                             ⁞
                                             1> if the IE "Additional Dynamic Transport Format Information for CCCH" is
                                             included for the selected PRACH:
                                                2> use this transport format for transmission of the CCCH.


                                                         Page 1 of 5
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-25
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              216 3ofof293
                                                                                        6

                                          1> else:
                                            2> use the first instance of the list of transport formats as in the IE "RACH
                                          TFS" for the used RACH received in the IE "PRACH system information list"
                                          when using the CCCH.

                                          3GPP TS 25.301 v 6.6.0

                                          5.3 Layer 2 Services and Functions 5.3.1 MAC Services and Functions
                                          5.3.1 MAC Services and Functions
                                          5.3.1.1 MAC Services to upper layers
                                          5.3.1.1.1 Logical channels
                                          Common Control Channel (CCCH) Bi-directional channel for transmitting
                                          control information between network and UEs. This channel is commonly
                                          used by the UEs having no RRC connection with the network and by the UEs
                                          using common transport channels when accessing a new cell after cell
                                          reselection.
                                          […]

                                          5.3.1.1.2 Mapping between logical channels and transport channels
                                          5.3.1.1.2.1 Mapping in Uplink
                                          In Uplink, the following connections between logical channels and
                                          transport channels exist:
                                          - CCCH can be mapped to RACH;
                                          [..]

                                          3GPP TS 25.211 v 6.10.0

                                          5.2.2 Common uplink physical channels
                                          5.2.2.1 Physical Random Access Channel (PRACH)
                                          The Physical Random Access Channel (PRACH) is used to carry the RACH.

                                           Comment: The UE receives a RRC message with system configuration, and in
                                           particular a TFS to be used to transmit control information on RACH. The UE
                                           transmits control information messages to the network on CCCH, which is
                                           mapped to RACH, carried in the PRACH.
wherein the at least one available 3GPP TS 25.331 v 6.26.0
configuration is physical random access
channel (PRACH) information related to 10.3.6.55 PRACH system information list
a common control channel (CCCH)
logical channel, the information Information                  Need Multi         Type      and Semantics       Version
including additional transport format element                                    reference      description
                                            PRACH      system MP    1         ..
information for the CCCH comprising at information                  <maxPRACH>
least one of a RLC (Radio Link Control) >PARCH info           MP                 PRACH     info
size, a transport block size, or number of                                       (for    RACH)
                                                                                 10.3.6.52
transport blocks.                           >Transport        MP                 Transport
                                           channel identity                     channel
                                                                                identity
                                                                                10.3.5.18
                                           >RACH TFS          MD                Transport       Defauly value is the
                                                                                format    set   value of “RACH TFS”
                                                                                10.3.5.23       for the previous
                                                                                                PRACH in the list
                                                                                                NOTE: The first
                                                                                                occurrence is then
                                                                                                MP).
                                                                                                NOTE: For TDD in this
                                                                                                release there is a
                                                                                                signle TF within the
                                                                                                TACH TFS


                                                       Page 2 of 5
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-25
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              217 4ofof293
                                                                                        6

                                            >Additional RACH    OP                      Additional       FDD only                REL-6
                                            TFS for CCCH                                Dynamic
                                                                                        Transport
                                                                                        Format
                                                                                        Information
                                                                                        for       CCCH
                                                                                        10.3.5.2a


                                           10.3.5.2a Additional Dynamic Transport Format Information for CCCH

                                            Information         Need   Multi    Type and        Semantics description            Version
                                            element                             reference
                                            RLC Size            MP              Integer         Unit is bits                     Rel-6
                                                                                (48..4968)      For FDD, values are restricted
                                                                                                to Integer (48..296 by step of
                                                                                                8, 312..1320 by step of 16,
                                                                                                1384..4968 by step of 64)
                                            Number         of   MP              Integer (1)     NOTE 1                           Rel-6
                                            Transport blocks
US 7580388 – Claim 33                      3GPP Specifications
A mobile communication device for          3GPP TS 25.331 v 6.26.0
transmitting control information to a
network, the mobile communication          10.2 Radio Resource Control messages
device comprising:                         […]
                                           10.2.48.8.8 System Information Block type 5 and 5bis
an RF module configured to receive a       The system information block type 5 contains parameters for the
first message from the network and to      configuration of the common physical channels in the cell. System
transmit a second message to the           information block type 5bis uses the same structure as System information
network, the first message including       block type 5. […]
information indicating at least one
available configuration for transmit        Information         Need    Multi           Type     and     Semantics               Version
ting the second message and the             element                                     reference        description
                                            …
second message including at least a         Primary    CCPCH    OP                      Primary          Note 1
portion of the control information;         info                                        CCPCH
                                                                                        info
                                                                                        10.3.6.57
an antenna configured to receive the        PRACH      system   MP                      PRACH
first message from the network and to       information list                            system
                                                                                        information
transmit the second message to the net                                                  list
work;                                                                                   10.3.6.55
                                           …
a keypad configured to input
information from a user;                   10.3.6.55 PRACH system information list

a storage unit configured to store         10.2 Radio Resource Control messages
information associated with the at least   […]
one available configuration for            10.2.48.8.8 System Information Block type 5 and 5bis
transmitting the second message;           The system information block type 5 contains parameters for the
                                           configuration of the common physical channels in the cell. System
a display configured to convey             information block type 5bis uses the same structure as System information
information to the user; and               block type 5. […]

a processing unit configured to process     Information         Need    Multi           Type     and     Semantics               Version
the first message, select one of the at     element                                     reference        description
                                            …
least one available configuration and       Primary    CCPCH    OP                      Primary          Note 1
transmit the second message utilizing       info                                        CCPCH
the selected configuration,                                                             info
                                                                                        10.3.6.57
                                            PRACH      system   MP                      PRACH
                                            information list                            system
                                                                                        information
                                                                                        list


                                                        Page 3 of 5
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-25
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              218 5ofof293
                                                                                        6

                                                                                    10.3.6.55
                                          …

                                          10.3.6.55 PRACH system information list

                                          8.1.1.6.5 System Information Block type 5 and 5bis

                                          The UE should store all relevant IEs included in this system information
                                          block. The UE shall:
                                          ⁞
                                          1> if the IE "Additional Dynamic Transport Format Information for CCCH" is
                                          included for the selected PRACH:
                                             2> use this transport format for transmission of the CCCH.
                                          1> else:
                                            2> use the first instance of the list of transport formats as in the IE "RACH
                                          TFS" for the used RACH received in the IE "PRACH system information list"
                                          when using the CCCH.

                                          3GPP TS 25.301 v 6.6.0

                                          5.3 Layer 2 Services and Functions 5.3.1 MAC Services and Functions
                                          5.3.1 MAC Services and Functions
                                          5.3.1.1 MAC Services to upper layers
                                          5.3.1.1.1 Logical channels
                                          Common Control Channel (CCCH) Bi-directional channel for transmitting
                                          control information between network and UEs. This channel is commonly
                                          used by the UEs having no RRC connection with the network and by the UEs
                                          using common transport channels when accessing a new cell after cell
                                          reselection.
                                          […]

                                          5.3.1.1.2 Mapping between logical channels and transport channels
                                          5.3.1.1.2.1 Mapping in Uplink
                                          In Uplink, the following connections between logical channels and
                                          transport channels exist:
                                          - CCCH can be mapped to RACH;
                                          [..]

                                          3GPP TS 25.211 v 6.10.0

                                          5.2.2 Common uplink physical channels
                                          5.2.2.1 Physical Random Access Channel (PRACH)
                                          The Physical Random Access Channel (PRACH) is used to carry the RACH.

                                          Comment: The UE receives a RRC message with system configuration, and in
                                          particular a TFS to be used to transmit control information on RACH. The UE
                                          transmits control information messages to the network on CCCH, which is
                                          mapped to RACH, carried in the PRACH.
wherein the at least one available        3GPP TS 25.331 v 6.26.0
configuration is physical random access
channel (PRACH) information related to    10.3.6.55 PRACH system information list
a common control channel (CCCH)
logical channel, the information           Information         Need   Multi         Type     and   Semantics     Version
including additional transport format      element                                  reference      description
                                           PRACH      system   MP     1        ..
information for the CCCH comprising at     information                <maxPRACH>



                                                      Page 4 of 5
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-25
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              219 6ofof293
                                                                                        6

least one of a RLC (Radio Link Control)    >PARCH info         MP                      PRACH      info
                                                                                       (for     RACH)
size, a transport block size, or number                                                10.3.6.52
of transport blocks.                       >Transport          MP                      Transport
                                           channel identity                            channel
                                                                                       identity
                                                                                       10.3.5.18
                                           >RACH TFS           MD                      Transport         Defauly value is the
                                                                                       format      set   value of “RACH TFS”
                                                                                       10.3.5.23         for the previous
                                                                                                         PRACH in the list
                                                                                                         NOTE: The first
                                                                                                         occurrence is then
                                                                                                         MP).
                                                                                                         NOTE: For TDD in this
                                                                                                         release there is a
                                                                                                         signle TF within the
                                                                                                         TACH TFS
                                           >Additional RACH    OP                      Additional        FDD only                REL-6
                                           TFS for CCCH                                Dynamic
                                                                                       Transport
                                                                                       Format
                                                                                       Information
                                                                                       for       CCCH
                                                                                       10.3.5.2a


                                          10.3.5.2a Additional Dynamic Transport Format Information for CCCH

                                           Information         Need    Multi   Type and        Semantics description             Version
                                           element                             reference
                                           RLC Size            MP              Integer         Unit is bits                      Rel-6
                                                                               (48..4968)      For FDD, values are restricted
                                                                                               to Integer (48..296 by step of
                                                                                               8, 312..1320 by step of 16,
                                                                                               1384..4968 by step of 64)
                                           Number         of   MP              Integer (1)     NOTE 1                            Rel-6
                                           Transport blocks




                                                         Page 5 of 5
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-26
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2201ofof293
                                                                                     21




                             EXHIBIT 23
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-26
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2212ofof293
                                                                                     21
                                                                                                                       US007869396 B2


    (12) United States Patent                                                                      (10) Patent No.:                  US 7,869,396 B2
           Chun et al.                                                                             (45) Date of Patent:                       Jan. 11, 2011
    (54) DATA TRANSMISSION METHOD AND DATA                                                  (58) Field of Classification Search ................. 370/231,
            RE-TRANSMISSION METHOD                                                                                  370/328, 352, 346,394, 473, 241, 282,321;
                                                                                                                          714/749; 455/67.11, 452.2, 455,464
    (75) Inventors: Sung Duck Chun. Anyang-si (KR):                                                  See application file for complete search history.
                           Young Dae Lee, Anyang-si (KR); Sung                              (56)                        References Cited
                           Jun Park. Anyang-si
                            un Park, An     -si (KR
                                                (KR)                                                               U.S. PATENT DOCUMENTS
    (73) Assignee: LG Electronics, Inc., Seoul (KR)                                                 5,659,756 A          8, 1997 Hefferon et al.
    (*) Notice:            Subject to any disclaimer, the term of this
                           patent is extended or adjusted under 35                                                              inued
                           U.S.C. 154(b) by 133 days.                                                                      (Continued)
                                                                                                             FOREIGN PATENT DOCUMENTS
    (21) Appl. No.:              12/158,646
                                                                                            AU               2007-212916            8, 2007
    (22) PCT Filed:              Jan. 3, 2007
    (86). PCT No.:                PCT/KR2007/OOOO22                                                                        (Continued)
            S371 (c)(1),                                                                                            OTHER PUBLICATIONS
            (2), (4) Date:       Jun. 20, 2008
                                                                                            Hua Xu et al., Performance Analysis on the Radio Link Control
                                                                                            Protocol of UMTS System, Jul. 31, 2001, IEEE Publication, pp.
    (87) PCT Pub. No.: WO2007/078142                                                        2026-2030        (http://ieeexplore.ieee.org/stampfstamp.jsp?tp=
                                                                                                                         =      ck
         PCT Pub. Date: Jul. 12, 2007                                                       &arnumber=1040574&userType=inst).
    (65)                       Prior Publication Data
                                                                                                               (Continued)
                                                                                            Primary Examiner Diane Mizrahi
            US 2008/O298322 A1                Dec. 4, 2008                                  (74) Attorney, Agent, or Firm—Lee, Hong, Degerman, Kang
                                             O    O                                         & Waimey
                Related U.S. Application Data
    (60) Provisional application No. 60/815,722, filed on Jun.                              (57)                          ABSTRACT
         21, 2006, provisional application No. 60/797,402,
            filed on May 2, 2006, provisional application No.                               A method which can reduce loss in data transmission is pro
            6O7784,976, filed on Mar. 22, 2006, provisional appli-                          vided. A data block is prepared in a high-level layer and the
            cation No. 60/757,063, filed on Jan. 5, 2006.                                   data block is transmitted in a low-level layer. Status report
                                         O    O                                             information associated with reception or non-reception of the
    (30)           Foreign Application Priority Data                                        data block is received through the low-level layer. When a
      Dec. 22, 2006 (KR) ...................... 10-2006-O132469                             receiver fails to receive data transmitted from a transmitter,
                                                                                            the transmitter can rapidly recognize the reception failure and
    (51) Int. Cl.                                                                           can retransmit the data.
         H0474/00                      (2009.01)
    (52) U.S. Cl. ...................................................... 370/328                                   10 Claims, 8 Drawing Sheets
                                                                           700                               750
                                                           -------------4-
                                                          TRANSMTR
                                                                                          --4----
                                                                                          RCWR

                                                             Tx Ric THAra                    Rx HAra R. Ric
                                                        RC poU                  1st TX      S510
                                                                  S500                              NACK

                                                                                 A
                                                                                2. TX       SE
                                                                                 ff-nack
                                                                                  ck skie
                                                                                     TX    S550         S555
                                                                                      S580          NACK
                                                                                --                 1 STATUS
                                                                                                     report
                                                                         Ack.      STATUS           INFORMATION
                                                                                 INSEion              S570
                                                                   sao                S575
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-26
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2223ofof293
                                                                                     21
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-26
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2234ofof293
                                                                                     21


                                                            US 7,869,396 B2
                                                                     Page 3

    Huawei: “Further Considerations on Multiplexing Method of Shared      WG1 RL1 TSGR1 AHLTE AH June-06, DocSR1-061712.
    Control Channel in Uplink Single-Carrier FDMA”, 3GPP TSG-RAN          Zip pp. 1-3.
    WG1, R1-051430 online, Nov. 7, 2005 retrieved on Jul. 24, 2008.       LG Electronics Inc.: “Framing in the MAC entity”, 3GPP TSG-RAN
    Retrieved from the Internet: http://www.3gpp.org/ftp/TSG RAN/         WG2, R2-061012, Mar. 27-31, 2006.
    WG1 RL1/TSGR1 43/Docs/R1-051430.zip> pp. 1-6.                         LG Electronics Inc.: “HARQ and ARQ Operation”, 3GPP TSG-RAN
    NTT Docomo et al.: Multiplexing Method of Shared Control Chan         WG2, R2-060106, Jan. 9-13, 2006.
    nel in Uplink Single-Carrier FDMA Radio Access, 3GPP TSG-RAN          F.A. Zdarsky et al., “Handover in Mobile Communication Networks:
    WG1, R1-051143 online, Oct. 10, 2005 retrieved on Jul. 24, 2008.      Who is in Control Anyway?.” Proceedings of the 30th EUROMICRO
    Retrieved from the Internet: f/www.3gpp.org/ftp/tsg ran/wgli r11/     Conference, Aug. 2004, XP-10723593A.
    TSGR1 42bis/Docs/R1-051143.Zip> pp. 1-8.                              LG Electronics Inc., “Framing in the MAC Entity.”3GPP TSG-RAN
    Philips: “Evolved Paging Indicators for LTE, 3GPP TSG-RAN             WG2 #52, R2-061012, Mar. 2006.
    WG2, R2-052985 online), Nov. 7, 2005 retrieved on Aug. 25,            LG Electronics Inc., “HARQ and ARQ Operation.”3GPP TSG-RAN
    2008). Retrieved from the Internet: //www.3gpp.org/FTP/tsg ran/       WG2 #50, R2-060106, Jan. 2006.
    WG2 RL2/TSGR2 49/Documents/R2-052985.zip> pp. 1, 2.                   R.T. Derryberry et al., “On CDMA2000 Evolution Reverse High
    Sarkar, S. et al. Common-Channel Soft Handoff in codma2000. The       Speed Data Physical Layer Enhancements in CDMA 2000 lxEV
    Paging Channel. IEEE Transactions on Microwave Theory and Tech        DV.” IEEE Communications Magazine, Apr. 2005, vol.43, No. 4, pp.
    niques. Jun. 2000, vol. 48, No. 6, pp.938 to 950, XPO11037998, ISSN   41-47, XP-001228792.
    0.018-94.80, abstract, section IV.                                    J. Chung et al., “Packet Synchronization and Identification for Incre
    NTT Docomo, et al.: “Paging Channel Structure for E-UTRADown          mental Redundancy Transmission in FH-CDMA Systems.” Third
    link', 3GPP TSG-RAN WG1, R1-060034 online, Jan. 23, 2006              IEEE International Symposium on Personal, Indoor, and Mobile
     retrieved on Aug. 25, 2008). Retrieved from the Internet: www.       Radio Communications, Oct. 1992, pp. 292-295, XP-010107082.
    3g.ppl.org/ftp/tsg ran/WG 1. RL1/TSGR1 AH/                            H. Xu et al., “Performance Analysis on the Radio Link Control
    LTE AH January-06/Docs/R1-060034.zip pp. 1-5.                         Protocol of UMTS System.” IEEE Publication, Jul. 2001, pp. 2026
    Motorola: “Paging Channel Design for E-UTRA, 3GPP TSG-RAN             2030.
    WG1, R1-061712 online), Jun. 27, 2006 retrieved on Aug. 25,
    2008). Retrieved from the Internet: //www.3g.ppl.org/ftp/tsg ran/     * cited by examiner
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-26
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2245ofof293
                                                                                     21


    U.S. Patent            Jan. 11, 2011   Sheet 1 of 8          US 7,869,396 B2

                                                                 Fig. 1)
                      CN(Core Network) 30
                    AG(Access Gateway)




                                                                 Fig. 2)
                     RRC                                   RRC
                     RLC                                   RLC


                Physical Layer                        Physical Layer
                      UE                                   NW
                                                                 Fig. 3)
                    PDCP                                  PDCP
                     RLC                                  RLC


                      C

                     UE                                   NW
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-26
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2256ofof293
                                                                                     21


    U.S. Patent            Jan. 11, 2011                Sheet 2 of 8               US 7,869,396 B2

                                                                 Fig. 4
                                                 300                               350
                           -----------------------4.    r   -      -----------4-----
                           TRANSMITTER                               RECEIVER
                            | Tx RLC Tx HARQ
                         RLC PDU S100 - six
                                                       NACK
                                                       2nd TX
                                                                           NACK
                                                       NACK         S140


                                                       Lith TX      S150
                                              S170                         NACK
                            TRANSMISSION
                                     AURE              NACK         S160
                         RLC PDU                                    S190
                          (ARQ
               RETRANSMISSION)               S180

                                                                 Fig. 5)
                                    400                                    450
                                    ^ -,                -/-
                                                          Rx RLC
               RLC PDU




                                                                             RLC PDU
                                                                   STATUS
                                                                   REPORT
                                            STATUS               INFORMATION
                                            REPORT
                                          INFORMATION
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-26
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2267ofof293
                                                                                     21


    U.S. Patent            Jan. 11, 2011      Sheet 3 of 8              US 7,869,396 B2




                                           STATUS
                                       REQUEST S310
                                     NFORMATION                  S320

                                           REPORT               REPORT
                                     INFORMATION             INFORMATION
                                                                  S330


                                                             (Fig. 7)



                                                  L




                   STATUS              STATUS
                  RECUEST             REQUEST S420
               INFORMATION INFORMATION

                    S410                   STATUS               STATUS
                                           REPORT               REPORT
                                    INFORMATION              INFORMAT
                                   ---                S450
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-26
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2278ofof293
                                                                                     21


    U.S. Patent          Jan. 11, 2011    Sheet 4 of 8             US 7,869,396 B2




                                                         Fig. 8)

          TRANSMITTER                           RECEIVER




                                                            STATUS
                                                            REPORT
                                      STATUS              INFORMATION
                                      REPORT
                                    INFORMATION
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-26
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2289ofof293
                                                                                     21


    U.S. Patent              Jan. 11, 2011        Sheet 5 of 8         US 7,869,396 B2
                                                            Fig.9)
                       ----------




                                    r—




                                                            Fig. 10)
                 H–$2 Cy) > ELLI Dr.

                    RLC
                   SDUO

                    RLC
                   SDU1

                    RLC
                   SDU2

                    RLC
                   SDU3
                                             PDU2 missing
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            22910ofof293
                                                                                      21


     U.S. Patent          Jan. 11, 2011    Sheet 6 of 8         US 7,869,396 B2




                                                                   Fig.11
                                          930




      91
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            23011ofof293
                                                                                      21


     U.S. Patent          Jan. 11, 2011   Sheet 7 of 8          US 7,869,396 B2

                                                            Fig. 12)
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            23112ofof293
                                                                                      21
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            23213ofof293
                                                                                      21


                                                            US 7,869,396 B2
                                     1.                                                                      2
          DATA TRANSMISSION METHOD AND DATA                                    correction of an error and the time for Solving an obstacle to
                RE-TRANSMISSION METHOD                                         data transmission by allowing the transmitter to rapidly rec
                                                                               ognize the data reception failure. As the transmitter recog
       This application is a national stage application of PCT/                nizes more rapidly the reception failure, the time for retrans
     KR2007/000022, filed on Jan. 3, 2007, which claims the                    mission is more reduced.
     benefit and right of priority to U.S. Provisional Application
     No. 60/757,063, filed on Jan.5, 2006, U.S. Provisional Appli                             DISCLOSURE OF INVENTION
     cation No. 60/784,976, filed on Mar. 22, 2006, U.S. Provi
     sional Application No. 60/797,402, filed on May 2, 2006,                                        Technical Problem
     U.S. Provisional Application No. 60/815,722, filed on Jun.           10
     21, 2006 and Korean Application No. 10-2006-0132469, filed                  There is a need for technologies for enhancing reliability of
     on Dec. 22, 2006, the contents of which are hereby incorpo                transmission by efficiently using the ARQ of the high-level
     rated by reference herein in their entirety.                              layer and the HARQ of the low-level layer.
                         TECHNICAL FIELD                                  15                         Technical Solution

       The present invention relates to wireless communication,                  An advantage of some aspects of the invention is to provide
     and more particularly, to a data transmission method and a                a data transmission method and a data retransmission method
     data retransmission method which can reduce loss in data                  which can retransmit data, which are not received by a
     transmission.                                                             receiver, while efficiently using radio resources.
                                                                                  In an aspect of the invention, a data block is prepared in a
                         BACKGROUND ART                                        high-level layer and the data block is transmitted in a low
                                                                               level layer. Status report information associated with recep
        A 3GPP (3-rd Generation Partnership Project) mobile                    tion or non-reception of the data block is received through the
     communication system based on a WCDMA (Wideband                      25   low-level layer.
     Code Division Multiple Access) radio access technology has                   In another aspect of the invention, a RLC (Radio Link
     been widely spread all over the world. An HSDPA (High                     Control) PDU (Protocol Data Unit) is prepared in a RLC layer
     Speed Downlink Packet Access) which can be defined as a                   and the RLC PDU is transmitted using a HARQ (Hybrid
     first evolution step of the WCDMA provides a radio access                 Automatic Repeat Request) in a physical layer. Status report
     technology having a high competitive power in a mid-term             30   information associated with reception or non-reception of the
     future for the 3GPP. However, since requirements and expec                RLC PDU is received. Whether the RLC PDU should be
     tations of users and providers have increased more and more               retransmitted is determined on the basis of the status report
     and competitive development of the radio access technology                information.
     has been made more and more, a new technological evolution                  In still another aspect of the invention, a data block is
     of the 3GPP is required to enhance a high competitive power          35   retransmitted a data block through an HARQ by a preset
     in the future.                                                            number of times in a physical layer. A reception of a NACK
        The 3GPP entered into a project called “Evolved UTRA                   (Not ACKnowledgement) signal is reported to a RLC layer
     and UTRAN' from the end of 2004 for the purpose of devel                  when receiving the NACK signal by the maximum allowable
     opment of a radio transmission technology which can provide               number of times. Whether the data block should be retrans
     a high-quality service and reduce cost. The project of 3G long       40   mitted is determined.
     term evolution (hereinafter, referred to as LTE) aims at expan
     sion of a coverage, improvement of system capacity, decrease                              ADVANTAGEOUSEFFECTS
     in cost of users and providers and improvement in service
     quality. The 3G LTE defines as high-level requirements                      When a receiver does not receive data transmitted from a
     decrease in cost per bit, enhancement in service availability,       45   transmitter, the transmitter can rapidly confirm the reception
     flexible utilization of frequency bands, open interface with a            failure and retransmit the data. By transmitting status report
     simple structure and appropriate power consumption of by                  information from the receiver to the transmitter through a
     user equipments.                                                          physical layer, it is possible to relatively rapidly retransmit
        In any communication system, data can be lost in a physical            data. By providing operations of RLC entities for allowing
     channel. With the development of technologies, the probabil          50   data to arrive at the receiver without any error, it is possible to
     ity that data are not transmitted well from a transmitter to a            more rapidly transmit data and to enhance the QoS (Quality of
     receiver in the physical channel is lowered, but does not                 Service).
     disappear completely. Particularly, in case of user equipments
     spaced apart from a base station, the data loss rate is high.                     BRIEF DESCRIPTION OF THE DRAWINGS
     Important signaling data or control signals need be subjected        55
     to more special management for the purpose of reliability of                 FIG. 1 is a block diagram illustrating a wireless commu
     the communication systems.                                                nication system.
        One oftechniques used to reduce the loss of data is an ARQ                FIG. 2 is a block diagram illustrating a control plane of a
     (Automatic Repeat Request) method. Generally, the ARQ                     radio interface protocol.
     method is performed by a high-level layer. Lower-level layers        60      FIG. 3 is a block diagram illustrating a user plane of the
     perform HARQ (Hybrid ARQ), thereby reducing the loss of                   radio interface protocol.
     data. The HARQ uses a FEC (Forward Error Correction) and                     FIG. 4 is a flowchart illustrating a data transmission
     the ARQ together to correct an error of data by the use of the            method according to an exemplary embodiment of the inven
     FEC and to retransmit the data by the use of the ARQ.                     tion.
       When a receiver fails to receive data at the time of retrans       65     FIG. 5 is a flowchart illustrating a data transmission
     mission, the reception failure should be rapidly reported to a            method according to another exemplary embodiment of the
     transmitter. This is because it is possible to reduce the time for        invention.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            23314ofof293
                                                                                      21


                                                         US 7,869,396 B2
                                    3                                                                 4
        FIG. 6 is a flowchart illustrating an example of transmis     network.    The  RRC    layer interchanges   an RRC message
     sion and reception of status report information.                 between the UE and the network. The RRC layer can be
        FIG. 7 is a flowchart illustrating another example of trans distributed into the eNode-B and network nodes such as the
     mission and reception of status report information.              AG or can be located locally in the eNode-B or the AG.
        FIG. 8 is a flowchart illustrating a data transmission 5 The radio interface protocol horizontally includes a physi
     method according to another exemplary embodiment of the cal layer, a data link layer, and a network layer. The radio
     invention.                                                       interface protocol vertically includes a user plane for trans
        FIG. 9 is a flowchart illustrating a data transmission mitting data and information and a control plane for transmit
     method according to another exemplary embodiment of the ting a control signal.
     invention.                                                    10    FIG. 2 is a block diagram illustrating a control plane of the
        FIG. 10 is a block diagram illustrating a data transmission radio interface protocol. FIG.3 is a block diagram illustrating
     method according to another exemplary embodiment of the a user plane of the radio interface protocol. FIGS. 2 and 3
     invention.                                                       illustrate a structure of the radio interface protocol between
        FIG. 11 is a block diagram illustrating a handover accord the UE and the E-UTRAN based on a 3GPP radio network
     ing to an exemplary embodiment of the invention.                15 standard.
        FIG. 12 is a diagram illustrating an example of a data             Referring to FIGS. 2 and 3, the physical layer as the first
     transmission method according to an exemplary embodiment layer provides an information transfer service to a high-level
     of the invention.                                                  layer by the use of a physical channel. The physical layer is
        FIG. 13 is a diagram illustrating an example of a data connected to a MAC (Medium Access Control) layer as a
     transmission method according to an exemplary embodiment 20 higher-level layer through a transport channel. Data are trans
     of the invention.                                                  mitted between the MAC layer and the physical layer through
                                                                        the transport channel. Data are transmitted between different
                   MODE FOR THE INVENTION                               physical layers, that is, between a transmission-side physical
                                                                        layer and a reception-side physical layer, through a physical
        Hereinafter, exemplary embodiments of the invention will 25 channel.
     be described in detail with reference to the attached drawings.      The MAC layer of the second layer provides a service to a
        FIG. 1 is a block diagram illustrating a wireless commu RLC (Radio Link Control) layer as a higher-level layer
     nication system. The wireless communication system may through a logical channel. The RLC layer of the second layer
     have a network structure of an E-UMTS (Evolved-Universal supports the data transmission with reliability. The function
     Mobile Telecommunications System). The E-UMTS may be 30 of the RLC layer may be embodied by a functional block in
     a long term evolution (LTE) system. The wireless communi the MAC layer and in this case, the RLC layer may not exist.
     cation system is widely disposed to provide a variety of      A PDCP (Packet Data Convergence Protocol) layer of the
     communication services of Voices, packet data and the like. second layer performs a head compression function of reduc
        Referring to FIG. 1, the E-UMTS network can be roughly ing ahead size of an IP packet containing unnecessary control
     classified into an E-UTRAN (Evolved-UMTS Terrestrial 35 information with a relatively large size in order to efficiently
     Radio Access Network) and a CN (Core Network). The transmit packets in a radio interval having a small bandwidth
     E-UTRAN includes eNode-B 20 and an AG (access gateway) at the time of transmitting an IP (Internet Protocol) packet
     30 which is located at the end of the network and connected to     Such as IPv4 or IPv6.
     an external network.                                                  The RRC layer located at the lowermost of the third layer
        A UE (User Equipment) 10 may be fixed or movable and 40 is defined in only the control plane. The RRC layer controls
     can be called various terminologies such as a mobile station the logical channel, the transport channel, and the physical
     (MS), a user terminal (UT), a subscriber station (SS) and a channel associated with the configuration, re-configuration
     wireless device.                                                   and release of the radio bearers (RB). The RB means a service
        The eNode-B 20 generally means a fixed station commu provided from the second layer so as to transmit data between
     nicating with the UE 10 and can be called various terminolo- 45 the UE and the E-UTRAN.
     gies Such as a base station (BS), a base transceiver system           A downlink transport channel for transmitting data from
     (BTS) and an access point (AP). One or more cells may exist the network to the UE can include a broadcast channel (BCH)
     in one eNode-B 20. An interface for transmitting a user traffic for transmitting system information and a downlink shared
     or a control traffic may be used between the eNode-Bs 20.          channel (SCH) for transmitting a user traffic or a control
        The AG 30 is also called MME/UPE (Mobility Manage- 50 message. The traffic or the control message of the downlink
     ment Entity/User Plane Entity). The AG 30 may be divided multicast or the broadcast service may be transmitted through
     into a portion for processing a user traffic and a portion for the downlink SCH or through a particular downlink MCH
     processing a control traffic. The AG for processing the user (Multicast Channel). An uplink transport channel for trans
     traffic and the AG for processing the control traffic can com mitting data from the UE to the network can include a random
     municate with each other by the use of a new interface.         55 access channel (RACH) for transmitting an initial control
        The CN may include the AG 30 and a node for registering message and an uplink SCH (Shared Channel) for transmit
     for other UEs 10. An interface for distinguishing the E-UT ting a user traffic or a control message.
     RAN and the CN from each other may be used.                           The RLC layer has basic functions of guarantee of QoS
        Layers of a radio interface protocol between the UE and the (Quality of Service) of the RBs and transmission of data.
     network can be classified into an L1 layer (first layer), an L2 60 Since the RB service is a service which is provided to a
     layer (second layer), and an L3 layer (third layer) on the basis higher-level layer from the second layer in the radio protocol,
     of three low-level layers of an open system interconnection the entire second layer affects the QoS and the affection of the
     (OSI) model widely known in the communication systems. A RLC layer is the largest. The RLC layer has independent RLC
     physical layer belonging to the first layer provides an infor entity for each RB so as to guarantee the QoS specific to the
     mation transfer service using a physical channel and a RRC 65 RB and three RLC modes of a unacknowledged mode (UM),
     (Radio Resource Control) layer located in the third layer an acknowledged mode (AM) and a transparent mode (TM)
     serves to control radio resources between the UE and the           so as to support a variety of QoS. Two modes, that is, the UM
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            23415ofof293
                                                                                      21


                                                             US 7,869,396 B2
                                5                                                                              6
     not including an acknowledgement to transmitted data and                   resource, what a UE uses a radio resource and what radio
     the AM including the acknowledgement, will be described                    resource a UEuses so as to transmit uplink data. The eNode-B
     below.                                                                     transmits such information to the corresponding UE. In this
       The UM RLC layer adds a PDU (Protocol Data Unit)                         way, the eNode-B can dynamically manage the radio
     header having a sequence number to each PDU and thus                  5      SOUCS.
     informs a receiver of a lost PDU. For this reason, in the user               A conventional UE continuously used one radio resource
     plane, the UM RLC layer takes charge of transmission of                    during a call connection. This is irrational in consideration of
     broadcast/multicast data or transmission of real-time packet               the fact that many recent services are based on IP packets.
     data such as Voices (for example, VoIP) or streaming of a                  Most packet services do not continuously create packets dur
     packet service domain. In the control plane, the UM RLC               10   ing the call connection, but there are many intervals where no
     layer takes charge of transmission of an RRC message not                   data is transmitted. It is not efficient that a radio resource is
     requiring the acknowledgement among the RRC messages                       continuously assigned to a UE. A method of assigning a radio
     transmitted to a specific UE or a specific UE group in a cell.             resource to a UE only when service data exist can be used to
        Similarly to the UM RLC layer, the AM RLC layer adds a                  solve the above-mentioned problem.
     PDU header having a sequence number at the time of consti             15      The RLC entity constitutes a RLC PDU in accordance with
     tuting a PDU, but a receiver transmits the acknowledgement                 the size of the radio resource determined by the MAC. The
     to the PDU transmitted from a transmitter unlike the UMRLC                 RLC entity located in the eNode-B constructs data with the
     layer. This is designed to allow the receiver to request the               size determined by the MAC entity and sends the RLC PDU
     transmitter for retransmission of the PDU which is not                     to the MAC entity. The RLC entity located in the UE con
     received by the receiver. The AMRLC layer guarantees error                 structs the RLC PDU in accordance with the size of a radio
     free data transmission through retransmission and thus the                 resource determined by a lower-level layer, that is, the MAC
     AM RLC takes charge of transmission of non-real-time                       entity. The RLC entity located in the UE constructs data with
     packet data such as TCP/IP of the packet service domain                    the size determined by the MAC entity and sends the RLC
     mainly in the user plane and can take charge of transmission               PDU to the MAC entity.
     of RRC message requiring the acknowledgement.                         25      The MAC entity located in the UE receives information on
        In view of directionality, the UM RLC layer is used in a                the total amount of radio resources from the eNode-B. The
     uni-directional communication but the AMRLC is used in a                   MAC entity receives information indicating what amount of
     bi-directional communication due to a feedback from the                    radio resources the MAC entity can use at the next transmis
     receiver. Since the bi-directional communication is mainly                 sion time from the eNode-B. On the contrary, the MAC entity
     used for a point-to-point communication, the AMRLC layer              30   located in the eNode-B determines utilization of all of the
     uses only a specific logical channel. In view of a structure, one          uplink radio resources and the downlink radio resources. The
     RLC entity of the UMRLC layer has only one of transmission                 MAC entity of the eNode-B determines what amount of radio
     and reception, but one RLC entity of the AM RLC layer                      resources should be assigned to the UE at the next transmis
     includes both of transmission and reception.                               sion interval and sends the determination result to the MAC
        The complexity of the AM RLC results from the ARQ                  35   entities of the UEs. The UEs determine what amount of data
     function. The AMRLC layer has a retransmission buffer in                   should be transmitted through the logical channels or by the
     addition to a transmission/reception buffer so as to manage                RLC entities in consideration of data stored in their buffers
     the ARQ, and performs a variety of functions of utilization of             and priorities thereof. Each RLC entity determines the size of
     a transmission/reception window for a flow control, polling                the RLC PDU to be transmitted to the MAC entity. Similarly,
     of allowing a transmitter to request a receiver of a peer RLC         40   the MAC entity located in the eNode-B determines what
     entity of status information, status report of allowing the                amount of data should be assigned to the respective RLC
     receiver to report its buffer status to the transmitter of the peer        entities in consideration of the amount of downlink data of the
     RLC entity and piggyback of inserting the status PDU into the              respective UEs and the priorities of the data and sends the
     data PDU so as to enhance the efficiency of data transmission.             determination result to the respective RLC entities. The
     In addition, the functions of the AMRLC layer include a reset         45   respective RLC entities construct a RLC PDU in accordance
     PUD requesting the opposite AMRLC entity to reset all the                  with the determination result and transmit the constructed
     operations and parameters when the AMRLC entity finds out                  RLC PDU to the MAC entity.
     an fatal error in the course of operation and a reset ACKPDU                 The PDU is a basic data unit used for data communication
     used in acknowledgement of the reset PDU. In order to sup                  between layers. The PDU is a data which is transmitted from
     port the functions, the AMRLC requires a variety of protocol          50   a corresponding layer to a different layer. A RLC PDU, a
     parameters, status variables and timers. The PDUs used for                 MAC PDU and the like are examples of the data used by the
     report of the status information or control of the data trans              layers. An SDU (Service Data Unit) is a data unit from a
     mission by the AMRLC layer, such as the status PDU and the                 different layer to the corresponding layer.
     reset PDU are called control PDUs. The PDUs used for trans                    FIG. 4 is a flowchart illustrating a data transmission
     mission of user data are called data PDUs.                            55   method according to an exemplary embodiment of the inven
       Radio resources in one cell include uplink radio resources               tion. Tx RLC denotes a RLC entity in a transmitter 30 and Tx
     and downlink radio resources. The eNode-B takes charge of                  HARO denotes a lower-level layer of the RLC layer for
     assignment and control of the uplink radio resources and the               performing the HARQ in the transmitter 300. RX RLC
     downlink radio resources. The eNode-B determines when a                    denotes a RLC entity in a receiver 350 and Rx HARQ denotes
     UEuses a radio resource, what a UEuses a radio resource and           60   a lower-level layer of the RLC layer for performing the
     what radio resource a UE uses. For example, the eNode-B                    HARQ in the receiver 350. The HARQ is mainly performed
     may determine that frequencies of 100 MHz to 101 MHZ are                   in the physical layers. The HARQ operation may be per
     assigned to the UE for 0.2 seconds in 3.2 seconds for the                  formed using the MAC PDU and the ARQ operation is at a
     downlink data transmission. Then, the base station informs                 level higher than the HARQ operation.
     the corresponding UE of the de-termination details so as to           65      Referring to FIG.4, the RLC PDU is transmitted to the TX
     allow the corresponding UE to receive the downlink data.                   HARQ from the Tx RLC (S100). The RLC PDU is transmit
     Similarly, the eNode-B determines when a UE uses a radio                   ted to the MAC layer and can be converted into one or more
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            23516ofof293
                                                                                      21
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            23617ofof293
                                                                                      21


                                                           US 7,869,396 B2
                                                                                                         10
     receiver 450 sends information on the RLC PDUs not                      include information on the reception Success and failure of
     received by the receiver 450 to the transmitter 400 and the             the receiver for all the transmission from the transmitter in the
     transmitter 400 then transmits the corresponding RLC PDUs.              time interval, which is set in a constant size by the receiver, or
     When the radio resources are not sufficient, the transmitter            occurrence time information thereof. In another exemplary
     400 can transmit RLC Sub-PDU into which the RLC PDU is                  embodiment, the information on the time interval transmitted
     divided.                                                                from the receiver to the transmitter can include information
        The status report information is transmitted and received            on the reception failure of the receiver for all the transmission
     using the physical layer so as to allow the transmitter 400 and         from the transmitter in the time interval, which is set in a
     the receiver 450 to rapidly exchange the ARQ information.               constant size by the receiver, or occurrence time information
     The status report information can be transmitted using a chan      10   thereof. In still another exemplary embodiment, the informa
     nel defined by the physical layer, not by the level of the RLC          tion on the time interval transmitted from the receiver to the
     PDU or the MAC PDU. When receiving the status report                    transmitter can include information on the reception Success
     information, the physical layer sends the received status               and failure of the receiver for the transmission from the trans
     report information to a higher-level RLC entity. When it is             mitter or occurrence time information thereof. In still another
     necessary to transmit status report information, the RLC           15   exemplary embodiment, the information on the time interval
     entity sends the status report information directly to the              transmitted from the receiver to the transmitter can include
     physical layer and the physical layer can send the status report        information on the reception failure of the receiver for the
     information using a physical channel other than the channel             transmission from the transmitter or occurrence time infor
     through which data are transmitted.                                     mation thereof.
        The status report information can be transmitted through a             When the transmitter receives the information on the
     channel through which scheduling information indicating the             reception failure or the time information thereof, the trans
     assignment of physical resources in the physical layer is               mitter can make an appointment of retransmission of the
     transmitted. The status report information may be informa               corresponding data regardless of the reception of the status
     tion on a data block received or not received by the RLC entity         report information from the receiver. The transmission of the
     of the receiver. Alternatively, the status report information      25   information on the reception failure or the time information
     may be information on a data block not to be transmitted by             thereof can be performed by a physical layer or a MAC entity.
     the RLC entity of the transmitter or information on a data              A physical layer or a MAC layer of the transmitter having
     blockabandoned by the transmitter. When it is informed that             received the information on the reception failure or the time
     a specific data block is not transmitted from the transmitter           information thereoftransmitted from the receiver may inform
     any more, the RLC of the receiver 450 can stop the waiting of      30
                                                                             the RLC layer of the information. The RLC entity of the
     the RLC PDU and process the data blocks stored in its buffer.           transmitter having received the information on the reception
        The receiver 450 can add the status report information to a          failure or the time information thereof transmitted from the
     head portion of a data block. The data block may be a RLC               receiver may retransmit the corresponding RLC PDU or RLC
     PDU or a MAC PDU. The status report information may be                  SDU and reconstruct the RLC PDU as needed.
     information on the data blocks not received by the receiver        35
                                                                                FIG. 6 is a flowchart illustrating an example of transmis
     450. The receiver 450 may not allow the status report infor             sion and reception of the status report information. The status
     mation to include information on the data blocks received by            report information can be transmitted to the transmitter in a
     the receiver.
       When the RLC entity or the logical channel is particularly            state where it is arbitrarily or previously set by the receiver.
                                                                             Alternatively, in order to more rapidly check the status report
     mapped with the HARQ process in order to reduce the over           40
                                                                             information, the transmitter may request for the transmission
     head of the data blocks in the high-level layers, several fields        of the status report information through status request infor
     can be omitted. For example, when RB 1 is mapped with                   mation.
     HARO process 1 in one to one, a TSN or a logical channel                   Referring to FIG. 6, the Tx HARQ transmits status request
     identifier can be omitted from the data block transmitted to
     HARQ 1.                                                            45   information to the Rx HARQ (S310). The status request infor
        The receiver uses the physical layer to more rapidly and             mation request the receiver for transmitting the status report
     effectively send the status report information. When a data             information. The status request information allows the trans
     block not received by the receiver exists in the time interval          mitter 500 and the receiver 550 to more rapidly exchange the
     received by the receiver, the receiver may inform the trans             status report information. The status request information is
     mitter of the fact by using a signaling through the physical       50   information indicating that the receiver 550 should rapidly
     channel. For example, when the receiver transmits signals to            construct and transmit the status report information. When
     the receiver through a physical control channel every time              receiving the status request information, the Rx HARQ
     interval, the receiver can inform the transmitter whether the           informs the Rx RLC of the fact (S320). The Rx RLC con
     receiver receives the data transmitted from the transmitter in          structs and sends the status report information to the RX
     the previous time interval through the physical channel.           55   HARQ (S330). The Rx HARQ transmits the status report
     When the receiver informs the transmitter that the receiver             information (S340).
     does not receive the data block in the previous time interval              When a predetermined condition is satisfied, the physical
     through the physical channel, the transmitter can perform the           layer of the transmitter 500 can transmit the status request
     retransmission of the data block. At this time, the information         information through a physical channel different from the
     transmitted from the receiver to the transmitter indicates in      60   physical channel through which data are transmitted. For
     what time interval the receiver fails to receive the data block.        example, when the physical layer performs the retransmis
     When the receiver fails to receive the data block transmitted           sion the same number of times as the maximum number of
     from the transmitter, the receiver may inform the transmitter           times of HARQ retransmission set in the data block transmit
     of the information on the time interval when the reception              ted by the physical layer, the physical layer can set and trans
     failure occurs.                                                    65   mits the status request information.
       In an exemplary embodiment, the information on the time                 The status report information or the status request infor
     interval transmitted from the receiver to the transmitter can           mation can be transmitted through a control information
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            23718ofof293
                                                                                      21


                                                          US 7,869,396 B2
                                    11                                                                 12
     transport channel which is used in the physical layer to trans         this problem by using the RRC signaling of the higher-level
     mit the scheduling information.                                        layer. The RRC signaling means that the transmitter and the
        FIG. 7 is a flowchart illustrating another example of trans         receiver transmit an RRC message to each other. In this case,
     mission and reception of the status report information.                the RRC can reset the RLC.
        Referring to FIG. 7, the Tx RLC requests for the status                When transmitting the specific data block several times but
     request information (S410). The status request information             not receiving an acknowledgement from the receiver 850, the
     may be requested by a higher-level layer as well as the physi          Tx RLC may stop the transmission of the data block. Tx RLC
     cal layer. When the buffer of the RLC entity is empty, for             may inform the Tx RRC as a higher-level layer of this fact,
     example, when the final RLC PDU has been transmitted, the              and waits for an instruction therefrom. Alternatively, when
     RLC entity can request for the status requestinformation so as    10   recognizing an abnormal operation in the transmission of the
     to receive the status report information from the receiver 650.        specific data block, the TX RLC may not process Such a
     The Tx HARQ transmits the status request information to the            situation, but inform the RRC as a higher-level layer of the
     Rx HARQ (S420). When receiving the status request infor                situation and comply with an instruction therefrom.
     mation, the Rx HARQ informs the Rx RLC of the fact (S430).                FIG. 10 is a block diagram illustrating a data transmission
     The Rx RLC constructs and sends the status report informa         15   method according to another exemplary embodiment of the
     tion to the Rx HARQ (S440). The Rx HARQ transmits the                  invention.
     status report information (S450).                                        Referring to FIG. 10, the transmitter sequentially transmits
        FIG. 8 is a flowchart illustrating a data transmission              RLC PDUO, RLC PDU1, RLC PDU2, RLC PDU3, and RLC
     method according to another exemplary embodiment of the                PDU4 and the receiver receives successfully RLC PDUO and
     invention.                                                             RLC PDU1 but fails to receive RLC PDU2. Since failing to
        Referring to FIG.8, the RLC PDU is sent from the Tx RLC             receive RLC PDU2, the receiver loads the information on
     to the Tx HARQ (S500). The Tx HARQ transmits a data                    RLC PDU2 to the status report information.
     block to the Rx HARQ (S510). When an error is detected                  RLC PDU2 includes a part of RLC SDU1 and a part of
     from the data block, the Rx HARQ transmits an NACK signal              RLC SDU2. When the receiver transmits the status report
     to the Tx HARQ (S520). The Tx HARQ transmits the retrans          25   information based on the information of the SDU, the receiver
     mission data block to the Rx HARQ (S530). An error is                  should transmit at least two information pieces, that is, infor
     detected in the second transmission and the Rx HARQ trans              mation pieces on RLC SDUO and RLC SDU1. On the con
     mits the NACK signal to the Tx HARQ (S540). In this way,               trary, when the receiver transmits the status report informa
     the transmission can be repeated by L. times which is the              tion based on the information of the PDU, the receiver can
     maximum allowable number of times (S550).                         30   transmit only one information piece, that is, the information
       When an error is detected in the final transmission, the RX          on the RLC PDU2. Accordingly, by transmitting the status
     RLC is requested for constructing the status report informa            report information based on the information of the PDU, it is
     tion (S555). The Rx RLC constructs and sends the status                possible to reduce the amount of data to be transmitted.
     report information to the Rx HARQ (S570). When an erroris                 The PDU can be expressed in various ways. For example,
     detected and the Rx HARQ transmits the NACK signal, the           35   the PDU can be expressed as what portion of the SDU is
     Tx HARQ may recognize the NACK signal as the ACK signal                addressed by the data included in the PDU or as sequence
     (S560). The Rx HARQ transmits the status report information            number assigned to each PDU. In order to allow the transmit
     to the Tx HARQ (S575). The status report information is                ter and the receiver to easily manage the PDUs, the status
     reported to the Tx RLC (S580). Accordingly, even when an               report information can be managed based on the sequence
     error occurs from the ACK/NACK signal, the RLC can accu           40   numbers.
     rately judge whether the retransmission should be performed              FIG. 11 is a block diagram illustrating a handover.
     on the basis of the status report information.                           Referring to FIG. 11, a source eNode-B 910 denotes an
        Independently of the status report information, the physi           current eNode-B and a target eNode-B 920 denotes a new
     cal layer can transmit particular information to more effec            base station after the handover. When the source eNode-B
     tively transmit the ACK/NACK signals between the HARQ.            45   910 and the target eNode-B920 have different information
     When the transmitter performs the final HARQ process of a              associated with the status report information of a UE900 or
     specific data block, the transmitter can transmit particular           the target eNode-B 920 does not have the latest status report
     information indicating that the final HARQ of the specific             information, unnecessary transmission may cause. The trans
     data block is being transmitted, through the physical layer.           mission of new data may be delayed due to the unnecessary
        FIG. 9 is a flowchart illustrating a data transmission         50   transmission, thereby deteriorating the QoS. When a han
     method according to another exemplary embodiment of the                dover occurs, the UE900 retransmits the SDUs, for which no
     invention. It relates to a method of allowing the RLC entity to        acknowledgement is received from the source eNode-B to the
     cope with an emergency.                                                target eNode-B920.
        Referring to FIG.9, the Tx RLC transmits a RLC PDU to                 The UE900 can reconstruct the RLC SDU into the RLC
     the receiver 850 (S600). When the first transmission fails, the   55   PDU and transmit the re-constructed RLC PDU to the target
     Tx RLC performs the retransmission. The retransmission can             eNode-B 920. Alternatively, the source eNode-B 910 can
     be repeated by N times which is the maximum allowable                  transmit the latest status report information to the target
     number of times (S610). When the N-th transmission fails,              eNode-B 920 and the target eNode-B 920 can transmit the
     the Tx RLC informs the RX RRC of the failure (S630).                   latest status report information to the UE900.
        When the case where the transmitter 800 transmits a spe        60     The SDU which is transmitted from the eNode-B to the AG
     cific data block but does not receive an acknowledgement               in the course of the handover can be classified into two kinds,
     from the receiver 850 is repeated a predetermined number of            that is, SDU which the source eNode-B 910 transmits to the
     times or more, the RLC layer may inform a higher-level layer           AG 930 and SDU which the target eNode-B920 transmits to
     of resetting a communication condition. When the RRC is                the AG930. When the handover does not occur, the eNode-B
     informed by the RLC that it transmits a data block a prede        65   rearranges the SDU received from the UE, but when the
     termined number of times or more but does not receive an               handover occurs, both eNode-Bs transmit the SDU to the AG
     acknowledgement from the opposite party, the RRC solve                 930 and thus any eNode-B cannot rearrange the SDU. The AG
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            23819ofof293
                                                                                      21


                                                          US 7,869,396 B2
                                  13                                                                     14
     930 should check all the SDUs transmitted from the source              conditions are often changed, the qualities of radio intervals
     eNode-B910 and the target eNode-B920 and rearrange the                 to be actually experienced may be different from each other
     SDUs. Right after the handover, the target eNode-B 920                 between continuous processes. Accordingly, the process hav
     transmits the SDU to the AG 930 every when restoring the               ing started the transmission does not always finish the trans
     SDUs, for a predetermined time, that is, until the handover is         mission earlier. Therefore, the receiver should be able to
     completed.                                                             perform the rearrangement and thus includes a buffer for
        The target eNode-B 920 can transmit to the AG 930 the               performing the rearrangement.
     RLC SDUs received successfully itself by the use of the time             The ARQ entity, that is, the RLC entity operating in the AM
     information of the handover. The time information of the               mode, includes a buffer. This is because all the portions of the
     handover can be received from the source eNode-B 910.             10   SDU should be stored in the buffer of the receiver until all the
        The target eNode-B 920 can transmit the RLC SDU suc                 PDUs including a specific portion of the SDU arrive. If a gap
     cessfully received from the UE900 to the AG 930 at once for            occurs in the buffer of the receiver, it means that a specific
     a predetermined time after the handover is made. The time              RLC PDU is not received. If a gap occurs in the buffer of the
     information can be used to determine how long the target               HARO, it also means that a specific MAC PDU is not
     eNode-B920 transmits the RLC SDU successfully received            15   received. Since the RLC PDUs constitute the MAC PDUs, the
     to the AG 930. The time information may be valid from the              gap in the RLC buffer and the gap in the HARQ buffer are
     time point when the instruction for the handover is received           associated with each other. It is possible to perform the buffer
     from the source eNode-B 910. Alternatively, the time infor             management in comprehensive consideration of two gaps.
     mation may be valid from the time point when the target                The rearrangement in the HARQ and the RLC PDUs received
     eNode-B 920 receives a message associated with the han                 by the RLC can be simultaneously considered using only one
     dover from the UE900.                                                  buffer.
       For a predetermined time from the time point when the UE               The MAC PDUs are decomposed as soon as being received
     900 accesses the targeteNode-B920, the targeteNode-B920                and then are sent to the RLC entities. In order for the RLC
     may not rearrange but transmit the RLC SDU successfully                entity to solve the gap generated due to the N-channel SAW in
     received from the UE900 to the AG 930 at once. The target         25   the MAC, the RLC entity should check whether the gap
     eNode-B 920 may receive the time information from the                  generated in the RLC buffer is due to the reception failure or
     source eNode-B910 and not rearrange but transmit the RLC               the inversion of transport order generated due to the N-chan
     SDU successfully received from the UE900 to the AG 930 at              nel SAW. The buffer of the RLC entity can use a timer. When
     once until the time point instructed by the time information.          a gap is generated in the buffer of the RLC entity, the timer is
     After the predetermined time, the target eNode-B 920 may          30   activated at once. When data corresponding to the gap is not
     rearrange and transmit the successfully received RLCSDU to             received until the timer expires, it is judged that the gap is
     the AG 930.                                                            generated due to the reception failure and the status report
       When receiving the RLC SDU having a sequence number                  information may be transmitted to the transmitter.
     Smaller than the sequence number designated by the Source                 FIG. 12 is a diagram illustrating an example of a data
     eNode-B 910, the target eNode-B 920 can transmit the              35
                                                                            transmission method according to an exemplary embodiment
     received RLC SDU to the AG 930 at once. The UE 900                     of the invention, where a MAC layer (RX MAC) and a RLC
     transmits the sequence number information at the time of               layer (RX RLC) in the receiver are shown.
     accessing the target eNode-B920 and the target eNode-B920                 Referring to FIG. 12, in CD, the ARQ entity, that is, the
     can transmit the received RLC SDU to the AG 930 at once
     when receiving the RLC SDU having a sequence number               40
                                                                            RLC entity, receives PDU3 from the HARQ as a lower-level
                                                                            layer, that is, the MAC layer. Since PDU2 having a sequence
     smaller than the sequence number. The UE900 can inform the             number smaller than that of PDU3 does not exist, the receiver
     target eNode-B 920 of the largest sequence number of the               checks that the gap is generated due to the inversion of trans
     sequence numbers of the RLC SDUs which have been trans                 port order of the HARQ by the use of the HARQjitter timer
     mitted to the source eNode-B910 at the time of first accessing         JT.
     the target eNode-B920.                                            45
                                                                               In (2), the RLC entity receives PDU2 before the HARQ
        On the other hand, the optimization process may be carried          jitter timer JT expires, and the HARQ jitter timer JT stops.
     out in the downlink direction. In a new cell, the UE 900
     transmits a handover completion message to the target                     In (3), similarly to CD, since the ARQ entity received
     eNode-B920. In the course, the targeteNode-B920 transmits              PDU6 having a sequence number smaller than that of PDU7.
     a response message to the handover completion message. The        50   the HARQ jitter timer JT is activated.
     UE 900 informs the target eNode-B 920 of the largest                      In (4), although the HARQjitter timer JT expires, the RLC
     sequence number of the sequence numbers of the SDUs suc                entity cannot receive PDU6. The receiver judges that the
     cessfully and continuously received by the UE 900 for the              reception of PDU6 fails and transmits the status report infor
     downlink data successfully received by the UE 900. The                 mation associated therewith to the transmitter.
     target eNode-B920 can newly transmit only the SDUs having         55     When receiving the status report information indicating
     a sequence number larger than the acquired sequence number             that the receiver does not receive a certain PDU from the
     to the UE900. It is possible to reduce the burden of the UE            receiver, the transmitter retransmits the corresponding PDU.
     900 which classifies and rearranges the SDUs received from             A timer may be set in each data block so as to prevent a
     the target eNode-B920 and the source eNode-B 910.                      deadlock. When the timers set in the SDUs expire, the pieces
        Hereinafter, operation of the ARQ and the HARQ is              60   of the SDUs are not transmitted any more even when the
     described.                                                             reception failure is reported from the receiver.
        The HARQ with an N-channel SAO (Stop-And-Wait) is                      When receiving a data block having a sequence number
     advantageous for a higher transmission rate. In the HARO.              outside the current window, the receiver adjusts the boundary
     while one process performs the transmission and then waits             of the window. The operation of the receiver uses the timer
     for a response thereto, another process performs the transmis     65   and the reception window.
     Sion. By reducing idle time in the transmission, it is possible           FIG. 13 is a diagram illustrating an example of a data
     to enhance the transmission rate. However, since the radio             transmission method according to an exemplary embodiment
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            23920ofof293
                                                                                      21


                                                             US 7,869,396 B2
                                15                                                                             16
     of the invention, where RLCs serving as an AM in the trans                 that the receiver receives the data successfully. The transmit
     mitter and the receiver are shown.                                         ter also needs to request the receiver to transmit the status
       Referring to FIG. 13, in CD, SDU1 arrives at the buffer of               report information. In an exemplary embodiment, a PDU may
     the transmitter and a discard timer DT is activated. In (2),               contain a command for requesting the receiver to transmit the
     SDU2 arrives at the buffer of the transmitter and a discard           5    status report information. In another exemplary embodiment,
     timer DT is activated. The discard timers DT serve to define               for the purpose of more rapid transmission, the transmitter
     the maximum delay time set in the RLC entities.                            may directly command the receiver to transmit a report
        In (3), the receiver receives PDU3 and recognizes that                  through a physical channel through which the scheduling
     PDU2 having a sequence number smaller than that of PDU3                    information is transmitted.
     dose not arrive yet. In order to check whether the reception          10      The receiver should transmit the status report information
     failure is generated due to the inversion of transfer order of the         to the transmitter as soon as it receives the request for the
     HARO, the receiver starts the HARQjitter timer J.T.                        status report information. When not receiving the status
        In (4), when the HARQjitter timer JT expires, the receiver              report information within a predetermined time, the transmit
     reports to the transmitter that it does not receive PDU2. At the           ter can automatically retransmit the data. When the timer is
     same time, in order to prevent the report from being lost, a          15   used, the retransmission can be performed regardless of the
     periodic timer PT for PDU2 is activated.                                   status report information.
        In (5), the transmitter receives the report transmitted from               The present invention can be embodied in hardware, soft
     the receiver. Since the discard timer DT for SDU1 does not                 ware, or combinations thereof. Examples of the hardware can
     expire yet, the transmitter retransmits PDU2.                              include an ASIC (Application Specific Integrated Circuit), a
        In (6), the discard timer DT for SDU1 expires. The pieces               DSP (Digital Signal Processing), PLD (Programmable Logic
     of SDU1 are not transmitted any more. At this time, the                    Device), an FPGA (Field Programmable Gate Array), a pro
     transmitter may inform the receiver that the discard timer DT              cessor, a controller, a micro processor, other electronic units,
     for SDU1 expires and thus it does not transmit the pieces of               and combinations thereof, which are designed to perform the
     SDU1 any more. It is possible to prevent waste of radio                    above-mentioned functions. In Software, the invention can be
     resources by preventing an unnecessary retransmission                 25   embodied by modules for performing the above-mentioned
     request.                                                                   functions. The Software can be stored in a memory unit and
       In (7), the periodic timer PT for PDU2 expires. Since the                executed by a processor. As the memory unit or processor,
     receiver does not receive PDU2 hitherto, the receiver trans                means well known to those skilled in the art can be employed.
     mits the status report information for PDU2 again. The peri                   Although the embodiments of the present invention have
     odic timer PT may be activated again at the same time of              30   been described in detail with reference to the attached draw
     transmitting the status report information.                                ings, it should be understood by those skilled in the art that the
       In (8), since the transmitter receives the status report infor           invention can be modified and changed in various forms
     mation transmitted from the receiver again but the transmitter             without departing from the technical spirit and scope of the
     discards SDU1 due to the expiration of the discard timer DT.               invention. Accordingly, the invention is not limited to the
     PDU2 is not retransmitted any more.                                   35   above-mentioned embodiments, but includes all the embodi
        In (9), a release timer RT for SDU2 expires in the receiver.            ments without departing from the scope of the appended
     The release timer RT is activated when the successfully                    claims.
     reconstructed SDU cannot be sent to a higher-level layer                     The invention claimed is:
     because an SDU having a sequence number Smaller than that                     1. A method of performing automatic repeat request (ARQ)
     thereof does not arrive at the receiver. For example, the             40   in a wireless communication system, the method performed
     receiver successfully receives SDU2 by receiving a part of                 by a receiver and comprising:
     PDU3, PDU4, and PDU5, the receiver does not complete the                      detecting whether at least one data block to be received
     reception of SDU1 having a sequence number Smaller than                         from a transmitter is missed;
     that of SDU2 because not receiving PDU2. At the time of                      starting a timer when the at least one data block is detected
     receiving SDU2, the release timer RT is activated. The release        45        as missed;
     timer RT is used to prevent a certain SDU from staying in the                stopping the timer when the at least one data block is
     buffer of the receiver too long. When the release timer RT                      received from the transmitter while the timer is running,
     expires, the receiver sends succeeded SDU2 to a higher-level                    in order to prevent a triggering of a status report before
     layer and does not wait for failed SDU1 or PDUs associated                      the timer expires; and
     the failed SDU (PDU2) any more. Since not waiting PDU2                50     transmitting the status report to the transmitter after the
     any more, the periodic timer PT is also stopped.                                timer expires, wherein the status report comprises a
        It is possible to manage the retransmission request by the                   positive acknowledgement indicating receipt of at least
     use of only the buffer of the RLC layer without using the                       one received data block.
     buffer of the MAC layer.                                                     2. The method of claim 1, wherein the at least one data
        The ARQ used here may be a NACK based system. The                  55   block is detected as missed when a sequence number (SN) of
     NACK based system is effective when data are steadily trans                a currently received data block is larger than a SN of a previ
     mitted. More fine operations are required in consideration of              ously received data block.
     transmission of packets or user data transmitted intermit                    3. The method of claim 1, wherein the at least one data
     tently or the final SDU or PDU of a certain data flow. The                 block is detected as missed when a sequence number (SN)
     NACK based system can be used when certain data is not                60   following a SN of a data block with a highest SN among
     received and the reception failure is checked by the receiver.             received data blocks is larger than a lowest SN of the at least
        The receiver transmits the status report information as                 one data block to be received.
     information on data not received. When the transmission of                   4. The method of claim 1, wherein the at least one data
     data is intermittent, that is, when the size of data is very Small,        block is detected as missed when a sequence number (SN)
     the receiver may not know the transmission of data itself and         65   following a SN of a data block with a highest SN among
     the receiver cannot thus transmit the status report informa                received data blocks is larger than a SN following a last
     tion. In this case, the receiver needs to report the transmitter           in-sequence received data block.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-26
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            24021ofof293
                                                                                      21


                                                          US 7,869,396 B2
                                   17                                                                    18
       5. The method of claim 1, wherein the timer is stopped                 stop the timer when the at least one data block is received
     when a sequence number (SN) following a SN of a data block                 from the transmitter while the timer is running, in order
     with a highest SN among received data blocks when the timer                to prevent a triggering of a status report before the timer
     was started is the same as a SN following the last in-sequence             expires; and
     received data block.                                              5      transmit the status report to the transmitter after the timer
       6. The method of claim 1, wherein the at least one data                  expires, wherein the status report comprises a positive
     block comprises a Radio Link Control (RLC) Protocol Data                   acknowledgement indicating receipt of at least one
     Unit (PDU).                                                                 received data block.
       7. The method of claim 1, wherein the status report further            9. The receiver of claim 8, wherein the at least one data
     comprises a negative acknowledgement indicating a                 10   block is detected as missed when a sequence number (SN)
     sequence number (SN) of the at least one data block detected           following a SN of a data block with a highest SN among
     as missed.                                                             received data blocks is larger than a SN following a last
       8. A receiver for performing automatic repeat request                in-sequence received data block.
     (ARO) in a wireless communication system, the receiver                   10. The receiver of claim 8, wherein the timer is stopped
     comprising a Radio Link Control (RLC) entity, wherein the         15   when a sequence number (SN) following a SN of a data block
     RLC entity is configured to:                                           with a highest SN among received data blocks when the timer
       detect whether at least one data block to be received from           was started is the same as a SN following the last in-sequence
          a transmitter is missed;                                          received data block.
       start a timer when the at least one data block is detected as
          missed;
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-27
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             241 1ofof293
                                                                                       8




                             EXHIBIT 24
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-27
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              242 2ofof293
                                                                                        8



US 7869396 – Claim 1                 3GPP Specifications
A method of performing automatic     3GPP TS 36.322 v.8.5.0
repeat request (ARQ) in a wireless
communication system, the method     3.2 Abbreviations
performed by a receiver and
comprising:                          ARQ Automatic Repeat reQuest

                                     4.2.1.3 AM RLC entity
                                     4.2.1.3.1 General
                                     (…)
                                     An AM RLC entity delivers/receives the following RLC data PDUs:
                                       − AMD PDU;
                                       − AMD PDU segment.

                                     An AM RLC entity delivers/receives the following RLC control PDU:
                                       − STATUS PDU.

                                     4.2.1.3.3 Receiving side
                                     When the receiving side of an AM RLC entity receives RLC data PDUs, it shall:
                                     …
                                     - detect the loss of RLC data PDUs at lower layers and request
                                     retransmissions to its peer AM RLC entity; …

                                     4.4 Functions
                                     The following functions are supported by the RLC sub layer: …
                                     - error correction through ARQ (only for AM data transfer); …

                                     5.1.3 AM data transfer
                                     5.1.3.1 Transmit operations
                                     5.1.3.1.1 General
                                     (…)
                                     The transmitting side of an AM RLC entity can receive a positive
                                     acknowledgement (confirmation of successful reception by its peer AM RLC
                                     entity) for a RLC data PDU by the following:
                                       − STATUS PDU from its peer AM RLC entity. (…)

                                     5.2 ARQ procedures

                                     ARQ procedures are only performed by an AM RLC entity.

                                     5.2.1 Retransmission
                                     The transmitting side of an AM RLC entity can receive a negative
                                     acknowledgement (notification of reception failure by its peer AM RLC
                                     entity) for an AMD PDU or a portion of an AMD PDU by the following:
                                       − STATUS PDU from its peer AM RLC entity.

                                     5.2.3 Status reporting
                                     An AM RLC entity sends STATUS PDUs to its peer AM RLC entity in order to
                                     provide positive and/or negative acknowledgements of RLC PDUs (or
                                     portions of them). (…)




                                               Page 1 of 7
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-27
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              243 3ofof293
                                                                                        8

detecting whether at least one data       3GPP TS 36.322 v.8.5.0
block to be received from a transmitter
is missed;                                5.1.3.2 Receive operations
                                          5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
                                          When a RLC data PDU with SN = x is placed in the reception buffer, the
                                          receiving side of an AM RLC entity shall: …
                                          - if t-Reordering is not running (includes the case t-Reordering is stopped
                                          due to actions above):
                                                    - if VR (H) > VR(R):
                                                              - start t-Reordering;
                                                              - set VR(X) to VR(H).
                                          7.1 State variables
                                          …. The receiving side of each AM RLC entity shall maintain the following
                                          state variables:
                                          a) VR(R) – Receive state variable
                                          This state variable holds the value of the SN following the last in-sequence
                                          completely received AMD PDU, and it serves as the lower edge of the
                                          receiving window. It is initially set to 0, and is updated whenever the AM
                                          RLC entity receives an AMD PDU with SN = VR(R). …
                                          e) VR(H) – Highest received state variable
                                          This state variable holds the value of the SN following the SN of the RLC data
                                          PDU with the highest SN among received RLC data PDUs. It is initially set to
                                          0.

                                          7.3 Timers
                                          The following timers are configured by RRC [5]: …
                                          b) t-Reordering
                                          This timer is used by the receiving side of an AM RLC entity and receiving
                                          UM RLC entity in order to detect loss of RLC PDUs at lower layer (see sub
                                          clauses 5.1.2.2 and 5.1.3.2). …
starting a timer when the at least one    3GPP TS 36.322 v.8.5.0
data block is detected as missed;
                                          5.1.3.2 Receive operations
                                          5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
                                          When a RLC data PDU with SN = x is placed in the reception buffer, the
                                          receiving side of an AM RLC entity shall: …
                                          - if t-Reordering is not running (includes the case t-Reordering is stopped
                                          due to actions above):
                                                   - if VR (H) > VR(R):
                                                             - start t-Reordering;
                                                             - set VR(X) to VR(H).
                                          7.3 Timers
                                          The following timers are configured by RRC [5]: …
                                          b) t-Reordering
                                          This timer is used by the receiving side of an AM RLC entity and receiving
                                          UM RLC entity in order to detect loss of RLC PDUs at lower layer (see sub
                                          clauses 5.1.2.2 and 5.1.3.2).


stopping the timer when the at least      3GPP TS 36.322 v.8.5.0
one data block is received from the
transmitter while the timer is running,   5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
in order to prevent a triggering of a     When a RLC data PDU with SN = x is placed in the reception buffer, the
status report before the timer expires;   receiving side of an AM RLC entity shall: (…)
and                                         − if t-Reordering is running:


                                                     Page 2 of 7
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-27
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              244 4ofof293
                                                                                        8

                                               − if VR(X) = VR(R); or
                                               − if VR(X) falls outside of the receiving window:
                                        stop and reset t-Reordering; (…)

transmitting the status report to the   3GPP TS 36.322 v.8.5.0
transmitter after the timer expires,
                                        5.2.3 Status reporting
                                        …Triggers to initiate STATUS reporting include: …
                                        - Detection of reception failure of an RLC data PDU:
                                                - The receiving side of an AM RLC entity shall trigger a STATUS
                                                report when t-Reordering expires.
                                        NOTE: The expiry of T_reordering triggers both VR(MS) to be updated and a
                                        STATUS report to be triggered, but the STATUS report shall be triggered
                                        after VR(MS) is updated. …

wherein the status report comprises a   3GPP TS 36.322 v.8.5.0
positive acknowledgement indicating
receipt of at least one received data   5.2.3 Status reporting
block.                                  An AM RLC entity sends STATUS PDUs to its peer AM RLC entity in order to
                                        provide positive and/or negative acknowledgements of RLC PDUs (or
                                        portions of them).
                                        (…)

                                        When constructing a STATUS PDU, the AM RLC entity shall: …
                                         − set the ACK_SN to the SN of the next not received RLC Data PDU which
                                            is not indicated as missing in the resulting STATUS PDU.

                                        6.1.2 RLC control PDU
                                        a) STATUS PDU
                                        STATUS PDU is used by the receiving AM RLC entity to inform the
                                        transmitting AM RLC entity about AMD PDUs that are received successfully,
                                        and AMD PDUs that are detected to be lost by the receiving AM RLC entity.

                                        6.2.1.6 STATUS PDU
                                        STATUS PDU consists of a STATUS PDU payload and a RLC control PDU
                                        header. (…)

                                        The STATUS PDU payload starts from the first bit following the RLC control
                                        PDU header, and it consists of one ACK_SN and one E1, zero or more sets of
                                        a NACK_SN, an E1 and an E2, and possibly a set of a SOstart and a SOend for
                                        each NACK_SN. When necessary one to seven padding bits are included in
                                        the end of the STATUS PDU to achieve octet alignment.




                                                  Page 3 of 7
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-27
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              245 5ofof293
                                                                                        8

                                         6.2.2.14 Acknowledgement SN (ACK_SN) field
                                         Length: 10 bits.

                                         The ACK_SN field indicates the SN of the next not received RLC Data PDU
                                         which is not reported as missing in the STATUS PDU. When the transmitting
                                         side of an AM RLC entity receives a STATUS PDU, it interprets that all AMD
                                         PDUs up to but not including the AMD PDU with SN = ACK_SN have been
                                         received by its peer AM RLC entity, excluding those AMD PDUs indicated in
                                         the STATUS PDU with NACK_SN and portions of AMD PDUs indicated in the
                                         STATUS PDU with NACK_SN, SOstart and SOend.

US 7869396 – Claim 6                     3GPP Specifications
The method of claim 1, wherein the at    4.2 RLC architecture
least one data block comprises a Radio   4.2.1 RLC entities
Link Control (RLC) Protocol Data
Unit (PDU).                              An AM RLC entity consists of a transmitting side and a receiving side. ...
                                         The receiving side of an AM RLC entity delivers RLC SDUs to upper layer and
                                         receives RLC PDUs from its peer AM RLC entity via lower layers.

                                         4.2.1.3 AM RLC entity
                                         4.2.1.3.1 General
                                         … An AM RLC entity delivers/receives the following RLC data PDUs:
                                         - AMD PDU;
                                         - AMD PDU segment.

                                         4.2.1.3.3 Receiving side
                                         When the receiving side of an AM RLC entity receives RLC data PDUs, it
                                         shall: …

US 7869396 – Claim 8                     3GPP Specifications
A receiver for performing automatic      3GPP TS 36.322 v.8.5.0
repeat request (ARQ) in a wireless
communication system, the receiver       3.2 Abbreviations
comprising a Radio Link Control (RLC)
entity, wherein the RLC entity is        ARQ Automatic Repeat request
configured to:
                                         4.2 RLC architecture
                                         4.2.1 RLC entities

                                         An AM RLC entity consists of a transmitting side and a receiving side. ...
                                         The receiving side of an AM RLC entity delivers RLC SDUs to upper layer and
                                         receives RLC PDUs from its peer AM RLC entity via lower layers.

                                         4.2.1.3 AM RLC entity
                                         4.2.1.3.1 General
                                         (…)
                                         An AM RLC entity delivers/receives the following RLC data PDUs:
                                           − AMD PDU;
                                           − AMD PDU segment.

                                         An AM RLC entity delivers/receives the following RLC control PDU:
                                           − STATUS PDU.

                                         4.2.1.3.3 Receiving side
                                         When the receiving side of an AM RLC entity receives RLC data PDUs, it shall:


                                                   Page 4 of 7
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-27
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              246 6ofof293
                                                                                        8

                                         …
                                         - detect the loss of RLC data PDUs at lower layers and request
                                         retransmissions to its peer AM RLC entity; …

                                         4.4 Functions
                                         The following functions are supported by the RLC sub layer: …
                                         - error correction through ARQ (only for AM data transfer); …

                                         5.1.3 AM data transfer
                                         5.1.3.1 Transmit operations
                                         5.1.3.1.1 General
                                         (…)
                                         The transmitting side of an AM RLC entity can receive a positive
                                         acknowledgement (confirmation of successful reception by its peer AM RLC
                                         entity) for a RLC data PDU by the following:
                                           − STATUS PDU from its peer AM RLC entity. (…)

                                         5.2 ARQ procedures

                                         ARQ procedures are only performed by an AM RLC entity.

                                         5.2.1 Retransmission
                                         The transmitting side of an AM RLC entity can receive a negative
                                         acknowledgement (notification of reception failure by its peer AM RLC
                                         entity) for an AMD PDU or a portion of an AMD PDU by the following:
                                           − STATUS PDU from its peer AM RLC entity.

                                         5.2.3 Status reporting
                                         An AM RLC entity sends STATUS PDUs to its peer AM RLC entity in order to
                                         provide positive and/or negative acknowledgements of RLC PDUs (or
                                         portions of them). (…)
detect whether at least one data block   3GPP TS 36.322 v.8.5.0
to be received from a transmitter is
missed;                                  5.1.3.2 Receive operations
                                         5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
                                         When a RLC data PDU with SN = x is placed in the reception buffer, the
                                         receiving side of an AM RLC entity shall: …
                                         - if t-Reordering is not running (includes the case t-Reordering is stopped
                                         due to actions above):
                                                   - if VR (H) > VR(R):
                                                             - start t-Reordering;
                                                             - set VR(X) to VR(H).
                                         7.1 State variables
                                         …. The receiving side of each AM RLC entity shall maintain the following
                                         state variables:
                                         a) VR(R) – Receive state variable
                                         This state variable holds the value of the SN following the last in-sequence
                                         completely received AMD PDU, and it serves as the lower edge of the
                                         receiving window. It is initially set to 0, and is updated whenever the AM
                                         RLC entity receives an AMD PDU with SN = VR(R). …
                                         e) VR(H) – Highest received state variable
                                         This state variable holds the value of the SN following the SN of the RLC data
                                         PDU with the highest SN among received RLC data PDUs. It is initially set to
                                         0.



                                                    Page 5 of 7
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-27
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              247 7ofof293
                                                                                        8

                                           7.3 Timers
                                           The following timers are configured by RRC [5]: …
                                           b) t-Reordering
                                           This timer is used by the receiving side of an AM RLC entity and receiving
                                           UM RLC entity in order to detect loss of RLC PDUs at lower layer (see sub
                                           clauses 5.1.2.2 and 5.1.3.2). …
start a timer when the at least one data   3GPP TS 36.322 v.8.5.0
block is detected as missed;
                                           5.1.3.2 Receive operations
                                           5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
                                           When a RLC data PDU with SN = x is placed in the reception buffer, the
                                           receiving side of an AM RLC entity shall: …
                                           - if t-Reordering is not running (includes the case t-Reordering is stopped
                                           due to actions above):
                                                    - if VR (H) > VR(R):
                                                              - start t-Reordering;
                                                              - set VR(X) to VR(H).
                                           7.3 Timers
                                           The following timers are configured by RRC [5]: …
                                           b) t-Reordering
                                           This timer is used by the receiving side of an AM RLC entity and receiving
                                           UM RLC entity in order to detect loss of RLC PDUs at lower layer (see sub
                                           clauses 5.1.2.2 and 5.1.3.2).

stop the timer when the at least one       3GPP TS 36.322 v.8.5.0
data block is received from the
transmitter while the timer is running,    5.1.3.2.3 Actions when a RLC data PDU is placed in the reception buffer
in order to prevent a triggering of a      When a RLC data PDU with SN = x is placed in the reception buffer, the
status report before the timer             receiving side of an AM RLC entity shall: (…)
expires; and                                 − if t-Reordering is running:
                                                   − if VR(X) = VR(R); or
                                                   − if VR(X) falls outside of the receiving window:
                                           stop and reset t-Reordering; (…)

transmit the status report to the          3GPP TS 36.322 v.8.5.0
transmitter after the timer expires,
                                           5.2.3 Status reporting
                                           …Triggers to initiate STATUS reporting include: …
                                           - Detection of reception failure of an RLC data PDU:
                                                   - The receiving side of an AM RLC entity shall trigger a STATUS
                                                   report when t-Reordering expires.
                                           NOTE: The expiry of T_reordering triggers both VR(MS) to be updated and a
                                           STATUS report to be triggered, but the STATUS report shall be triggered
                                           after VR(MS) is updated. …

wherein the status report comprises a      3GPP TS 36.322 v.8.5.0
positive acknowledgement indicating
receipt of at least one received data      5.2.3 Status reporting
block.                                     An AM RLC entity sends STATUS PDUs to its peer AM RLC entity in order to
                                           provide positive and/or negative acknowledgements of RLC PDUs (or
                                           portions of them).
                                           (…)

                                           When constructing a STATUS PDU, the AM RLC entity shall: …
                                            − set the ACK_SN to the SN of the next not received RLC Data PDU which


                                                     Page 6 of 7
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-27
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             248 8ofof293
                                                                                       8

                                     is not indicated as missing in the resulting STATUS PDU.

                               6.1.2 RLC control PDU
                               a) STATUS PDU
                               STATUS PDU is used by the receiving AM RLC entity to inform the
                               transmitting AM RLC entity about AMD PDUs that are received successfully,
                               and AMD PDUs that are detected to be lost by the receiving AM RLC entity.

                               6.2.1.6 STATUS PDU
                               STATUS PDU consists of a STATUS PDU payload and a RLC control PDU
                               header. (…)

                               The STATUS PDU payload starts from the first bit following the RLC control
                               PDU header, and it consists of one ACK_SN and one E1, zero or more sets of
                               a NACK_SN, an E1 and an E2, and possibly a set of a SOstart and a SOend for
                               each NACK_SN. When necessary one to seven padding bits are included in
                               the end of the STATUS PDU to achieve octet alignment.




                               6.2.2.14 Acknowledgement SN (ACK_SN) field
                               Length: 10 bits.

                               The ACK_SN field indicates the SN of the next not received RLC Data PDU
                               which is not reported as missing in the STATUS PDU. When the transmitting
                               side of an AM RLC entity receives a STATUS PDU, it interprets that all AMD
                               PDUs up to but not including the AMD PDU with SN = ACK_SN have been
                               received by its peer AM RLC entity, excluding those AMD PDUs indicated in
                               the STATUS PDU with NACK_SN and portions of AMD PDUs indicated in the
                               STATUS PDU with NACK_SN, SOstart and SOend.




                                         Page 7 of 7
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-28
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2491ofof293
                                                                                     37




                             EXHIBIT 25
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-28
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2502ofof293
                                                                                     37
                                                                                                                                                                                                    US00897 1279B2


    (12) United States Patent                                                                                                                                            (10) Patent No.:                        US 8,971,279 B2
           Seo et al.                                                                                                                                                    (45) Date of Patent:                             Mar. 3, 2015

    (54) METHOD AND APPARATUS FOR                                                                                                                                 (58) Field of Classification Search
           INDICATING DEACTIVATION OF                                                                                                                                              CPC ........... H04W 72/042; H04W 72/0446; H04L
           SEM-PERSISTENT SCHEDULING                                                                                                                                                            1/0072; H04L 1/0079; H04L 5/0053: H04L
                                                                                                                                                                                                         1/004; H04L 1/0061; H03M 13/09
    (71) Applicant: LG Electronics Inc., Seoul (KR)                                                                                                                                USPC ............ 370/319,329, 321,349; 455/17, 560,
                                                                                                                                                                                                                                  455/561
    (72) Inventors: Dong Youn Seo, Anyang-Si (KR); Ki                                                                                                                              See application file for complete search history.
                    Jun Kim, Anyang-Si (KR); Dae Won
                    Lee, Anyang-Si (KR); YoungWoo Yun,                                                                                                            (56)                               References Cited
                    Anyang-Si (KR); Joon Kui Ahn,                                                                                                                                               U.S. PATENT DOCUMENTS
                    Anyang-Si (KR)
                                                                                                                                                                    2008/0090583 A1                   4/2008 Wang et al.
    (*) Notice:                Subject to any disclaimer, the term of this                                                                                          2008.0117891 A1                   5/2008 Damnjanovic et al.
                               patent is extended or adjusted under 35                                                                                                                                  (Continued)
                               U.S.C. 154(b) by 166 days.
                                                                                                                                                                                          FOREIGN PATENT DOCUMENTS
    (21) Appl. No.: 13/791.421
                                                                                                                                                                  CN                        101111009 A    1, 2008
    (22) Filed:                Mar. 8, 2013                                                                                                                       CN                        1.01132596 A   2, 2008
                                                                                                                                                                  EP                          22O7394    * 4/2009
    (65)               Prior Publication Data                                                                                                                     JP                      2007-166295. A   6, 2007

           US 2013/O182679 A1     Jul.18, 2013                                                                                                                                                          (Continued)
                                                                                                                                                                                                 OTHER PUBLICATIONS
                 Related U.S. Application Data                                                                                                                    "3rd Generation Partnership Project; Technical Specification Group
    (63) Continuation of application No. 13/050,680, filed on                                                                                                     Radio Access Network; Evolved Universal Terrestrial Radio Access
         Mar. 17, 2011, now Pat. No. 8,411,633, which is a                                                                                                        (E-UTRA); Radio Resource Control (RCC); Protocol Specification
         continuation of application No. 12/581.584, filed on                                                                                                     (Release 8), 3GPP Organizational Partners, 3GPP TS 36.331 V8.4.
         Oct. 19, 2009, now Pat. No. 8,009,606.                                                                                                                   0, Dec. 2008.
    (60) Provisional application No. 61/114,440, filed on Nov.                                                                                                    Primary Examiner — Raj Jain
         13, 2008, provisional application No. 61/119,375,
         filed on Dec. 3, 2008.                                                                                                                                   (74) Attorney, Agent, or Firm — Robert D. Shedd: Joseph J.
                                                                                                                                                                  Opalach
    (30)              Foreign Application Priority Data
                                                                                                                                                                  (57)                                 ABSTRACT
       Jul. 24, 2009                 (KR) ........................ 10-2009-OO67796                                                                                A method and apparatus for performing semi-persistent
                                                                                                                                                                  scheduling (SPS) deactivation in a wireless mobile commu
    (51) Int. Cl.                                                                                                                                                 nication system are disclosed. A base station (BS) transmits a
           H0474/00                                                  (2009.01)                                                                                    downlink control channel to a user equipment (UE), and
           H047 72/04                                                (2009.01)                                                                                    deactivates the SPS when a binary field indicating resource
    (52)   U.S. C.                                                                                                                                                allocation information contained in the downlink control
           CPC ........ H04W 72/0446 (2013.01); H04W 72/042                                                                                                       channel is entirely filled with 1.
                                                                                                                                      (2013.01)
           USPC     - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -   370/329
                                                                                                                                                                                            20 Claims, 20 Drawing Sheets
                                                                                                                                           Downiak slot Tlot




                                                                                                                                                                i k=NENE
                                                                                                                                                                   - NDLRB -l


                                                                                                                                                                  Resource block
                                                                                                                                                                   NS: NSP - Resource element




                                                                                                                      i i                                  ii
                                                                                                                                                          SEI
                                                                                                                                                                    Resource element k,
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-28
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2513ofof293
                                                                                     37


                                                            US 8,971,279 B2
                                                                      Page 2

    (56)                   References Cited                                           FOREIGN PATENT DOCUMENTS
                    U.S. PATENT DOCUMENTS                                  JP         2010-503342 A    1, 2010
                                                                           JP         2010-522467 A    T 2010
     2008. O130590 A1       6, 2008 Kim et al.                             KR     10-2008-0032825 A    4/2008
     2008/0232284 A1   9/2008 Dalsgaard et al.                             WO     WO 2005, O72O73 A2   8, 2005
     2009/0257408 A1* 10/2009 Zhang et al. .................. 370,336      WO     WO 2008/023649 A1    2, 2008
     2010.0085881 A1   4/2010 Tanigawa et al.                              WO     WO 2008/030936 A2    3, 2008
     2010/0111026 A1        5, 2010 HSu                                    WO     WO 2008/038530 A1    4/2008
     2010/0177716 A1        7, 2010 Harada et al.
     2013/032235.0 A1* 12/2013 Gaur et al. .................... 370,329    * cited by examiner
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-28
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2524ofof293
                                                                                     37


    U.S. Patent          Mar. 3, 2015     Sheet 1 of 20         US 8,971,279 B2




               '0IJI
               [
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-28
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2535ofof293
                                                                                     37


    U.S. Patent          Mar. 3, 2015     Sheet 2 of 20         US 8,971,279 B2




                                                                 dº)SLIJMdCnI

                H
                '0I
                2

                                                       - -.
                                                     ~~
                                                     ~)
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-28
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2546ofof293
                                                                                     37


    U.S. Patent          Mar. 3, 2015     Sheet 3 of 20              US 8,971,279 B2




                              FIG. 3




                                                   at ULMIRB




                                                 Resource block
                                                 NUL,
                                                  symb xNRB-1
                                                        '' sc Resource element




                                                  Resource element (k,)


            5.a 3.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-28
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2557ofof293
                                                                                     37


    U.S. Patent           Mar. 3, 2015             Sheet 4 of 20               US 8,971,279 B2



                                   FIG. 4

                              Downlink slot Tlot



                          A                        w

                         (N 3ab OFDM Symbol
                                                           a DLNIRB




                                                         Resource block
                                                          NDL.,
                                                           symb'xNRB-1
                                                                  sc Resource element




           ZZ.2 2 .2 |                                     Resource element (k,l)
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-28
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2568ofof293
                                                                                     37


    U.S. Patent          Mar. 3, 2015           Sheet 5 of 20            US 8,971,279 B2




                                        FIG. 5


                                          502



                                    Core Network (CN)
                                                     L/ 505
                                    Access Gateway
                                        (AG)
                                                          E-UTRAN   1-- SOI
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 41-28
                                    Entered
                                       Entered
                                            on FLSD
                                               on FLSD
                                                    Docket
                                                       Docket
                                                           05/18/2020
                                                              05/15/2020
                                                                       Page
                                                                          Page
                                                                            2579ofof293
                                                                                     37


    U.S. Patent          Mar. 3, 2015      Sheet 6 of 20             US 8,971,279 B2




                                        FIG. 6


                                                             RRC

                                                             RLC

                                                             MAC

                                                             PHY

                                                           E-UTRAN




                                        FIG.


                                                            PDCP

                                                             RLC

                                                             MAC

                                                             PHY

                                                           E-UTRAN
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            25810ofof293
                                                                                      37


     U.S. Patent                                                US 8,971,279 B2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            25911ofof293
                                                                                      37


     U.S. Patent          Mar. 3, 2015    Sheet 8 of 20         US 8,971,279 B2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            26012ofof293
                                                                                      37


     U.S. Patent          Mar. 3, 2015    Sheet 9 of 20         US 8,971,279 B2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            26113ofof293
                                                                                      37


     U.S. Patent                                                US 8,971,279 B2




                 '?INH
                 II
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            26214ofof293
                                                                                      37


     U.S. Patent                                                US 8,971,279 B2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            26315ofof293
                                                                                      37


     U.S. Patent                                                US 8,971,279 B2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            26416ofof293
                                                                                      37


     U.S. Patent          Mar. 3, 2015    Sheet 13 of 20                 US 8,971,279 B2




                                                           s
                                                           e
                                                                     ;
                                                            s




                                                                t:
                                                           er    f
                                                                 s        3.
                                  {
                                  -                             I
                              :                        23
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            26517ofof293
                                                                                      37


     U.S. Patent                                                US 8,971,279 B2




                GI"?I,H
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            26618ofof293
                                                                                      37


     U.S. Patent          Mar. 3, 2015    Sheet 15 of 20        US 8,971,279 B2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            26719ofof293
                                                                                      37


     U.S. Patent          Mar. 3, 2015    Sheet 16 of 20        US 8,971,279 B2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            26820ofof293
                                                                                      37


     U.S. Patent                                                US 8,971,279 B2




                                                                    UO3-19?10[0,1]
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            26921ofof293
                                                                                      37


     U.S. Patent                                                US 8,971,279 B2
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            27022ofof293
                                                                                      37


     U.S. Patent             Mar. 3, 2015      Sheet 19 of 20        US 8,971,279 B2




                                            FIG. 20


                                               SO


                                                                51


                        53 - RFUNITUNIT                   PROCESSO
                        54       DISPLAY
                                  UNIT
                                                           MEMORY

                                  USER
                        55      INTERFACE
                                   UNIT
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            27123ofof293
                                                                                      37


     U.S. Patent             Mar. 3, 2015           Sheet 20 of 20                    US 8,971,279 B2




                                                FIG. 21


                              BS                                       E



                  Fill the entirety of binary
                  field indicating resource
                   allocation information
                    contained in downlink
                  control channel with




                                                           Perform SPS deactivation
                                                          when binary field indicating
                                                       resource allocation information     S2 (4.
                                                        Contained in downlink control
                                                     channel is entirely filled with 1
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            27224ofof293
                                                                                      37


                                                          US 8,971,279 B2
                                    1.                                                                        2
                METHOD AND APPARATUS FOR                                     tion system, and No"' is the largest uplink bandwidth
               INDICATING DEACTIVATION OF                                    Supported by the wireless communication system. Although
               SEM-PERSISTENT SCHEDULING                                     N'Y' may be set to 6 (N'-6) and N'-' may
                                                                             be set to 110 (N"''''-110), the scopes of N."' and
                CROSS-REFERENCE TO RELATED                                   N"--' are not limited thereto. The number of SC-FDMA
                       APPLICATIONS                                          symbols contained in one slot may be differently defined
                                                                             according to the length of a Cyclic Prefix (CP) and the spacing
       This application is a Continuation of U.S. patent applica             between subcarriers.
     tion Ser. No. 137050,680 filed on Mar. 17, 2011, which is a                Each element contained in the resource grid is called a
     Continuation of U.S. patent application Ser. No. 12/581,584        10
                                                                             resource element (RE), and can be identified by an index pair
     (now U.S. Pat. No. 8,009,606, issued on Aug. 30, 2011) filed            (k.l) contained in a slot, where k is an index in a frequency
     on Oct. 19, 2009, which claims the benefit of Korean Patent             domain and is set to any one of 0,...,N',N'-1, and 1
     Application No. 10-2009-0067796, filedon Jul. 24, 2009, and             is an index in a time domain and is set to any one of 0, . . . .
     also claims the benefit of U.S. Provisional Application Ser.            N'-1
                                                                              simb
     Nos. 61/114,440, filed on Nov. 13, 2008 and 61/119,375, filed      15
                                                                               A Physical Resource Block (PRB) is defined by No."
     on Dec. 3, 2008. The entire contents of all of the above                consecutive SC-FDMA symbols in a time domain and Ns'
     applications are hereby incorporated by reference.                      consecutive subcarriers in a frequency domain. No '' and
               BACKGROUND OF THE INVENTION                                   Ns' may be predetermined values, respectively. Therefore,
                                                                             one PRB in an uplink may be composed of N.'xNs.
       1. Field of the Invention                                             resource elements. In addition, one PRB may correspond to
        The present invention relates to a wireless communication            one slot in a time domain and 180 kHz in a frequency domain.
     system, and more particularly, to a method for scheduling               A PRB number n and a resource element index (kl) in a
     radio resources for semi-persistent uplink/downlink packet              slot can satisfy a predetermined relationship denoted by
     data transmission in a cellular wireless communication sys         25
     tem, a structure of scheduling information, a scheme for                               k
     transmitting the scheduling information, and an apparatus                      iPRB li
     using the above-mentioned method and scheme as well as the
     scheduling information structure.
       2. Discussion of the Related Art                                 30     FIG. 4 shows a downlink (DL) time-frequency resource
       A3" Generation Partnership Project Long Term Evolution                grid structure for use in the LTE system.
     (3GPP LTE) communication system (hereinafter referred to                  Referring to FIG. 4, a downlink signal transmitted from
     as an “LTE system for convenience of description) will                  each slot can be described by a resource grid including
     hereinafter be described as an example of a mobile commu                NPNs' subcarriers and Nsm P-OFDM symbols. Here,
     nication system applicable to the present invention.               35   N' represents the number of resource blocks (RBs) in a
        A frame structure for use in the LTE system will hereinafter         downlink, Ns' represents the number of subcarriers con
     be described. The 3GPP LTE system supports a type 1 radio               stituting one RB, and N, ,' represents the number of
     frame structure applicable to frequency division duplex                 OFDM symbols in one downlink slot. D' varies with an
     (FDD), and a type 2 radio frame structure applicable to time            uplink transmission bandwidth constructed in a cell, and must
     division duplex (TDD).                                             40   satisfy N"'P'sNPsN"P. Here, N." P is the
        FIG. 1 shows a structure of a type 1 radio frame used in the         smallest uplink bandwidth supported by the wireless commu
     LTE system. The type 1 radio frame includes 10 subframes,               nication system, and N' is the largest uplink band
     each of which consists of two slots. A time length of each              width supported by the wireless communication system.
     constituent unit is shown in FIG. 1.                                    Although No"' may be set to 6 (N"'-6) and
        FIG. 2 shows a structure of a type 2 radio frame used in the    45   N"'P may be set to 110 (N"'P-110), the scopes of
     LTE system. The type 2 radio frame includes two half-frames,            N"' and N' are not limited thereto. The number
     each of which is composed of five subframes, a downlink                 of OFDM symbols contained in one slot may be differently
     piloting time slot (DwPTS), a guard period (GP), and an                 defined according to the length of a Cyclic Prefix (CP) and the
     uplink piloting time slot (UpPTS), in which one subframe                Subcarrier spacing. When transmitting data or information via
     consists of two slots. That is, one subframe is composed of        50   multiple antennas, one resource grid for each antenna port
     two slots irrespective of the radio frame type. A time length of        may be defined.
     each constituent unit is shown in FIG. 2.                                  Each element contained in the resource grid is called a
       A resource grid structure for use in the LTE system will              resource element (RE), and can be identified by an index pair
     hereinafter be described in detail.                                     (k.l) contained in a slot, where k is an index in a frequency
        FIG.3 shows an uplink (UL) time-frequency resource grid         55   domain and is set to any one of 0,...,N',N'-1, and 1
     structure for use in the 3GPP LTE system.                               is an index in a time domain and is set to any one of 0, . . . .
        Referring to FIG.3, an uplink signal transmitted from each           NP-1.
                                                                              symb
     slot can be described by a resource grid including No.'                    Resource blocks (RBs) shown in FIGS. 3 and 4 are used to
     Ns     subcarriers and No.' Single Carrier Frequency                    describe a mapping relationship between certain physical
     Division Multiple Access (SC-FDMA) symbols. Here,                  60   channels and resource elements (REs). The RBs can be clas
     N' represents the number of resource blocks (RBs) in an                 sified into physical resource blocks (PRBs) and virtual
     uplink, Ns' represents the number of subcarriers constitut              resource blocks (VRBs). Although the above mapping rela
     ingone RB, and No,' represents the number of SC-FDMA                    tionship between the VRBs and the PRBs has been disclosed
     symbols in one uplink slot. N' varies with an uplink                    on a downlink basis, the same mapping relationship may also
     transmission bandwidth constructed in a cell, and must satisfy     65   be applied to an uplink.
     N"'sN'sN"''''. Here, N'-' is the small                                    One PRB is defined by N.   S       consecutive OFDM sym
     est uplink bandwidth supported by the wireless communica                bols in a time domain and Ns “consecutive subcarriers in a
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            27325ofof293
                                                                                      37


                                                            US 8,971,279 B2
                                    3                                                                       4
     frequency domain. No ,' and Ns           may be predetermined            SPS deactivation without adding a new bit field or a new
     values, respectively. Therefore, one PRB may be composed                 control channel format in a communication system for allo
     of N.'xNs. resource elements. One PRB may corre                          cating resources using a compact Scheme.
     spond to one slot in a time domain and may also correspond                 The object of the present invention can be achieved by
     to 180 kHz in a frequency domain, but it should be noted that            providing a method for releasing resource allocation in a
     the scope of the present invention is not limited thereto.               wireless mobile communication system, the method includ
       The PRBs are assigned numbers from 0 to N'-1 in the                    ing receiving, by a user equipment (UE), a downlink control
     frequency domain. A PRB number n, and a resource ele                     channel including resource allocation information, and
     ment index (kl) in a slot can satisfy a predetermined relation           releasing resource allocation for the UE when a binary field
     ship denoted by                                                     10   indicating the resource allocation information is entirely
                                                                              filled with 1.
                     k                                                           In another aspect of the present invention, there is provided
            iPRB l                                                            a method for transmitting a signal for releasing resource
                                                                              allocation in a wireless mobile communication system, the
                                                                         15   method including fills, by a base station (BS), a binary field
       The VRB may have the same size as that of the PRB. Two                 indicating resource allocation information contained in a
     types of VRBs are defined, the first one being a localized VRB           downlink control channel with 1, and transmitting the
     (LVRB) and the second one being a distributed type (DVRB).               downlink control channel to a user equipment (UE), wherein
     For each VRB type, a pair of VRBs in two slots of one                    the binary field entirely filled with the value of 1 indicates a
     Subframe may assigned a single VRB number n.                             release of resources allocated to the UE.
       The VRB may have the same size as that of the PRB. Two                    In another aspect of the present invention, there is provided
     types of VRBs are defined, the first one being a localized VRB           a method for deactivating semi-persistent scheduling (SPS) in
     (LVRB) and the second one being a distributed VRB                        a wireless mobile communication system including receiv
     (DVRB). For each VRB type, a pair of PRBs may have a                     ing, by a user equipment (UE), a downlink control channel,
     single VRB index (which may hereinafter be referred to as a         25   and deactivating the semi-persistent scheduling (SPS) when a
      VRB number) and are allocated over two slots of one sub                 binary field indicating resource allocation information con
     frame. In otherwords, N' VRBs belonging to a firstone of                 tained in the downlink control channel is entirely filled with
     two slots constituting one subframe are each assigned any one             1.
     index of 0 to NP-1, and N' VRBs belonging to a                              In another aspect of the present invention, there is provided
     second one of the two slots are likewise each assigned any one
     index of 0 to N'-1.                                                 30   a method for transmitting a signal for semi-persistent sched
       In the LTE system based on an Orthogonal Frequency                     uling (SPS) deactivation in a wireless mobile communication
     Division Multiple Access (OFDMA) scheme, a resource area                 system, the method including filling, by a base station (BS), a
     in which each UE is able to transmit or receive data to and              binary field indicating resource allocation information con
     from a base station (BS) is allocated from the BS to the UE. In          tained in a downlink control channel with 1, and transmit
     this case, not only a time resource but also a frequency            35   ting the downlink control channel, wherein the binary field
     resource must be simultaneously allocated to the UE so as to             entirely filled with the value of 1 indicates the SPS deacti
     complete resource allocation.                                            Vation.
        The so-called non-persistent scheduling method can                      In another aspect of the present invention, there is provided
     simultaneously indicate time-frequency resource domains                  an apparatus capable of using a semi-persistent scheduling
     allocated to the UE. Therefore, if there is a need for the UE to    40   (SPS). The apparatus includes a radio frequency (RF) unit,
     use resources for a long period of time, it must repeatedly              and a processor electrically connected to the RF unit, wherein
     perform signaling for resource allocation, so that signaling             the processor is configured to receive a downlink control
     overhead may be considerably generated.                                  channel through the RF unit, and to perform the SPS deacti
       In contrast, the so-called semi-persistent scheduling                  Vation when a binary field indicating resource allocation
     method first allocates a time resource to a UE. In this case, the   45   information contained in the downlink control channel is
     semi-persistent scheduling method may allow the time                     entirely filled with 1.
     resource allocated to a specific UE to have periodicity. Then,              In another aspect of the present invention, there is provided
     the semi-persistent scheduling method allocates a frequency              an apparatus capable of using a semi-persistent scheduling
     resource to the UE when necessary to complete time-fre                   (SPS). The apparatus includes a radio frequency (RF) unit,
     quency resource allocation. The above-mentioned frequency           50   and a processor electrically connected to the RF unit. The
     resource allocation may be referred to as activation. When               processor is configured to fill the entirety of a binary field
     using the semi-persistent scheduling method, resource allo               indicating resource allocation information contained in a
     cation can be maintained for a predetermined period by only              downlink control channel with 1 during the SPS deactiva
     one signaling process, so that resources need not be repeat              tion, and to transmit the downlink control channel with the RF
     edly allocated, resulting in reduction in signaling overhead.       55   unit. The binary field entirely filled with 1 indicates the SPS
     Thereafter, if the necessity of performing resource allocation           deactivation.
     for a UE disappears, a base station can transmit a signaling                In another aspect of the present invention, there is provided
     message for releasing the frequency resource allocation to the           a user equipment (UE) for a wireless mobile communication
     UE. In this way, the above-mentioned release of the frequency            system, the user equipment (UE) including a radio frequency
     resource domain may be referred to as deactivation. In this         60   (RF) unit, and a processor electrically connected to the RF
     case, it is preferable that the signaling overhead needed for the        unit, wherein the processor is configured to receive a down
     deactivation be reduced.                                                 link control channel including resource allocation informa
                                                                              tion through the RF unit, and to release resource allocation for
                 SUMMARY OF THE INVENTION                                     the UE when a binary field indicating the resource allocation
                                                                         65   information is entirely filled with 1.
       An object of the present invention devised to solve the                   In another aspect of the present invention, there is provided
     problem lies in a method and apparatus for informing a UE of             a wireless communication apparatus including a radio fre
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            27426ofof293
                                                                                      37


                                                           US 8,971,279 B2
                                     5                                                                      6
     quency (RF) unit, and a processor electrically connected to                FIG.10 is a conceptual diagram illustrating signal process
     the RF unit, wherein the processor is configured to fill the            ing for enabling a base station (BS) to transmit a downlink
     entirety of a binary field indicating resource allocation infor         signal.
     mation contained in a downlink control channel with 1, and                 FIG. 11 is a conceptual diagram illustrating an SC-FDMA
     to transmit the downlink control channel to a user equipment            scheme for transmitting an uplink signal and an OFDMA
     (UE), the binary field being entirely filled with the value of 1        scheme for transmitting a downlink signal in a mobile com
     indicates a release of resources allocated to the UE.                   munication system.
        The downlink control channel may be a physical downlink                 FIG. 12 is a view illustrating an example of a method for
     control channel (PDCCH).                                                mapping distributed virtual resource blocks (DVRBs) and
        A downlink control information (DCI) format of the down
                                                                        10   localized virtual resource blocks (LVRBs) to physical
     link control channel may be a format 0 or a format 1A.                  resource blocks (PRBs).
        The wireless mobile communication system may use a                      FIG. 13 is a view illustrating an example of a method for
     scheduling based on a compact scheme, and the binary field              allocating resource blocks (RBS) by a compact scheme.
     may be composed of a field indicating a resource indication                FIG. 14 is a view illustrating an example of a method for
                                                                        15   mapping two DVRBs having consecutive indexes to a plural
     value (RIV).                                                            ity of contiguous PRBs.
        The wireless mobile communication system may use a                      FIG. 15 is a view illustrating an example of a method for
     scheduling based on a compact scheme, and the binary field              mapping two DVRBs having consecutive indexes to a plural
     may be composed of a field indicating a resource indication             ity of spaced PRBs.
     value (RIV) and a field indicating Gap information used for                FIG.16 is a view illustrating an example of RIVs when the
     distributed allocation of resources.                                    number of available RBs is 20 according to one embodiment
       The wireless mobile communication system may use a                    of the present invention.
     scheduling based on a compact scheme, and the binary field                 FIG. 17 shows an exemplary structure of a PDCCH field
     may be composed of a field indicating a resource indication             for signaling SPS deactivation according to the present inven
     value (RIV) and a field indicating hopping information.            25   tion.
       The resource allocation information may be composed of                   FIG. 18 shows individual fields acquired when DVRB
     resource block allocation information, or may be composed               allocation is carried out in a PDCCH having a DCI format
     of resource block allocation information and hopping                    1A according to the present invention.
     resource allocation information.                                           FIG. 19 shows individual fields of a PDCCH having a DCI
     The resource block allocation information may be repre             30   format 0 according to the present invention.
     sented by the RIV. The RIV may indicate a pair of a start                  FIG.20 is a block diagram illustrating constituent elements
     index (S) and a length (L) of consecutive VRBs capable of               of a device applicable to the present invention.
     being combined with each other.                                            FIG.21 is a flowchart illustrating a method for deactivating
        It is to be understood that both the foregoing general               a semi-persistent scheduling (SPS) according to the present
                                                                        35   invention.
     description and the following detailed description of the
     present invention are exemplary and explanatory and are                     DETAILED DESCRIPTION OF THE INVENTION
     intended to provide further explanation of the invention as
     claimed.                                                                   Reference will now be made in detail to the preferred
           BRIEF DESCRIPTION OF THE DRAWINGS
                                                                        40   embodiments of the present invention with reference to the
                                                                             accompanying drawings. The detailed description, which
                                                                             will be given below with reference to the accompanying
        The accompanying drawings, which are included to pro                 drawings, is intended to explain exemplary embodiments of
     vide a further understanding of the invention, illustrate               the present invention, rather than to show the only embodi
     embodiments of the invention and together with the descrip         45   ments that can be implemented according to the invention.
     tion serve to explain the principle of the invention.                      The following detailed description includes specific details
        In the drawings:                                                     in order to provide a thorough understanding of the present
        FIG. 1 shows a structure of a frequency division duplex              invention. However, it will be apparent to those skilled in the
     (FDD) type radio frame used in an LTE system.                           art that the present invention may be practiced without Such
        FIG. 2 shows a structure of a time division duplex (TDD)        50   specific details. For example, the following description will
     type radio frame used in an LTE system.                                 be given centering upon a mobile communication system
        FIG.3 shows an uplink (UL) resource grid structure for use           serving as an LTE system, but the present invention is not
     in an LTE system.                                                       limited thereto and the remaining parts of the present inven
        FIG. 4 shows a downlink (DL) resource grid structure for             tion other than unique characteristics of the LTE system are
     use in an LTE system.                                              55   applicable to other mobile communication systems.
        FIG. 5 is a block diagram illustrating an Evolved Universal             In some cases, in order to prevent ambiguity of the con
     Mobile Telecommunications System (E-UMTS) network                       cepts of the present invention, conventional devices or appa
     structure as an example of a mobile communication system.               ratuses well known to those skilled in the art will be omitted
        FIGS. 6 and 7 illustrate radio interface protocol structures         and be denoted in the form of a block diagram on the basis of
     between a UE and a UMTS Terrestrial Radio Access Network           60   the important functions of the present invention. Wherever
     (UTRAN) that are based on a 3GPP LTE radio access network               possible, the same reference numbers will be used throughout
     standard.                                                               the drawings to refer to the same or like parts.
        FIG. 8 shows physical channels used for an LTE system                   In the following description, a terminal may include
     and a general signal transmission method capable of using the           mobile or fixed user equipments (UES), for example, a user
     physical channels.                                                 65   equipment (UE), a mobile station (MS) and the like, and may
        FIG. 9 is a conceptual diagram illustrating signal process           also be referred to in any of these ways as necessary. Also, the
     ing for enabling a UE to transmit an uplink signal.                     base station (BS) may be any of nodes included in a network
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            27527ofof293
                                                                                      37


                                                           US 8,971,279 B2
                                  7                                                                           8
     communicating with the UE, for example, a Node B (Node                      The physical layer, which is the first layer, provides an
     B) and an eNode B(eNode-B), and may also be referred to in               information transfer service to an upper layer using a physical
     any of these ways.                                                       channel. The physical layer (PHY) is connected to a Medium
        In a mobile communication system, a UE can receive infor              Access Control (MAC) layer, located above the physical
     mation from a base station (BS) via a downlink, and the UE               layer, through a transport channel. Data is transferred
     can also transmit information via an uplink. Information                 between the MAC layer and the physical layer through the
     transferred from or received by the UE may be data, other                transport channel. In this case, the transport channel is clas
     control information, and the like, and there are a variety of            sified into a dedicated transport channel and a common trans
     physical channels according to types and usages of this infor            port channel according to whether or not a channel is shared.
     mation transferred or received from or in the UE.                   10   Data transfer between different physical layers, specifically
       FIG. 5 shows an Evolved Universal Mobile Telecommuni                   between the respective physical layers of a transmitter and a
     cations System (E-UMTS) network structure serving as an                  receiver, is performed through the physical channel.
     example of a mobile communication system.                                   A variety of layers exist in the second layer (L2 layer). The
                                                                              MAC layer maps various logical channels to various transport
        The E-UMTS system is an evolved version of the conven            15   channels, and performs logical-channel multiplexing for
     tional Universal Mobile Telecommunications System                        mapping various logical channels to one transport channel.
     (UMTS) system and basic standardization thereof is in                    The MAC layer is connected to the RLC layer serving as an
     progress under the 3rd Generation Partnership Project                    upper layer through a logical channel. The logical channel
     (3GPP). Generally, the E-UMTS is also referred to as a Long              can be classified into a control channel for transmitting infor
     Term Evolution (LTE) system.                                             mation of a control plane and a traffic channel for transmitting
        The E-UMTS network may be classified into an Evolved—                 information of a user plane according to categories of trans
     UMTS Terrestrial Radio Access Network (E-UTRAN) 501                      mission information.
     and a Core Network (CN)502. The E-UTRAN includes a UE                       The RLC layer of the second layer performs segmentation
     503, a BS (eNB or eNode B) 504, and an Access Gateway                    and concatenation on data received from an upper layer, and
     (AG) 505 which is located at an end of a network and is             25   adjusts the size of data to be suitable for a lower layer trans
     connected to an external network. The AG 505 can be divided              mitting data to a radio interval. In order to guarantee various
     into apart that handles processing of user traffic and apart that        Qualities of Service (QoSs) requested by respective radio
     handles control traffic. Here, the AG part 505 for processing            bearers (RBs), three operation modes, i.e., a Transparent
     new user traffic and the AG part for processing control traffic          Mode (TM), an Unacknowledged Mode (UM), and an
     can communicate with each other using a new interface.              30   Acknowledged Mode (AM), are provided. Specifically, an
        One or more cells may exist for one eNB. An interface for             AM RLC performs a retransmission function using an Auto
     transmitting user traffic or control traffic can be used between         matic Repeat and Request (ARQ) function so as to implement
     eNBs. A Core Network (CN)502 may include the AG505 and                   reliable data transmission.
     a node or the like for user registration of the UE 503. An                  A Packet Data Convergence Protocol (PDCP) layer of the
     interface for discriminating between the E-UTRAN 501 and            35   second layer (L2) performs a header compression function to
     the CN 502 may be used.                                                  reduce the size of an IP packet header having relatively large
        Radio interface protocol layers between the UE and the                and unnecessary control information in order to efficiently
     network can be classified into an L1 layer (first layer), an L2          transmit IP packets such as IPv4 or IPv6 packets in a radio
     layer (second layer) and an L3 layer (third layer) on the basis          interval with a narrow bandwidth. As a result, only informa
     of the lower three layers of the Open System Interconnection        40   tion required for a header part of data can be transmitted, so
     (OSI) reference model widely known in communication sys                  that transmission efficiency of the radio interval can be
     tems. A physical layer belonging to the L1 layer provides an             increased. In addition, in the LTE system, the PDCP layer
     information transfer service utilizing a physical channel. A             performs a security function, this security function is com
     Radio Resource Control (RRC) layer located at the L3 layer               posed of a ciphering function for preventing a third party from
     controls radio resources between the UE and the network. For        45   eavesdropping on data and an integrity protection function for
     this operation, RRC messages are exchanged between the UE                preventing a third party from handling data.
     and the network via the RRC layers. The RRC layers may be                   A Radio Resource Control (RRC) layer located at the top of
     distributed among base stations (BSS) 504 and network                    the third layer (L3) is defined only in the control plane and is
     nodes, or may be located only at a base station (BSs) 504 or             responsible for control of logical, transport, and physical
     the AG 505.                                                         50   channels in association with configuration, re-configuration
       FIGS. 6 and 7 illustrate radio interface protocol structures           and release of Radio Bearers (RBs). The RB is a logical path
     between a UE and a UTRAN that are based on a 3GPP LTE                    that the first and second layers (L1 and L2) provide for data
     radio access network standard.                                           communication between the UE and the UTRAN. Generally,
        The radio interface protocol of FIG. 6 or FIG. 7 is divided           Radio Bearer (RB) configuration means that a radio protocol
     horizontally into a physical layer, a data link layer and a         55   layer needed for providing a specific service, and channel
     network layer, and vertically into a userplane for transmitting          characteristics are defined and their detailed parameters and
     data information and a control plane for transmitting a control          operation methods are configured. The Radio Bearer (RB) is
     signal Such as a signaling message. In more detail, FIG. 6               classified into a Signaling RB (SRB) and a Data RB (DRB).
     shows individual layers of a radio protocol control plane and            The SRB is used as a transmission passage of RRC messages
     FIG. 7 shows individual layers of a radio protocol user plane.      60   in the C-plane, and the DRB is used as a transmission passage
     Protocol layers of FIGS. 6 and 7 can be classified into an L1            of user data in the U-plane.
     layer (first layer), an L2 layer (second layer) and an L3 layer             A downlink transport channel for transmitting data from
     (third layer) on the basis of the lower three layers of the OSI          the network to the UE may be classified into a Broadcast
     reference model widely known in communication systems.                   Channel (BCH) for transmitting system information and a
        The following is a detailed description of respective layers     65   downlinkShared Channel (SCH) for transmitting user traffic
     of the radio protocol control plane of FIG. 6 and the radio              or control messages. Traffic or control messages of a down
     protocol user plane of FIG. 7.                                           link multicast or broadcast service may be transmitted
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            27628ofof293
                                                                                      37


                                                            US 8,971,279 B2
                                  9                                                                      10
     through a downlinkSCH and may also be transmitted through                 information through a Physical Uplink Shared Channel
     a downlink multicast channel (MCH). Uplink transport chan                 (PUSCH) and a Physical Uplink Control Channel (PUCCH)
     nels for transmission of data from the UE to the network                  at step S808.
     include a Random Access Channel (RACH) for transmission                      In the LTE system, a signaling process for transmitting
     of initial control messages and an uplink SCH for transmis           5    UL/DL signals is as follows.
     sion of user traffic or control messages.                                    FIG. 9 is a conceptual diagram illustrating signal process
        Downlink physical channels for transmitting information                ing for enabling a UE to transmit an uplink (UL) signal.
     transferred to a downlink transport channel to a radio interval              In order to transmit a UL signal, a scrambling module 901
     between the UE and the network are classified into a Physical             of the UE can Scramble a transmission signal using a specific
     Broadcast Channel (PBCH) for transmitting BCH informa                10   scrambling signal of the UE. The scrambled signal is input to
     tion, a Physical Multicast Channel (PMCH) for transmitting                a modulation mapper 902, and is converted into a complex
     MCH information, a Physical Downlink Shared Channel                       symbol using a BPSK (Binary Phase Shift Keying)-, QPSK
     (PDSCH) for transmitting downlink SCH information, and a                  (Quadrature Phase Shift Keying)-, or 16 QAM (Quadrature
     Physical Downlink Control Channel (PDCCH) (also called a                  Amplitude Modulation)-scheme according to categories of
     DL L1/L2 control channel) for transmitting control informa           15   the transmission signal and/or a channel status. After that, the
     tion, such as DL/UL Scheduling Grant information, received                modulated complex symbol is processed by a transform pre
     from first and second layers (L1 and L2). In the meantime,                coder 903, and is then input to the resource element mapper
     uplink physical channels for transmitting information trans               904. The resource element mapper 904 is able to map a
     ferred to an uplink transport channel to a radio interval                 complex symbol to a time-frequency element to be used for
     between the UE and the network are classified into a Physical             actual transmission. The processed signal may be transmitted
     Uplink Shared Channel (PUSCH) for transmitting uplink                     to the base station (BS) via the SC-FDMA signal generator
     SCH information, a Physical Random Access Channel for                     905.
     transmitting RACH information, and a Physical Uplink Con                     FIG.10 is a conceptual diagram illustrating signal process
     trol Channel (PUCCH) for transmitting control information,                ing for enabling the base station (BS) to transmit a downlink
     such as HARQ ACK or NACK Scheduling Request (SR) and                 25   signal.
     Channel Quality Indicator (CQI) report information, received                 In the LTE system, the BS is able to transmit one or more
     from first and second layers (L1 and L2).                                 codewords via a downlink. Therefore, one or more codewords
        FIG. 8 shows physical channels used for a 3GPP LTE                     may be processed as complex symbols by the scrambling
     system serving as an example of a mobile communication                    module 1001 and the modulation mapper 1002 in the same
     system and a general signal transmission method capable of           30   manner as in the uplink case of FIG. 10. Thereafter, the
     using the physical channels.                                              complex symbols are mapped to a plurality of layers by the
        If a UE is re-powered on after being powered off or newly              layer mapper 1003, and each layer may be multiplied by a
     enters a cell region, the UE performs an initial cell search              predetermined precoding matrix selected depending on a
     process, such as Synchronization with a base station (BS), at             channel status and may then be allocated to each transmission
     step S801. For the initial cell search process, the UE receives      35   antenna by the precoding module 1004. The processed trans
     information of a Primary Synchronization Channel (P-SCH)                  mission signal for each antenna is mapped to a time-fre
     and information of a Secondary Synchronization Channel                    quency resource element to be used for transmission by the
     (S-SCH) from the base station (BS), is synchronized with the              resource element mapper 1005. After that, the mapped result
     BS, and is able to acquire information such as a cell ID or the           can be transmitted via each antenna after passing through the
     like from the BS. After that, the UE receives information of a       40   Orthogonal Frequency Division Multiple Access (OFDMA)
     physical broadcast channel from the BS, such that it can                  signal generator 1006.
     acquire inter-cell broadcast information from the BS. In the                In the case where a UE for use in a mobile communication
     meantime, the UE receives a downlink reference signal (DL                 system transmits an uplink signal, a Peak to Average Power
     RS) at the initial cell searching step, so that it can recognize a        Ratio (PAPR) may become more serious than in the case
     downlink channel status.                                             45   where the BS transmits a downlink signal. Thus, as described
        After performing the initial cell search process, the UE               in FIGS. 9 and 10, the SC-FDMA scheme is used for uplink
     receives information of a Physical Downlink Control Chan                  signal transmission in a different way from the OFDMA
     nel (PDCCH) and information of a Physical DownlinkShared                  scheme used for downlink signal transmission.
     Control Channel (PDSCH) based on the PDCCH informa                           In the LTE system, the SC-FDMA scheme for uplink signal
     tion, so that it can acquire more detailed system information        50   transmission and the OFDMA scheme for downlink signal
     at step S802.                                                             transmission will hereinafter be described in detail.
        In the meantime, ifa UE initially accesses the BS or has no               FIG. 11 is a conceptual diagram illustrating the SC-FDMA
     resources for uplink transmission, the UE can perform a                   scheme for uplink signal transmission and the OFDMA
     Random Access Procedure (RAP), such as steps S803 to                      scheme for downlink signal transmission in a mobile com
     S806, for the BS. For this operation, the UE transmits a             55   munication system.
     specific sequence as a preamble through a Physical Random                    Referring to FIG. 11, not only a UE for transmitting an
     Access Channel (PRACH) at step S803, and receives a                       uplink signal but also a base station (BS) for transmitting a
     response message to the random access through a PDCCH                     downlink signal includes a Serial-to-Parallel converter 1101,
     and a PDSCH at step S804. In case of a competitive-based                  a subcarrier mapper 1103, an M-point IDFT module 1104, a
     random access except for a handover case, a contention reso          60   Parallel-to-Serial converter 1105, and the like. However, a UE
     lution procedure such as step S805 or S806 can then be                    for transmitting a signal using the SC-FDMA scheme further
     carried out. At step S805, information is transmitted through             includes an N-point DFT module 1102, and compensates for
     an additional PRACH. At step S806, PDCCH/PDSCH infor                      a predetermined part of the IDFT processing influence of the
     mation is received.                                                       M-point IDFT module 1104 so that a transmission signal can
       After performing the above-mentioned steps, as a proce             65   have single carrier characteristics.
     dure for transmitting UL/DL signals, the UE receives infor                   In a cellular orthogonal frequency division multiplex
     mation of a PDCCH and a PDSCHatstep S807, and transmits                   (OFDM) wireless packet communication system, uplink/
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            27729ofof293
                                                                                      37


                                                          US 8,971,279 B2
                                    11                                                                   12
     downlink (UL/DL) data packet transmission is made on a                   As can be seen from FIG. 12, each RE of one LVRB is
     subframe basis and one subframe is defined by a certain time           mapped one-to-one to each RE of one PRB. For example, one
     interval including a plurality of OFDM symbols. Hereinafter,           LVRB is mapped to a PRB0 (1201). In contrast, one DVRB is
     terms used in the detailed description of this application are         divided into three parts and the divided parts are mapped to
     defined as follows.                                                    different PRBs, respectively. For example, a DVRB0 is
       A resource element (RE) represents a smallest frequency              divided into three parts and the divided parts are mapped to a
     time unit in which data or a modulated symbol of a control             PRB1, PRB4 and PRB6, respectively. Likewise, a DVRB1
     channel is mapped. Provided that a signal is transmitted in            and a DVRB2 are each divided into three parts and the divided
     one OFDM symbol over M subcarriers and N OFDM sym                      parts are mapped to the remaining resources of the PRB1,
     bols are transmitted in one subframe, MxN REs are present in      10   PRB4 and PRB6. Although each DVRB is divided into three
     one subframe.                                                          parts in this example, the present invention is not limited
       A physical resource block (PRB) represents a unit fre                thereto. For example, each DVRB may be divided into two
     quency-time resource for data transmission. In general, one            parts.
     PRB includes a plurality of consecutive REs in a frequency                Downlink data transmission from a base station (BS) to a
     time domain, and a plurality of PRBs is defined in one sub        15   specific terminal (i.e., a specific UE) or uplink data transmis
     frame.                                                                 sion from the specific UE to the base station (BS) is per
       A virtual resource block (VRB) represents a virtual unit             formed through one or more VRBs in one subframe. In other
     resource for data transmission. In general, the number of RES          words, the above-mentioned data transmission may be
     included in one VRB is equal to the length of REs included in          achieved through PRBs corresponding to one or more VRBs.
     one PRB, and, when data is transmitted, one VRB can be                 When the base station (BS) transmits data to the specific UE,
     mapped to one PRB or some areas of a plurality of PRBs.                it has to notify the terminal of which VRB will be used for
        A localized virtual resource block (LVRB) is one type of            data transmission. Also, in order to enable the specific UE to
     the VRB. One LVRB is mapped to one PRB. LVRBs having                   transmit data, the base station (BS) has to notify the terminal
     different logical indexes are mapped to PRBs having different          of which VRB will be used for data transmission. Specific
     physical indexes. An LVRB may be interpreted in the same as       25   information indicating how to map VRBs to PRBs can be
     a PRB.                                                                 predetermined, so that the UE can automatically recognize
        A distributed virtual resource block (DVRB) is another              which PRB will be searched when acquiring information of
     type of VRB. One DVRB is mapped to some REs in a plural                VRBS allocated to the UE itself.
     ity of PRBs, and REs to which different DVRBs are mapped                  Data transmission schemes can be broadly classified into a
     are not duplicated.                                               30   frequency diversity scheduling (FDS) scheme and a fre
         N=N, represents the number of PRBs to which one                    quency selective scheduling (FSS) scheme. The FDS scheme
     DVRB is mapped. FIG. 12 illustrates an example of a method             is a scheme that obtains a reception performance gain through
     for mapping DVRBs and LVRBs to PRBs. In FIG. 12, N, 3.                 frequency diversity, and the FSS scheme is a scheme that
     As can be seen from FIG. 12, an arbitrary DVRB can be                  obtains a reception performance gain through frequency
     divided into three parts and the divided parts can be mapped      35   selective scheduling.
     to different PRBs, respectively. At this time, the remaining              In the FDS scheme, a transmission stage transmits one data
     part of each PRB, not mapped by the arbitrary DVRB, is                 packet over subcarriers widely distributed in a system fre
     mapped to a divided part of another DVRB. The LTE system               quency domain so that symbols in the data packet can expe
     has a system structure denoted by N=N=2.                               rience various radio channel fadings. Therefore, an improve
        Semi-Persistent Scheduling (SPS) is a scheduling scheme        40   ment in reception performance is obtained by preventing the
     for allocating resources to a specific UE such that the allo           entire data packet from being Subject to unfavorable fading.
     cated resources can be persistently maintained during a spe            In contrast, in the FSS scheme, an improvement in reception
     cific time interval. In the case where a predetermined amount          performance is obtained by transmitting the data packet over
     of data is transmitted during a specific time in the same              one or more consecutive frequency areas in the system fre
     manner as in a Voice over Internet Protocol (VoIP), control       45   quency domain which are in a favorable fading state. In a
     information need not be transmitted to each data transmission          cellular OFDM wireless packet communication system, a
     interval for resource allocation, such that an amount of wasted        plurality of terminals is present in one cell. At this time,
     control information can be reduced by the SPS scheme.                  because the radio channel conditions of the respective termi
        N represents the number of PRBs in a system.                        nals have different characteristics, it is necessary to perform
                represents the number of LVRBs available in the        50   data transmission using the FDS scheme with respect to a
     system.                                                                certain UE and data transmission using the FSS scheme with
        N,      represents the number of DVRBs available in the             respect to a different UE even within one subframe. As a
     system.                                                                result, a detailed FDS transmission scheme and a detailed
        N,          represents the maximum number of LVRBs                  FSS transmission scheme must be designed such that the two
     allocable to one user equipment (UE).                             55   schemes can be efficiently multiplexed within one subframe.
        N,           represents the maximum number of DVRBs                 On the other hand, in the FSS scheme, again can be obtained
     allocable to one UE.                                                   by selectively using a band favorable to a UE among all
        N       represents the number of Subsets.                           available bands. In contrast, in the FDS Scheme, a comparison
            -     represents the number of frequency bands used             is not made as to whether a specific band is good or bad, and,
     in a system capable of using a plurality of frequency bands.      60   as long as a frequency interval capable of adequately obtain
       Here, the “number of RBs' means the number of RBs                    ing diversity is maintained, there is no need to select and
     classified on a frequency axis. That is, even in the case where        transmit a specific frequency band. Accordingly, it is advan
     RBs can be classified by slots constituting a subframe, the            tageous in terms of improvement in overall system perfor
     “number of RBs' means the number of RBs classified on the              mance to perform the frequency selective scheduling of the
     frequency axis of the same slot.                                  65   FSS scheme preferentially when scheduling.
       FIG. 12 shows an example of definitions of LVRBs and                    In the FSS scheme, because data is transmitted using sub
     DVRBS.                                                                 carriers consecutively contiguous in the frequency domain, it
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            27830ofof293
                                                                                      37


                                                          US 8,971,279 B2
                                     13                                                                     14
     is preferable that the data be transmitted using LVRBs. At this        for a diversity gain. Alternatively, additional information may
     time, provided that N, PRBs are present in one subframe                be required to directly notify the positions. Preferably, pro
     and a maximum of N. LVRBs are available within the                     vided that the number of bits for signaling for the DVRBs is
     system, the base station can transmit bitmap information of            set to be equal to the number of bits in LVRB transmission of
     N, bits to each terminal to notify the terminal through           5    the above-stated compact scheme, it is possible to simplify a
     which one of the LVRBs downlink data will be transmitted or            signaling bit format in a downlink. As a result, there are
     through which one of the LVRBs uplink data can be trans                advantages that the same channel coding can be used, etc.
     mitted. That is, each bit of the N-bit bitmap information,                Here, in the case where one UE is allocated a plurality of
     which is transmitted to each terminal as scheduling informa            DVRBs, this UE is notified of a DVRB index of a start point
     tion, indicates whether data will or can be transmitted through   10
                                                                            of the DVRBs, a length (the number of the allocated
     an LVRB corresponding to this bit, among the N. LVRBs.                 DVRBs), and a relative position difference between divided
     This scheme is disadvantageous in that, when the number                parts of each DVRB (e.g., a gap between the divided parts).
     N, becomes larger, the number of bits to be transmitted to             The LTE system is able to select either of Gap1 and Gap2.
     each terminal becomes larger in proportion thereto.                    each of which has a predetermined value according to the
        In the meantime, physical downlink control channel (PD         15
                                                                            number of system resource blocks. Accordingly, a value of 1
     CCH) downlink control information (DCI) transferred to a               bit may be separately allocated to indicate the selection of
     UE may have a plurality of formats. A resource allocation               Gap 1 or 'Gap2.
     field transferred over the PDCCH may have different struc                 The following table 1 shows a structure of the Gap which
     tures according to Downlink Control Information (DCI) for              can be used in the LTE system according to a system band
     mats. Thus, the user equipment (UE) may interpret the
     resource allocation field according to a format of the received        width. In the case where the number of available system
     DCI.                                                                   resource blocks (system RBs) is less than 50, only the Gap1
       The resource allocation field may have two parts, i.e.,              (=1' is used, so that there is no need to allocate one bit for
     resource block allocation information and a resource alloca             Gap indication. In contrast, in the case where the number of
     tion header field. A plurality of resource allocation types may   25   available system RBs is equal to or greater than 50, either one
     be defined. For example, according to a first resource alloca          of 'Gap 1 (=1 Gap) and Gap2 (=2" Gap) must be used, so
     tion type, the resource block allocation information may have          that signaling of 1 bit is needed to indicate which one of
     a bitmap indicating one set of consecutive physical resource           'Gap 1 (=1 Gap) and Gap2(=2" Gap) is used.
     blocks (PRBs). In this case, one bit may be allocated to one                                     TABLE 1
     resource block group (RBG). According to a second resource        30
     allocation type, resource block allocation information may                                                      Gap (N
     have a bitmap indicating subsets or RBs allocated to the UE.
     According to a third resource allocation type, resource block                   System BW             1 Gap              2d Gap
     allocation information may have a bitmap indicating con                            (NP)              (Ngae. )            (Ngae, 2)
     secutively allocated VRBs. At this time, the resource alloca      35                6-10             NP/2                  NA
     tion field may include a resource indication value (RIV) indi                        11
                                                                                        12-19
                                                                                                              4
                                                                                                              8
                                                                                                                                NA
                                                                                                                                NA
     cating a start resource block and the length of consecutively                      20-26                12                 NA
     allocated resource blocks (RBs). Examples of the above                             27-44                18                 NA
     mentioned resource allocation types have been disclosed in                         45-49                27                 NA
     the 3GPP TS 36.213 document.                                      40               SO-63                27                  9
        For example, a DCI format 1A prescribed in 3GPP TS                              64-79                32                 16
                                                                                        8O-110               48                 16
     36.213 may be used for compact scheduling of one physical
     downlink shared channel (PDSCH) codeword. This compact
     scheduling is a scheduling scheme for allocating one set of              FIG.14 illustrates an example of a method for mapping two
     consecutive VRBs to a UE, and corresponds to the above third      45   DVRBs having consecutive indexes to a plurality of contigu
     resource allocation type. Hereinafter, the above-mentioned             OuS PRBS.
     compact scheduling in the present invention may be referred               As shown in FIG. 14, in the case where a plurality of
     to as a compact scheme.                                                DVRBs having consecutive indexes are mapped to a plurality
        As described above, provided that a terminal (i.e., the UE)         of contiguous PRBs, first divided parts 1401 and 1402 and
     may be assigned only one set of contiguous RBS, information       50   second divided parts 1403 and 1404 are spaced apart from
     of the assigned RBs may be represented by the compact                  each other by a gap 1405, while divided parts belonging to
     scheme denoted by both a start point of RBs and the number             each of the upper divided parts and lower divided parts are
     of the RBS.                                                            contiguous to each other, so that the diversity order becomes
        FIG. 13 is a view illustrating an example of a method for           2. In this case, frequency diversity can be obtained only by a
     allocating resource blocks by a compact scheme. If the num        55   gap. In FIG. 14, N,N-2.
     ber of available RBS is denoted by N. N., the length of                   FIG.15 illustrates an example of a method for mapping two
     available RBS varies depending on respective start points as           DVRBs having consecutive indexes to a plurality of spaced
     shown in FIG. 13, such that the number of combinations for             PRBS.
     RB allocation is N-(N-a+1)/2. Accordingly, the num                       In the method of FIG. 15, DVRB indexes are constructed as
     ber of bits required for the combinations is ceiling (log         60   shown in FIG. 15. When mapping DVRBs to PRBs, consecu
     2(N       (N+1)/2)). Here, ceiling(x) means rounding                   tive DVRB indexes may be distributed without being mapped
     “X” up to the nearest integer. This method is advantageous             to contiguous PRBs. For example, a DVRB index 0 and a
     over the bitmap scheme in that the number of bits does not             DVRB index 1 are not arranged contiguous to each other. In
     significantly increase with the increase in the number N.              other words, in FIG. 15, DVRB indexes are arranged in the
        On the other hand, for a method for notifying a UE of          65   order of 0, 8, 16, 4, 12, 20, ..., and this arrangement can be
     DVRB allocation, it is necessary to reserve the positions of           obtained by inputting the consecutive indexes to a block
     respective divided parts of DVRBs distributively transmitted           interleaver. In this case, it is possible to obtain distribution
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            27931ofof293
                                                                                      37


                                                            US 8,971,279 B2
                                    15                                                                        16
     within each of the divided parts 1501 and 1502, as well as                   That is, in order to maintain a low code rate, although the
     distribution by a gap 1503. Therefore, when a UE is allocated             size of data increases slightly, the number of RBs required for
     two DVRBs as shown in FIG. 15, the diversity order increases              transferring this data greatly increases, such that RBS need to
     to 4, resulting in an advantage that an additional diversity gain         be allocated with a granularity of one RB unit (i.e., a 1 RB
     can be obtained. In FIG. 15, N,N-2.                                  5    based granularity).
        At this time, the value of the gap indicative of the relative             Hereinafter, a resource allocation signaling structure for
     position difference between the divided parts can be                      establishing a step for limiting a start position with a granu
     expressed in two ways. Firstly, the gap value can be expressed            larity of one-RB allocation (i.e., 1 RB allocation) will be
                                                                               described in detail.
     by a difference between DVRB indexes. Secondly, the gap              10      The following equation 1 shows an exemplary signaling
     value can be expressed by a difference between indexes of                 method based on the compact scheme which notifies of a start
     PRBs to which a DVRB is mapped. In the case of FIG. 15,                   point (S) of RBs and the number (=Length, L) of allocated
     Gap=1 in the first way, while Gap-3 in the second way. FIG.               RBS.
     15 shows the latter case 1503. Meanwhile, if the total number                 Equation 1
     of RBs of the system is changed, the DVRB index arrange              15   if L-1s N/2 then
     ment may be changed accordingly. In this case, the use of the
     second way has the advantage of recognizing a physical dis
     tance between the divided parts.                                          else
        In order to perform signaling of DVRB allocation, the
     above-mentioned LVRB compact scheme may be used. That
     is, if the compact scheme is applied to DVRBs signaled for                End
     one UE, PRBs mapped to the DVRBs may be distributed in a                  Required bits
     physical frequency domain, but these DVRBs have consecu
     tive logical indexes in a virtual region (i.e., a logical region).                Nbit required logo (RIV+1)
     In this case, a start point of consecutively-allocated RBS and       25   Without limitation
     length information of the RBs correspond to a start point of
     VRB indexes instead of PRB indexes and length information                         RIV-NR(N+1)/2-1
     thereof, respectively.                                                    With limitation L"
        As described above, in the compact scheme, LVRB signal
     ing includes a start point of RBS and length information of the
     RBs. In order to perform the DVRB signaling, gap informa
                                                                          30           RIP, L inityin{Nea (Na+1)/2-1.Nea (L"-1)+Non
     tion may be additionally required in some cases. In order to                   In the following description, "mod(x,y) means "X mody’.
     constantly maintain the number of bits required for the entire            and “mod” means a modulo operation. Also, “L” means a
     signaling, there is a need to limit the length information Such           descending operation, and represents a largest one of integers
     that an amount of information must be reduced. For example,          35   equal to or smaller than a numeral indicated in “L”. On the
     when using 50 RBs or more, one bit of the RIV field must be               other hand, “” means an ascending operation, and repre
     assigned for Gap indication, Such that there is a need to                 sents a smallest one of integers equal to or larger than a
     reduce the number of bits required for transferring the RIV               numeral indicated in “”. Also, “round()” represents an
     with the limitation in the length information.                            integer nearest to a numeral indicated in “()'. “min(x,y)
        On the other hand, in case of using RBs to perform the            40   represents a smaller value selected between X and y, whereas
     common signaling for several users, control signaling for                 “max(x,y) represents a larger value selected between X and
     notifying allocated RBs must allow all users present in a cell            y.
     to read information of the allocated RBs. Thus, for this con                 Assuming that the total number of available RBs is denoted
     trol signaling, a code rate may be reduced or a transmission              by N. and the beginning number of indexes to be assigned to
     power may be increased. Such that the resultant control sig          45   the RBs is set to 0, indexes from 0 to N-1 are sequentially
     naling information having a low code rate and a high trans                assigned to the RBS. In this case, N may be the total number
     mission power may be transferred to several users. In order to            of all RBs contained in a system band, the number of all RBs
     reduce the code rate of the control signaling to which limited            used as VRBs, or the number of RBs contained in any limited
     resources are allocated, an amount of control data must be                aca.
     reduced. In order to reduce the amount of control data, the          50      Thus, the range of S may be 0s.SsN-1, and the range of
     number of bits required for RB allocation information must                allocable L values is changed according to this S value. In
     be reduced.                                                               another view, the L value is in the range of 1s sn, and the
        Likewise, control message data transferred to allocated                range of available S values is changed according to the L
     RBs must allow all users present in the cell to read corre                value. Namely, a certain S value is unable to be combined
     sponding information, such that the control message data is          55   with a specific L value.
     transferred at a low code rate. Assuming that the code rate is               A maximum value of each of the S and L values may be
     1/20, if an amount of data increases by 16 bits, an amount of             represented by a binary number irrespective of Such impos
     codeword made after channel coding increases by 320 bits. In              sible combinations. A bit field for this binary number may be
     the Long Term Evolution (LTE), assuming that one TX                       constructed for each of the S and L values. In case of trans
     antenna transmission (i.e., 1 TX antenna transmission) is car        60   mitting each of the bit fields, if N is 20 (i.e., N=20), 20 is
     ried out and one OFDM symbol is used for a control signal,                less than 2 (i.e., 20<2), so that 5 bits for the Svalue and 5 bits
     the number of symbols capable of transferring payload data                for the L values, namely, a total of 10 bits, are needed. How
     within one RB (i.e., 1 RB) is 148. Thus, assuming that a                  ever, these 10 bits include information of useless combina
     quadrature phase shift keying (QPSK) modulation is used, the              tions incapable of being actually generated, such that over
     number of transferable bits is 296. As a result, data increases      65   head of unnecessary transmission bits is generated. Thus, the
     by 16 bits, and data increases by 320 bits, such that two RBs             number of transmission bits can be reduced if each combina
     are additionally needed.                                                  tion of generable S and L values is represented by RIV, this
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            28032ofof293
                                                                                      37


                                                          US 8,971,279 B2
                                   17                                                                     18
     RIV is converted into a binary number according to binary                In Equation 2,
     representation, and the resultant RIV of the binary number is
     then transferred.
       FIG. 16 is a view illustrating an example of RIVs when                      NRB (NRB + 1)
     No. 20.                                                           5                 2
       As can be seen from FIG.16, RIV is decided according to
     S and L values. In case of calculating RIV related to                  is a total number of valid RIVs when the number of resource
     0sSsN-1 in each of all L values using Equation 1, RIVs of              blocks is N. In Equation, N is a minimum length of a binary
     FIG.16 are formed. The value of each element shown in FIG.             number for indicating all the valid RIVs. However, if
     16 is RIV indicating a combination of S and L values cor          10
     responding to the above element. Values contained in a left
     upper part covering almost half of FIG. 16 correspond to                      NRB (NRB + 1)
     combinations of generable S and L values if N 20, and                               2
     values contained in a right lower part colored in gray, cover
     ing the other half of FIG.16, correspond to combinations of S     15
                                                                            is not a multiple of 2, it is impossible for M to be an integer,
     and L values incapable of being generated.
       In this scheme, RIV's present in the gray-colored part under         so that M may be set to any non-integer value. In this case, in
     the condition of L-1sLN/2. are mapped to RIVs under the                order to accomplish Equation 2, the following equation 3
                                                                            must be achieved.
     other condition of L-1sLN/2. Such that no RIVs are
     wasted. For example, if N is set to 20 (i.e., N=20), RIVs
     present in a specific part corresponding to L-LN/2+1=20/                      2N + NRB (NRB + 1)                                tion 33
                                                                                                                                 Equation
     2+1=11 among the right lower part of FIG. 12 are reused in                               2
     another part corresponding to L>LN/2+1=20/2+1=11
     among the left upper part of FIG. 20. In this case, a maximum
     value (i.e., a maximum RIV) among RIVs present in the left        25     Equation 3 can be represented by the following equation 4.
     upper end is 209.                                                         Equation 4
       In this scheme, the maximum RIV may influence the num                      2'z Nr. Na+1)
     ber of transmission bits, RIVs below the maximum RIV may
     not be mapped to values incapable of being obtained by                   In conclusion, if Equation 4 is accomplished, it can be seen
     combinations of actual S and L values. That is, all values        30   that the aforementioned invalid RIVs exist.
     below the maximum RIV correspond to combinations of                      Assuming that 2'-Na (Na+1) is achieved. (No 2")
     generable S and L values.                                              and (Na+1=2') must be established. That is, 2+1=2' must
       In case of separately transmitting the S value, a maximum            be satisfied. In this case, in order to satisfy 2"+1=2', 'a must
     S value is 19, such that 5 bits are needed to indicate this S          be set to 0 (a=0) and b must be set to 1 (b=1). Therefore,
     value 19 (where 0<19<2). In case of separately transmit           35   2'-N(N+1) is achieved only in the case of No. 1.
     ting the L value, a maximum L value is 20, Such that 5 bits are        However, because 6sNas110 is given in the LTE,2'z.N.
     needed to indicate this L value 20 (where 0<20<2). There               (Na+1) is achieved. Thus, in the LTE,2'-Na (Na+1) is
     fore, in case of transmitting the Sand L values independent of         not achieved. Therefore, N=|log, (N'(N'+1)/2)
     each other, 10 bits are needed in the end. However, the RIVs           |zM-log (N'(N'--1)/2) is demonstrated, and the
     are in the range of 0sRIVs209<2, such that 8 bits are needed      40   LTE always includes RIVs that are not used as actual values
     to indicate these RIVs, as denoted by N.             8. As a           while being capable of being transmitted. Therefore, the
     result, it can be recognized that 2 bits are saved as compared         above-mentioned proposed method can be used for the LTE at
     to the above case of transmitting the S and L values indepen           all times.
     dent of each other. In this case, a valid RIV is 209 and a               In the meantime, in the above-mentioned RIV construction
     maximum value capable of being indicated by 8 bits is 255, so     45   method, if a maximum value (-L") of allocable RBs is
     that a total of 46 values of 210 - 255 are not actually used.          limited, i.e., if the L value is limited to L" or less, the
        When using the conventional RIV table shown in FIG. 16,             number of required bits may be reduced. In FIG. 12, if L"
     RIVs undefined in this RIV table become invalid for an LTE             is set to 6 (i.e., L"-6), the range of generable L values is
     terminal. For example, RIVs from 210 to 255 in FIG. 16                 given as 1s is 6, combinations having other L values having
     become invalid for a conventional LTE terminal. Therefore,        50   the range of 7sLs.20 are not in use. At this time, it can be
     RIVs defined in the conventional RIV table are referred to as          recognized that a maximum RIV among RIVs is 114. That is,
     valid RIVs, and other RIVs undefined in this RIV table are             the range of generable RIVs is given as 0<RIVs 114<27, so
     referred to as invalid RIVs. For example, in FIG. 16, RIVs             that the number of required bits is 7 as denoted by
     from 0 to 209 are valid RIVs, and RIVs from 210 to 255 are             N.               -7. In this case, a valid maximum RIV is 114
     invalid RIVs.                                                     55   and a maximum value capable of being denoted by 7 bits is
       Valid RIVs are able to indicate only allocation status infor         127, such that a total of 13 values from 115 to 127 are not
     mation of RBs defined in the table of FIG. 16, and invalid             actually used.
     RIVs are able to indicate allocation status information of                The SPS method among various scheduling methods used
     other RBs undefined in the table of FIG. 16. In order to use           in the LTE system will hereinafter be described in detail.
     invalid RIVs as described above, the assumption of the pres       60      Presently, in order to perform uplink SPS and/or downlink
     ence of invalid RIVs is needed. If the following equation 2 is         SPS, the LTE system firstly informs a UE of radio resource
     satisfied, this means that RIVs that are not used as actual            control (RRC) signaling information, such that the UE can
     values while being capable of being transferred are always             recognize which subframe(s) will be used for SPS transmis
     present.                                                               sion/reception on the basis of the received RRC signaling
        Equation 2                                                     65   information. In other words, time resources from among
       NzM, where, N-log2(N(N+1)/2), M-log2(N                               time-frequency resources allocated for SPS is firstly desig
     (N+1)/2)                                                               nated through RRC signaling. In order to indicate available
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            28133ofof293
                                                                                      37


                                                          US 8,971,279 B2
                                   19                                                                             20
     subframes, for example, a period and offset of each subframe                                             TABLE 2
     can be notified. However, because a UE is still assigned only                 Format 01A         1 bit->          Format O
     the time resource domain through the RRC signaling, the UE                    indicator           O
     cannot not transmit/receive data using the SPS. Therefore, the                Hopping Flag       1 bit
     UE receives a PDCCH for indicating activation, and then           5           Resource Block     N bit
     allocates frequency resources according to RB allocation                      Allocation
                                                                                   MCS                5 bits ->        First MSBO: SPS Walidation
     information included in the received PDCCH, and applies the                                       Oxxxx
     modulation and the code rate depending on modulation and                      NDI                1 bit
     coding scheme (MCS) information, such that the UE starts                      DM-RS              3 bits ->        000 -> SPS Walidation
     transmitting/receiving data according to period and offset        10                              OOO
                                                                                   TPC (PUSCH)        2 bits ->        *00 -> SPS Walidation
     information of subframes allocated through the RRC signal                                        “OO
     ing. Then, upon receiving a PDCCH for indicating deactiva                     CQI trigger        1 bit
     tion from a base station (BS), the UE stops transmitting/                     UL index (TDD)     (2 bits)
     receiving data. In the case where the UE receives a PDCCH
     indicating either the activation or the deactivation after stop   15
                                                                               Table 2 shows the format 0 for uplink, if it is assumed that
     ping transmitting/receiving data, the UE restarts data trans           all or some of the MCS, DM-RS, and TPC bit fields are set to
     mission/reception using the period- and offset-information of          Zero '0' as shown in Table 2, the UE is able to confirm that the
     each subframe allocated through the RRC signaling using the            SPSC-RNTI is masked on the CRC part of a PDCCH, i.e., the
     RB allocation and MCS information designated in the                    UE is able to confirm SPS validation.
     received PDCCH. In this case, the PDCCH including the
     activation-, deactivation-, and/or reactivation indication(s)                                            TABLE 3
     may be a PDCCH from which an SPS cell radio network                    Format 01A                1 bit->          Format 1A
     temporary identity (C-RNTI) is detected. In other words,               indicator                  1.
     while allocation of time resources is carried out through the          LVRB/DVRB Flag            1 bit
     RRC signaling, transmission/reception of actual signals can       25 Resource Block
                                                                          Allocation
                                                                                                      N bit
     be carried out after a PDCCH indicating activation and reac          MCS                         5 bits ->        First MSBO: SPS Walidation
     tivation of the SPS has been received. Interruption of signal                                     Oxxxx
     transmission/reception occurs after the UE receives a                  NDI                       1 bit
     PDCCH indicating SPS deactivation.                                     HARQ index                3 bits ->
                                                                                                       OOO
                                                                                                                       000 -> SPS Walidation
        Presently, a variety of formats have been defined as           30
                                                                            TPC (PUCCH)               2 bits
     PDCCH formats in the LTE system, for example, a format 0               RV                        2 bits ->        *00 -> SPS Walidation
     for uplink, and formats 1, 1A, 1B, 1C, 1D,2,2A, 3, and 3A for                                    “OO
     downlink have been defined as PDCCH formats in the LTE                 DL index (TDD)            (2 bits)
     system. Necessary control information may be selected from
     among a variety of control information according to usages of     35
                                                                              Table 3 shows the format 1A for a Single Input Multi
     the above PDCCH formats, and a combination of the selected             Output (SIMO) downlink compact scheme. As shown in
     control information is formed. Such that the necessary control         Table 3, if it is assumed that all or some of the MCS. HARQ
     information can be transmitted in the form of such a combi             index, and RV bit fields are set to zero '0' as shown in Table3,
     nation. For example, necessary control information may be              the UE is able to confirm that the SPS C-RNTI is masked on
     selected from among hopping flag, RB allocation, MCS.             40   the CRC part of a PDCCH.
     Redundancy Version (RV), New Data Indicator (NDI). Trans                                                 TABLE 4
     mission Power Control (TPC), a Cyclic Shift, Demodulation
     Reference Signal (DM RS), UL index, a Channel Quality                  Allocation type         1 bit
     Indicator (CQI) request, a DL allocation index, a Hybrid               Flag
                                                                       45 Resource Block
                                                                                                    P bit
     Automatic Repeat Request (HARQ) process number, a                    Allocation
     Transmitted Precoding Matrix Indicator (TPMI), and PMI               MCS                       5 bits ->          First MSBO: SPS Walidation
     confirmation.                                                                                   Oxxxx
        SPS Activation and Reactivation                                     HARQ index              3 bits (4-bit      *000(0) -> SPS Validation
       Basic information such as NDI, RBallocation, MCS infor                                       TDD) ->
                                                                                                    *000(O)
     mation, and the like is needed for SPS activation or SPS          50 NDI                       1 bit
     reactivation. Each PDCCH format includes unnecessary                 RV                        2 bits ->          *00 -> SPS Walidation
     information in addition to the basic information. In case of                                   “OO
     SPS deactivation, NDI, RBallocation, MCS information and               TPC (PUCCH)             2 bits
                                                                            DL index (TDD)          2 bits
     the like are no longer required, and only the deactivation
     status information is required for the SPS deactivation.          55
        SPS allocation and non-persistent allocation can be distin            Table 4 shows the format 1 for a Single Input Multi Output
     guished from each other according to whethera radio network            (SIMO) downlink scheme. As shown in Table 4, if it is
     temporary identity (RNTI) masked on a cyclic redundancy                assumed that all or some of the MCS. HARQ index, and RV
     check (CRC) part of a PDCCH is an SPS C-RNTI or a                      bit fields are set to zero '0' as shown in Table 4, the UE is able
     C-RNTI. However, according to the present invention, when         60   to confirm that the SPS C-RNTI is masked on the CRC part of
     an SPS-based operation is performed, each of unnecessary               a PDCCH.
     bits among PDCCH formats is fixed to Zero O', such that this                                             TABLE 5
     bit composed of 0 may be used to re-confirm SPS allocation             Allocation type         1 bit
     information.                                                           Flag
        Detailed bit field structures of individual PDCCH formats      65 Resource Block            P bits
     during the SPS operation according to the present invention          Allocation
     can be given as the following tables 2 to 5.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            28234ofof293
                                                                                      37


                                                                   US 8,971,279 B2
                                        21                                                                    22
                           TABLE 5-continued                                      A method for indicating SPS deactivation when DVRB
     TPC (PUCCH)          2 bits
                                                                               allocation is carried out in a PDCCH having a DCI format 1A
                                                                               will hereinafter be described in detail.
     DL index (TDD)       2 bits
     HARQ index           3 bits (4-bit      *000(0) -> SPS Validation            FIG. 18 shows individual fields acquired when DVRB
                          TDD) ->                                              allocation is carried out in a PDCCH having a DCI format 1A
     HARQ swap flag
                          *000(O)
                          1 bit
                                                                               according to the present invention. FIG. 18(a) shows an
     MCS 1                5 bits ->          First MSBO: SPS Walidation        exemplary case in which an LVRB is used. FIGS. 18(b) and
                           Oxxxx                                               18(c) illustrate exemplary cases, each of which shows the use
     NDI1                 1 bit                                                of a DVRB. In more detail, FIG. 18(b) shows the use of
     RV1                  2 bits ->
                          “OO
                                             00-> SPS Walidation          10    Gap1 and FIG. 18(c) shows the use of Gap2.
     MCS 2                5 bits ->          First MSBO: SPS Walidation           When using a DVRB as shown in FIGS. 18(b) and 18(c),
                           Oxxxx                                               one bit 1802 from among the entire bits 1801 used as an RIV
     NDI2                 1 bit                                                field indicating LVRB allocation information as shown in
     RV 2                 2 bits ->
                          “OO
                                             00-> SPS Walidation               FIG. 18(a) is used for indicating Gap 1/Gap2. Only the
     Precoding            3 or 6 bits
                                                                          15   remaining bit field 1803 is allocated as an RIV field. In this
                                                                               case, as shown in FIG. 18, the maximum allocable number of
                                                                               RBs is limited to 16 so that the RIV does not exceed the
       Table 5 shows the format 2/2A for a closed-loop/open                    maximum value which can be represented by the RIV field
     loop Spatial Multiplexing (SM). As shown in Table 5, if it is             which is reduced by the one bit 1802.
     assumed that all or some of the MCS. HARQ index, and RV                      At least one invalid RIV unused for allocating valid
     bit fields are set to zero '0' as shown in Table 5, the UE is able        resources exists, and this invalid RIV may be used as signal
     to confirm that the SPS C-RNTI is masked on the CRC part of               ing information indicating SPS deactivation. Specifically, if
     a PDCCH.                                                                  the invalid RIV exists, the maximum value capable of being
        SPS Deactivation                                                       indicated by the binary field indicating an RIV is included in
       The SPS deactivation method according to the present               25   the existing invalid RIV, so that this maximum value can be
     invention will hereinafter be described in detail.                        used for deactivation. In other words, the value acquired when
       The compact resource allocation method is used in the                   the entirety of the RIV binary field is filled with 1 may be
     formats 0, 1A, 1B, 1C, and 1D among the above-mentioned                   used for deactivation. As can be seen from FIG. 18, there may
     PDCCH formats. In this case, when some of RIVs are valid                  arise two cases according to indication 1802 of the Gap. The
     RIVs and the other RIVs are invalid RIVs, the invalid RIVs
                                                                          30   SPS deactivation construction having Gap2 shown in FIG.
     may be used for an event requesting no RB allocation.                     18(c) has the same bit pattern as that of FIG. 18(a) in which
                                                                               the RIV field for LVRB is configured to indicate the SPS
       In the present invention, when a downlink control signal                deactivation.
     format based on the compact-type RB allocation Scheme is                    In addition, in case of the SPS deactivation, a distinction
     used for signaling SPS activation and/or SPS deactivation, an        35   between Gap1 and Gap2 and a distinction between LVRBs
     RIV contained in the PDCCH from which the SPS C-RNTI is                   and DVRBs are meaningless. Therefore, even for a SPSUE
     detected may be used as signaling information for SPS deac                which is using Gap 1 shown in FIG. 18(b), the entire RIV
     tivation indication. In this case, the RIV contained in the               field for LVRB can be filled out with 1 in order to represent
     PDCCH from which the SPS C-RNTI is detected may have                      SPS deactivation. In other words, although Gap1 is cur
     any one of values capable of being used as the above-men             40   rently used as shown in FIG. 18(b), the Gap indication field
     tioned invalid RIVs.                                                      1802 may be filled with 1 instead of “0” under the SPS
        For example, according to the RIV construction method                  deactivation.
     shown in Table 1, a valid RIV indicating a generable RB                     Hereinafter, a method for indicating SPS deactivation
     allocation combination may be any one of RIVs from 0 to 209               when hopping is used for the PDCCH having the DCI format
     (where this RIV 209 is a maximum valid RIV). In this case,           45   0 according to the present invention will hereinafter be
     an invalid RIV may be any one of RIVs from 210 to 255. If the             described.
     RIV detected from the PDCCH from which the SPS C-RNTI                        FIG. 19 shows individual fields of a PDCCH having a DCI
     is detected belongs to the invalid RIV, the UE recognizes that            format 0 according to the present invention. FIG. 190a)
     signaling information indicating SPS deactivation is trans                shows an exemplary case in which the hopping is not used.
     mitted. A maximum value capable of being indicated by a              50   FIGS. 190b) and 190c) show other cases in which the hopping
     binary field indicating each RIV is certainly included in val             is used when a system band is in the range from 50 RBs to 110
     ues capable of belonging to the invalid RIV. That is, the                 RBS.
     above-mentioned invalid RIV certainly includes a specific                   In the case where the system band is in the range from 50
     value acquired when the entire binary field indicating each               RBs to 110 RBs as shown in FIGS. 19(b) and 19(c) and
     RIV is filled with 1. Specifically, in the case where the RIV        55   hopping is carried out, 2 bits 1902 from among all bits 1901
     detected in the PDCCH from which the SPS C-RNTI was                       used as an RIV field indicating VRB allocation information
     detected is determined to be the above specific value acquired            are used to indicate hopping information. Only the remaining
     when the entirety of the binary field is filled with 1, it can be         bits 1903 are allocated as an RIV field. If it is assumed that the
     recognized that signaling information indicating SPS deacti               hopping is carried out in the format 0 and the system band
     vation is transmitted on the basis of the above specific value.      60   width is in the range from 6 RBs to 49 RBs, one bit (1 bit) from
        FIG. 17 shows an exemplary structure of a PDCCH field                  among all bits used as the VRB RIV field is used to indicate
     for signaling SPS deactivation according to the present inven             the hopping information.
     tion. As shown in FIG. 17, if the RIVbinary field is composed                For example, as shown in FIGS. 190b) and 19(c), the length
     of 8 bits, a binary number RIV (=11111111) is acquired. If                of RBs capable of being maximally allocated is limited, such
     the RIV (=11111111) is detected, this RIV (=11111111)                65   that an RIV does not exceed a maximum value capable of
     may indicate that signaling information indicating SPS deac               being indicated by the RIV field 1903. Even in the case, there
     tivation was transmitted.                                                 exists at least one invalid RIV to be unused, and this invalid
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            28335ofof293
                                                                                      37


                                                                US 8,971,279 B2
                                 23                                                                                 24
     RIV may be used for SPS deactivation. The invalid RIV                                            TABLE 7-continued
     includes the maximum value capable of being indicated by a                HARQ index             3 bits ->          000 -> SPS Walidation
     binary field through which the RIV will be transferred, such                                     OOO
     that this maximum value can be used for deactivation. There               TPC (PUCCH)            2 bits ->
     may arise two cases according to the hopping information as                                       x
     shown in FIG. 19. The SPS deactivation construction formed                RV                     2 bits ->          *00 -> SPS Walidation
                                                                                                      “OO
     when each bit indicating the hopping information is set to 1              DL index (TDD)         (2 bits) ->
     as shown in FIG. 190c) has the same bit pattern as that of FIG.
     19(a)in which the RIV field for VRB is configured to indicate
     the SPS deactivation.                                                10
        In addition, as described above, the distinction based on                Table 7 shows a PDCCH having a DCI format 1A for
     hopping information is meaningless for the SPS deactivation.              downlink. When a UE confirms that the SPS C-RNTI is
     Therefore, even when a hopping is performed as like in FIG.               masked on a CRC part of the PDCCH and that all or some of
     19(b) or 19(c), the entire RIV field 1901 can be filled with 1            the MCS, HARQ index, and RV bitfields are set to zero '0' as
     to indicate SPS deactivation.                                        15   shown in Table 7, the UE is able to recognize that SPS is
        As described above, because it is enough to inform only the            activated. In addition, the SPS deactivation can be signaled by
     deactivation status without other control information to indi             setting the entire RIV field to 1 as described above. Because
     cate a SPS deactivation, it is preferable that only one format            the bits in table 7, each of which is denoted by 'X', are
     be used for each of uplink and downlink. In other words, the              irrelevant to either SPS validation or SPS deactivation, an
     format 0 may be used in uplink and the shortest format 1A                 arbitrary value may be assigned to each of the bits. However,
     may be used in downlink.                                                  if all of the bits is fixed to 0 or 1, the UE may additionally
        Tables 6 and 7 show examples of detailed field structures              confirm that the SPS is deactivated.
     used when uplink SPS deactivation and downlink SPS deac                      FIG.20 is a block diagram illustrating constituent elements
     tivation are signaled by DCI format 0 and DCI format 1A,                  of a device 50 applicable to the present invention.
     respectively.                                                        25      In FIG. 20, the device 50 may be a UE or a base station
                                                                               (BS). In addition, the above-mentioned methods can be
                                   TABLE 6                                     implemented by this device 50. The device 50 includes a
     Format 01A           1 bit->        Format O
                                                                               processor 51, a memory 52, a Radio Frequency (RF) unit 53,
     indicator             O                                                   a display unit 54, and a user interface unit 55. Layers of the
     Hopping Flag         1 bit->                                         30   radio interface protocol are realized in the processor 51. The
                           x                                                   processor 51 provides a control plane and a user plane. Func
     Resource Block
     Allocation
                          N bit-
                           11... 11
                                         SPS deactivation                      tions of individual layers can be implemented in the processor
     MCS                  5 bits ->      First MSBO: SPS Walidation            51. The processor 51 may include a contention resolution
                           Oxxxx                                               timer. The memory 52 is connected to the processor 51 and
     NDI                  1 bit->                                         35   stores an operating system, applications, and general files. If
     DM-RS
                           x
                          3 bits ->       000 -> SPS Walidation
                                                                               the device 50 is a UE, the display unit 54 displays various
                           OOO                                                 information, and may use well-known elements such as a
     TPC (PUSCH)          2 bits ->      00 -> SPS Walidation                  Liquid Crystal Display (LCD), an Organic Light Emitting
                          “OO                                                  Diode (OLED), and the like. The user interface unit 55 may be
     CQI trigger          1 bit->                                         40   constructed of a combination of well-known user interfaces
                           x
     UL index (TDD)       (2 bits) ->                                          such as a keypad, a touchscreen, and the like. The RF unit 53
                                                                               is connected to the processor 51 so that it can transmit and
                                                                               receive RF signals to and from the processor 51.
                                                                                 Embodiment 1
        Table 6 shows a PDCCH having a DCI format 0 for                   45     A method and apparatus for allowing the UE 50 shown in
     uplink. When a UE confirms that the SPS C-RNTI is masked                  FIG. 20 to perform SPS deactivation according to a first
     on a CRC part of the PDCCH and that allor some of the MCS,                embodiment of the present invention will hereinafter be
     DM-RS, and TPC bit fields are set to Zero '0' as shown in                 described in detail.
     Table 6, the UE is able to recognize that SPS is activated. In              The first embodiment of the present invention relates to a
     addition, a SPS deactivation can be signaled by setting the          50   method and apparatus for deactivating semi-persistent sched
     whole RIV field to 1 as described above. Because the bits in              uling (SPS) by the UE 50 of FIG. 20. The processor 51
     table 6, each of which is denoted by 'X', are irrelevant to SPS           contained in the UE 50 receives a downlink control channel
     validation and SPS deactivation, an arbitrary value may be                from a base station (BS) through the RF unit 53. If the binary
     assigned to each of the bits. However, if all of the bits is fixed        field indicating resource allocation information contained in
     to “0” or 1, the UE may additionally confirm that the SPS is         55   the downlink control channel is entirely filled with 1, the
     deactivated.                                                              processor 51 deactivates the SPS.
                                   TABLE 7                                       Embodiment 2
                                                                                 A method and apparatus for allowing the base station (BS)
     Format 01A           1 bit->        Format 1A
     indicator             1.
                                                                               50 shown in FIG. 20 to transmit a signal for SPS deactivation
     LVRB/DVRB Flag       1 bit->
                                                                          60   according to a second embodiment of the present invention
                           x                                                   will hereinafter be described in detail.
     Resource Block       N bit-e        SPS deactivation                        The second embodiment of the present invention relates to
     Allocation
     MCS
                           11... 11
                          5 bits ->      First MSBO: SPS Walidation
                                                                               a method and apparatus for transmitting a signal for SPS
                           Oxxxx                                               deactivation by the base station (BS) 50 shown in FIG. 20.
     NDI                  1 bit->                                         65   When performing the SPS deactivation, the processor 51 of
                           x                                                   the base station (BS) 50 fills the entire binary field indicating
                                                                               resource allocation information contained in a downlink con
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            28436ofof293
                                                                                      37


                                                            US 8,971,279 B2
                                   25                                                                        26
     trol channel with the value of 1. Thereafter, the processor 51              What is claimed is:
     transmits the downlink control channel through the RF unit                  1. A method for deactivating Semi-Persistent Scheduling
     53. In this case, the binary field filled with the value of 1             (SPS) transmission in a wireless mobile communication sys
     indicates SPS deactivation.                                               tem, the method comprising:
       It is apparent to those skilled in the art that the first embodi   5      performing, by a User Equipment (UE), a SPS transmis
     ment (Embodiment 1) and the second embodiment (Embodi                          sion at an interval of a subframe period configured by a
     ment 2) can be reconstructed as a method invention embodied                    radio resource control (RRC) signal;
     by a combination of steps executed in the RF unit and the                   receiving, by the UE, a Physical Downlink Control Chan
     processor.                                                                     nel (PDCCH) signal with a Radio Network Temporary
        Embodiment 3                                                      10        Identifier (RNTI), wherein the PDCCH signal includes a
        FIG.21 is a flowchart illustrating a method for deactivating                first field related to a resource allocation; and
     a semi-persistent scheduling (SPS) according to the present                 performing a procedure for deactivating the SPS transmis
     invention.                                                                    sion if the PDCCH signal satisfies conditions for SPS
                                                                                    deactivation,
        In order to perform SPS deactivation, a base station (BS)         15     wherein the conditions for SPS deactivation include:
     fills the entire binary field indicating resource allocation                the RNTI is a SPS Cell RNTI (SPS C-RNTI); and
     information contained in a downlink control channel with the                the first field is entirely filled with 1.
     value of 1 at step S2101. The base station (BS) transmits the               2. The method of claim 1,
     downlink control channel to the UE at step S2102. The UE                    wherein the PDCCH signal further includes a second field
     receives the downlink control channel from the base station                   related to Transmission Power Control (TPC) and a third
     (BS) at step S2103. When the entire binary field indicating                   field related to a DeModulation Reference Signal (DM
     resource allocation information contained in the downlink                     RS),
     control channel is filled with 1, the UE performs the SPS                   wherein the conditions for SPS deactivation further
     deactivation.                                                                 include:
        The first to third embodiments (Embodiment 1-Embodi               25      the second field is entirely filled with 0, and
     ment 3) can be restricted as follows. The downlink control                   the third field is entirely filled with 1.
     channel may be a PDCCH, and a Downlink Control Informa                       3. The method of claim 1, wherein the PDCCH signal
     tion (DCI) format of the downlink control channel may be a                carries a Downlink Control Information (DCI) format 0.
      Format 0 or a Format 1A. The wireless mobile communi                       4. The method of claim 1, wherein the first field indicates a
     cation system uses a scheduling method based on the compact          30   Resource Indication Value (RIV).
     scheme, and the binary field may be composed of a field                     5. The method of claim 1, further comprising:
     indicating an RIV. Otherwise, the above-mentioned binary                    continuing, by the UE, the SPS transmission if the PDCCH
     field may be composed of a field indicating an RIV and a field                 signal does not satisfy the conditions for SPS deactiva
                                                                                    tion.
     indicating Gap information used for distributed allocation           35     6. A method for deactivating Semi-Persistent Scheduling
     of resources. For another example, the above-mentioned                    (SPS) reception in a wireless mobile communication system,
     binary field may be composed of a field indicating an RIV and             the method comprising:
     a field indicating hopping information.                                     performing, by a Base Station (BS), a SPS reception at an
        The present invention uses a Resource Indication Value                      interval of a subframe period configured by a radio
     (RIV) not mapped for RB allocation in a Physical Downlink            40        resource control (RRC) signal;
     Control Channel (PDCCH) so as to indicate an SPS deacti                     transmitting, by the BS, a Physical Downlink Control
     vation status, so that it can inform a UE of SPS deactivation                  Channel (PDCCH) signal with a Radio Network Tem
     without adding a bit field or a new format.                                    porary Identifier (RNTI), wherein the PDCCH signal
       Although the present invention has been disclosed by refer                   includes a first field related to a resource allocation; and
     ring to the above-mentioned embodiments, it should be noted          45     performing a procedure for deactivating the SPS reception
     that the aforementioned embodiments have been disclosed                       if the PDCCH signal satisfies conditions for SPS deac
     only for illustrative purposes, and those skilled in the art will              tivation,
     appreciate that various modifications, additions and Substitu               wherein the conditions for SPS deactivation include:
     tions are possible, without departing from the scope and spirit             the RNTI is a SPS Cell RNTI (SPS C-RNTI); and
     of the invention as disclosed in the accompanying claims.            50     the first field is entirely filled with 1.
     Thus, it is intended that the present invention covers the                  7. The method of claim 6,
     modifications and variations of this invention provided they                wherein the PDCCH signal further includes a second field
     come within the scope of the appended claims and their                        related to Transmission Power Control (TPC) and a third
     equivalents. Therefore, the present invention is not limited to               field related to a DeModulation Reference Signal (DM
     the above-mentioned embodiments, but can be applied to               55       RS),
     other examples which can satisfy the above principles and                   wherein the conditions for SPS deactivation further
     new characteristics of the present invention.                                 include:
        As apparent from the above description, the present inven                 the second field is entirely filled with 0, and
     tion is applicable to a transmitter and a receiver for use in a              the third field is entirely filled with 1.
     communication system.                                                60      8. The method of claim 6, wherein the PDCCH signal
        It will be apparent to those skilled in the art that various           carries a Downlink Control Information (DCI) format 0.
     modifications and variations can be made in the present                     9. The method of claim 6, wherein the first field indicates a
     invention without departing from the spirit or scope of the               Resource Indication Value (RIV).
     invention. Thus, it is intended that the present invention cover            10. The method of claim 6, further comprising:
     the modifications and variations of this invention provided          65     continuing, by the BS, the SPS reception if the PDCCH
     they come within the scope of the appended claims and their                    signal does not satisfy the conditions for SPS deactiva
     equivalents.                                                                   tion.
Case
Case 1:20-cv-22051-JEM
     1:20-cv-22051-JEM Document
                       Document 1-28
                                4 Entered
                                     Entered
                                          on on
                                             FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          05/18/2020
                                                             05/15/2020Page
                                                                         Page
                                                                            28537ofof293
                                                                                      37


                                                        US 8,971,279 B2
                                  27                                                                   28
       11. A User Equipment (UE) used for in a wireless mobile              16. A Base Station (BS) used for in wireless mobile com
     communication system, the UE configured to:                          munication system, the BS configured to:
       perform a Semi-Persistent Scheduling (SPS) transmission              perform a SPS reception at an interval of a subframe period
         at an interval of a subframe period configured by a radio            configured by a radio resource control (RRC) signal;
         resource control (RRC) signal;                              5      transmit a Physical Downlink Control Channel (PDCCH)
       receive a Physical Downlink Control Channel (PDCCH)                     signal with a Radio Network Temporary Identifier
          signal with a Radio Network Temporary Identifier                     (RNTI), wherein the PDCCH signal includes a first field
          (RNTI), wherein the PDCCH signal includes a first field             related to a resource allocation; and
          related to a resource allocation; and                             perform a procedure for deactivating the SPS reception if
       performing a procedure for deactivating the SPS transmis      10       the PDCCH signal satisfies conditions for SPS deacti
         sion if the PDCCH signal satisfies conditions for SPS                 Vation,
                                                                            wherein the conditions for SPS deactivation include:
          deactivation,
       wherein the conditions for SPS deactivation include:                 the RNTI is a SPS Cell RNTI (SPS C-RNTI); and
       the RNTI is a SPS Cell RNTI (SPS C-RNTI); and                        the first field is entirely filled with 1.
       the first field is entirely filled with 1.                    15     17. The BS of claim 16, wherein the PDCCH signal further
                                                                          includes a second field related to Transmission Power Control
       12. The UE of claim 11, wherein the PDCCH signal further
     includes a second field related to Transmission Power Control        (TPC) and a third field related to a DeModulation Reference
     (TPC) and a third field related to a DeModulation Reference          Signal (DMRS),
                                                                            wherein the conditions for SPS deactivation further
     Signal (DMRS),                                                           include:
       wherein the conditions for SPS deactivation further
         include:                                                           the second field is entirely filled with 0, and
       the second field is entirely filled with 0, and                      the third field is entirely filled with 1.
       the third field is entirely filled with 1.                            18. The BS of claim 16, wherein the PDCCH signal carries
        13. The UE of claim 11, wherein the PDCCH signal carries          a Downlink Control Information (DCI) format 0.
     a Downlink Control Information (DCI) format 0.                  25     19. The BS of claim 16, wherein the first field indicates a
       14. The UE of claim 11, wherein the first field indicates a        Resource Indication Value (RIV).
     Resource Indication Value (RIV).                                       20. The BS of claim 16, wherein the BS is further config
       15. The UE of claim 11, wherein the UE is further config           ured to continue the SPS reception if the PDCCH signal does
     ured to continue the SPS transmission if the PDCCH signal            not satisfy the conditions for SPS deactivation.
     does not satisfy the conditions for SPS deactivation.                                      k   k   k   k   k
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-29
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             286 1ofof293
                                                                                       8




                             EXHIBIT 26
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-29
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              287 2ofof293
                                                                                        8



US 8971279 – Claim 1                       3GPP Specifications
A method for deactivating Semi-            3GPP TS 36.213 V 8.6.0
Persistent Scheduling (SPS) transmission   9.2 PDCCH validation for semi-persistent scheduling
in a wireless mobile communication
system, the method comprising:          A UE shall validate a Semi-Persistent Scheduling assignment PDCCH only if
                                        all the following conditions are met: …
                                        Validation is achieved if all the fields for the respective used DCI format are
                                        set according to Table 9.2-1 or Table 9.2-1A.
                                        If validation is achieved, the UE shall consider the received DCI information
                                        accordingly as a valid semi-persistent activation or release.
performing, by a User Equipment (UE), a 3GPP TS 36.321 V 8.5.0
SPS transmission at an interval of a 5.4 UL-SCH data transfer
subframe period configured by a radio 5.4.1 UL Grant reception
resource control (RRC) signal;
                                        In order to transmit on the UL-SCH the UE must have a valid uplink grant
                                        (except for non-adaptive HARQ retransmissions) which it may receive
                                        dynamically on the PDCCH or in a Random Access Response or which may
                                        be configured semi-persistently. …

                                           5.10.2 Uplink

                                           After a Semi-Persistent Scheduling uplink grant is configured, the UE shall:
                                           - if [two-intervals-Semi-Persistent Scheduling] is enabled by upper layer:
                                                    - set the Subframe_Offset according to Table 7.4-1.
                                           - else:
                                                    - set Subframe_Offset to 0.
                                           - consider that the grant recurs in each subframe for which:
                                                    - (10 * SFN + subframe) = [(10 * SFNstart time + subframestart time)
                                                    + N * semiPersistSchedIntervalUL + Subframe_Offset * (N modulo
                                                    2)] modulo 10240, for all N>0.

                                           3GPP TS 36.331 V 8.4.0
                                           6.2 RRC messages

                                           – RRCConnectionReconfiguration
                                           The RRCConnectionReconfiguration message is the command to modify an
                                           RRC connection. It may convey information for measurement configuration,
                                           mobility control, dedicated NAS information, radio resource configuration
                                           (including RBs, MAC main configuration and physical channel configuration),
                                           security configuration and UE related information.
                                                    Signalling radio bearer: SRB1
                                                    RLC-SAP: AM
                                                    Logical channel: DCCH
                                                    Direction: E-UTRAN to UE




                                           6.3.2 Radio resource control information elements

                                           – RadioResourceConfigDedicated


                                                     Page 1 of 7
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-29
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              288 3ofof293
                                                                                        8

                                            The IE RadioResourceConfigDedicated is used to setup/modify/release RBs,
                                            to setup/modifiy transport channel configurations and to setup/modify
                                            physical channels. …




                                            – SPS-Configuration
                                            The IE SPS-Configuration is used to specify the semi-persistent scheduling
                                            configuration.




receiving, by the UE, a Physical Downlink   3GPP 36 212 V8.8.0
Control Channel (PDCCH) signal with a       5.3.3 Downlink control information
Radio Network Temporary Identifier          A DCI transports downlink or uplink scheduling information, or uplink power
(RNTI),                                     control commands for one RNTI. The RNTI is implicitly encoded in the CRC.

                                            5.3.3.1.1 Format 0
                                            DCI format 0 is used for the scheduling of PUSCH….

                                            3GPP 36 213 V8.6.0
                                            9.1.1 PDCCH Assignment Procedure
                                            The UE shall monitor a set of PDCCH candidates for control information in
                                            every non-DRX subframe, where monitoring implies attempting to decode
                                            each of the PDCCHs in the set according to all the monitored DCI formats.

                                            8 Physical uplink shared channel related procedures
                                            If a UE is configured by higher layers to decode PDCCHs with the CRC
                                            scrambled by the SPS C-RNTI, the UE shall decode the PDCCH according to
                                            the combination defined in table 8-5 …




                                                      Page 2 of 7
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-29
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              289 4ofof293
                                                                                        8



wherein the PDCCH signal includes a first 3GPP 36 213 V8.6.0
field related to a resource allocation;   9.2 PDCCH validation for semi-persistent scheduling




                                            3GPP 36 212 V8.8.0
                                            5.3.3.1.1 Format 0

                                            DCI format 0 is used for the scheduling of PUSCH.
                                            The following information is transmitted by means of the DCI format 0: …
                                            - Resource block assignment and hopping resource allocation -

                                                                     bits …
and performing a procedure for              3GPP 36 213 V8.6.0
deactivating the SPS transmission if the    9.2 PDCCH validation for semi-persistent scheduling
PDCCH signal satisfies conditions for SPS
deactivation, wherein the conditions for    A UE shall validate a Semi-Persistent Scheduling assignment PDCCH only if
SPS deactivation includes: the RNTI is a    all the following conditions are met:
SPS Cell RNTI (SPS C-RNTI)                      - the CRC parity bits obtained for the PDCCH payload are scrambled
                                                 with the Semi-Persistent Scheduling C-RNTI
                                                - the new data indicator field, in case of DCI formats 2 and 2A for the
                                                 enabled transport block, is set to ‘0’
                                            Validation is achieved if all the fields for the respective used DCI format are
                                            set according to Table 9.2-1 or Table 9.2-1A.
                                            If validation is achieved, the UE shall consider the received DCI information
                                            accordingly as a valid semi-persistent activation or release.
                                            If validation is not achieved, the received DCI format shall be considered by
                                            the UE as having been received with a non-matching CRC.


                                            3GPP TS 36.321 V 8.5.0
                                            7.1 RNTI values




                                                       Page 3 of 7
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-29
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              290 5ofof293
                                                                                        8


and the first field is entirely filled with 3GPP 36 213 V8.6.0
'1'.                                        9.2 PDCCH validation for semi-persistent scheduling




US 8971279 – Claim 11                     3GPP Specifications
A User Equipment (UE) used for in a       On information and belief the User Equipment (UE) is used in a wireless
wireless mobile communication system,     mobile communication system.
the UE configured to:
perform a Semi-Persistent Scheduling      3GPP TS 36.321 V 8.5.0
(SPS) transmission at an interval of a    5.4 UL-SCH data transfer
subframe period configured by a radio     5.4.1 UL Grant reception
resource control (RRC) signal;
                                          In order to transmit on the UL-SCH the UE must have a valid uplink grant
                                          (except for non-adaptive HARQ retransmissions) which it may receive
                                          dynamically on the PDCCH or in a Random Access Response or which may
                                          be configured semi-persistently. …

                                          5.10.2 Uplink

                                          After a Semi-Persistent Scheduling uplink grant is configured, the UE shall:
                                          - if [two-intervals-Semi-Persistent Scheduling] is enabled by upper layer:
                                                   - set the Subframe_Offset according to Table 7.4-1.
                                          - else:
                                                   - set Subframe_Offset to 0.
                                          - consider that the grant recurs in each subframe for which:
                                                   - (10 * SFN + subframe) = [(10 * SFNstart time + subframestart time)
                                                   + N * semiPersistSchedIntervalUL + Subframe_Offset * (N modulo
                                                   2)] modulo 10240, for all N>0.

                                          3GPP TS 36.331 V 8.4.0
                                          6.2 RRC messages



                                                     Page 4 of 7
Case
 Case1:20-cv-22051-JEM
      1:20-cv-22051-JEM Document
                         Document41-29
                                    Entered
                                        Entered
                                            on FLSD
                                                on FLSD
                                                     Docket
                                                        Docket
                                                            05/18/2020
                                                                05/15/2020
                                                                        PagePage
                                                                             291 6ofof293
                                                                                       8

                               – RRCConnectionReconfiguration
                               The RRCConnectionReconfiguration message is the command to modify an
                               RRC connection. It may convey information for measurement configuration,
                               mobility control, dedicated NAS information, radio resource configuration
                               (including RBs, MAC main configuration and physical channel configuration),
                               security configuration and UE related information.
                                        Signalling radio bearer: SRB1
                                        RLC-SAP: AM
                                        Logical channel: DCCH
                                        Direction: E-UTRAN to UE




                               6.3.2 Radio resource control information elements

                               – RadioResourceConfigDedicated
                               The IE RadioResourceConfigDedicated is used to setup/modify/release RBs,
                               to setup/modifiy transport channel configurations and to setup/modify
                               physical channels. …




                               – SPS-Configuration
                               The IE SPS-Configuration is used to specify the semi-persistent scheduling
                               configuration.




                                         Page 5 of 7
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-29
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              292 7ofof293
                                                                                        8

receive a Physical Downlink Control    3GPP 36 212 V8.8.0
Channel (PDCCH) signal with a Radio    5.3.3 Downlink control information
Network Temporary Identifier (RNTI),   A DCI transports downlink or uplink scheduling information, or uplink power
                                       control commands for one RNTI. The RNTI is implicitly encoded in the CRC.

                                       5.3.3.1.1 Format 0
                                       DCI format 0 is used for the scheduling of PUSCH….

                                       3GPP 36 213 V8.6.0
                                       9.1.1 PDCCH Assignment Procedure
                                       The UE shall monitor a set of PDCCH candidates for control information in
                                       every non-DRX subframe, where monitoring implies attempting to decode
                                       each of the PDCCHs in the set according to all the monitored DCI formats.

                                       8 Physical uplink shared channel related procedures
                                       If a UE is configured by higher layers to decode PDCCHs with the CRC
                                       scrambled by the SPS C-RNTI, the UE shall decode the PDCCH according to
                                       the combination defined in table 8-5 …




wherein the PDCCH signal includes a    3GPP 36 213 V8.6.0
first field related to a resource      9.2 PDCCH validation for semi-persistent scheduling
allocation; and




                                       3GPP 36 212 V8.8.0
                                       5.3.3.1.1 Format 0

                                       DCI format 0 is used for the scheduling of PUSCH.
                                       The following information is transmitted by means of the DCI format 0: …
                                       - Resource block assignment and hopping resource allocation -

                                                               bits …




                                                 Page 6 of 7
 Case
  Case1:20-cv-22051-JEM
       1:20-cv-22051-JEM Document
                          Document41-29
                                     Entered
                                         Entered
                                             on FLSD
                                                 on FLSD
                                                      Docket
                                                         Docket
                                                             05/18/2020
                                                                 05/15/2020
                                                                         PagePage
                                                                              293 8ofof293
                                                                                        8

performing a procedure for deactivating       3GPP 36 213 V8.6.0
the SPS transmission if the PDCCH signal      9.2 PDCCH validation for semi-persistent scheduling
satisfies conditions for SPS deactivation,
wherein the conditions for SPS                A UE shall validate a Semi-Persistent Scheduling assignment PDCCH only if
deactivation include: the RNTI is a SPS       all the following conditions are met:
Cell RNTI (SPS C-RNTI);                           - the CRC parity bits obtained for the PDCCH payload are scrambled
                                                   with the Semi-Persistent Scheduling C-RNTI
                                                  - the new data indicator field, in case of DCI formats 2 and 2A for the
                                                   enabled transport block, is set to ‘0’
                                              Validation is achieved if all the fields for the respective used DCI format are
                                              set according to Table 9.2-1 or Table 9.2-1A.
                                              If validation is achieved, the UE shall consider the received DCI information
                                              accordingly as a valid semi-persistent activation or release.
                                              If validation is not achieved, the received DCI format shall be considered by
                                              the UE as having been received with a non-matching CRC.


                                              3GPP TS 36.321 V 8.5.0
                                              7.1 RNTI values




and the first field is entirely filled with   3GPP 36 213 V8.6.0
'1'.                                          9.2 PDCCH validation for semi-persistent scheduling




                                                         Page 7 of 7
